Exhibit 10.1
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
7600 Wisconsin Avenue, 11th Floor
Bethesda, Maryland 20814
Dated as of: September 30, 2011
KeyBank National Association,
as Administrative Agent
127 Public Square
Cleveland, OH 44114
Attention: John C. Scott
Re: Amendment No. 5 to Secured Term Loan Agreement
Ladies and Gentlemen:
We refer to the Secured Term Loan Agreement dated as of August 7, 2007 (the
“Original Loan Agreement”), by and among FIRST POTOMAC REALTY INVESTMENT LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Borrower”), KEYBANK NATIONAL
ASSOCIATION and the other lending institutions which are parties thereto
(individually, a “Lender” and collectively, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, as administrative agent for itself and each other Lender (the
“Agent”), as amended by that certain Amendment No. 1 dated as of September 30,
2007, that certain Amendment No. 2 dated as of November 30, 2007, that certain
Amendment No. 3 dated as of December 29, 2009, and that certain Amendment No. 4
dated as of October 27, 2010 (the Original Loan Agreement, as so amended, is
referred to hereinafter as the “Loan Agreement”). Capitalized terms used in this
letter of agreement (this “Amendment”) which are not defined herein, but which
are defined in the Loan Agreement, shall have the same meanings herein as
therein, as the context so requires.
We have requested that the Lenders amend the Loan Agreement to conform certain
of its provisions, including, without limitation, Articles 8, 9 and 10 of the
Loan Agreement, with analogous provisions of (a) the Third Amended and Restated
Revolving Credit Agreement dated as of June 16, 2011, among the Borrower and
certain of its Subsidiaries, KeyBank National Association, as a lender and as
administrative agent, and certain other lenders (the “Unsecured Revolver
Agreement”), and (b) the Term Loan Agreement dated as of July 18, 2011, among
the Borrower, KeyBank National Association, as a lender and as administrative
agent, and certain other lenders (the “2011 Term Loan Agreement”), and you have
advised us that the Lenders are prepared and would be pleased to make the
amendments so requested by us, subject to the terms and conditions of this
Amendment.

 

 



--------------------------------------------------------------------------------



 



Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, the parties hereto hereby agree as follows:
ARTICLE I
AMENDMENTS TO LOAN AGREEMENT
Subject to the fulfillment of the conditions contained in Article II of this
Amendment, the Loan Agreement is amended in each of the following respects:
(a) The Loan Agreement is hereby amended by the changes shown in the marked copy
of the Loan Agreement attached hereto as Exhibit A and incorporated herein by
reference. The Loan Agreement, as amended by the amendments made pursuant to
this Amendment (as so amended, the “Amended Loan Agreement”), shall read in its
entirety as set forth in Exhibit B attached hereto.
(b) The effective date of this Amendment is September 30, 2011 (the “Closing
Date”).
ARTICLE II
CONDITIONS PRECEDENT TO AMENDMENT
The Lenders’ agreement herein to amend the Loan Agreement is subject to the
fulfillment to the satisfaction of the Lenders of the following conditions
precedent on or prior to the date hereof, unless the Agent otherwise agrees in
writing:
(a) The Borrower shall have executed and delivered to the Agent a counterpart of
this Amendment, which shall be in form and substance satisfactory to the
Lenders;
(b) The Unsecured Revolver Guarantors (as defined in the Amended Loan Agreement)
shall have executed and delivered to the Agent the Additional Subsidiary
Guaranty (as defined in the Amended Loan Agreement);
(c) The Trust and the Subsidiary Guarantors shall have acknowledged and
consented to the provisions of this Amendment;
(d) The Borrower shall have paid to the Administrative Agent, for the accounts
of the Lenders or for its own account, as applicable, the fees and expenses
payable as of the Closing Date in accordance with this Amendment, the Loan
Agreement or any separate fee letter entered into by the Borrower and the Trust
and the Administrative Agent; and
(f) The Agent and the Majority Lenders shall have executed this Amendment.

 

-2-



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower and the Guarantor hereby represent and warrant to you as follows:
(a) Representations and Warranties. Each of the representations and warranties
made by the Borrower and the Guarantor, as applicable, to the Agent and the
Lenders in the Loan Agreement and other Loan Documents, as applicable, was true,
correct and complete when made and, after giving effect to this Amendment, is
true, correct and complete on and as of the date hereof with the same full force
and effect as if each of such representations and warranties had been made by
the Borrower and the Guarantor on the date hereof and in this Amendment, except
to the extent that such representations and warranties relate solely to a prior
date.
(b) No Defaults or Events of Default. No Default or Event of Default exists on
the date hereof, after giving effect to this Amendment.
(c) Binding Effect of Documents. This Amendment has been duly authorized,
executed and delivered to you by the Borrower and the Guarantor and is in full
force and effect as of the date hereof, and the agreements and obligations of
the Borrower and the Guarantor contained herein and therein constitute the
legal, valid and binding obligations of the Borrower and Guarantor enforceable
against the Borrower and Guarantor in accordance with their respective terms,
subject only to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting generally the enforcement of creditors’
rights.
ARTICLE V
MISCELLANEOUS
This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto. Except to the extent specifically amended and
supplemented hereby, all of the terms, conditions and the provisions of the Loan
Agreement and each of the other Loan Documents shall otherwise remain
unmodified, and the Loan Agreement and each of the other Loan Documents, as
amended and supplemented by this Amendment, are confirmed as being in full force
and effect, and the Borrower and the Guarantor hereby ratify and confirm all of
its agreements and obligations contained therein, as applicable.

 

-3-



--------------------------------------------------------------------------------



 



WITHOUT LIMITING SECTION 23 OF THE LOAN AGREEMENT THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE
CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE BORROWER, FOR ITSELF AND
ON BEHALF OF EACH OF ITS SUBSIDIARIES, AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT
IN THE STATE OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN NEW YORK AND
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER, A SUBSIDIARY GUARANTOR,
AN UNSECURED REVOLVER SUBSIDIARY GUARANTOR, THE TRUST OR THEIR SUBSIDIARIES BY
MAIL AT THE ADDRESS SPECIFIED IN §21 OF THE LOAN AGREEMENT. THE BORROWER, FOR
ITSELF AND ON BEHALF OF EACH OF ITS SUBSIDIARIES, HEREBY WAIVES ANY OBJECTION
THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
[Remainder of Page Intentionally Left Blank]

 

-4-



--------------------------------------------------------------------------------



 



If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted by you, shall become a binding agreement between you and the
undersigned.

            Very truly yours,

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
      By:   First Potomac Realty Trust,         its sole general partner   

            By:   /s/ Barry H. Bass         Barry H. Bass, Chief Financial
Officer and       Executive Vice President   

(Signatures continued on next page)
Signature Page to Amendment No. 5 to Secured Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



[Consent to Amendment No. 5 to Secured Term Loan Agreement]
CONSENT OF TRUST GUARANTOR
FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations (as
defined in the Guaranty by the Guarantor in favor of the Lenders and the Agent,
dated as of August 7, 2007 (as modified, amended, restated or reaffirmed from
time to time, the “Guaranty”). By executing this consent, the Guarantor hereby
absolutely and unconditionally reaffirms to the Agent and the Lenders that the
Guarantor’s Guaranty remains in full force and effect. In addition, the
Guarantor hereby acknowledges and agrees to the terms and conditions of this
Amendment and the Loan Agreement as amended hereby (including, without
limitation, the making of the representations and warranties and the performance
of the covenants applicable to it herein or therein).

            GUARANTOR:

FIRST POTOMAC REALTY TRUST
      By:   /s/ Barry H. Bass         Barry Bass, Executive Vice President and
Chief Financial Officer             

 

 



--------------------------------------------------------------------------------



 



[Consent to Amendment No. 5 to Secured Term Loan Agreement]
CONSENT OF SUBSIDIARY GUARANTORS
Each of the Subsidiary Guarantors listed on Annex 1 attached hereto (each a
“Subsidiary Guarantor” and collectively the “Subsidiary Guarantors”) has
guaranteed the Obligations (as defined in the Subsidiary Guaranty by each
Subsidiary Guarantor in favor of the Lenders and the Agent, dated as of
August 7, 2007, November 30, 2009 or December 29, 2009, as applicable
(collectively and as modified, amended, restated or reaffirmed from time to
time, together with all joinders thereto, the “Subsidiary Guaranty”)). By
executing this consent, each of the Subsidiary Guarantors hereby absolutely and
unconditionally reaffirms to the Agent and the Lenders that the Subsidiary
Guarantor’s Subsidiary Guaranty remains in full force and effect. In addition,
each of the Subsidiary Guarantors hereby acknowledges and agrees to the terms
and conditions of this Amendment and the Loan Agreement as amended hereby
(including, without limitation, the making of the representations and warranties
and the performance of the covenants applicable to it herein or therein).

            EACH OF THE SUBSIDIARY GUARANTORS LISTED ON ANNEX I HERETO
      By:   First Potomac Realty Investment Limited
Partnership, a Delaware limited partnership,
its sole member, its sole general partner or the
direct or indirect holder of all ownership
interests in its sole member or its sole general partner   

            By:   First Potomac Realty Trust, a Maryland real
estate investment trust, its sole general partner    

            By:   /s/ Barry H. Bass        Name:   Barry H. Bass        Title:  
Chief Financial Officer and
Executive Vice President     

 

 



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED:

            KEYBANK NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent
      By:   /s/ Timothy Sylvain         Name:   Timothy Sylvain        Title:  
Assistant Vice President   

(End of signatures)
Signature Page to Amendment No. 5 to Secured Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Marked Copy of Loan Agreement
[Attached]
Exhibit A to Amendment No. 5 to Secured Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



SECURED TERM LOAN AGREEMENT
among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
and
KEYBANK NATIONAL ASSOCIATION,
and
OTHER LENDERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
with
KEYBANC CAPITAL MARKETS INC.,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER
Dated as of August 7, 2007

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
§1. DEFINITIONS AND RULES OF INTERPRETATION
    1  
 
       
§1.1. Definitions
    1  
 
       
§1.2. Rules of Interpretation
  2131
 
       
§1.3. GAAP
  32
 
       
§2. THE TERM LOAN
  2232
 
       
§2.1. Commitment to Lend
  2232
 
       
§2.2. The Term Notes
  2333
 
       
§2.3. Interest on the Term Loan; Fees
  25 33
 
       
§2.4. Request for the Term Loan
  2534
 
       
§2.5. Conversion Options
  2534
 
       
§2.6. [Reserved]
  2736
 
       
§2.7. [Reserved]
  2736
 
       
§2.8. Increase in Total Commitment
  2736
 
       
§2.9. Extension of Term Loan Maturity Date Reserved
  2736
 
       
§2.10. Reserved
  36
 
       
§2.11. Certain Permitted Amendments
  36
 
       
§2.12. Reverse Dutch Auction Repurchases
  38
 
       
§3. REPAYMENT OF THE TERM LOAN
  2839
 
       
§3.1. Maturity
  2839

 
       
§3.2. Optional Repayments of the Term Loan
  2839

 

-i-



--------------------------------------------------------------------------------



 



         
§4. CERTAIN GENERAL PROVISIONS
  2840
 
       
§4.1. Funds for Payments
  2840
 
       
§4.2. Computations
  2945
 
       
§4.3. Inability to Determine Libor Rate
  2945
 
       
§4.4. Illegality
  3045
 
       
§4.5. Additional Costs, Etc.
  3046
 
       
§4.6. Capital Adequacy
  3147
 
       
§4.7. Certificate; Limitations
  3248
 
       
§4.8. Indemnity
  3248
 
       
§4.9. Interest on Overdue Amounts; Late Charge After Default
  3248
 
       
§4.10. Right to Replace Lender
  49
 
       
§4.11. Defaulting Lenders
  49
 
       
§5. COLLATERAL
  3350
 
       
§5.1. Security Interests
  3350
 
       
§5.2. Pledged Equity Properties; Pledged Distributions Properties
  3351
 
       
§5.3. Mortgage Collateral Properties
  51
 
       
§6. RECOURSE OBLIGATIONS; JOINT AND SEVERAL LIABILITY
  3352

 
       
§7. REPRESENTATIONS AND WARRANTIES
  3352
 
       
§7.1. Authority, Etc.
  3452
 
       
§7.2. Governmental Approvals
  3655
 
       
§7.3. Title to Properties; Leases
  3655
 
       
§7.4. Financial Statements
  3756
 
       
§7.5. No Material Changes, Etc.
  3756
 
       
§7.6. Franchises, Patents, Copyrights, Etc.
  3857

 

-ii-



--------------------------------------------------------------------------------



 



         
§7.7. Litigation
  3857
 
       
§7.8. No Materially Adverse Contracts, Etc.
  3857
 
       
§7.9. Compliance With Other Instruments, Laws, Etc.
  3857
 
       
§7.10. Tax Status
  3958
 
       
§7.11 No Event of Default
  3958
 
       
§7.12. Investment Company Acts
  3958
 
       
§7.13. Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc.
  3958
 
       
§7.14. Absence of Liens
  4058
 
       
§7.15. Certain Transactions
  4059
 
       
§7.16. Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans
  4059
 
       
§7.17. Regulations U and X
  4059
 
       
§7.18. Environmental Compliance
  4059
 
       
§7.19. Subsidiaries
  4261
 
       
§7.20. Loan Documents Disclosure
  4261
 
       
§7.21. REIT Status
  4362
 
       
§7.22. Anti-Terrorism Regulations
  4362
 
       
§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST
  4463
 
       
§8.1. Punctual Payment
  4463
 
       
§8.2. Maintenance of Office; Jurisdiction of Organization, Etc.
  4464
 
       
§8.3. Records and Accounts
  4464
 
       
§8.4. Financial Statements, Certificates and Information
  4464
 
       
§8.5. Notices
  4766
 
       
§8.6. Existence of Borrower; Maintenance of Properties
  4968

 

-iii-



--------------------------------------------------------------------------------



 



         
§8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties
  4969
 
       
§8.8. Insurance
  5070
 
       
§8.9. Taxes
  5070
 
       
§8.10. Inspection of Properties and Books ; Treatment of Certain Information;
Confidentiality
  5170
 
       
§8.11. Compliance with Laws, Contracts, Licenses, and Permits
  5273
 
       
§8.12. Use of Proceeds
  5273
 
       
§8.13. Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Unencumbered Pool
  5373
 
       
§8.14. Further Assurances
  5475
 
       
§8.15. Interest Rate Protection
  5475
 
       
§8.16. Environmental Indemnification
  5475
 
       
§8.17. Response Actions
  5576
 
       
§8.18. Environmental Assessments
  5576
 
       
§8.19. Employee Benefit Plans
  5677
 
       
§8.20. No Amendments to Certain Documents
  5677
 
       
§8.21. Additional Guaranties
  78
 
       
§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST
  5779
 
       
§9.1. Restrictions on Indebtedness
  5779
 
       
§9.2. Restrictions on Liens, Etc.
  5881
 
       
§9.3. Restrictions on Investments
  6183
 
       
§9.4. Merger, Consolidation and Disposition of Assets; Assets of the Trust
Secured Debt Incurrence
  6285
 
       
§9.5. Compliance with Environmental Laws
  6387
 
       
§9.6. Distributions
  6387

 

-iv-



--------------------------------------------------------------------------------



 



         
§9.7. Government Regulation
  6487
 
       
§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE BORROWING BASE PROPERTIES
  6488
 
       
§10.1. Consolidated Total Leverage Ratio
  6488
 
       
§10.2. [Reserved.] Consolidated Debt Yield
  6488
 
       
§10.3. Fixed Charge Coverage Ratio
  6488
 
       
§10.4. Net Worth
  6488
 
       
§10.5. Borrowing Base Pool Leverage
  6589
 
       
§10.6. Borrowing Base Pool Debt Service Coverage Ratio
  6589
 
       
§10.7. Occupancy Reserved
  6589
 
       
§11. RESERVED
  6589
 
       
§12. CONDITIONS TO THE FIRST ADVANCE
  6589
 
       
§12.1. Loan Documents
  6589
 
       
§12.2. Certified Copies of Organization Documents
  6690
 
       
§12.3. By-laws; Resolutions
  6690
 
       
§12.4. Incumbency Certificate: Authorized Signers
  6690
 
       
§12.5. Opinion of Counsel Concerning Organization and Loan Documents
  6690
 
       
§12.6. Guarantees
  6790
 
       
§12.7.Financial Analysis of Eligible Borrowing Base Properties; Diligence on
Eligible Borrowing Base Properties
  67
 
       
§12.8. Inspection of Eligible Borrowing Base Properties
  67
 
       
§12.9. Certifications from Government Officials; UCC-11 Reports
  6791
 
       
§12.10. 12.8. Proceedings and Documents
  6791
 
       
§12.11. 12.9. Fees
  6791
 
       
§12.12. 12.10. Closing Certificate
  6891

 

-v-



--------------------------------------------------------------------------------



 



         
§12.13. 12.11. Other Matters
  6891
 
       
§13. [RESERVED]
  6891

 
       
§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
  6892
 
       
§14.1. Events of Default and Acceleration
  6892
 
       
§14.2. Default under Property Level Debt
  7296
 
       
§14.3. Remedies
  7397
 
       
§14.4. Application of Funds
  97
 
       
§15. SECURITY INTEREST ANDSET-OFF
  7398
 
       
15.1 Security Interest §15.1 Reserved
  7398
 
       
§15.2 Set-Off and Debit
  7398
 
       
§15.3 Right to Freeze Reserved
  7499
 
       
§15.4 Additional Rights
  7499
 
       
§16. THE AGENT
  7599
 
       
§16.1. Authorization
  7599
 
       
§16.2. Employees and Agents
  75100
 
       
§16.3. No Liability
  75100
 
       
§16.4. No Representations
  76100
 
       
§16.5. Payments
  76101
 
       
§16.6. Holders of Notes
  77102
 
       
§16.7. Indemnity
  77102
 
       
§16.8. Agent as Lender
  78102
 
       
§16.9. Notification of Defaults and Events of Default
  78102
 
       
§16.10. Duties in Case of Enforcement
  78102
 
       
§16.11. Successor Agent
  79103

 

-vi-



--------------------------------------------------------------------------------



 



         
§16.12. Notices
  79103
 
       
§17. EXPENSES §18.AND INDEMNIFICATION
  80103
 
       
§18. RESERVED
  106
 
       
§19. SURVIVAL OF COVENANTS, ETC.
  81107
 
       
§20. ASSIGNMENT; PARTICIPATIONS; ETC.
  81107
 
       
§20.1. Conditions to Assignment by Lenders
  81107
 
       
§20.2. Certain Representations and Warranties; Limitations; Covenants
  82108
 
       
§20.3. Register
  83108
 
       
§20.4. New Notes
  83109
 
       
§20.5. Participations
  84109
 
       
§20.6. Pledge by Lender
  84110
 
       
§20.7. No Assignment by Borrower
  84110
 
       
§20.8. Disclosure
  84110
 
       
§20.9. Syndication
  84110
 
       
§21. NOTICES, ETC.
  85110
 
       
§22. FPLP AS AGENT FOR THE SUBSIDIARY GUARANTORS
  87113
 
       
§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
  88113

 

-vii-



--------------------------------------------------------------------------------



 



         
§24. HEADINGS
  88114
 
       
§25. COUNTERPARTS
  88114
 
       
§26. ENTIRE AGREEMENT, ETC.
  88114
 
       
§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
  88114
 
       
§28. CONSENTS, AMENDMENTS, WAIVERS, ETC.
  89115
 
       
§29. SEVERABILITY
  91118
 
       
§30. INTEREST RATE LIMITATION
  91118
 
       
§31. USA PATRIOT ACT NOTIFICATION COMPLIANCE
  91118

 

-viii-



--------------------------------------------------------------------------------



 



Exhibits to Secured Term Loan Agreement
Exhibit A — Form of Term Note
Exhibit B — Form of Completed Loan Request
Exhibit B-1 — Form of Conversion Request
Exhibit C — Forms of Compliance Certificates
Exhibit D — Form of Assignment and Assumption
Exhibit E — Form of Joinder Agreement
Exhibit F — Form of Additional Subsidiary Guaranty Joinder Agreement

 

-ix-



--------------------------------------------------------------------------------



 



Schedules to Secured Term Loan Agreement

     
Schedule 1
  Subsidiary Guarantors
 
   
Schedule 1A
  Borrowing Base Pool
 
   
Schedule 1B
  Unsecured Revolver Subsidiary Guarantors
 
   
Schedule 2.12
  Reverse Dutch Auction Repurchases
 
   
Schedule 2
  Lender’s Commitments
 
   
Schedule 7.1(b)
  Capitalization
 
   
Schedule 7.3(c)
  Partially-Owned Entities
 
   
Schedule 7.7
  Litigation
 
   
Schedule 7.13
  Legal Name; Jurisdiction
 
   
Schedule 7.15
  Affiliate Transactions
 
   
Schedule 7.16
  Employee Benefit Plans
 
   
Schedule 7.19
  Subsidiaries
 
   
Schedule 8.19
  Employee Benefit Plans
 
   
Schedule 9.1(g)
  Contingent Liabilities

 

-x-



--------------------------------------------------------------------------------



 



SECURED TERM LOAN AGREEMENT
This SECURED TERM LOAN AGREEMENT (this “Agreement”) is made as of the 7th day of
August, 2007, by and among FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP,
a Delaware limited partnership (the “Borrower” or “FPLP”), having its principal
place of business at 7600 Wisconsin Avenue, 11th Floor, Bethesda, Maryland
20814; KEYBANK NATIONAL ASSOCIATION (“KeyBank”), having a principal place of
business at 127 Public Square, Cleveland, Ohio 44114 and the other lending
institutions which are as of the date hereof or may become parties hereto
pursuant to §20 (individually, a “Lender” and collectively, the “Lenders”); and
KEYBANK, as administrative agent for itself and each other Lender (the “Agent”);
and KEYBANC CAPITAL MARKETS INC., as Sole Lead Arranger and Sole Book Manager.
RECITALS
A. The Borrower is primarily engaged in the business of owning, acquiring,
developing, renovating and operating office, industrial and so-called flex
properties in the Mid-Atlantic region of the United States.
B. First Potomac Realty Trust, a Maryland real estate investment trust (the
“Trust”), is the sole general partner of FPLP, holds in excess of 80% of the
partnership interests in FPLP as of the date of this Agreement, and is qualified
to elect REIT status for income tax purposes and has agreed to guaranty the
obligations of the Borrower hereunder and under the other Loan Documents (as
defined below).
C. The Borrower and the Trust have requested, and the Lenders have agreed to
establish, a senior secured term loan in favor of the Borrower pursuant to the
terms and conditions hereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree to the terms and conditions of this
Agreement as set forth below:
§1. DEFINITIONS AND RULES OF INTERPRETATION.
§1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:
AAP Qualification. See §7.6.

 

-1-



--------------------------------------------------------------------------------



 



Account Agreement. Collectively, (i) the Account Pledge, Assignment and Control
Agreement in favor of the Agent on behalf of the Lenders with respect to the
pledged deposit account into which Distributions pledged pursuant to a
Distributions Pledge Agreement or an Equity Pledge Agreement will be deposited
and (ii) each of the other documents, agreements and instruments, including
control agreements, entered into by the Borrower or a Subsidiary Guarantor
and/or any financial institution in favor of the Agent on behalf of the Lenders
with respect to Distributions.
Accountants. In each case, independent certified public accountants reasonably
acceptable to the Majority Lenders. The Lenders hereby acknowledge that the
Accountants may include KPMG LLP and any other so-called “big-four” accounting
firm.
Accounts Payable. Accounts payable of the Borrower, the Trust and their
respective Subsidiaries, as determined in accordance with GAAP.
Additional Subsidiary Guaranty. The guaranty made by the Unsecured Revolver
Subsidiary Guarantors, on a joint and several basis, dated as of the Amendment
No. 5 Effective Date, in favor of the Agent and the Lenders, together with any
joinder agreements thereto provided by any Unsecured Revolver Subsidiary
Guarantor after the Amendment No. 5 Effective Date, pursuant to which Unsecured
Revolver Subsidiary Guarantors guarantee to the Agent and the Lenders the
unconditional payment and performance of the Obligations, as the same may be
modified, amended, restated or reaffirmed from time to time.
Additional Subsidiary Guaranty Joinder Agreement. The one or more Additional
Subsidiary Guaranty Joinder Agreements among the Agent (on behalf of itself and
the Lenders) and any one or more Unsecured Revolver Subsidiary Guarantors which
are to join the Additional Subsidiary Guaranty at any time after the Amendment
No. 5 Effective Date, the form of which is attached hereto as Exhibit F.
Adjusted EBITDA. As at any date of determination, an amount equal to
(i) Consolidated EBITDA for the applicable period; minus (ii) the Capital
Reserve on such date.
Adjusted Net Operating Income. As at any date of determination, an amount equal
to (i) the Net Operating Income of the Borrowing Base Pool for the applicable
period; minus (ii) the Borrowing Base Pool Capital Reserve on such date.
Affected Lender. See §4.10.
Affiliate. With reference to any Person, (i) any director, officer, general
partner, trustee or managing member (or the equivalent thereof) of that Person,
(ii) any other Person controlling, controlled by or under direct or indirect
common control of that Person, (iii) any other Person directly or indirectly
holding 5% or more of any class of the capital stock or other equity
interestsEquity Interests (including options, warrants, convertible securities
and similar rights) of that Person, (iv) any other Person 5% or more of any
class of whose capital stock or other equity interestsEquity Interests
(including options, warrants, convertible securities and similar rights) is held
directly or indirectly by that Person, and (v) any Person directly or indirectly
controlling that Person, whether through a management agreement, voting
agreement, other contract or otherwise. In no event shall the Agent or any
Lender be deemed to be an Affiliate of the Borrower.

 

-2-



--------------------------------------------------------------------------------



 



Agent. See the preamble to this Agreement. The Agent shall include any successor
agent, as permitted by §16.
Agent Auction Fee. A fee payable to the Agent in connection with each Auction,
which fee shall be a reasonable and customary amount to be mutually agreed upon
by the Agent and the Borrower.
Agent’s Head Office. The Agent’s office located at 127 Public Square, Cleveland,
Ohio 44114, or at such other location as the Agent may designate from time to
time, or the office of any successor agent permitted under §16.
Agreement. This Secured Term Loan Agreement, including the Schedules and
Exhibits hereto, as the same may be from time to time amended, restated,
modified and/or supplemented and in effect.
Agreement of Limited Partnership of the Borrower. The Amended and Restated
Agreement of Limited Partnership of FPLP, dated September 15, 2003, as amended,
among the Trust and the limited partners named therein, as amended through the
date hereof and as the same may be further amended from time to time as
permitted by §8.20.
Amendment No. 3. The Amendment No. 3 to this Agreement dated as of December 29,
2009 by and among the Borrower, the Agent and the Lenders.
Anti-Terrorism Laws. Any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act of 2001, 31 U.S.C.
Section 5318, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by the United States Treasury Department’s Office of Foreign
Asset Control (as any of the foregoing laws may from time to time be amended,
renewed, extended, or replaced).
Amendment No. 3 Effective Date. December 29, 2009.
Amendment No. 5. The Amendment No. 5 to this Agreement dated as of September 30,
2011 by and among the Borrower, the Agent and the Lenders.
Amendment No. 5 Effective Date. September 30, 2011.
Applicable Base Rate Margin. From the Amendment No. 3 Effective Date through
December 31, 2010, the Applicable Base Rate Margin shall be one hundred twenty
five (125) basis points. From January 1, 2011 through December 31, 2011, the
Applicable Base Rate Margin shall be two hundred twenty five (225) basis points.
From January 1, 2012 through December 31, 2012, the Applicable Base Rate Margin
shall be three hundred twenty five (325) basis points. From and after January 1,
2013, the Applicable Base Rate Margin shall be four hundred twenty five
(425) basis points.

 

-3-



--------------------------------------------------------------------------------



 



Applicable Libor Margin. From the Amendment No. 3 Effective Date through
December 31, 2010, the Applicable Libor Margin shall be two hundred fifty
(250) basis points. From January 1, 2011 through December 31, 2011, the
Applicable Libor Margin shall be three hundred fifty (350) basis points. From
January 1, 2012 through December 31, 2012, the Applicable Libor Margin shall be
four hundred fifty (450) basis points. From and after January 1, 2013, the
Applicable Libor Margin shall be five hundred fifty (550) basis points.
Arranger. KeyBanc Capital Markets Inc.
Assignment and Assumption. See §20.1.
Assignment of Leases and Rents. Each collateral assignment of leases and rents
from each Collateral Property Mortgagor to the Agent pursuant to which such
Collateral Property Mortgagor has granted and assigned to the Agent, for the
benefit of the Agent and the Lenders, a first-priority security interest in, and
assignment of, such Collateral Property Mortgagor’s interest as lessor with
respect to all leases and rents thereunder of all or any part of the Eligible
Borrowing Base Property owned by such Collateral Property Mortgagor, as the same
may be modified, amended or restated from time to time.
Attributable Indebtedness. On any date, in respect of any Capitalized Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.
Auction. See §2.12(a).
Auction Manager. See §2.12(a).
Base Rate. As at any applicable date of determination, the greatergreatest of
(i) the fluctuating annual rate of interest announced from time to time by the
Agent at the Agent’s Head Office as its “prime rate”and, (ii) one half of one
percent (0.50%) plus the Federal Funds Rate and (iii) one and one quarter
percent (1.25%) plus the Libor Rate for a term of one month commencing on such
date of determination. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting infrom a change in
the Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.
Base Rate Loan(s). The portion(s) of the Term Loan bearing interest calculated
by reference to the Base Rate.
Borrower. See the preamble hereto.
Borrower Information. See §2.3(g).

 

-4-



--------------------------------------------------------------------------------



 



Borrower Materials. See §8.10(c).
Borrowing Base Pool. As determined from time to time, collectively, the Eligible
Borrowing Base Properties that the Borrower has designated in writing to be
included in the Borrowing Base Pool, subject to and in accordance with the terms
hereof. The Borrowing Base Pool as of the ClosingAmendment No. 5 Effective Date
is set forth on Schedule 1A.
Borrowing Base Pool Capital Reserve. As at any date of determination, a capital
reserve equal to the total number of square feet of the Eligible Borrowing Base
Properties on such date, multiplied by $0.15.
Borrowing Base Property Conditions. See definition of “Eligible Borrowing Base
Property(ies)”.
Building(s). Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.
Business Day. (i) For all purposes other than as covered by clause (ii) below,
any day other than a Saturday, Sunday or legal holiday on which banks in
Cleveland, Ohio are open for the conduct of a substantial part of their
commercial banking business; and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Libor Rate Loans, any day that is a Business Day described in clause (i) and
that is also a Libor Business Day.
Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP.
Capital Reserve. As at any date of determination, a capital reserve equal to the
weighted average of square feet of the Real Estate Assets during the applicable
period, multiplied by $0.15 per annum.
Capitalization Rate. The Capitalization Rate shall be 8.50%(i) 7.50% for DC
Office Properties, (ii) 8.00% for Suburban Office Properties, and (iii) 8.50%
for Other Properties.
Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental obligations under which are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.

 

-5-



--------------------------------------------------------------------------------



 



Cash and Cash Equivalents. As of any date of determination, the sum of (a) the
aggregate amount of unrestricted cash then actually held by the Borrower or any
of its Subsidiaries, (b) the aggregate amount of unrestricted cash equivalents
(valued at fair market value) then held by the Borrower or any of its
Subsidiaries and (c) the aggregate amount of cash then actually held by the
Borrower or any of its Subsidiaries in the form of tenant security deposits, but
only to the extent such tenant security deposits are included as a liability on
the Borrower’s Consolidated balance sheet, escrows and reserves. As used in this
definition, (i) “unrestricted” means the specified asset is not subject to any
Liens in favor of any Person, and (ii) “cash equivalents” means that such asset
has a liquid, par value in cash and is convertible to cash on demand.
Notwithstanding anything contained herein to the contrary, the term Cash and
Cash Equivalents shall not include the Loan.
Change in Law. The occurrence, after the Amendment No. 5 Effective Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
Change of Control. An event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Trust entitled to
vote for members of the board of directors or equivalent governing body of the
Trust on a fully-diluted basis (and taking into account all such securities that
such person or group has the right to acquire pursuant to any option right); or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Trust cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

-6-



--------------------------------------------------------------------------------



 



CERCLA. See §7.18.
Closing Date. August 7, 2007.
Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.
Collateral. Collectively, the property, rights and interests of the Borrower and
the Subsidiary Guarantors which are subject to the security interests and liens
created by the Security Documents.
Collateral Property Mortgagor. Each Subsidiary Guarantor that has executed and
delivered a Security Deed in favor of the Agent pursuant to §5.3.
Commitment. With respect to each Lender, the amount set forth from time to time
on Schedule 2 hereto as the amount of such Lender’s Commitment to make Term Loan
A, Term Loan B, Term Loan C and Term Loan D to the Borrower, as such Schedule 2
may be updated by the Agent from time to time.
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 2 hereto as such Lender’s percentage of the Total Commitment, as such
Schedule 2 may be updated by the Agent from time to time.
Completed Loan Request. A loan request accompanied by all information required
to be supplied under the applicable provisions of §2.4.
Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower, the Trust and their
respective Subsidiaries, consolidated in accordance with GAAP unless otherwise
specifically provided herein.
Consolidated Borrowing Base Indebtedness. As of any date of determination, the
aggregate principal amount of (i) the Property Level Debt and (ii) the
Obligations outstanding at such time.
Consolidated Debt Yield. In relation to the Borrower, the Trust and their
respective Subsidiaries for any fiscal quarter, the percentage determined by
dividing (i) Consolidated EBITDA for the most recentrecently ended fiscal
quarter, annualized by (ii) Consolidated Total Indebtedness as of the last day
of such fiscal quarter.

 

-7-



--------------------------------------------------------------------------------



 



Consolidated EBITDA. In relation to the Borrower, the Trust and their respective
Subsidiaries for any applicable period, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined in accordance with GAAP (before minority
interests and excluding the adjustment for so-called “straight-line rent
accounting”) for such period, plus (x) the following to the extent deducted in
computing such Consolidatednet income or loss for such period: (i) Consolidated
Total Interest Expense for such period, (ii) losses attributable to the sale or
other disposition of assets or debt restructurings in such period, (iii) real
estate depreciation and amortization for such period, and (iv(iv) acquisition
costs related to the acquisition of Real Estate Assets or the acquisition or
origination of Structured Finance Investments that were capitalized prior to FAS
141-R which do not represent a recurring cash item in such period or in any
future period, and (v) other non-cash charges for such period; and minus (y) all
gains attributable to the sale or other disposition of assets or debt
restructurings in such period, in each case adjusted to include the Borrower’s,
the Trust’s or any Subsidiary’s pro rata share of EBITDA (and the items
comprising EBITDA) from any Partially-Owned Entity in such period, based on its
percentage ownership interest in such Partially-Owned Entity (or such other
amount to which the Borrower, the Trust or such Subsidiary is entitled or for
which the Borrower, the Trust or such Subsidiary is obligated based on an arm’s
length agreement).
Consolidated Fixed Charges. For any applicable period, an amount equal to the
sum of (i) Consolidated Total Interest Expense for such period plus (ii) the
aggregate amount of scheduled principal payments of Indebtedness (excluding
balloon payments at maturity) required to be made during such period by the
Borrower, the Trust and their respective Subsidiaries on a Consolidated basis
plus (iii) the dividends and distributions, if any, paid or required to be paid
during such period on the Preferred Equity, if any, of the Borrower, the Trust
and their respective Subsidiaries (other than dividends paid in the form of
capital stock), in eachthe case of clauses (i) and (ii), adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s pro rata share of the foregoing
items of any Partially-Owned Entity in such period, based on its percentage
ownership interest in such Partially-Owned Entity (or such other amount for
which the Borrower, the Trust or such Subsidiary is obligated based on an arm’s
length agreement.

 

-8-



--------------------------------------------------------------------------------



 



Consolidated Gross Asset Value. As of any date of determination, the sum of (i)
an amount equal to, without double-counting, the sum of (i) for all Stabilized
Real Estate Assets, the aggregate of the following amount determined for each
such asset,  (x) the Net Operating Income of all of theeach Stabilized Real
Estate Assets (except as provided below) Asset for the most recentrecently ended
fiscal quarter, less the Management Fee Adjustment, with the sum
thereofmultiplied by (y) 4; 4, with the product thereof being divided by (z) the
applicable Capitalization Rate; plus (ii) an amount equal to the aggregate Cost
Basis Value of Real Estate Assets Under Development on such date, plus (iii) the
Cost Basis Value of Land on such date, plus (iv) an amount equal to the
aggregate Cost Basis Value of Mortgage NotesValue-Add Real Estate Assets on such
date, plus (v) the Structured Finance Investments Value on such date, plus
(vi) the value of Cash and Cash Equivalents on such date, as determined in
accordance with GAAP and approved by the Agent, provided that (ia) Net Operating
Income from Real Estate Assets acquired during the applicablemost recently ended
fiscal quarter and the immediately preceding fiscal quarter shall be excluded,
and such acquired Real Estate Assets shall be included at their Cost Basis
Value, and (iib) Net Operating Income from Real Estate Assets sold or otherwise
transferred during the applicablemost recently ended fiscal quarter shall be
excluded, with Consolidated Gross Asset Value being adjusted to include, without
double-counting any amounts included in the Structured Finance Investments
Value, the Borrower’s, the Trust’s or any Subsidiary’s pro rata share of Net
Operating Income (and the items comprising Net Operating Income) from any
Partially-Owned Entity in such period, based on its percentage ownership
interest in such Partially-Owned Entity (or such other amount to which the
Borrower, the Trust or such Subsidiary is entitled based on an arm’s length
agreement).
Consolidated Tangible Net Worth. As of any date of determination, an amount
equal to the Consolidated Gross Asset Value of the Borrower and its Subsidiaries
at such date, minus Consolidated Total Indebtedness outstanding on such date,
provided that any amounts attributable to Real Estate Assets that are required
to be reported as “intangibles” under GAAP pursuant to Financial Accounting
Standards Board Statement of Policy No. 141 and 142 shall be permitted to be
added back to “tangible property” for purposes of calculating such Consolidated
Tangible Net Worth.
Consolidated Total Indebtedness. As of any date of determination, Consolidated
Total Indebtedness means for the Borrower, the Trust and their respective
Subsidiaries, all obligations, contingent or otherwise, which should be
classified on the obligor’s balance sheet as liabilities, or to which reference
should be made by footnotes thereto, all in accordance with GAAP, including. in
any event and whether or not so classified, the sum of (without
double-counting), (i) all Accounts Payable on such date, and (ii)all
Indebtedness outstanding on such date, in each case whether Recourse, Without
Recourse or contingent, provided, however, that Accounts Payable, amounts not
drawn under the Unsecured Revolver Agreement on such date and all obligations
under any Swap Contracts (other than, for the avoidance of doubt, obligations
with respect to any forward purchase contract or put) shall not be included in
calculating Consolidated Total Indebtedness, and provided further that (without
double-counting), each of the following shall be included in Consolidated Total
Indebtedness: (a) all amounts of guarantees, indemnities for borrowed money,
stop-loss agreements and the like provided by the Borrower, the Trust and their
respective Subsidiaries, in each case in connection with and guarantying
repayment of amounts outstanding under any other Indebtedness; (b) all amounts
for which a letter of credit (including the letters of credit issued under the
Unsecured Revolver Agreement) has been issued for the account of the Borrower,
the Trust or any of their respective

 

-9-



--------------------------------------------------------------------------------



 



Subsidiaries; (c) all amounts of bonds posted by the Borrower, the Trust or any
of their respective Subsidiaries guaranteeing performance or payment
obligations; (d) all leaseany obligations under any Capitalized Lease (including
under Capital Leases,but excluding obligations under ground leases) operating
leases or ground leases), the amount of which as of any date shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such date;
and (e) all liabilities of the Borrower, the Trust or any of their respective
Subsidiaries as partners, members or the like for liabilities (whether such
liabilities are Recourse, Without Recourse or contingent obligations of the
applicable partnership or other Person) of partnerships or other Persons in
which any of them have an equity interestEquity Interest, which liabilities are
for borrowed money or any of the matters listed in clauses (a), (b), (c) or
(d) above. Without limitation of the foregoing (without double counting), with
respect to any Partially-Owned Entity, (x) to the extent that the Borrower, the
Trust or any of their respective Subsidiaries or such Partially-Owned Entity is
providing a completion guaranty in connection with a construction loan entered
into by a Partially-Owned Entity, Consolidated Total Indebtedness shall include
the Borrower’s, the Trust’s or such Subsidiary’s pro rata liability under the
Indebtedness relating to such completion guaranty (or, if greater, the
Borrower’s, the Trust’s or such Subsidiary’s potential liability under such
completion guaranty) and (y) in connection with the liabilities described in
clauses (a) and (d) above (other than completion guarantees, which are referred
to in clause (x)), the Consolidated Total Indebtedness shall include the portion
of the liabilities of such Partially- Owned Entity which are attributable to the
Borrower’s, the Trust’s or such Subsidiary’s percentage equity interestEquity
Interest in such Partially-Owned Entity or such greater amount of such
liabilities for which the Borrower, the Trust or their respective Subsidiaries
are, or have agreed to be, liable by way of guaranty, indemnity for borrowed
money, stop-loss agreement or the like, it being agreed that, in any case,
Indebtedness of a Partially-Owned Entity shall not be excluded from Consolidated
Total Indebtedness by virtue of the liability of such Partially-Owned Entity
being Without Recourse. For purposes hereof, the amount of borrowed money shall
equal the sum of (1) the amount of borrowed money as determined in accordance
with GAAP plus (2) the amount of those contingent liabilities for borrowed money
set forth in subsections (a) through (e) above, but shall exclude any adjustment
for so-called “straight--line interest accounting”.
Consolidated Total Interest Expense. For any applicable period, the aggregate
amount of interest required in accordance with GAAP to be paid, accrued,
expensed or, to the extent it could be a cash expense in the applicable period,
capitalized (but excluding any deferred financing costs), without
double-counting, by the Borrower, the Trust and their respective Subsidiaries
during such period on: (i) all Indebtedness of the Borrower, the Trust and their
respective Subsidiaries (including the Term Loan, obligations under

 

-10-



--------------------------------------------------------------------------------



 



CapitalCapitalized Leases (to the extent Consolidated EBITDA has not been
reduced by such CapitalCapitalized Lease obligations in the applicable period)
and any Subordinated Indebtedness and including original issue discount and
amortization of prepaid interest, if any, but excluding any Distribution on
Preferred Equity), (ii) all amounts available for borrowing, or for drawing
under letters of credit (including the letters of credit issued under the
Unsecured Revolver Agreement), if any, issued for the account of the Borrower,
the Trust or any of their respective Subsidiaries, but only if such interest was
or is required to be reflected as an item of expense, and (iii) all commitment
fees, agency fees, facility fees, balance deficiency fees and similar fees and
expenses in connection with the borrowing of money, in each case adjusted to
include the Borrower’s, the Trust’s or any Subsidiary’s pro rata share of the
foregoing items of any Partially-Owned Entity in such period, based on its
percentage ownership interest in such Partially-Owned Entity (or such other
amount for which the Borrower, the Trust or such Subsidiary is obligated based
on an arm’s length agreement).
Conversion Request. A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.5. 2.5 in the form of
Exhibit B-1 attached hereto.
Core FFO. For any applicable period, with respect to the Borrower and its
Subsidiaries, consolidated “funds from operations” less all acquisition costs,
gains or losses on early retirement of debt, contingent consideration and
impairment charges to the extent the same are taken into account in calculating
consolidated “funds from operations”.
Cost Basis Value. The total contract purchase price of a Real Estate Asset plus
all commercially reasonable acquisition costs (including but not limited to
title, legal and settlement costs, but excluding financing costs) that are
capitalized in accordance with GAAP.
DC Office Properties. Real Estate Assets constituting multi-story office
properties located within the District of Columbia.
Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
Default. When used with reference to this Agreement or any other Loan Document,
an event or condition specified in §14.1 that, but for the requirement that time
elapse or notice be given, or both, would constitute an Event of Default.
Delinquent Lender. See §16.5(c). Defaulting Lender. Subject to §4.11.2, any
Lender that fails (i) to make available to the Agent its Applicable Percentage
of a Term Loan or otherwise to meet any of its funding obligations hereunder or
(ii) to adjust promptly such Lender’s outstanding principal and its   Applicable
Percentage and/or Commitment Percentage, as the case may be, as provided in
§2.8.

 

-11-



--------------------------------------------------------------------------------



 



Disqualifying Environmental Event. Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Eligible Borrowing Base Property that
could reasonably be expected to cost in excess of $500,0002,500,000 to remediate
or, which, with respect to all of the Eligible Borrowing Base Properties, could
reasonably be expected to cost in excess of $1,000,0005,000,000 in the aggregate
to remediate.
Disqualifying Structural Event. Any structural issue which, with respect to any
Eligible Borrowing Base Property, could reasonably be expected to cost in excess
of $500,0002,500,000 to remediate or, which, with respect to all of the Eligible
Borrowing Base Properties, could reasonably be expected to cost in excess of
$1,000,0005,000,000 in the aggregate to remediate.
Distribution. With respect to any Person:
(i) the Borrower or a Subsidiary Guarantor, any distribution of cash or other
cash equivalent, directly or indirectly, to the partners or other equity holders
of the Borrower or Subsidiary Guarantor, as applicable; or any other
distribution on or in respect of any Equity Interests of the Borrower or
Subsidiary Guarantor, as applicable, (other than dividends payable solely in
shares or other Equity Interests by the Borrower or Subsidiary Guarantor, as
applicable); and
(ii) the Trust, the declaration or payment of any dividend on or in respect of
any shares of any class of capital stock or other equity of such Person Equity
Interests of the Trust (other than dividends payable solely in shares of common
stock by the Trust); the purchase, redemption, exchangeor other retirement of
any shares of any class of capital stock or other equity or beneficial interest
of such PersonEquity Interests of the Trust, directly or indirectly through a
Subsidiary of such Personthe Trust or otherwise; the return of capital by such
Personthe Trust to its shareholders, members or partners as such; or any other
distribution on or in respect of any shares of any class of capital stock or
other equity or beneficial interest of such PersonEquity Interests of the Trust.
Distributions Pledge Agreement. The one or more Distributions Pledge Agreements
entered into by the Borrower and/or a Subsidiary Guarantor pursuant to which the
Pledged Distributions Interests are pledged to the Agent and the Lenders.
Dollars or $. Lawful currency of the United States of America.
Drawdown Date. The date on which the Term Loan is made, and the date on which
any portion of the Term Loan is converted or continued in accordance with §2.5.

 

-12-



--------------------------------------------------------------------------------



 



Effective Date. The Effective Date shall be the effective date of Amendment
No. 3 to Loan Agreement, which is December 29, 2009.Eligible Assignee. Any of
(a) a commercial bank (or similar financial institution) organized under the
laws of the United States, or any State thereof or the District of Columbia, and
having total assets in excess of $500,000,000; (b) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof or the District of Columbia, and having a net worth of at
least $100,000,000, calculated in accordance with GAAP; and (c) a commercial
bank (or similar financial institution) organized under the laws of any other
country (including the central bank of such country) which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$500,000,000, provided that such bank (or similar financial institution) is
acting through a branch or agency located in the United States of America; (d) a
Lender, and (e) an Affiliate of a Lender, provided that such Affiliate would
otherwise meet the criteria set forth in clause (a), (b) or (c) above. In no
event will the Borrower or any Subsidiary or Affiliate of the Borrower be an
Eligible Assignee.
Eligible Borrowing Base Property(ies). As of any date of determination, a Real
Estate Asset that: (i) is a Permitted Property, (ii) is wholly-owned in fee
simple by the Borrower or a Subsidiary Guarantor, (iii) the Borrower or such
Subsidiary Guarantor has total control over all decisions regarding such Real
Estate Asset (including the operation, financing and disposition thereof),
(iv) is not the subject of a Disqualifying Environmental Event or a
Disqualifying Structural Event, (v) is not subject to any Liens (other than
Permitted Liens) or any material title, survey or similar defect, (vi) if owned
by any Subsidiary Guarantor, the Equity Interests of such Subsidiary Guarantor
are not subject to any Lien in favor of any Person other than the Agent and the
Lenders, and (vii) is not subject to any material default or event of default
(including, in any event, (x) any payment default, (y) any financial covenant
default and (z) any default as a result of which the Borrower or the applicable
Subsidiary has given, or has received, any notice of default or other
enforcement action) under any Property Level Loan Documents (the foregoing
clauses (i) through (vii) being herein referred to collectively as the
“Borrowing Base Property Conditions”).
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Eligible Unencumbered Property(ies). As defined in the Unsecured Revolver
Agreement.
Environmental Laws. See §7.18(a).
Environmental Reports. See §7.18
Equity Interest. Any and all shares, partnership or member interests,
participations or other equivalents (however designated) of capital stock of a
corporation and any and all equivalent ownership interests in a Person which is
not a corporation and any and all warrants, options or other rights to purchase
any of the foregoing.

 

-13-



--------------------------------------------------------------------------------



 



Equity Pledge Agreement. The one or more Equity Pledge Agreements entered into
by the Borrower and/or a Subsidiary Guarantor pursuant to which the Pledged
Equity Interests are pledged to the Agent and the Lenders.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.
Event of Default. See §14.1.
Excluded Information. See § 2.11(d).
Excluded Taxes. With respect to the Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is located
or as a result of any other present or former connection (other than a
connection arising solely from this Agreement or any other Loan Document)
between such recipient and such jurisdiction, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) any backup withholding tax that
is required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of §4.1(h)(ii), (d) in the case of a Foreign
Lender, any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a change in law) to comply with clause (B) of §4.1(h)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to §4.1(c) or (e), and (e) any withholding taxes imposed by the
United States pursuant to FATCA.
Equity Interests. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

 

-14-



--------------------------------------------------------------------------------



 



FATCA. Section 1471 through 1474 of the Code, as of the date of this Agreement
or any amended or successor provision that is substantially comparable and not
materially more onerous to comply with, and, in each case, any regulations or
official interpretations thereof.
Federal Funds Rate. For any day, a fluctuating interest rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Agent from 3
federal funds brokers of recognized standing selected by the Agent.
Financial Statement Date. March 31, 2007. June 30, 2011.
Foreign Lender. Any Lender that is organized under the Laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
FP Redland Tech. FP Redland Technology Center LP, a Delaware limited
partnership.
FPLP. See the preamble hereto.
“funds from operations”. As defined in accordance with resolutions adopted by
the Board of Governors of the National Association of Real Estate Investment
Trusts, as in effect at the applicable date of determination.
GAAP. Generally accepted accounting principles, consistently applied.
Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or the Trust, as the
case may be, or any ERISA Affiliate of any of them the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.

 

-15-



--------------------------------------------------------------------------------



 



Guarantor. Collectively, unless referred to in their individual capacities, the
Trust and each of the Subsidiary Guarantors.
Hazardous Substances. See §7.18(b).
Implied Debt Service. As at any date of determination, an amount equal to
(a) the average amount of Consolidated Borrowing Base Indebtedness outstanding
during the applicable period, multiplied by (b) the Mortgage Constant.
Increase. See §2.8.
Increase Conditions. The approval of the Agent (not to be unreasonably withheld
or delayed) and the satisfaction of each and all of the following:

  (a)   no Default or Event of Default shall have occurred and be continuing
(both before and after giving effect to the Increase) and all representations
and warranties contained in the Loan Documents shall be true and correct as of
the effective date of the Increase (except to the extent that such
representations and warranties relate expressly to an earlier date);

  (b)   the Increase shall be extended on the same terms and conditions
applicable to the Term Loan;

  (c)   to the extent any portion of the Increase is committed to by a third
party financial institution or institutions not already a Lender hereunder, such
financial institution shall be an Eligible Assignee and approved by the Agent
(such approval not to be unreasonably withheld or delayed) and each such
financial institution shall have signed a counterpart signature page becoming a
party to this Agreement and a “Lender” hereunder;

  (d)   one or more of the existing Lenders or such other financial institutions
which may become parties hereto incident to the Increase have committed in
writing pursuant to the terms hereof to lend the full aggregate amount of the
Increase; and

  (e)   if requested by any Lender participating in such Increase, the Borrower
shall have delivered new Notes or amended and restated Notes to the extent
necessary to reflect such Lender’s Commitment after giving effect to the
Increase.

 

-16-



--------------------------------------------------------------------------------



 



Indebtedness. All obligations, contingent and otherwise, that in accordance with
GAAP should be classified upon the obligor’s balance sheet as liabilities, or to
which reference should be made by footnotes thereto, including in any event and
whether or not so classified: (a) all debt and similar monetary obligations,
whether direct or indirect, including, without limitation, all Obligations and
all obligations under any hedge, swap or other interest rate protection
arrangement, any forward purchase contract or any put; (b) all liabilities
secured by any Lien or other encumbrance existing on property owned or acquired
subject thereto, whether or not the liability secured thereby shall have been
assumed; (c) all reimbursement obligations under letters of credit; and (d) all
guarantees for borrowed money, endorsements and other contingent obligations,
whether direct or indirect, in respect of indebtedness or obligations of others,
including any obligation to supply funds (including partnership obligations and
capital requirements) to or in any manner to invest in, directly or indirectly,
the debtor, to purchase indebtedness, or to assure the owner of indebtedness
against loss, through an agreement to purchase goods, supplies, or services for
the purpose of enabling the debtor to make payment of the indebtedness held by
such owner or otherwise. With respect to a Person, as of any date of
determination, all of the following (without duplication): (a) all obligations
of such Person in respect of money borrowed, whether direct or indirect,
including, without limitation, all Obligations; (b) all obligations of such
Person (other than trade debt incurred in the ordinary course of business),
whether or not for money borrowed (i) represented by notes payable, or drafts
accepted, in each case representing extensions of credit (but only to the extent
of any outstanding balance), (ii) evidenced by bonds, debentures, notes or
similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) any obligations under
any Capitalized Lease (but excluding obligations under operating leases or
ground leases) of such Person, the amount of which as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date; (d) all net obligations under any Swap Contract; (e) all obligations
of such Person or any other Person secured by any Lien or other encumbrance
existing on property of such Person; (f) all reimbursement obligations of such
Person under or in respect of any letters of credit (including the Letters of
Credit issued under the Unsecured Revolver Agreement) or acceptances (whether or
not the same have been presented for payment); (g) all obligations of such
Person in respect of “off-balance sheet arrangements” (as defined in Item
303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act of 1933, as
amended from time to time) which such Person would be required to disclose to
the SEC; and (h) all obligations in the nature of those described in clauses
(a)-(g) above of other Persons which such Person has guaranteed or are otherwise
recourse to such Person. For the purposes hereof, the amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.
Indemnified Taxes. Taxes other than Excluded Taxes
Indemnitee. See §17(b).
Information. See §8.10(d).

 

-17-



--------------------------------------------------------------------------------



 



Interest Payment Date. As to any portion of the Term Loan, the last day of every
calendar month in which such Loan is outstanding, and, in addition, with respect
to any Libor Rate Loan, the last day of the applicable Interest Period.
Interest Period. With respect to any portion of the Term Loan, but without
duplication of any other Interest Period, (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
following periods (as selected by the Borrower in a Completed Loan Request):
(i) for any Base Rate Loan, the calendar month in which such Base Rate Loan is
made (whether by borrowing or by conversion from a Libor Rate Loan), and
(ii) for any Libor Rate Loan, 1, 2 or 3 months; and (b) thereafter, each period
commencing at the end of the last day of the immediately preceding Interest
Period applicable to such portion of the Term Loan and ending on the last day of
the applicable period set forth in (a)(i) and (ii) above (as selected by the
Borrower in a Conversion Request); provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
(A) if any Interest Period with respect to a LIBORLibor Rate Loan would
otherwise end on a day that is not a LIBORLibor Business Day, such Interest
Period shall end on the next succeeding LIBORLibor Business Day, unless such
next succeeding LIBORLibor Business Day occurs in the next calendar month, in
which case such Interest Period shall end on the next preceding LIBORLibor
Business Day, as determined conclusively by the Agent in accordance with the
then current bank practice in London;
(B) if the Borrower shall fail to give timely notice of conversion or
continuation of any Libor Rate Loans as provided in §2.5, or if the Borrower
shall be deemed to have requested a requests a Borrowing of, conversion to, or
continuation ofthe affected Libor Rate Loan to a Base Rate Loan on the last day
of the then current Interest Period with respect thereto Libor Rate Loans in any
Completed Loan Request or Conversion Request, as applicable, but fails to
specify an Interest Period, in each case, the Borrower will be deemed to have
given timely notice specifying an Interest Period of one month;
(C) any Interest Period relating to any Libor Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to subparagraph (D) below, end on the last Business Day of a
calendar month; and
(D) no Interest Period may extend beyond the Maturity Date.
Interest Rate Protection Arrangements. See §8.15.

 

-18-



--------------------------------------------------------------------------------



 



Investment Permitted Property. A property which is an income producing office,
industrial or a so-called flex property (or a Real Estate Asset Under
Development which will be an income producing office, industrial or so-called
flex property when completed) and is located in the State of Maryland, the
Commonwealth of Virginia or the District of Columbia.
Investments. All expenditures made and all liabilities incurred (contingently or
otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other equity interests Equity Interests or for the acquisition of
Indebtedness of, or for loans, advances, capital contributions or transfers of
property to, any Person; (ii) in connection with Real Estate Assets Under
Development; and (iii) for the acquisition of any other obligations of any
Person. In determining the aggregate amount of Investments outstanding at any
particular time: (a) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution);
(b) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise; and (c) there shall not be deducted from the aggregate amount of
Investments any decrease in the value thereof.
Joinder Documents. The one or more Joinder Agreements among the Agent (on behalf
of itself and the Lenders) and any Wholly-ownedOwned Subsidiary which is to
become a Subsidiary Guarantor at any time after the Closing Date, the form of
which is attached hereto as Exhibit E, together with all other documents,
instruments and certificates required by any such Joinder Agreement to be
delivered by such Wholly-ownedOwned Subsidiary to the Agent and the Lenders on
the date such Wholly-ownedOwned Subsidiary becomes a Borrower hereunder.
Land. An undeveloped Real Estate Asset owned in fee by the Borrower.
Laws. Collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
Leases. Leases, licenses and other written agreements relating to the use or
occupation of space in or on the Buildings or on the Real Estate Assets by
persons other than the Borrower or any other member of the Potomac Group.
Lenders. Collectively, KeyBank and each other lending institution which, as of
any date of determination, is a party to this Agreement, and any other Person
who becomes an assignee of any rights of a Lender pursuant to §20 or a Person
who acquires all or substantially all of the stock or assets of a Lender.

 

-19-



--------------------------------------------------------------------------------



 



Lending Office. As to any Lender, the office or offices of such Lender described
as such in such Lender’s most recent administrative materials on file with the
Agent, or such other office or offices as a Lender may from time to time notify
the Borrower and the Agent.
Libor Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
Libor Breakage Costs. With respect to any Libor Rate Loan to be prepaid prior to
the end of the applicable Interest Period or not borrowed, converted or
continued (“drawn” and, with correlative meaning, “draw”) after elected, a
prepayment “breakage” fee in an amount, as reasonably determined by the Agent,
required to compensate the Lenders for any and all additional losses, costs or
expenses that such Lenders incur as a result of such prepayment or failure to
borrow, convert or continue a Libor Rate Loan, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits of other funds acquired by
any Lender to fund or maintain such Libor Rate Loan.
Libor Rate. For any Libor Rate Loan for any Interest Period, the average rates
as shown in Reuters Screen LIBOR01 Page (or any successor service, or, if such
Person no longer reports such rate, as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) Libor Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If Reuters .
If such service or such other Person approved by Agent described above no longer
reports such rate or Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to Agent in the London Interbank
Market, then any and all outstanding Loans shall be Base Rate Loans and bear
interest at the Base Rate plus the Applicable Base Rate Margin. For any period
during which a Reserve Percentage shall apply, the Libor Rate with respect to
Libor Rate Loans shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.
Libor Rate Loan(s). The portion(s) of the Term Loan bearing interest calculated
by reference to the Libor Rate.
Lien. See §9.2.
Loan Modification Agreement. See §2.11(b).
Loan Modification Offer. See §2.11(a).

 

-20-



--------------------------------------------------------------------------------



 



Loan. Any of Term Loan A, Term Loan B, Term Loan C or Term Loan D, or any
portion thereof, as the context may require, and/or all of such Term Loan A,
Term Loan B, Term Loan C and Term Loan D together, as the context may require.
Loan Documents. Collectively, this Agreement, the Splitter Agreement, the Trust
Guaranty, theeach Subsidiary GuarantiesGuaranty, the Notes, the Security
Documents, the Joinder Documents and any and all other agreements, instruments,
documents or certificates now or hereafter evidencing or otherwise relating to
the Term Loan and executed and delivered by or on behalf of the Borrower or its
Subsidiaries or the Trust or its Subsidiaries in connection with or in any way
relating to the Term Loan or the transactions contemplated by this Agreement
(other than any Protected Interest Rate Agreement), and all schedules, exhibits
and annexes hereto or thereto, as any of the same may from time to time be
amended and in effect.
Loan. Any of Term Loan A, Term Loan B, Term Loan C or Term Loan D, as
applicable, and/or all of such Term Loan A, Term Loan B, Term Loan C and Term
Loan D together, as the context may require.
Majority Lenders. As of any date of determination, the Lenders whose aggregate
Commitments constitute at least sixty-six and two-thirds percent (66-2/3%) of
the Total Commitmentholding more than fifty percent (50%) of the aggregate
principal amount of the outstanding Loan, provided that (x) at any time when
there are two or more Lenders, the Majority Lenders must include at least two
Lenders, (y) at any time when there are fewer than three Lenders, the Majority
Lenders must include all Lenders and (z) the Loans of any Defaulting Lender
shall be excluded for purposes of making a determination of Majority Lenders.
Management Fee. For any applicable period, an amount equal to three percent (3%)
of revenue. Material Adverse Effect. A (a) material adverse effect on the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust or FPLP or, taken as a whole, the Potomac Group, (b) a material
impairment of the ability of FPLP or the Trust or, taken as a whole, the First
Potomac Group, to fulfill the Obligations (including, without limitation, to
repay all amounts outstanding on the Loan, together with interest and charges
thereon when due), (c) a material adverse effect on the validity or
enforceability of any of the Loan Documents, or (d) a material impairment of the
rights and remedies of the Lenders and the Agent under any of the Loan
Documents.
Management Fee Adjustment. For any applicable period, the difference between the
Management Fee and the Overhead Allocation, expressed as a positive or negative
number, as the case may be.
Maturity Date. (i) With reference to Term Loan A, January 15, 2011, (ii) with
reference to Term Loan B, January 15, 2012, (iii) with reference to Term Loan C,
January 15, 2013, and (iv) with reference to Term Loan D, January 15, 2014; in
each case, or such earlier date on which any of such Term Loans shall become due
and payable pursuant to the terms hereof.

 

-21-



--------------------------------------------------------------------------------



 



Mortgage Collateral Properties. Collectively, the Eligible Borrowing Base
Properties owned by the Collateral Property Mortgagors.
Mortgage Constant. As at any date of determination, a ratio that represents the
payment of principal and interest on an amortizing mortgage loan based on (i) an
interest rate equal to the greater of (x) the then 10-year treasury rate plus
1.50% and (y) 7.00%, and (ii) a 30-year mortgage-style amortization schedule.
Mortgage Documents. See §5.3(a).
Mortgage Note(s). A mortgage note, in which the Borrower holds a direct interest
as payee, for real estate that is developed, so long as at the relevant date of
determination, such Mortgage Note is not in default.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or the Trust, as the case may be,
or any ERISA Affiliate.
Net Operating Income. For any period, an amount equal to (i) the aggregate
rental and other income from the operation of the applicable Real Estate Assets
during such period; minus (ii) all expenses and other proper charges incurred in
connection with the operation of such Real Estate Assets (including, without
limitation, real estate taxes, management fees (or Overhead Allocation, as
applicable), payments under ground leases and bad debt expenses) during such
period; but, in any case, before payment of or provision for debt service
charges for such period, income taxes for such period, capital expenses for such
period, and depreciation, amortization, and other non-cash expenses for such
period, all as determined in accordance with GAAP (except that any rent leveling
adjustments shall be excluded from rental income).
Note Record. A Record with respect to any Note.
Notes. Collectively, the separate promissory notes of the Borrower in favor of
each Lender in substantially the form of Exhibit A hereto, in an aggregate
principal amount equal to Term Loan A, Term Loan B, Term Loan C and Term Loan D,
respectively, in effect from time to time, dated as of the date hereof or as of
such later date as any Person becomes a Lender under this Agreement, and
completed with appropriate insertions, as each of such notes may be amended,
replaced, substituted and/or restated from time to time (including in connection
with any Increase).
Obligations. All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Lenders or the Agent, individually or
collectively (but without double-counting), under this Agreement and each of the
other Loan Documents and in respect of any of the Term Loan (including Term Loan
A, Term Loan B, Term Loan C and Term Loan D), the Notes and the Security
Documents and other instruments at any time evidencing any thereof, whether
existing on the date of this Agreement or arising or

 

-22-



--------------------------------------------------------------------------------



 



incurred hereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, and including any
indebtedness, obligations and liabilities of the Borrower and its Subsidiaries
under any Protected Interest Rate Agreement entered into with any Lender Person
that was a Lender at the time such Protected Interest Rate Agreement was entered
into or with any Person that has become a Lender, provided, in each case, that
written notice of the existence of such Protected Interest Rate Agreement has
been provided to the Agent and such Protected Interest Rate Agreement is for the
purpose of hedging interest exposure under this Agreement.
OFAC. The Office of Foreign Assets Control of the United States Department of
the Treasury.
Organizational Documents. Collectively, (i) the Agreement of Limited Partnership
of FPLP, (ii) the Certificate of Limited Partnership of FPLP, (iii) the Amended
and Restated Declaration of Trust of the Trust, (iv) the Amended and Restated
By-Laws of the Trust, and (v) all of the partnership agreements, corporate
charters and by-laws, limited liability company operating agreements, joint
venture agreements or similar agreements, charter documents and certificates or
other agreements relating to the formation, organization or governance of the
Borrower and each Subsidiary Guarantor, in each case as any of the foregoing may
be amended in accordance with §8.20.
Other Taxes. All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
Other Properties. All Real Estate Assets that are not DC Office Properties or
Suburban Office Properties.
Overhead Allocation. For any period, the amount of corporate overhead included
as a property operating expense in lieu of a management fee.
Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities or Persons in which the Borrower or the Trust, directly, or
indirectly through its full or partial ownership of another entity, own an
equity interest Equity Interest, but which is not required in accordance with
GAAP to be consolidated with the Borrower or the Trust for financial reporting
purposes.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permits. All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate Assets.

 

-23-



--------------------------------------------------------------------------------



 



Permitted Amendments. See §2.11(c).
Permitted Liens. Liens permitted by §9.2.
Permitted Property. A property which is an income producing office, industrial
or a so-called flex property and is located in the State of Maryland, the
Commonwealth of Virginia or the District of Columbia.
Person. Any individual, corporation, general partnership, limited partnership,
trust, limited liability company, limited liability partnership, unincorporated
association, business, or other legal entity, and any government (or any
governmental agency or political subdivision thereof).
Pledged Distributions Entity(ies). Collectively, the Subsidiary Guarantors whose
Distributions to Borrower or a Wholly-owned Subsidiary of Borrower become
Pledged Distributions Interests.
Pledged Distributions Interests. Collectively, one hundred percent (100%) of the
Borrower’s or a Subsidiary Guarantor’s right, title and interest in and to
Distributions received from any Pledged Distributions Entity and of the
Borrower’s or such Subsidiary Guarantor’s legal, equitable and beneficial right,
title and interest in and to Distributions from any Pledged Distributions
Entity, together with such additional rights and interests as are not prohibited
to be pledged, assigned and/or transferred under the applicable Property Level
Loan Documents.
Pledged Distributions Properties. Collectively, the Eligible Borrowing Base
Properties directly or indirectly owned by the Pledged Distributions Entities.
Pledged Entities. Collectively, (i) the Pledged Distributions Entities and
(ii) the Pledged Equity Entities.
Pledged Equity Entity (ies). Collectively, the Subsidiary Guarantors whose
Equity Interests become Pledged Equity Interests.
Pledged Equity Interests. Collectively, one hundred percent (100%) of the legal,
equitable and beneficial ownership interests in any Subsidiary Guarantor that is
a direct or indirect owner of an Eligible Borrowing Base Property that are not
subject to any Property Level Loan Document which prohibit the pledge,
assignment and/or transfer of such interests.
Pledged Equity Properties. Collectively, the Eligible Borrowing Base Properties
directly or indirectly owned by the Pledged Equity Entities.
Pledged Interests. Collectively, (i) the Pledged Distributions Interests and
(ii) the Pledged Equity Interests.

 

-24-



--------------------------------------------------------------------------------



 



Pledged Properties. Collectively, (i) the Pledged Distributions Properties and
(ii) the Pledged Equity Properties.
Potomac Group. Collectively, (i) FPLP, (ii) the Trust, (iii) the respective
Subsidiaries of FPLP and the Trust and (iv) the Partially-Owned Entities.
Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred equity interestsEquity Interests
issued by the Borrower, the Trust or any of their respective Subsidiaries.
Property Level Debt. Collectively, any Indebtedness secured by a Lien
encumbering an Eligible Borrowing Base Property which Lien is permitted pursuant
to §9.2(xix), provided, however, that in no event shall Property Level Debt
include any Indebtedness under the Unsecured Revolver.
Property Level Loan Documents. Collectively, the agreements, documents and
instruments evidencing, securing or otherwise relating to the Property Level
Debt to which the holder of such Property Level Debt is a party or intended
beneficiary.
Protected Interest Rate Agreement. An agreement which evidences the interest
protection arrangementsInterest Rate Protection Arrangements required by §8.15,
and all extensions, renewals, modifications, amendments, substitutions and
replacements thereof.
Rate Period. The period beginning on the first day of any fiscal month following
delivery to the Agent of the annual or quarterly financial statements required
to be delivered pursuant to §8.4.1(a) or §8.4(b) and ending on the last day of
the fiscal month in which the next such annual or quarterly financial statements
are delivered to the Agent.
RCRA. See §7.18.
Real Estate Assets. The fixed and tangible properties consisting of Land and/or
Buildings owned by the Borrower or any of its Subsidiaries at the relevant time
of reference thereto, including, without limitation, the Eligible Borrowing Base
Properties at such time of reference.
Real Estate AssetsAsset Under Development. Any Real Estate Assets for which the
Borrower or any of its Subsidiaries is actively pursuing construction of one or
more Buildings or other improvements and for which construction is proceeding to
completion without undue delay from Permit denial, construction delays or
otherwise, all pursuant to such Person’s ordinary course of business, provided
that any such Real Estate Asset (or, if applicable, any Building comprising a
portion of any such Real Estate Asset) will no longer be consideredReal Estate
Asset that is under development or substantial redevelopment. A Real Estate
Asset Under Development shall cease to constitute a Real Estate Asset Under
Development on the date upon which a certificate of occupancy has issued for
such Real Estate Asset (or Building) or such Real Estate Asset (or Building) may
otherwise be lawfully occupied for its intended use earlier of (a) the one-year
anniversary date of the development or redevelopment completion, and (b) the
first day of the first full fiscal quarter after such Real Estate Asset achieves
a stabilized occupancy of 80%.

 

-25-



--------------------------------------------------------------------------------



 



Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.
Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., without limitation, by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor).
Redland Property. That certain Real Estate Asset owned by FP Redland Technology
Center LP commonly known as Land Units 2 and 3 in the Redland Tech Center Land
Condominium formed pursuant to the Declaration of Condominium for Redland Tech
Center Land Condominium recorded in Liber 19839 at folio 681 in the land records
of Montgomery County, Maryland, as amended, and located at 520 and 530 Gaither
Road, Rockville, Maryland, together with all easements, appurtenances, rights,
privileges, reservations, tenements, and hereditaments belonging thereto.
REIT. A “real estate investment trust”, as such term is defined in Section 856
of the Code.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
Release. See §7.18(c)(iii).
Reserve Percentage. The maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.
SARA. See §7.18.
SEC. The Securities and Exchange Commission, or any successor thereto.
SEC Filings. Collectively, (i) each Form 10-K, 10-Q and Form 8-K filed by the
Trust with the SEC from time to time and (ii) each of the other public forms and
reports filed by the Trust with the SEC from time to time.

 

-26-



--------------------------------------------------------------------------------



 



Security Deeds. Collectively, the mortgage or deed of trust from each Collateral
Property Mortgagor to the Agent for the benefit of the Lenders (or to trustees
named therein acting on behalf of the Agent for the benefit of the Lenders),
pursuant to which such Collateral Property Mortgagor has conveyed to the Agent a
first-priority security interest in and to the Eligible Borrowing Base Property
it owns as security for the Obligations, as the same may be modified, amended or
restated from time to time.
Security Documents. Collectively, (i) the Equity Pledge Agreement, (ii) the
Distributions Pledge Agreement, (iii) each Security Deed, (iv) each Assignment
of Leases and Rents, (v) the Account Agreement, (ivvi) any UCC-1 financing
statement relating to the Collateral, and (vvii) each other document, agreement
or instrument that at any time evidences the Collateral.
Stabilization. With respect to any particular Real Estate Asset, the date upon
which such Real Estate Asset first becomes 85% occupied. Secured Indebtedness.
All Indebtedness of a Person that is secured by a Lien evidenced by a mortgage,
deed of trust, assignment of partnership interests or other security interest or
otherwise.
Stabilized Real Estate Asset. Any Real Estate Asset that is not a Real Estate
Asset Under Development, a Value-Add Real Estate Asset or Land.
Structured Finance Investments. Collectively, Investments by a Borrower or one
of its Subsidiaries directly or indirectly in (i) Mortgage Notes, (ii) mezzanine
loans evidenced by promissory notes in which the Borrower holds a direct
interest as payee, to entities that hold direct or indirect interests in DC
Office Properties, and (iii) Investments in preferred equity (including
preferred limited partnership interests) in entities owning DC Office
Properties.
Structured Finance Investments Value. As of any date of determination, an amount
equal to the aggregate value of all Structured Finance Investments, with the
value of each Structured Finance Investment being deemed to be the lower of
(i) the acquisition or origination cost of such Structured Finance Investment
plus all commercially reasonable costs that are capitalized in accordance with
GAAP incurred in connection with the acquisition or origination of such
Structured Finance Investment, and (ii) the value of such Structured Finance
Investment determined in accordance with GAAP; provided, however, that in the
case of any Structured Finance Investment in respect of which the obligor is in
default of any payment obligation, the Structured Finance Investments Value
shall be zero.
Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity or Person which is
required to be consolidated with the Borrower or the Trust in accordance with
GAAP.
Subsidiary Guarantors. Each of the direct and indirect Subsidiaries of the
Borrower which either owns an Eligible Borrowing Base Property or which has
entered into a Subsidiary Guaranty or any Security Document, as applicable. All
of the Subsidiary Guarantors as of the ClosingAmendment No. 5 Effective Date are
set forth on Schedule 1.

 

-27-



--------------------------------------------------------------------------------



 



Subsidiary Guaranty. Collectively, the one or more Subsidiary Guaranties made by
certain Subsidiary Guarantors, on a joint and several basis, in favor of the
Agent and the Lenders, together with any additional guaranty of the Obligations
or joinder agreement to any existing guaranty of the Obligations provided by any
Subsidiary Guarantor hereafter, pursuant to which the Subsidiary Guarantors
guarantee to the Agent and the Lenders the unconditional payment and performance
of the Obligations, as the same may be modified, amended, restated or reaffirmed
from time to time.
Term Loan. Collectively, each of Term Loan A, Term Loan B, Term Loan C and Term
Loan D, and as the context so requires, each of such Term Loan A, Term Loan B,
Term Loan C and Term Loan D individually. Suburban Office Properties. Real
Estate Assets constituting multi-story office buildings located in the suburbs
of the District of Columbia.
Swap Contract. (a) Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
Swap Termination Value. In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

-28-



--------------------------------------------------------------------------------



 



Term Loan. Loan.
Term Loan A. The Term Loan in the principal amount equal to $10,000,000 made by
the Lenders to the Borrower and converted into Term Loan A on the Amendment
No. 3 Effective Date.
Term Loan B. The Term Loan in the principal amount equal to $10,000,000 made by
the Lenders to the Borrower and converted into Term Loan B on the Amendment
No. 3 Effective Date.
Term Loan C. The Term Loan in the principal amount equal to $10,000,000 made by
the Lenders to the Borrower and converted into Term Loan C on the Amendment
No. 3 Effective Date.
Term Loan D. The Term Loan in the principal amount equal to $10,000,000 made by
the Lenders to the Borrower and converted into Term Loan D on the Amendment
No. 3 Effective Date.
Total Commitment. As of any date, the sum of the then current Commitments of the
Lenders under each of Term Loan A, Term Loan B, Term Loan C and Term Loan D. As
of the Amendment No. 3 Effective Date, the Total Commitment shall be
$40,000,000.
Tranche. Any of Term Loan A, Term Loan B, Term Loan C, Term Loan D or any new
term loan tranche advanced hereunder pursuant to §2.8, as applicable.
Trust. See preamblerecitals.
Trust Guaranty. The Guaranty, dated as of the date hereof, made by the Trust in
favor of the Agent and the Lenders pursuant to which the Trust guarantees to the
Agent and the Lenders the unconditional payment and performance of the
Obligations, as the same may be modified, amended, restated or reaffirmed from
time to time.
2011 Term Loan. Collectively, the term loans in the aggregate original principal
amount of $175,000,000 made pursuant to the 2011 Term Loan Agreement, as the
same may be modified, increased, refinanced, replaced, amended or restated from
time to time.
2011 Term Loan Agreement. The Term Loan Agreement dated as of July 18, 2011,
among the Borrower, certain Subsidiaries of the Borrower, KeyBank National
Association, individually and as administrative agent and certain other lenders,
as the same may be modified, increased, refinanced, replaced, amended or
restated from time to time.
Type. As to any portion of the Term Loan, its nature as a Base Rate Loan or a
Libor Rate Loan.

 

-29-



--------------------------------------------------------------------------------



 



Unanimous Lender Approval. The written consent of each Lender that is a party to
this Agreement at the time of reference.
Unsecured Revolver. The $175,000,000255,000,000 revolving credit facility
pursuant to the Unsecured Revolver Agreement, as the same may be modified,
increased, refinanced, replaced, amended or restated from time to time.
Unsecured Revolver Agreement. The SecondThird Amended and Restated Revolving
Credit Agreement dated as of December 29, 2009, June 16, 2011, among the
Borrower, and certain of its Subsidiariesthe Unsecured Revolver Subsidiary
Borrowers, KeyBank National Association, individually and as administrative
agent and certain other lenders, as the same may be modified, increased,
refinanced, replaced, amended or restated from time to time.
Unsecured Revolver Subsidiary Borrowers. Collectively, each of the direct and
indirect Subsidiaries of the Borrower that from time to time is a borrower under
the Unsecured Revolver Agreement.
Unsecured Revolver Subsidiary Guarantors. Collectively, (i) the direct and
indirect Subsidiaries of the Borrower that, pursuant to the terms of §8.21(a) of
the Unsecured Revolver Agreement, at any time and from time to time, are
required to enter into a guaranty of the obligations under the Unsecured
Revolver Agreement or a joinder agreement in respect of an existing guaranty of
such obligations and that have entered into the Additional Subsidiary Guaranty
or an Additional Subsidiary Guaranty Joinder Agreement, and (ii) the Unsecured
Revolver Subsidiary Borrowers that have entered into the Additional Subsidiary
Guaranty or an Additional Subsidiary Guaranty Joinder Agreement. All of the
Unsecured Revolver Subsidiary Guarantors as of the Amendment No. 5 Effective
Date are set forth on Schedule 1B.
USA Patriot Act. See §31(a).
Value-Add Real Estate Assets. Any newly acquired Real Estate Asset that is less
than 50% occupied at the time of acquisition. A Value-Add Real Estate Asset
shall cease to constitute a Value-Add Real Estate Asset at the earlier of
(a) the first day of the first full fiscal quarter after such Real Estate Asset
achieves a stabilized occupancy of 80%, and (b) the one-year anniversary of such
Real Estate Asset’s acquisition date; provided that the Redland Property shall
be deemed a Value-Add Real Estate Asset until the earlier of (x) the date that
the value of the Redland Property calculated in accordance with clause (i) of
the definition of Value of Unencumbered Properties (as defined in the Unsecured
Revolver Agreement) exceeds the Cost Basis Value of the Redland Property (valued
at the contract price paid by FPLP to acquire its interest in FP Redland Tech)
and (y) June 30, 2012.

 

-30-



--------------------------------------------------------------------------------



 



Value of Eligible Borrowing Base Properties. At any date of determination, an
amount equal to, without double counting, the sum of (i) for all Stabilized Real
Estate Assets, the aggregate of the following amount determined for each such
asset (x) the Net Operating Income for the most recentrecently ended fiscal
quarter of tbeeach Eligible Borrowing Base Properties owned by the Borrower or a
Subsidiary Guarantor for at least two complete fiscal quarters, less the
Management Fee Adjustment relating to such Eligible Borrowing Base Properties,
with the sum thereof Property that is a Stabilized Real Estate Asset, multiplied
by (y) 4; with the product thereof being divided by (z) the applicable
Capitalization Rate, plus (ii) an amount equal to the Cost Basis Value of any
aggregate Cost Basis Value of all Eligible Borrowing Base Property not owned for
two complete fiscal quartersProperties that are Value-Add Real Estate Assets,
plus (iii) the aggregate Cost Basis Value of all Eligible Borrowing Base
Properties acquired during the most recently ended fiscal quarter and the
immediately preceding fiscal quarter, provided that (a) the Net Operating Income
attributable to any Eligible Borrowing Base Property sold or otherwise
transferred during the applicable period shall be excluded from the calculation
of the Value of Eligible Borrowing Base Properties and (b) the Net Operating
Income of Eligible Borrowing Base Properties included at their Cost Basis Value
shall be excluded.
Wholly-ownedOwned Subsidiary. Any single purpose entity which is a Subsidiary of
FPLP and of which FPLP at all times owns directly or indirectly (through a
Subsidiary or Subsidiaries) 100% of the outstanding voting or controlling
interests and of the economic interests, as a result of which FPLP, directly or
indirectly (through a Subsidiary or Subsidiaries) has total control over all
decisions regarding such Subsidiary.
“Without Recourse” or “without recourse”. With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate
Asset or other specifically identified asset only, subject to such limited
exceptions to the non-recourse nature of such obligation or liability, such as
fraud, misappropriation and misapplication indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability, and to usual and customary
environmental indemnification obligations in connection with such designated
Real Estate Asset.
§1.2. Rules of Interpretation.
(i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.
(ii) The singular includes the plural and the plural includes the singular.
(iii) A reference to any law includes any amendment or modification to such law.
(iv) A reference to any Person includes its permitted successors and permitted
assigns.

 

-31-



--------------------------------------------------------------------------------



 



(v) Accounting terms not otherwise defined herein have the meanings assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.
(vi) The words “include”, “includes” and “including” are not limiting.
(vii) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.
(viii) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.
(ix) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
§1.3. GAAP.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Majority Lenders
shall so request, the Agent, the Lenders and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Majority
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
For purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
§2. THE TERM LOAN.
§2.1 Commitment to Lend. Subject to the provisions of §2.4, §12 and the other
terms and conditions set forth in this Agreement, each of the Lenders severally
agrees to make a term loan to the Borrower on the Closing Date (and thereafter
pursuant to Section 2.8 hereof) in an aggregate principal amount equal to such
Lender’s Commitment Percentage of the Total Commitment. The outstanding amount
of the Term Loan shall not at any time exceed the Total Commitment. In no event
shall any Lender be required to fund any amounts in excess of its then-current
Commitment.

 

-32-



--------------------------------------------------------------------------------



 



The Term Loan shall be made pro rata in accordance with each Lender’s Commitment
Percentage. The request for the Term Loan shall constitute a representation and
warranty by the Borrower that the conditions set forth in §12 have been
satisfied as of the Closing Date, provided that the making of such
representation and warranty by the Borrower shall not limit the right of any
Lender not to lend if such conditions have not been met. No portion of the Term
Loan or other extension of credit shall be required to be made by any Lender
unless all of the conditions contained in §12 have been satisfied as of the
Closing Date.
§2.2. The Term Notes. The Term Loan shall be evidenced by the Term Notes. A Term
Note shall be payable to the order of each Lender in an aggregate principal
amount equal to such Lender’s Commitment. The Borrower irrevocably authorizes
each Lender to make or cause to be made an appropriate notation on such Lender’s
applicable Note Record reflecting the making of its portion of the Term Loan or
(as the case may be) the receipt of any payment thereon. The outstanding amount
of the Term Loan set forth on such applicable Note Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to such Lender, but
the failure to record, or any error in so recording, any such amount on such
Note Record shall not limit or otherwise affect the rights and obligations of
the Borrower hereunder or under any Term Note to make payments of principal of
or interest on any Term Note when due. Promptly following termination of this
Agreement, at the written request of the Borrower, each Lender shall return to
the Borrower any Notes issued to such Lender or, if unable to return such Note,
issue a lost note affidavit in form and substance reasonably satisfactory to the
Borrower.
§2.3. Interest on the Term Loan; Fees.
(a) (a) Each Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof up to and ending on the last day of each Interest
Period with respect thereto (unless earlier paid in accordance with §3.2)
including the date upon which the entire outstanding principal balance of such
Base Rate Loan is paid in full at a rate equal to the Base Rate plus the
Applicable Base Rate Margin.
(b) (b) Each Libor Rate Loan shall bear interest foron the periodoutstanding
principal amount thereof commencing with the Drawdown Date thereof and ending on
the last day of each Interest Period with respect thereto (unless earlier paid
in accordance with §3.2) , or, if later, the date upon which such Libor Rate
Loan is paid in full, at a rate per annum equal to the Libor Rate determined for
such Interest Period plus the Applicable Libor Margin.
(c) (c) [Reserved.]
(d) (d) The Borrower unconditionally promises to pay interest on theeach Term
Loan in arrears on each Interest Payment Date with respect thereto, and when the
principal of such Term Loan is due (whether at maturity, by reason of
acceleration or otherwise).

 

-33-



--------------------------------------------------------------------------------



 



§2.4. Request for the Term Loan.
The following provisions shall apply to the initial request by the Borrower for
the Term Loan:
(i) The Borrower shall submit a Completed Loan Request to the Agent. The
Completed Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to accept the Term Loan requested from the Lenders
on the Closing Date.
(ii) The Completed Loan Request shall specify: (1) the principal amount of the
Term Loan, (2) the Interest Period applicable to such Term Loan (or portions
thereof), and (3) the Type of Loan being requested, and certifying that, after
giving effect to such requested Term Loan, no Default or Event of Default will
exist under this Agreement or any other Loan Document and that, after giving
effect to the Term Loan, the Borrower is in compliance with the covenants set
forth in §10 (which calculations required by such covenants shall be submitted
with such Completed Loan Request).
(iii) No Lender shall be obligated to fund any portion of the Term Loan unless:
(a) a Completed Loan Request has been timely received by the Agent as provided
in subsection (i) above; and
(b) both before and after giving effect to the Term Loan to be made pursuant to
the Completed Loan Request, all of the conditions contained in §12 shall have
been satisfied as of the Closing Date.
§2.5. Conversion Options.
(a) The Borrower may elect from time to time to convert any portion of the
outstanding Term Loan to another Type, provided that (i) subject to the further
proviso at the end of outstanding Libor Rate Loan to a Base Rate Loan or any
outstanding Base Rate Loan to a Libor Rate Loan, provided that (i) with respect
to any such conversion of a Libor Rate Loan to a Base Rate Loan, the Borrower
shall give the Agent at least three (3) Libor Business Days’ prior written
notice of such election, which notice must be received by the Agent by
11:00 a.m. on any Libor Business Day, and (ii) subject to the provisos in this
§2.5(a) and subject to §2.5(b) and §2.5(d), with respect to any conversion of a
Base Rate Loan to a Libor Rate Loan (or a continuation of a Libor Rate Loan, as

 

-34-



--------------------------------------------------------------------------------



 



provided in §2.5(b)), the Borrower shall give the Agent at least three (3) Libor
Business Days’ prior written notice of such election, which such notice must be
received by the Agent by 1011:00 a.m. on any Libor Business Day; and (ii)
provided that no Loan may be converted into a Libor Rate Loan when any Default
or Event of Default has occurred and is continuing. All or any part of the
outstanding Term Loan of any TypeLibor Rate Loans may be converted to Base Rate
Loans and vice versa as provided herein, provided that each Conversion Request
relating to the conversion of a Base Rate Loan to a Libor Rate Loan shall be for
an amount equal to $1,000,000 or an integral multiple of $100,000 in excess
thereof and shall be irrevocable by the Borrower.
(b) Any portion of the Term Loan of any TypeSubject to the proviso at the end of
this §2.5(b) and §2.5(d), any Libor Rate Loan may be continued automatically as
such upon the expiration of the Interest Period with respect thereto (i) in the
case of Base Rate Loans, automatically and (ii) in the case of Libor Rate
Loansas set forth in §2.5(c) or by compliance by the Borrower with the notice
provisions contained in §2.5(a)(iii); provided that no Libor Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing but shall be automatically converted to a Base Rate Loan on the last
day of the first Interest Period relating thereto ending during the continuance
of any Default or Event of Default. The Borrower shall notify the Agent promptly
when any such automatic conversion contemplated by this §2.5(b) is scheduled to
occur.
(c) InSubject to the provisions of §2.5(a), §2.5(b) and §2.5(d), in the event
that the Borrower does not notify the Agent of its election hereunder with
respect to any portionBase Rate Loan upon the expiration of the Term Loan in
accordance with the terms hereofInterest Period or Libor Rate Loan, such portion
of the Term Loan shall be automatically converted to a Base(or continued as) a
Libor Rate Loan having a 1-month Interest Period at the end of the applicable
Interest Period.
(d) The Borrower may not request or elect a Libor Rate Loan pursuant to §2.4,
elect to convert a Base Rate Loan to a Libor Rate Loan pursuant to §2.5(a) or
elect to continue a Libor Rate Loan pursuant to §2.5(b), and no Base Rate Loan
shall be automatically converted to, and no Libor Rate Loan shall be
automatically continued as, a Libor Rate Loan, if, after giving effect thereto,
there would be greater than fiveseven (57) Libor Rate Loans then outstanding.
Any Loan Request or Conversion Request for a Libor Rate Loan that would create
greater than fiveseven (57) Libor Rate Loans outstanding shall be deemed to be a
Loan Request or Conversion Request for a Base Rate Loan. By way of explanation
of the foregoing, in the event that the Borrower wishes to convert or continue
two or more portions of the Term LoanLoans into one Libor Rate Loan on the same
day and for identical Interest Periods, such Libor Rate Loan shall constitute
one single Libor Rate Loan for purposes of this clause (d).
(e) The Agent will promptly notify each Lender of any Conversion Request
received pursuant to §2.5(a) or continuation pursuant to §2.5(b) in accordance
with its customary practices.

 

-35-



--------------------------------------------------------------------------------



 



§2.6. [Reserved].
§2.7. [Reserved].
§2.8. Increase in Total Commitment. At any time (but at least 60 days prior to
the Maturity Date), the Borrower shall have the right, upon written notice to
the Agent and satisfaction of the Increase Conditions and without obtaining
further consent of the Lenders, to cause the Total Commitment to increase by an
amount not at any time exceeding $50,000,000 (the “Increase”), in which event
Schedule 2 will be deemed to be amended to reflect the increased Commitment of
each Lender, if any, that has agreed in writing to an increase and to add any
third party financial institution that may have become a party to, and a
“Lender” under, this Agreement in connection with the Increase (and the Agent is
hereby authorized to effect such amendment on behalf of the Lenders and the
Borrower, together with other conforming amendments); provided, however, that it
shall be a condition precedent to the effectiveness of the Increase that the
Increase Conditions shall have been satisfied. In the event that the Increase
results in any change to the Commitment Percentage of any Lender, then on the
effective date of such Increase in the Total Commitment (i) any new Lender, and
any existing Lender whose Commitment has increased, shall pay to the Agent such
amounts as are necessary to fund its new or increased Commitment Percentage of
the Term Loan, (ii) the Agent will use the proceeds thereof to pay to all
Lenders whose Commitment Percentage is decreasing such amounts as are necessary
so that each such Lender’s participation in the existing Term Loan will be equal
to its adjusted Commitment Percentage, and (iiiand (ii) if the effective date of
such Increase in the Total Commitment occurs on a date other than the last day
of an Interest Period applicable to any outstanding Libor Rate Loan, the
Borrower will be responsible for Libor Breakage Costs and any other amounts
payable pursuant to §4.8 on account of the payments made pursuant to clause
(ii) above. No Lender shall have any obligation to increase its Commitment in
connection with the Increase.
§2.9. [Reserved.] .
§2.10 [Reserved]
§2.11 Certain Permitted Amendments.
(a) Loan Modification Offer. The Borrower may, by written notice to the Agent
from time to time make one or more offers (each, a “Loan Modification Offer”) to
(i) all the Lenders or (ii) all the Lenders of any Tranche, to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the Agent
and reasonably acceptable to the Borrower. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective (which shall not
be less than 10 Business Days after the date of such notice, unless otherwise
agreed to by the Agent). Notwithstanding anything to the contrary in §28, each
Permitted Amendment shall only require the consent of the Borrower, the Agent
and those Lenders that accept the applicable Loan Modification Offer

 

-36-



--------------------------------------------------------------------------------



 



(such Lenders, the “Accepting Lenders”), and each Permitted Amendment shall
become effective only with respect to the Loans and Commitments of the Accepting
Lenders. In connection with any Loan Modification Offer that has been accepted
by the Majority Lenders, the Borrower may, with the prior written consent of the
Agent, terminate the aggregate Commitments (or, in the case of a Loan
Modification Offer made to a single Tranche, the aggregate Commitments in
respect of such Tranche) of one or more of the Lenders that are not Accepting
Lenders, and in connection therewith shall repay in full all outstanding Loans
(or, in the case of a Loan Modification Offer made to a single Tranche, the
outstanding Loans in respect of such Tranche), and accrued but unpaid interest
and fees (along with any amount owing pursuant to §4.8), at such time owing to
such terminated Lender, with such termination taking effect, and any related
repayment being made, upon the effectiveness of the Permitted Amendment.
Additionally, to the extent the Borrower has terminated the Commitments (or the
Commitments in respect of any Tranche) of such Lenders, it may request any other
Eligible Assignee to provide a commitment to make loans on the terms set forth
in such Loan Modification Offer in an amount not to exceed the amount of the
Commitments terminated pursuant to the preceding sentence.
(b) Loan Modification Agreement. The Borrower and each Accepting Lender shall
execute and deliver to the Agent a Loan Modification Agreement and such other
documentation as the Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof, which Loan
Modification Agreement shall be acceptable to the Agent, the Borrower and each
Accepting Lender. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Loan Modification Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders, including any amendments necessary to treat the applicable
Loans and/or Commitments of the Accepting Lenders as a new Tranche hereunder.
(c) Permitted Amendments. “Permitted Amendments” means any or all of the
following: (i) an extension of the Maturity Date applicable solely to the Loans
and/or Commitments of the Accepting Lenders, (ii) an increase in the interest
rate solely with respect to the Loans and/or Commitments of the Accepting
Lenders, (iii) the inclusion of additional fees to be payable solely to the
Accepting Lenders in connection with the Permitted Amendment (including any
upfront fees), (iv) such conforming amendments to this Agreement and the other
Loan Documents as shall be appropriate, in the reasonable judgment of the Agent,
to provide the rights and benefits of this Agreement and other Loan Documents on
a pari passu basis to each new Tranche resulting therefrom, and (v) such other
conforming amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Agent, to give effect to the
foregoing Permitted Amendments; provided that the Agent shall be permitted to
seek the approval of the Majority Lenders of any proposed amendment pursuant to
the foregoing clauses (iv) or (v) as the Agent, in its sole discretion, deems
appropriate.

 

-37-



--------------------------------------------------------------------------------



 



(d) Miscellaneous. This §2.11 shall supersede any provision in §28 to the
contrary.
§2.12 Reverse Dutch Auction Repurchases.
(a) The Borrower may, at any time and from time to time after the Closing Date,
conduct auctions as hereinafter described in order to purchase and retire Loans
(each, an “Auction”) (each such Auction to be managed exclusively by the Agent),
and such repurchases of Loans will not be deemed to be voluntary or mandatory
payments or prepayments for purposes of §3.2, so long as the following
conditions are satisfied:
(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this §2.12 and Schedule 2.12;
(ii) no Default or Event of Default shall have occurred and be continuing at the
time of the offer to, or at the time of the purchase of, any Loans in connection
with any Auction or shall occur as a result of such purchase;
(iii) the minimum principal amount (calculated on the face amount thereof) of
all Loans that the Borrower offers to purchase in any such Auction shall be no
less than $5,000,000 (or integral multiples of $1,000,000 in excess thereof)
(unless another amount is agreed to by the Agent);
(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Loans so purchased by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant purchase (and may
not be resold);
(v) no more than one Auction may be ongoing at any one time;
(vi) each Auction shall be open and offered to all Lenders of the relevant
Tranche and the relevant Type on a pro rata basis; and
(vii) at the time of each purchase of Loans through an Auction, the Borrower
shall have delivered to the Agent an officer’s certificate of an authorized
officer certifying as to compliance with this clause (a).
(b) Each Lender may (but shall have no obligation whatsoever to) participate in
any Auction conducted pursuant to this §2.12.
(c) The Borrower must terminate an Auction if it fails to satisfy one or more of
the conditions set forth in §2.12(a). If the Borrower commences any Auction and
if at such time of commencement the Borrower reasonably believes that all
required conditions set forth in §2.12(a) have been satisfied, then any failure
to satisfy one or more of the conditions set forth above shall not result in any
Default or Event of Default hereunder, provided that the Auction is then
terminated. With respect to all purchases of Loans made by the Borrower pursuant
to this §2.12, (x) the Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Loans up to
the settlement date of such purchase and (y) such purchases (and the payments
made by the Borrower and the cancellation of the purchased Loans, in each case
in connection therewith) shall not constitute voluntary payments or prepayments
for purposes of §3.2 .

 

-38-



--------------------------------------------------------------------------------



 



(d) The Agent and the Lenders hereby consent to the Auctions and the other
transactions contemplated by this §2.12 (provided that no Lender shall have any
obligation whatsoever to participate in any such Auctions) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
§3.2 (it being understood and acknowledged that purchases of the Loans by the
Borrower contemplated by this §2.12 shall not constitute Investments by the
Borrower)).
(e) Each Lender participating in any Auction hereby acknowledges and agrees that
in connection with such Auction, (1) the Borrower may have, and later may come
into possession of, information regarding the Loans or the Borrower or its
Subsidiaries that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Auction (such information, the
“Excluded Information”), (2) such Lender has independently, without reliance on
the Borrower, any of its Subsidiaries, the Agent or any of their respective
Affiliates, made its own analysis and determination to participate in such
Auction notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of the Borrower, its Subsidiaries, the Agent or any of
their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against the Borrower, its Subsidiaries, the Agent, and
their respective Affiliates, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information.
(f) The Borrower agrees to pay to Agent the Agent Auction Fee in connection with
each Auction no later than three (3) Business Days after the date the Return
Bids submitted by Lenders in connection therewith were due.
§3. REPAYMENT OF THE TERM LOAN.
§3.1. Maturity. The Borrower promises to pay on the applicable Maturity Date,
and there shall become absolutely due and payable on the applicable Maturity
Date, all unpaid principal of each of Term Loan A, Term Loan B, Term Loan C and
Term Loan D outstanding on such date, together with any and all accrued and
unpaid interest thereon and any and all other unpaid amounts due under this
Agreement, the Notes or any other of the Loan Documents.
§3.2. Optional Repayments of the Term Loan. The Borrower shall have the right,
at its election, to prepay the outstanding amount of each Term Loan, in whole or
in part, at any time without penalty or premium; provided that (i) any such
voluntary prepayment shall be applied first to outstanding amounts under Term
Loan A, then to outstanding amounts under Term Loan B, then to the outstanding
amounts under Term Loan C and then to outstanding amounts under Term Loan D and
(ii) the outstanding amount of any Libor Rate Loans may not be prepaid on a date
other than the last day of an Interest Period unless the Borrower pays the Libor
Breakage Costs for each Libor Rate Loan so prepaid at the

 

-39-



--------------------------------------------------------------------------------



 



time of such prepayment. The Borrower shall give the Agent (with copies to the
Agent for each Lender), no later than 10:00 a.m., Cleveland, Ohio time, at least
two (2) Business Days’ prior written notice of any prepayment pursuant to this
§3.2 of any Base Rate Loans, and at least four (4) Business Days’ notice of any
proposed prepayment pursuant to this §3.2 of Libor Rate Loans, specifying the
proposed date of prepayment and the principal amount to be prepaid. Each such
partial prepayment of the Term Loan shall be in an amount equal to $1,000,000 or
an integral multiple of $1,000,000 in excess thereof or, if less, the then
outstanding balance of any Tranche or the entire outstanding balance of the Term
Loan, as applicable, shall be accompanied by the payment of all charges, if any,
outstanding on the Term Loan so prepaid and of all accrued interest on the
principal prepaid to the date of payment, and shall be applied, in the absence
of instruction by the Borrower, first to the principal of Base Rate Loans and
then to the principal of Libor Rate Loans.
§4. CERTAIN GENERAL PROVISIONS.
§4.1. Funds for Payments.
(a) (a)All payments of principal, interest, fees, and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders or (as the case may be) the Agent, at
the Agent’s Head Office, in each case in Dollars and in immediately available
funds. The Borrower shall make each payment of principal of and interest on the
Term Loan and of fees hereunder not later than 12:00 p.m. (Cleveland, Ohio time)
on the due date thereof.
(b) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Borrower or the Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

-40-



--------------------------------------------------------------------------------



 



(c) If the Borrower or the Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(d) Without limiting the provisions of subsection (b) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.
(e) Without limiting the provisions of subsection (b) or (d) above, the Borrower
shall, and does hereby, indemnify the Agent and each Lender and shall make
payment in respect thereof within 15 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
§4.1) withheld or deducted by the Borrower or the Agent or paid by the Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower shall also, and does
hereby, indemnify the Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Agent as required by subsection (f) of this
§4.1. A certificate as to the amount of any such payment or liability delivered
to the Borrower by a Lender (with a copy to the Agent), or by the Agent on its
own behalf or on behalf of Lender, shall be prima facie evidence that such
amounts are due and owing.
(f) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Agent) incurred by or asserted against the
Borrower or the Agent by any Governmental Authority as a result of the failure
by such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Agent pursuant to subsection (h) of this §4.1. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

-41-



--------------------------------------------------------------------------------



 



(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If the Borrower is
compelled by law to make any such deduction or withholding with respect to any
amount payable by it hereunder or under any of the other Loan Documents (except
with respect to taxes on the income or profits of the Agent or any Lender), the
Borrower shall pay to the Agent, for the account of the Lenders or (as the case
may be) the Agent, on the date on which such amount is due and payable hereunder
or under such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders to receive the same net amount which the Lenders
would have received on such due date had no such deduction or withholding
obligation been imposed upon the Borrower. The Borrower will deliver promptly to
the Agent (with copies to the Agent for each Lender) certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under such other Loan Document.
(g) Upon request by the Borrower or the Agent, as the case may be, after any
payment of Taxes by the Borrower or by the Agent to a Governmental Authority as
provided in this §4.1, the Borrower shall deliver to the Agent or the Agent
shall deliver to the Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower or the Agent, as the
case may be.
(h) (i) Each Lender shall deliver to the Borrower and to the Agent, at the time
or times prescribed by applicable Laws or when reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.
(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

 

-42-



--------------------------------------------------------------------------------



 



(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and
(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Agent, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:

  (I)   executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,     (II)   executed originals of Internal Revenue Service Form W-8ECI,  
  (III)   executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,     (IV)   in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (x) a certificate to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue
Service Form W-8BEN, or     (V)   executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Agent to determine the withholding or deduction required to
be made.

 

-43-



--------------------------------------------------------------------------------



 



(C) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent, at the time or times prescribed in
law and at such time or times reasonably requested by the Borrower or the Agent,
such documentation prescribed by applicable law (including prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower or the Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and without from such
payment. Solely for purposes of this §4.1(h)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(i) Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Agent make any withholding or deduction for taxes from amounts payable to
such Lender.
(j) Unless required by applicable Laws, at no time shall the Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If the Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Agent or such Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent or such
Lender in the event the Agent or such Lender is required to repay such refund to
such Governmental Authority. This subsection shall not be construed to require
the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

-44-



--------------------------------------------------------------------------------



 



§4.2. Computations. All computations of interest on Libor Rate Loans and of
other fees to the extent applicable shall be based on a 360-day year and all
computations of interest on Base Rate Loans shall be based on a 365/366 day
year, in each case paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Libor Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The outstanding amount of the Loans as
reflected on the Note Records or record attached to any other Note from time to
time shall constitute prima facie evidence of the principal amount thereof.
§4.3. Inability to Determine Libor Rate. In the event, prior to the commencement
of any Interest Period relating to any Libor Rate Loan, the Agent shall
determine that adequate and reasonable methods do not exist for ascertaining the
Libor Rate that would otherwise determine the rate of interest to be applicable
to any Libor Rate Loan during any Interest Period, the Agent shall forthwith
give notice of such determination (which shall be conclusive and binding on the
Borrower) to the Borrower and the Lenders. In such event (a) any Conversion
Request with respect to Libor Rate Loans shall be automatically withdrawn and
shall be deemed a request for Base Rate Loans, (b) each Libor Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and (c) the obligations of the Lenders to make
Libor Rate Loans shall be suspended, in each case unless and until the Agent
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrower and the Lenders. , and
at the Borrower’s option, such Base Rate Loans shall be converted to Libor Rate
Loans pursuant to a Conversion Request submitted by the Borrower in accordance
with §2.5.
§4.4. Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Libor Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the obligation of such Lender to
make or continue Libor Rate Loans or convert Base Rate Loans to Libor Rate Loans
shall forthwith be suspended and (b) such Lender’s Commitment Percentage of
Libor Rate Loans then outstanding shall be converted automatically to Base Rate
Loans on the last day of each Interest Period applicable to such Libor Rate
Loans or within such earlier period as may be required by law, all until such
time as it is no longer unlawful for such Lender to make or maintain Libor Rate
Loans. , whereupon such Lender shall so notify the Agent and the Borrower
promptly, and at the Borrower’s option, such Base Rate Loans shall be converted
to Libor Rate Loans pursuant to a Conversion Request submitted by the Borrower
in accordance with §2.5. The Borrower hereby agrees promptly to pay the Agent
for the account of such Lender, upon demand, any additional amounts necessary to
compensate such Lender for Libor Breakage Costs incurred by such Lender in
making any conversion required by this §4.4 prior to the last day of an Interest
Period.

 

-45-



--------------------------------------------------------------------------------



 



§4.5. Additional Costs, Etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law, but if not having the force of law,
then generally applied by the Lenders or the Agent with respect to similar
loans), shall:
If any Change in Law shall:
(a) (a)subject any Lender or the Agent to any tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature with respect to this Agreement, the
other Loan Documents, such Lender’s Commitment or the Loans (other than taxes
based upon or measured by the income or profits of such Lender or the Agent
Indemnified Taxes or Other Taxes covered by §4.1), or
(b) (b)change the basis of taxation (except for changes in taxes on income or
profits other than with respect to (i) Excluded Taxes and (ii) Indemnified Taxes
or Other Taxes covered by §4.1) of payments to any Lender of the principal of or
the interest on the Term Loanany Loans or any other amounts payable to the Agent
or any Lender under this Agreement or the other Loan Documents, or
(c) (c)impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender, or
(d) (d)impose on any Lender or the Agent any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, such
Lender’s Commitment, or any class of loans or commitments of which any of the
Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is

 

-46-



--------------------------------------------------------------------------------



 



(A) (i)to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or
(B) (ii)to reduce the amount of principal, interest or other amount payable to
such Lender or the Agent hereunder on account of such Lender’s Commitment or any
of the Loans, or
(C) (iii)to require such Lender or the Agent to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder,
then, and in each such case, the Borrower will, promptly upon demand made by the
Agent or such Lender (such demand to be made promptly by the Agent or such
Lender upon the making of any such determination), at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Agent such additional amounts as such Lender or the Agent shall determine in
good faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum, provided
that such Lender or the Agent is generally imposing similar charges on its other
similarly situated borrowers. The Agent shall provide the Borrower with a
calculation, in reasonable detail, of such amounts in accordance with its
customary practices.
§4.6. Capital Adequacy. If any future law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law, but if
not having the force of law, then generally applied by the Lenders with respect
to similar loans) or the interpretation thereof by a court or governmental
authority with appropriate jurisdictionChange in Law affects the amount of
capital required or expected to be maintained by banks or bank holding companies
and any Lender or the Agent determines that the amount of capital required to be
maintained by it is increased by or based upon the existence of Loans made or
deemed to be made pursuant hereto, then such Lender or the Agent may notify the
Borrower of such fact, and the Borrower shall pay to such Lender or the Agent
from time to time, promptly upon demand made by the Agent or such Lender (such
demand to be made promptly by the Agent or such Lender upon the making of any
such determination), as an additional fee payable hereunder, such amount as such
Lender or the Agent shall determine reasonably and in good faith and certify in
a notice to the Borrower to be an amount that will adequately compensate such
Lender in light of these circumstances for its increased costs of maintaining
such capital. Each Lender and the Agent shall allocate such cost increases among
its customers in good faith and on an equitable basis, and will not charge the
Borrower unless it is generally imposing a similar charge on its other similarly
situated borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.

 

-47-



--------------------------------------------------------------------------------



 



§4.7. Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§4.5 or 4.6 and a brief explanation of such amounts
which are due, submitted by any Lender or the Agent to the Borrower, shall be
prima facie evidence that such amounts are due and owing; provided, that none of
the Agent or Lenders shall be entitled to claim any such amount pursuant to
§§4.5 or 4.6 if such Person fails to provide such notice to the Borrower within
180 days of the date Agent or such Lender becomes aware of the occurrence of the
event giving rise to the amount it claims as being owed. Notwithstanding
anything to the contrary contained in this Article 4, to the extent reasonably
possible, each Lender shall designate an alternate lending office in the
continental United States to make the Loans in order to reduce any liability of
Borrower to such Lender under §§4.4, 4.5 or 4.6 or to avoid the unavailability
of a Libor Rate Loan, so long as such designation is notif any Lender requests
compensation under §§4.5 or 4.6, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to §4.1, or if any Lender gives a notice pursuant to §4.4,
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender such designation or assignment (a) would eliminate
or reduce amounts payable pursuant to §§4.1, 4.5 or 4.6, as the case may be, in
the future, or eliminate the need for the notice pursuant to §4.4, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
§4.8. Indemnity. In addition to the other provisions of this Agreement regarding
such matters, the Borrower agrees to indemnify the Agent and each Lender and to
hold the Agent and each Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits) that the Agent or such Lender
may sustain or incur as a consequence of (a) a default by the Borrower in the
payment of any principal amount of or any interest on any Libor Rate Loans as
and when due and payable, including any such loss or expense arising from
interest or fees payable by the Agent or such Lender to lenders of funds
obtained by it in order to maintain its Libor Rate Loans, (b) the failure by the
Borrower to make a borrowing or conversion or continuation of a Libor Rate Loan
after the Borrower has given thea Completed Loan Request for a Libor Rate Loan
or aor Conversion Request for a Libor Rate Loanthe same, and (c) the making of
any payment of a Libor Rate Loan or the making of any conversion of any such
Loan to a Base Rate Loan on a day that is not the last day of the applicable
Interest Period with respect thereto, including interest or fees payable by the
Agent or a Lender to lenders of funds obtained by it in order to maintain any
such Libor Rate Loans.
§4.9. Interest on Overdue Amounts; Late Charge. Notwithstanding anything to the
contrary stated herein, upon the occurrence and during the continuance of an
Event of Default, at the option of the Majority Lenders, to the extent permitted
by applicable law, the unpaid balance of all Obligations shall bear interest at
the rate otherwise applicable thereto plus 2%, compounded daily until such Event
of Default is cured or waived to the satisfaction of the Agent and the required
Lenders. In addition, the Borrower shall pay a late charge equal to five percent
(5%) of any amount of interest charges on the Term Loan which is not paid within
ten (10) days of the date when due. After Default.

 

-48-



--------------------------------------------------------------------------------



 



(a) Overdue Amounts. Notwithstanding anything to the contrary stated herein,
overdue principal and (to the extent permitted by applicable law) interest on
the Loans and all other overdue amounts payable hereunder or under any of the
other Loan Documents shall bear interest at the rate otherwise applicable
thereto plus 2%, compounded daily until such amount shall be paid in full (after
as well as before judgment).
(b) Amounts Not Overdue. Notwithstanding anything to the contrary stated herein,
upon the occurrence and during the continuance of an Event of Default, at the
option of the Majority Lenders, to the extent permitted by applicable law, the
unpaid principal balance of all Obligations not overdue shall bear interest at
the rate otherwise applicable thereto plus 2% until such Event of Default is
cured or waived to the satisfaction of the Agent and the Majority Lenders.
§4.10. Right to Replace Lender
If (w) a Lender requests compensation or the Borrower is required to pay any
additional amounts pursuant to §§4.1(b), 4.5 or 4.6, (x) a Lender’s obligations
with respect to Libor Rate Loans are suspended pursuant to §4.4, (y) in
connection with any proposed amendment, modification, termination, waiver or
consent which requires the approval of each Lender or each Lender directly
affected thereby, and with respect to which approvals from the Majority Lenders
have been obtained, a Lender that has not given, or been deemed to have given,
its approval of such matter, or (z) a Lender is a Defaulting Lender, then, so
long as there does not then exist any Default or Event of Default, the Borrower
may demand that such Lender (the “Affected Lender”) assign its Commitment to an
Eligible Assignee designated by the Borrower and approved by the Agent (or
designated by the Agent and approved by the Borrower), and upon such demand the
Affected Lender shall promptly assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of §20.1 for a purchase price
equal to the aggregate principal balance of the Loan then owing to the Affected
Lender, plus any accrued but unpaid interest thereon and accrued but unpaid fees
owing to the Affected Lender (or such lesser amount as may be agreed on by the
Affected Lender and such Eligible Assignee) and upon such assignment the
Borrower shall pay the fee specified in §20.3. Subject to the approval rights of
the Agent, each of the Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this §4.10.
§4.11. Defaulting Lenders.

 

-49-



--------------------------------------------------------------------------------



 



4.11.1 Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in §28.
(b) Reallocation of Payments. A Defaulting Lender shall be deemed to have
assigned any and all payments due to it from the Borrower, whether on account of
the outstanding Term Loan, interest, fees or otherwise, to the remaining
non-defaulting Lenders for application to, and reduction of, their respective
pro rata shares of all outstanding Loans. The Defaulting Lender hereby
authorizes the Agent to distribute such payments to the non-defaulting Lenders
in proportion to their respective pro rata shares of the outstanding Term Loans.
If not previously satisfied directly by the Defaulting Lender, a Defaulting
Lender shall be deemed to have satisfied in full a delinquency when and if, as a
result of application of the assigned payments to the outstanding Term Loan of
the nondelinquent Lenders, the Lenders’ respective pro rata shares of the
outstanding Term Loan have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.
(c) Fees. That Defaulting Lender shall not be entitled to receive any fees for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
4.11.2 Defaulting Lender Cure. If the Borrower and the Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will take such other actions as the Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Commitment Percentages, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
§5. COLLATERAL
§5.1. Security Interests. The Obligations shall be secured by (i) a perfected
first-priority lien on, or security title and security interest to be held by
the Agent for the benefit of the Lenders in, the Collateral, and (ii) such
additional collateral, if any, as the Agent, for the benefit of the Lenders from
time to time may accept as security for the Obligations. The Obligations shall
also be guaranteed pursuant to the terms of the Subsidiary Guaranties.

 

-50-



--------------------------------------------------------------------------------



 



§5.2. Pledged Equity Properties; Pledged Distributions Properties. No Eligible
Borrowing Base Property shall be permitted to be a Pledged Distributions
Property unless the applicable Property Level Loan Documents prohibit such
Eligible Borrowing Base Property from being a Pledged Equity Property, in which
event such Eligible Borrowing Base Property shall be permitted to be a Pledged
Distributions Property.
§5.3. Mortgage Collateral Properties.
(a) If at any time an Eligible Borrowing Base Property is no longer subject to
Property Level Loan Documents due to payment in full of the applicable Property
Level Debt, the Borrower, no later than the date next occurring by which the
Borrower is required to deliver aCertificate of Compliance pursuant to §8.4(e),
shall notify the Agent of the same. If the Agent shall so request, in the
Agent’s reasonable discretion, the Borrower shall cause the Subsidiary Guarantor
that owns such Eligible Borrowing Base Property to deliver, no later than thirty
(30) days after the Agent’s request therefor (or such later date as approved by
the Agent in its reasonable discretion), the following items, each of which
shall be in form and substance reasonably satisfactory to the Agent: (i) a
Security Deed, (ii) an Assignment of Leases and Rents, (iii) an ALTA loan title
insurance policy issued by an insurer reasonably acceptable to the Agent, (iv) a
legal opinion addressed to the Agent and the Lenders from Hogan Lovells LLP (and
state-specific local counsel as may be necessary to furnish a legal opinion
respecting the enforceability of the Security Deed and the Assignment of Leases
and Rents), (v) properly completed Uniform Commercial Code financing statements
as required to perfect the security interests granted to Agent pursuant to the
Security Deed and the Assignment of Leases and Rents, (vi) copies of Uniform
Commercial Code search reports listing all effective financing statements filed
against such Subsidiary Guarantor, with copies of such financing statements, as
well as copies of such tax, litigation, judgment, bankruptcy, intellectual
property and any other search reports the Agent may reasonably request, and
(vii) any other documents, instruments, agreements or information reasonably
requested by Agent in connection therewith (the items described in the foregoing
clauses (i) through (vii) collectively are referred to herein as the “Mortgage
Documents”); provided, however, if the repayment in full of the applicable
Property Level Debt has occurred in connection with the sale or other permanent
disposition of the applicable Eligible Borrowing Base Property in compliance
with the terms and conditions of this Agreement or the refinancing of such
Eligible Borrowing Base Property with mortgage Indebtedness in compliance with
the terms and conditions of this Agreement, this §5.3(a) shall not apply.
(b) In satisfaction of the notice requirements under §5.3(a), the Borrower, the
Trust and the Subsidiary Guarantors hereby notify, and jointly and severally
represent and warrant to, the Agent and the Lenders that the only Eligible
Borrowing Base Properties not subject to Property Level Debt as of the Amendment
No. 5 Effective Date are: (i) the Eligible Borrowing Base Property known as
Gateway Center, with an address of 811 and 831 Russell Avenue, Gaithersburg,
Maryland, owned by FP Gateway Center, LLC; and (ii) the Eligible Borrowing Base
Property known as Glenn Dale Business Center, with an address of 7100 Holladay
Tyler Road, Glenn Dale, Maryland, owned by Glenn Dale Business Center, LLC.

 

-51-



--------------------------------------------------------------------------------



 



(c) (i) In connection with the release of any Collateral Property Mortgagor as a
Subsidiary Guarantor and its Mortgage Collateral Property from the Borrowing
Base Pool pursuant to §8.13(a)(ii) or (ii) concurrently with the incurrence of
any Mortgage Indebtedness in compliance with the terms and conditions of this
Agreement on any Eligible Borrowing Base Property that is a Mortgage Collateral
Property (without the release of any guarantee by the related Subsidiary
Guarantor or such Eligible Borrowing Base Property from the Borrowing Base
Pool), the Agent, at the Borrower’s sole cost and expense, shall provide the
Borrower with executed discharges of the applicable Security Deed and Assignment
of Leases and Rents and other customary documentation as may be necessary or
reasonably requested by the Borrower to release the Agent’s liens and security
interests in such Mortgage Collateral Property.
§6. RECOURSE OBLIGATIONS; JOINT AND SEVERAL LIABILITY. The Obligations are full
recourse obligations of the Borrower, and all of the respective assets and
properties of the Borrower shall be available for the payment in full in cash
and performance of the Obligations. The obligations of the Trust under the Trust
Guaranty are full recourse obligations of the Trust, and all of the respective
assets and properties of the Trust shall be available for the payment in full in
cash and performance thereof. The obligations of the Subsidiary Guarantors under
the Subsidiary Guaranty are full recourse obligations of the Subsidiary
Guarantors, and all of the respective assets and properties of the Subsidiary
Guarantors shall be available for the payment and performance thereof. The
obligations of the Unsecured Revolver Subsidiary Guarantors under the Additional
Subsidiary Guaranty are full recourse obligations of the Unsecured Revolver
Subsidiary Guarantors, and all of the respective assets and properties of the
Unsecured Revolver Subsidiary Guarantors shall be available for the payment and
performance thereof. The liability of the Borrower and each, each Subsidiary
Guarantor and each Unsecured Revolver Subsidiary Guarantor shall be joint and
several for all Obligations.
§7. REPRESENTATIONS AND WARRANTIES. The Borrower and the Trust, on itstheir own
behalf and on behalf of itstheir respective Subsidiaries, represents and
warrants jointly and severally represent and warrant as of the Amendment No. 5
Effective Date to the Agent and the Lenders all of the statements contained in
this §7.
§7.1. Authority, Etc.
(a) Organization: Good Standing.

 

-52-



--------------------------------------------------------------------------------



 



(i) FPLP is a limited partnership duly organized, validly existing and in good
standing under the laws of its state of organization; FPLP has all requisite
limited partnership power to own its properties and conduct its business as now
conducted and as presently contemplated; and FPLP is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
the Eligible Borrowing Base Properties owned by it are located and in each other
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a materially adverse effect on its business,
operations, assets, condition (financial or otherwise) or propertiesMaterial
Adverse Effect. Each Subsidiary Guarantor is a limited partnership, general
partnership, nominee trust or limited liability company, as the case may be,
duly organized, validly existing and in good standing under the laws of its
state of organization; each such Subsidiary Guarantor has all requisite limited
partnership, general partnership, trust, limited liability company or corporate,
as the case may be, power to own its respective properties and conduct its
respective business as now conducted and as presently contemplated; and each
such Subsidiary Guarantor is in good standing as a foreign entity and is duly
authorized to do business in the jurisdictions where the Eligible Borrowing Base
Properties owned by it are located and in each other jurisdiction where such
qualification is necessary except where a failure to be so qualified in such
other jurisdiction would not have a materially adverse effect on the business,
operations, assets, condition (financial or otherwise) or properties of such
BorrowerMaterial Adverse Effect.
(ii) the Trust is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland; each Subsidiary of the Trust
is duly organized, validly existing and in good standing as a corporation,
nominee trust, limited liability company, limited partnership or general
partnership, as the case may be, under the laws of the state of its
organization; the Trust and each of its Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated;
and the Trust is in good standing as a foreign entity and is duly authorized to
do business in the jurisdictions where such qualification is necessary, except
where a failure to be so qualified in such other would not have a materially
adverse effect on the business, operations, assets, condition (financial or
otherwise) or properties of the Trust or any such Subsidiaryjurisdiction would
not have a Material Adverse Effect.

 

-53-



--------------------------------------------------------------------------------



 



(b) Capitalization. The outstanding equity of FPLP is comprised of a general
partner interest and limited partner interests, all of which have been duly
issued and are outstanding and fully paid and non-assessable and, as of the
Amendment No. 5 Effective Date, are owned and held of record by the Persons set
forth on Schedule 7.1(b) attached hereto. All of the issued and outstanding
general partner interests of FPLP are owned and held of record by the Trust.
There are no outstanding securities or agreements exchangeable for or
convertible into or carrying any rights to acquire a general partner interest in
FPLP. There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on FPLP or the Trust which require
or could require FPLP or the Trust to sell, grant, transfer, assign, mortgage,
pledge or otherwise dispose of any general partner interest in FPLP. Except as
set forth in the Agreement of Limited Partnership of FPLP, no general partner
interests of FPLP are subject to any restrictions on transfer or any partner
agreements, voting agreements, trust deeds, irrevocable proxies; or any other
similar agreements or interests (whether written or oral). For so long as any
Subsidiary Guarantor is a Subsidiary Guarantor hereunder,FPLP owns, directly or
indirectly, 100% (by number of votes or controlling interests) of the
outstanding voting interests in each Subsidiary Guarantor and of the economic
interests in each such Subsidiary Guarantor pursuant to which FPLP would
receive, directly or indirectly, 100% of the net proceeds of a sale or other
disposition or liquidation of the Eligible Borrowing Base Property owned by each
such Subsidiary Guarantor. All of the issued and outstanding equity
interestsEquity Interests of each Subsidiary Guarantor are owned and held of
record by the Persons set forth on Schedule 7.1(b) attached hereto, and all of
such equity interestsEquity Interests of each such Person organized as a
corporation have been duly issued and are outstanding and fully paid and
non-assessable. There are no outstanding securities or agreements exchangeable
for or convertible into or carrying any rights to acquire any equity
interestsEquity Interests in any Subsidiary Guarantor. There are no outstanding
commitments, options, warrants, calls or other agreements (whether written or
oral) binding on any Subsidiary Guarantor which require or could require any
Subsidiary Guarantor to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any equity interest ofEquity Interest in such Subsidiary
Guarantor and(except with respect to one or more contracts for the disposition
of an Eligible Borrowing Base Property in connection with which no Default or
Event of Default shall have occurred both before and immediately after giving
effect to such disposition individually and after giving effect to all such
dispositions), and, as of the Amendment No. 5 Effective Date, any such
commitments, options, warrants, calls or other agreements relating to FPLP are
set forth on Schedule 7.1(b). Except as disclosed on Schedule 7.1(b) attached
hereto, no equity interestsEquity Interests of any Subsidiary Guarantor are
subject to any restrictions on transfer or any partner agreements, voting
agreements, trust deeds, irrevocable proxies; or any other similar agreements or
interests (whether written or oral) and any such restrictions or other
agreements relating to FPLP are assetas of the Amendment No. 5 Effective Date
are set forth on Schedule 7.1(b). All of the Preferred Equity which exists as of
the Amendment No. 5 Effective Date, and each of the agreements or other
documents entered into and/or setting forth the terms, rights and restrictions
applicable to any such Preferred Equity, are listed and described on
Schedule 7.1(b) attached hereto. All of the agreements and other documents
requested by the Agent relating to the Preferred Equity in effect on the
Amendment No. 5 Effective Date have been furnished to the Agent.

 

-54-



--------------------------------------------------------------------------------



 



(c) Due Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower, any Subsidiary Guarantor or
the Trust is or is to become a party and the transactions contemplated hereby
and thereby (i) are within the authority of the Borrower, such Subsidiary
Guarantor and the Trust, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower, such Subsidiary Guarantor or the Trust
and any general partner or manager thereof, (iii) do not conflict with or result
in any breach or contravention of any provision of law, statute, rule or
regulation to which the Borrower, such Subsidiary Guarantor or the Trust is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower, such Subsidiary Guarantor or the Trust, (iv) do not conflict
with any provision of the Organizational Documents of the Borrower, such
Subsidiary Guarantor or, the Trust or any general partner or manager thereof,
(v) do not contravene any provisions of, or constitute Default or Event of
Default hereunder or under any Property Level Loan Document, and (vi) will not
cause a failure to comply with any term, condition or provision of, any other
agreement, instrument, judgment, order, decree, permit, license or undertaking
binding upon or applicable to the Borrower, such Subsidiary Guarantor or the
Trust or any of the Borrower’s, such Subsidiary Guarantor’s or the Trust’s
properties (except for any such failure to comply under any such other
agreement, instrument, judgment, order, decree, permit, license, or undertaking
as would not materially and adversely affect the business, operations, assets,
condition (financial or otherwise) or properties of the Trust, FPLP or any other
member of the Potomac Group) or result in a Material Adverse Effect or in the
creation of any mortgage, pledge, security interest, lien, encumbrance or charge
upon any of the properties or assets of the Borrower, such Subsidiary Guarantor
or the Trust.
(d) Enforceability. Each of the Loan Documents to which the Borrower, any
Subsidiary Guarantor or the Trust is a party has been duly executed and
delivered and constitutes the legal, valid and binding obligations of the
Borrower, such Subsidiary Guarantor and the Trust, as the case may be, subject
only to applicable bankruptcy, insolvency, reorganization, moratorium or other
laws relating to or affecting generally the enforcement of creditors’ rights.
§7.2. Governmental Approvals. The execution, delivery and performance by the
Borrower and the Trust of this Agreement and the other Loan Documents to which
the Borrower or the Trust is or is to become a party and the transactions
contemplated hereby and thereby do not require (i) the approval or consent of
any governmental agency or authority other than those already obtained and
delivered to the Agent, or (ii) filing with any governmental agency or
authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by the Trust.
§7.3. Title to Properties; Leases.
The Borrower, each Subsidiary Guarantor and the Trust each has good fee to all
of its respective properties, assets and rights of every name and nature
purported to be owned by it, including, without limitation, that:
(a) The Borrower and/or each Subsidiary Guarantor holds good and clear record
and marketable fee simple title to the Eligible Borrowing Base Properties and
all assets or properties relating thereto, subject to no Liens other than
Permitted Liens.

 

-55-



--------------------------------------------------------------------------------



 



(b) The Borrower, the Subsidiary Guarantors and the Trust will, as of the
ClosingAmendment No. 5 Effective Date, own all of the assets as reflected in the
financial statements of the Borrower, the Subsidiary Guarantors and the Trust
described in §7.4, or acquired since the date of such financial statements
(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date).
(c) EachSet forth on Schedule 7.3(c) attached hereto is a list of each of the
direct or indirect interests of the Borrower or any Subsidiary Guarantor in any
Partially-Owned Entity is set forth on Schedule 7.3(c) attached hereto,
including the type of entity in which the interest is held, the percentage
interest owned by the Borrower or such Subsidiary Guarantor in such entity, the
capacity in which the Borrower or such Subsidiary Guarantor holds the interest,
and the Borrower’s or Subsidiary Guarantor’s ownership interest therein. as of
the Amendment No. 5 Effective Date. Such list is complete and accurate in all
material respects as of the date furnished and, as of the date of any update
thereto furnished by Borrower pursuant to §8.5(e), will be complete and accurate
in all material respects as of such date.
§7.4. Financial Statements. The Borrower has furnished to each of the Lenders
(i) the audited consolidated balance sheet of the Trust and its Subsidiaries as
of December 31, 2006, 2010, and the related audited consolidated statements of
income, changes in shareholder’s equity and cash flows for the year then ended
and (ii) (the “Initial Financials”). The Borrower has also furnished or
otherwise made available to each of the Lenders the unaudited consolidated
balance sheet of the Trust and its Subsidiaries as of the fiscal quarter ended
March 31, 2007, June 30, 2011, and the related unaudited consolidated statements
of income, changes in shareholder’s equity and cash flows for the quarterthree
consecutive fiscal quarters then ended (the “InitialQuarterly Financials”). Such
Initial Financials and such Quarterly Financials have been prepared in
accordance with GAAP and, with respect to the annual audited statements the
Initial Financials are accompanied by an auditors’ report prepared without
qualification by the Accountants. The Initial Financials fairly present and the
Quarterly Financials are complete and correct in all material respects and
fairly present, in accordance with GAAP consistently applied throughout the
periods to which they apply, the financial condition of the Trust and its
Subsidiaries as at the close of business on the date thereof and the results of
operations for the fiscal year (or fiscal quarter, as applicable) then ended,
subject in the case of interim statements to normal and customary year-end
adjustments. There are no contingent liabilities of the Trust or any of its
Subsidiaries as of such date known to the officers of the Trust or any of its
Subsidiaries not disclosed in the Initial Financials or the Quarterly
Financials.
§7.5 No Material Changes, Etc. Since the Financial Statement Date, there has
occurred no materially adverse change in the business, operations, assets,
condition (financial or otherwise) or properties of the Trust, or FPLP or any
other member of the Potomac Group. Since the Financial Statement Date and the
Closing Date (or such later date upon which a Real Estate Asset became part of
the Borrowing Base Pool), there has been no material adverse change to the Net
Operating Income of any Real Estate Asset that is part of the Borrowing Base
Pool. , taken as a whole, the Potomac Group.

 

-56-



--------------------------------------------------------------------------------



 



§7.6. Franchises, Patents, Copyrights, Etc. The Borrower, the Trust and each of
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their respective businesses substantially
as now conducted without known conflict with any rights of others, except where
the failure to so possess could not reasonably be expected to have a material
adverse effect on the business, operations, assets, condition (financial or
otherwise) or properties of the Trust, FPLP or any other member of the Potomac
GroupMaterial Adverse Effect. The Borrower, the Trust and each of their
respective Subsidiaries possess all material Permits relating to each of the
Eligible Borrowing Base Properties. FPLP is pre-approved as a landlord for the
United States government by the General Services Administration as part of the
General Services Administration’s Advanced Acquisition Program (the “AAP
Qualification”).
§7.7 Litigation. Except as disclosed on Schedule 7.7, there are no actions,
suits, proceedings or investigations of any kind pending or, to the Borrower’s
or the Trust’s knowledge, threatened against the Borrower, the Trust or any of
their respective Subsidiaries before any court, tribunal or administrative
agency or board that, if adversely determined, could reasonably be expected to,
either individually or in the aggregate, materially adversely affect the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Groupresult in a Material
Adverse Effect, or materially impair the right of the Trust, or FPLP or any
other member of, taken as a whole, the Potomac Group, to carry on its businesses
substantially as now conducted by it, or result in any substantial liability not
fully covered by insurance, or for which adequate reserves are not maintained,
as reflected in the applicable consolidated financial statements or SEC Filings
of the Borrower and the Trust, or which question the validity of this Agreement
or any of the other Loan Documents, or any action taken or to be taken pursuant
hereto or thereto.
§7.8. No Materially Adverse Contracts, Etc. Neither the Borrower, the Trust nor
any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or could reasonably expected in the future to have a
materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac GroupMaterial Adverse Effect. None of the Borrower, the Trust or any
of their respective Subsidiaries is a party to any contract or agreement that
has had, or could reasonably be expected to have, any materially adverse effect
on the business, operations, assets, condition (financial or otherwise) or
properties of the Trust, FPLP or any other member of the Potomac Groupa Material
Adverse Effect.
§7.9. Compliance With Other Instruments, Laws, Etc. Neither the Borrower, the
Trust nor any of their respective Subsidiaries is in violation of any provision
of its partnership agreement, charter or other Organizational Document, as the
case may be, or any agreement or instrument to which it may be subject or by
which it or any of its properties may be bound (including, without limitation,
any Property Level Loan Document) or any decree, order, judgment, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could reasonably be expected to result, individually or in the aggregate, in the
imposition of substantial penalties or materially and adversely affect the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Groupa Material Adverse
Effect.

 

-57-



--------------------------------------------------------------------------------



 



§7.10. Tax Status. (i) Each of the Borrower, the Trust and their respective
Subsidiaries (a) has made or filed all federal, and state and local income and
all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject, (b) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (c) and has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
and (ii) there are no unpaid taxes claimed to be due by the taxing authority of
any jurisdiction, and the respective officers of the Borrower and the Trust and
their respective Subsidiaries know of no basis for any such claim. b) has paid
all federal and state income and all other material taxes or other governmental
assessments and charges that are due and payable, except those being contested
in accordance with §8.9.
§7.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.
§7.12. Investment Company Acts. None of the Borrower, the Trust or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.
§7.13. Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc. The exact legal name of the Borrower, the Subsidiary Guarantors and the
Trust, and their respective jurisdictions of organization, as of the Amendment
No. 5 Effective Date are set forth on Schedule 7.13 attached hereto. Except for
Permitted Liens, there is no effective financing statement, security agreement,
chattel mortgage, real estate mortgage, equipment lease, financing lease,
option, encumbrance or other document filed or recorded with any filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien or encumbrance on, or security interest
in, any Eligible Borrowing Base Property, any Mortgage Collateral Property, any
Pledged Entity or the Equity Interests of any Pledged Entity. Neither the
Borrower, any Subsidiary Guarantor nor the Trust has pledged or granted any lien
on or security interest in or otherwise encumbered or transferred any of their
respective interests in the Borrower or any Subsidiary Guarantor, as applicable
(including in the case of the Trust, its interests in FPLP) , except in favor of
the Agent and Lenders in connection with this Agreement.
§7.14. Absence of Liens. The Borrower or a Subsidiary Guarantor is the owner of
the Eligible Borrowing Base Properties, free from any Lien, except for Permitted
Liens. The Borrower or a Subsidiary Guarantor is the owner of the Pledged
Interests free from any Lien, except for Permitted Liens.

 

-58-



--------------------------------------------------------------------------------



 



§7.15. Certain Transactions. Except as set forth on Schedule 7.15, none of the
officers, partners, directors, or employees of the Trust, the Borrower or any of
their Subsidiaries is presently a party to any transaction with the Borrower,
the Trust or any of their respective Subsidiaries (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, partner, director or such employee or, to the knowledge
of the Borrower or the Trust, any corporation, partnership, trust or other
entity in which any officer, partner, director, or any such employee or natural
Person related to such officer, partner, director or employee or other Person in
which such officer, partner, director or employee has a direct or indirect
beneficial interest has a substantial interest or is an officer, director,
trustee or partner.
§7.16. Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans.
Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, the Trust nor any ERISA Affiliate (i) maintains or contributes to, or
in the prior six years has maintained or contributed to, any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan. , Multiemployer Plan or
Guaranteed Pension Plan, (ii) has any accrued unfunded or underfunded
liabilities with respect to any Employee Benefit Plan (other than with respect
to any employee welfare benefit plan within the meaning of §3(l) or §3(2)(B) of
ERISA or any plan that is described in §201(2) or §201(7) of ERISA), Guaranteed
Pension Plan or Multiemployer Plan or are subject to any condition under any
Multiemployer Plan that has or with the passage of time may create a withdrawal
liability, or (iii) has failed to operate each Employee Benefit Plan maintained
by the Borrower, the Trust or any of their respective ERISA Affiliates in
compliance in all material respects with the provisions of ERISA and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions. With respect to any Employee
Benefit Plan that is an employee welfare benefit plan within the meaning of
§3(l) or §3(2)(B) of ERISA or any plan that is described in §201(2) or §201(7)
of ERISA, none of the Borrower, the Trust nor any ERISA Affiliate has any
accrued liability in excess of $5,000,000 that was not incurred in the ordinary
course or any accrued liability in excess of $10,000,000.
§7.17. Regulations U and X. No portion of any Loan is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.
§7.18. Environmental Compliance. The Borrower has, within the six (6) months
prior to the Closing Date, caused Phase I and other environmental assessments or
similar assessments (collectively, the “Environmental Reports”) to be conducted
as the Borrower has determined appropriate in its commercially reasonable
judgment to investigate the past and present environmental condition and usage
of the Real Estate Assets, and, to the extent requested by the Agent, true and
complete copies of whichthe same have been delivered to the Agent. To the
Borrower’s knowledge, except as otherwise expressly specified in the
Environmental Reports, the Borrower makes the following representations and
warranties:

 

-59-



--------------------------------------------------------------------------------



 



(a) None of the Borrower, its Subsidiaries, the Trust or any operator of the
Real Estate Assets or any portion thereof, or any operations thereon is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under the Resource Conservation and Recovery Act
(“RCRA”), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal Clean Air Act,
the Toxic Substances Control Act, or any state or local statute, regulation,
ordinance, order or decree relating to health, safety or the environment
(hereinafter “Environmental Laws”), which violation or alleged violation has, or
its remediation would have, by itself or when aggregated with all such other
violations or alleged violations, a material adverse effect on the business,
operations, assets, condition (financial or otherwise), properties or prospects
of the Trust, FPLP or any other member of the Potomac GroupMaterial Adverse
Effect, or constitutes a Disqualifying Environmental Event with respect to any
of the Eligible Borrowing Base Properties.
(b) None of the Borrower, the Trust or any of their respective Subsidiaries has
received written notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, the Trust or any of their respective Subsidiaries
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law, or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances, which event described in
any such notice would have a material adverse effect on the business,
operations, assets, condition (financial or otherwise), properties or prospects
of the Trust, FPLP or any other member of the Potomac GroupMaterial Adverse
Effect, or constitutes a Disqualifying Environmental Event with respect to any
of the Eligible Borrowing Base Properties.

 

-60-



--------------------------------------------------------------------------------



 



(c) (i) No portion of the Real Estate Assets has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of any
Real Estate Assets except in accordance with applicable Environmental Laws,
(ii) in the course of any activities conducted by the Borrower, the Trust, their
respective Subsidiaries or the operators of their respective properties or any
ground or space tenants on any Real Estate Asset, no Hazardous Substances have
been generated or are being used on such Real Estate Asset except in accordance
with applicable Environmental Laws, (iii) there has been no present or past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate Assets in violation
of applicable Environmental Laws, (iv) there have been no Releases in violation
of applicable Environmental Laws upon, from or into any real property in the
vicinity of any of the Real Estate Assets which, through soil or groundwater
contamination, may have come to be located on such Real Estate Asset, and (v) to
the best of Borrower’s Knowledgeknowledge, any Hazardous Substances that have
been generated on any of the Real Estate Assets during ownership thereof by the
Borrower, the Trust, their respective Subsidiaries or the operations of their
respective properties have been transported off-site only in compliance with all
applicable Environmental Laws; to the extent, in each case, any of whichthe
events described in clauses (i) through (v) above would have a material adverse
effect on the business, operations, assets, condition (financial or otherwise),
properties or prospects of the Trust, FPLP or any other member of the Potomac
GroupMaterial Adverse Effect, or constitutes a Disqualifying Environmental Event
with respect to any of the Eligible Borrowing Base Properties.
(d) None of the Borrower, the Trust or any of the Real Estate Assets is subject
to any applicable Environmental Law requiring the performance of Hazardous
Substances site assessments, or the removal or remediation of Hazardous
Substances, or the giving of notice to any governmental agency or the recording
or delivery to other Persons of an environmental disclosure document or
statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.
§7.19. Subsidiaries. Schedule 7.19 sets forth, as of the ClosingAmendment No. 5
Effective Date, all of the respective Subsidiaries of FPLP, each Subsidiary
Guarantor and the Trust, together with the exact legal name of each of such
entities (including the Trust) and, in the case of the Trust, the Borrower and
each Guarantor, the tax identification number of each of such entities
(including the Trust).
§7.20. Loan DocumentsDisclosure. All of the representations and warranties made
by or on behalf of the Borrower and the Trust, the Trust, and their respective
Subsidiaries made in this Agreement and in the other Loan Documents or any
documentdocuments or instrumentinstruments delivered by or on behalf of the
Borrower, the Trust and their respective Subsidiaries to the Agent or the
Lenders pursuant to or in connection with any of such Loan Documents are true
and correct in all material respects and do not include any untrue statement of
a material fact or omit to state a as of the date furnished (except to the
extent that such representations and warranties relate expressly to an earlier
date, in which case, the same were true and correct in all material respects as
of such earlier date). No report, financial statement, certificate or other
information furnished in writing (which for the purposes hereof shall include
all materials delivered

 

-61-



--------------------------------------------------------------------------------



 



electronically or by email) by or on behalf of any Borrower to the Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or, when taken together
with all other information furnished, omits to state any material fact required
to be stated or necessary to make such representations and warranties the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time prepared (it being understood that the projected financial information is
not to be viewed as facts or guaranties of future performance, that actual
results may vary materially from the projected financial information and that
the Borrower and the Trust make no representation that the projected financial
information will in fact be realized).
§7.21. REIT Status. The Trust has not taken any action that would prevent it
from maintaining its qualification as a REIT for its tax years ending
December 31, 2003, December 31, 2004, December 31, 2005 orthrough December 31,
2006, 2010, or from maintaining such qualification at all times during the term
of this Agreement.
§7.22. Anti-Terrorism Regulations. None of the Borrower, the Trust or any of
their respective Subsidiaries: (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) or who engages in any dealings or transactions prohibited by
Section 2 of such executive order, (ii) is a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC and
available at www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, or is subject to the limitations or prohibitions
under any other OFAC regulation or executive order; (iii) is (A) an agency of
the government of a country, (B) an organization controlled by a country, or
(C) a person resident in a country that is subject to a sanctions program
identified on the list maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, as such program may be applicable to such country, agency,
organization or person; or (iv) derives any of its material assets or operating
income from investments in or transactions with any such agency, organization or
person. None of the proceeds from any Loan will knowingly be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
(a) General. Neither the Borrower, the Trust nor any Affiliate thereof is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

-62-



--------------------------------------------------------------------------------



 



(b) Executive Order No. 13224. Neither Borrower, the Trust nor any Affiliate
thereof is any of the following (each a “Blocked Person”):
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or
(vi) a person or entity who is affiliated or associated with a person or entity
listed above.
(c) Neither Borrower, the Trust nor any Affiliate thereof (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.
(d) Neither Borrower, the Trust nor any Affiliate thereof are a “Special
Designated National” or “Blocked Person” as those terms are defined in the
office of Foreign Asset Control Regulations (31 C.F.R. § 500 et. seq.).
§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and the
Trust, on itstheir own behalf and on behalf of itstheir respective Subsidiaries,
covenants and agreesjointly and severally covenant and agree that:
§8.1. Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest, fees, charges and
other amounts and Obligations provided for in this Agreement and the other Loan
Documents, all in accordance with the terms of this Agreement, the Notes and the
other Loan Documents.

 

-63-



--------------------------------------------------------------------------------



 



§8.2. Maintenance of Office; Jurisdiction of Organization, Etc.. Each of the
Borrower, the Subsidiary Guarantors and the Trust will maintain its chief
executive office in Bethesda, Maryland, or at such other place in the United
States of America as each of them shall designate by written notice to the Agent
to be delivered at least thirty (30) days (or such shorter period as approved by
the Agent) prior to any change of chief executive office, where, subject to §21,
notices, presentations and demands to or upon the Borrower, the Subsidiary
Guarantors and the Trust in respect of the Loan Documents may be given or made.
Neither Not later than the time required for delivery to the Agent of the
financial statements referred to in subsections (a) and (b) of §8.4, the
Borrower, the Subsidiary Guarantors and the Trust shall provide the Agent with
written notice of any changes in name, tax identification number, address,
jurisdiction of organization or form of organization of the Borrower, any
Subsidiary Guarantor or the Trust will change its jurisdiction of organization,
name or corporate structure without giving the Agent at least thirty (30) days
prior written notice of such change, and, in the case of a change in corporate
structure, without the prior written consent of the Agent, which consent may not
be unreasonably withheld. provided that, nothing in this §8.2 shall limit the
covenants and obligations of the Borrower, the Subsidiary Guarantors and the
Trust set forth in §8.20.
§8.3. Records and Accounts. Each of the Borrower, the Subsidiary Guarantors and
the Trust will (a) keep, and cause each of its Subsidiaries to keep, true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP and (b) maintain adequate accounts and
reserves as the Borrower and the Trust shall determine in their good faith
business judgment and, in the case of such reserves, in accordance with GAAP,
for all taxes (including income taxes), contingencies, depreciation and
amortization of its properties and the properties of its Subsidiaries.
§8.4. Financial Statements, Certificates and Information. The Borrower and the
Trust will deliver to the Agent:
(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Trust, the audited consolidated balance
sheet of the Trust and its Subsidiaries at the end of such year, and the related
audited consolidated statements of income, changes in shareholder’s equity and
cash flows for the year then ended, in each case, setting forth in comparative
form the figures as of the end of and for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP (which
may be provided by inclusion in the Form 10-K of the Trust filed with the SEC
for such period and delivered to the Agent), and, in each case, accompanied by
an auditor’s report prepared without qualification by the Accountants (and the
Borrower also shall deliver the foregoing for FPLP on a consolidated basis);
together with (i) a certification by the principal financial or accounting
officer of the Borrower and the Trust that the information contained in such
financial statements is complete and correct in all material respects and fairly
presents, in accordance with GAAP consistently applied throughout the period to
which it applies, the financial position of the Trust and its Subsidiaries on
the date thereof (which may be provided by inclusion in the Form 10-K of the
Trust filed with the SEC for such period and delivered to the Agent) and (ii) a
written statement from such Accountants to the effect that they have read a copy
of this Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default under §10 or otherwise under the provisions of this Agreement relating
to the financial condition of the Trust or any of its Subsidiaries, or of any
facts or circumstances that would cause the Trust not to continue to qualify as
a REIT for federal income tax purposes, or, if such Accountants shall have
obtained knowledge of any then existing Default, Event of Default or such facts
or circumstances, they shall make disclosure thereof in such statement;

 

-64-



--------------------------------------------------------------------------------



 



(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its March 31, June 30 and September 30 fiscal quarters,
copies of the unaudited consolidated balance sheet of the Trust and its
Subsidiaries, as at the end of such quarter, and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for the portion of the Trust’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP (which may be provided by inclusion
in the Form 10-Q of the Trust filed with the SEC for such period and delivered
to the Agent), together with a certification by the principal financial or
accounting officer of the Borrower and the Trust that the information contained
in such financial statements is complete and correct in all material respects
and fairly presents, in accordance with GAAP consistently applied throughout the
period to which it applies, the financial position of the Trust and its
Subsidiaries on the date thereof (which may be provided by inclusion in the Form
10-Q of the Trust filed with the SEC for such period and delivered to the Agent)
(subject to normal year-end adjustments none of which shall be materially
adverse and the absence of footnotes) (and the Borrower also shall deliver the
foregoing for FPLP on a consolidated basis);
(c) as soon as practicable, but in any event not later than ninety (90) days
after the end of each of its fiscal years, a rent roll and operating statement
in respect of each Eligible Borrowing Base Property, certified by the chief
financial or accounting officer of the Borrower as true and correct;
(d) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the fiscal quarters of the Borrower, a rent roll and
operating statement in respect of each Eligible Borrowing Base Property,
certified by the chief financial or accounting officer of the Borrower as true
and correct;
(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a Certificate of Compliance in the form of
Exhibit C hereto signed by the chief financial or accounting officer of the
Borrower, and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §10;
(f) promptly as they become available, a copy of each report submitted to the
Borrower, the Trust or any of their respective subsidiaries by the Accountants
in connection with each annual audit of the books of the Borrower, the Trust or
such Subsidiary by such Accountants or in connection with any interim audit
thereof pertaining to any phase of the business of the Borrower, the Trust or
any such Subsidiary;

 

-65-



--------------------------------------------------------------------------------



 



(g) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower or any Subsidiary Guarantor for borrowed money
(other than the Loans) for borrowed money, to the extent that the information or
disclosure contained in such material refers to or could reasonably be expected
to have a material adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac GroupMaterial Adverse Effect;
(h) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature filed with the SEC or sent to the
stockholders of the Trust;
(i) unless delivered pursuant to clauses (a) or (b) above, as applicable, as
soon as practicable, but in any event not later than ninety (90) days after the
end of each fiscal year of the Trust, copies of the Form 10-K statement filed by
the Trust with the SEC for such fiscal year, and as soon as practicable, but in
any event not later than fifty (50) days after the end of each fiscal quarter of
the Trust copies of the Form 10-Q statement filed by the Trust with the SEC for
such fiscal quarter, provided that, in either case, if the SEC has granted an
extension for the filing of such statements, the Trust shall deliver such
statements to the Agent within ten (10) days after the filing thereof with the
SEC;
(j) in the case of the Borrower and the Trust, as soon as practicable, but in
any event not later than thirty (30) days prior toafter the end of each of their
respective fiscal years, a business plan for the next fiscal year (including pro
forma projections for such period);
(k) if requested by the Agent, a certification by the chief financial or
accounting officer of the Borrower of the state and federal taxable income of
the Trust and its Subsidiaries as of the end of any applicable fiscal year; and
(l) from time to time such other financial data and other information about the
Borrower, the Trust, the Subsidiary Guarantor, the Unsecured Revolver Subsidiary
Guarantors, and their respective Subsidiaries, the Real Estate Assets (including
the Eligible Borrowing Base Properties), the Pledged Interests and the
Partially-Owned Entities as the Agent or any Lender (through the Agent) may
reasonably request. Without limitation of the foregoing, at the request of the
Agent, the Borrower will deliver to the Agent information relating to (i) the
determination of the existence or absence of a Disqualifying Environmental Event
or a Disqualifying Structural Event, (ii) title to any Eligible Borrowing Base
Property, (iii) the Property Level Loan Documents and Property Level Debt, and
(iv) insurance coverage.
§8.5. Notices.

 

-66-



--------------------------------------------------------------------------------



 



(a) Defaults. The Borrower will, promptly after obtaining knowledge of the same,
notify the Agent in writing (with copies to the Agent for each Lender) of the
occurrence of (i) any Default or Event of Default, and (ii) any default or event
of default under any Property Level Loan Document and (iii) any dispute under
any of the Organizational Documents of a Subsidiary Guarantor or relating to the
Pledged Interests. If any Person shall give any notice or take any other action
in respect of (x) a claimed Default (whether or not constituting an Event of
Default) under this Agreement or (y) a claimed failure by the Borrower, anythe
Subsidiary Guarantor or Guarantors, the Trust or any of their respective
Subsidiaries, as applicable, to comply with any term, condition or provision of
or under any note, evidence of Indebtedness, indenture or other obligation in
excess of $20,000,000, individually or in the aggregate, in respect of
Indebtedness that is Without Recourse and in excess of $2,000,000, 5,000,000,
individually or in the aggregate, in respect of Indebtedness that is Recourse,
to which or with respect to which any of them is a party or obligor, whether as
principal or surety, and such failure to comply would permit the holder of such
note or obligation or other evidence of Indebtedness to accelerate the maturity
thereof, the Borrower shall forthwith give written notice thereof to the Agent
and each of the Lenders, describing the notice or action and the nature of the
claimed failure to comply.
(b) Environmental Events. The Borrower will promptly give notice in writing to
the Agent (with copies to the Agent for each Lender) (i) upon Borrower’s, the
Subsidiary Guarantor’s or the Trust’s obtaining knowledge of any material
violation (as determined by the Borrower, the Subsidiary Guarantor or the Trust
in the exercise of its reasonable discretion) of any Environmental Law regarding
any Real Estate Asset or Borrower’s, the Subsidiary Guarantor’s or the Trust’s
operations, (ii) upon Borrower’s, the Subsidiary Guarantor’s or the Trust’s
obtaining knowledge of any known Release of any Hazardous Substance at, from, or
into any Real Estate Asset which it reports in writing or is reportable by it in
writing to any governmental authority and which is material in amount or nature
or which could materially affect the value of such Real Estate Assetcould
reasonably be expected to be a Disqualifying Environmental Event, with respect
to any of the Eligible Borrowing Base Properties or which could reasonably be
expected to have a Material Adverse Effect, (iii) upon Borrower’s, the
Subsidiary Guarantor’s or the Trust’s receipt of any notice of material
violation of any Environmental Laws or of any material Release of Hazardous
Substances in violation of any Environmental Laws or any matter that maycould
reasonably be expected to be a Disqualifying Environmental Event with respect to
any of the Eligible Borrowing Base Properties, including a notice or claim of
liability or potential responsibility from any third party (including without
limitation any federal, state or local governmental officials) and including
notice of any formal inquiry, proceeding, demand, investigation or other action
with regard to (A) Borrower’s or the Trust’s or any other Person’s operation of
any Real Estate Assetsuch Eligible Borrowing Base Property, (B) contamination
on, from or into any Real Estate AssetEligible Borrowing Base Property, or
(C) investigation or remediation of off-site locations at which Borrower, the
Subsidiary Guarantor or the Trust or any of its predecessors are alleged to have
directly or indirectly disposed of Hazardous Substances, or (iv) upon
Borrower’s, the Subsidiary Guarantor’s or the Trust’s obtaining knowledge that
any expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which Borrower, the Subsidiary Guarantor or
the Trust or any Subsidiary or Partially-Owned Entity may be liable or for which
a lien may be imposed on any Real Estate Asset.

 

-67-



--------------------------------------------------------------------------------



 



(c) Notification of Claims against Eligible Borrowing Base Properties. The
Borrower will, and will cause each Subsidiary to, promptly upon becoming aware
thereof, notify the Agent in writing (with copies to the Agent for each Lender)
of any setoff, claims, withholdings or other defenses to which any of the
Eligible Borrowing Base Properties are subject, which (i) could reasonably be
expected to (x) have a material adverse effect on (x) the business, operations,
assets, condition (financial or otherwise), properties or prospects of the
Trust, FPLP or any other member of the Potomac Group, or (y) Material Adverse
Effect, or (y) have a materially adverse effect on the value of any such
Eligible Borrowing Base Property, or (ii) with respect to such Eligible
Borrowing Base Property, constitute a Disqualifying Environmental Event, a
Disqualifying Structural Event or a Lien subject to the bonding or insurance
requirement of §9.2(vii).
(d) Notice of Litigation and Judgments. The Borrower and the Trust will give
notice to the Agent in writing (with copies to the Agent for each Lender) within
three (3) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings an adverse determination in
which could materially adversely affect FPLP, the Trust, any member of the
Potomac Group, result in a Material Adverse Effect, or which could have a
materially adverse effect on any of the Pledged Interests or any Eligible
Borrowing Base Property or to which the Borrower, a Subsidiary Guarantor, the
Trust or any of their respective Subsidiaries is or is to become a party
involving a claim against the Borrower, a Subsidiary Guarantor, the Trust or any
of their respective Subsidiaries that could reasonably be expected to have a
Material Adverse Effect or to have a materially adverse effect on the respective
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group, the Collateral or
on the value or operation of an Eligible Borrowing Base Property and stating the
nature and status of such litigation or proceedings. The Borrower and the Trust
will give notice to the Agent and each of the Lenders, in writing, in form and
detail reasonably satisfactory to the Agent, within three (3) days of any
judgment not covered by insurance, final or otherwise, against the Borrower, a
Subsidiary Guarantor, the Trust or any of such Subsidiaries in an amount in
excess of $1,000,000. 5,000,000.
(e) Schedule 7.3(c). Not later than the time required for delivery to the Agent
of the financial statements referred to in subsections (a) and (b) of §8.4, the
Borrower and the Trust shall provide the Agent in writing with any updates or
changes to the information set forth on Schedule 7.3(c) attached hereto, and
such Schedule 7.3(c) shall be deemed amended thereby.
§8.6. Existence of Borrower; Maintenance of Properties. The Borrower, the
Subsidiary Guarantors and the Trust will do or cause to be done all things
necessary to, and shall, preserve and keep in full force and effect its
respective existence in its jurisdiction of organization and will do or cause to
be done all things necessary to preserve and keep in full force all of its
respective rights and franchises and, except as could not reasonably be expected
to have a Material Adverse Effect, those of its respective Subsidiaries which
may be necessary to properly and advantageously conduct the businesses conducted
by it. The Borrower and each of the Subsidiary Guarantors (a) will cause all
necessary repairs,

 

-68-



--------------------------------------------------------------------------------



 



renewals, replacements, betterments and improvements to be made to all Real
Estate Assets owned or controlled by it, all as in the judgment of the Borrower
or such Subsidiary Guarantor may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
subject to the terms of the applicable Leases and partnership agreements or
other entity charter documents, and in any event, will keep all of the Real
Estate Assets (for so long as such Real Estate Assets are owned by the Borrower,
a Subsidiary Guarantor or any of their respective Subsidiaries) in a condition
consistent with the Real Estate Assets currently owned or controlled by the
Borrower, the Subsidiary Guarantors or their respective or its Subsidiaries,
(b) will cause all of its other properties and those of itstheir respective
Subsidiaries (to the extent controlled by the Borrower or the Subsidiary
Guarantor) used or useful in the conduct of its business or the business of its
Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, ordinary wear and tear and
casualty and condemnation events excepted, (c) will not permit the Trust to
directly own or lease any Real Estate Asset, and (d) will, and will cause each
of their respective Subsidiaries to continue to engage primarily in the
businesses now conducted by them and in related businesses, all of the foregoing
to the extent necessary to comply with the other terms and conditions set forth
in this Agreement, and in the case of clauses (a) and (b) above to the extent,
in the good faith judgment of the Borrower, necessary to properly and
advantageously conduct the businesses being conducted by it. Without limitation
of the foregoing, the business in which the Borrower and its Subsidiaries are
engaged will be limited to the acquisition, development, ownership and operation
of income-producing office, industrial and flex properties in the Mid-Atlantic
United States and any business activities reasonably related thereto and
Investments permitted under §9.3 incidental thereto.
§8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties. The Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect the Trust’s existence as
a Maryland corporation. The Trust will at all times (i) maintain its status as a
REIT and not take any action which could lead to its disqualification as a REIT
and (ii) continue to operate as a self-directed and self-administered REIT and
be listed on a nationally-recognized stock exchange. The Trust will not engage
in any business other than the business of acting as a REIT and serving as the
general partner and limited partner of the Borrower and matters directly
relating thereto, and shall (x) conduct all or substantially all of its business
operations through the Borrower or through subsidiary partnerships or other
entities in whichowned by the Borrower owns 100% of the economic interests and,
(y) own no real property or material personal property other than through its
ownership interests in the Borrower and (z) continue to hold in excess of 80% of
the partnership interests of FPLP and to be the sole general partner thereof
(including entitlement to not less than 80% of the voting and control of FPLP),
and such partnership interests shall be free of any and all options, warrants,
calls or similar agreements and all restrictions on transfer (whether written or
oral) other than as set forth in Articles VII and IX of the Agreement of Limited
Partnership of FPLP. The Trust will (a) cause all of its properties and those of
its Subsidiaries used or useful in the conduct of its business or the business
of its Subsidiaries to be maintained and kept in good condition, repair and
working order, and supplied with all necessary

 

-69-



--------------------------------------------------------------------------------



 



equipmentordinary wear and tear and casualty and condemnation events excepted,
(b) cause to be made all necessary repairs, renewals, replacements, betterments
and improvements thereof, all as in the judgment of the Trust may be necessary
so that the business carried on in connection therewith may be properly and
advantageously conducted at all times and (c) cause each of its Subsidiaries to
continue to engage primarily in the businesses now conducted by it and in
related businesses, in each case under clauses (a), (b) and (c) above to the
extent, in the good faith judgment of the Trust, necessary to properly and
advantageously conduct the businesses being conducted by it.
§8.8. Insurance. The Borrower, the Subsidiary Guarantors and the Trust will
maintain with respect to their other properties, and will cause each of their
respective Subsidiaries to maintain, with financially sound and reputable
insurers, insurance with respect to such properties and its business against
such casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent.
§8.9. Taxes. The Borrower and the Subsidiary Guarantors will, and will cause the
Trust and each of their respective Subsidiaries to, pay or cause to be paid real
estate taxes, other taxes, assessments and other governmental charges against
the Real Estate Assets before the same become delinquent and will duly pay and
discharge, or cause to be paid and discharged, before the same shall become
overdue, all taxes, assessments and other governmental charges imposed upon its
sales and activities, or any part thereof, or upon the income or profits
therefrom, as well as all claims for labor, materials, or supplies that if
unpaid might by law become a lien or charge upon any of the Real Estate Assets;
provided that (i) any such tax, assessment, other governmental charge, levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if that operate to
suspend the collection and enforcement thereof, and (ii) the Borrower, the
Subsidiary Guarantor or the Trust shall have set aside on its books adequate
reserves with respect thereto; and provided further that the Borrower, the
Subsidiary Guarantors or the Trust will pay all such taxes, assessments, other
governmental charges, levies or claims forthwith prior to the consummation of
proceedings to foreclose any lien that may have attached as security therefor.
Promptly upon request by the Agent if required for bank regulatory compliance
purposes or similar bank purposes, the Borrower will provide evidence of the
payment of real estate taxes, other taxes, assessments and other governmental
charges against the Real Estate Assets in the form of receipted tax bills or
other form reasonably acceptable to the Agent, or evidence of the existence of
applicable contests as contemplated herein.
§8.10. Inspection of Properties and Books; Treatment of Certain Information;
Confidentiality. (a) Subject to the rights of tenants to limit or prohibit such
access, as denoted in the applicable Leases, the Borrower, the Subsidiary
Guarantors and the Trust will permit the Agent or any of its designated
representatives upon reasonable notice (which notice may be given orally or in
writing and provided that no notice shall be required if a Default or Event of
Default has occurred and is continuing), to visit and inspect any of the
properties of the Borrower, such Subsidiary Guarantor, the Trust or any

 

-70-



--------------------------------------------------------------------------------



 



of their respective Subsidiaries to examine the books of account of the
Borrower, such Subsidiary Guarantor, the Trust and their respective Subsidiaries
(and to make copies thereof and extracts therefrom) and to discuss the affairs,
finances and accounts of the Borrower, such Subsidiary Guarantor, the Trust and
their respective Subsidiaries with, and to be advised as to the same by, its
officers, all at such reasonable times and intervals as the Agent may reasonably
request.
(b) The Borrower hereby agrees that each of the Lenders and the Agent (and each
of their respective, and their respective affiliates’, employees, officers,
directors, agents and advisors (collectively, “Representatives”) is, and has
been from the commencement of discussions with respect to the facility
established by the Agreement (the “Facility”), permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Lender or the Agent related to such structure and tax
aspects. In this regard, the Lenders and the Agent intend that this transaction
will not be a “confidential transaction” under Code sections 6011, 6111 or 6112,
and the regulations promulgated thereunder. Neither Borrower, the Trust, any
Subsidiary Guarantor, nor any Subsidiary of any of the foregoing intends to
treat the Term Loan or the transactions contemplated by this Agreement and the
other Loan Documents as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). If the Borrower or any Subsidiary
Guarantor determines to take any action inconsistent with such intention, the
Borrower will promptly notify the Agent thereof. If the Borrower so notifies the
Agent, the Borrower acknowledges that the Agent may treat the Term Loan as part
of a transaction that is subject to Treasury Regulation Section 301.6112-1, and
the Agent will maintain the lists and other records, including the identity of
the applicable party to the Term Loan as required by such Treasury Regulation.
(b) [Reserved]
(c) The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
such materialsthe Borrower Materials on SyndTrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that(each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”) Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that (w) all such materialsBorrower Materials that are to
be made available to Public Lenders shall, upon the request of the Agent, be
clearly and conspicuously marked “PUBLIC”by Borrower which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking such materialsBorrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Agent, the Arranger, and the Lenders to treat such
materialsBorrower Materials as not containing any material non-public
information with respect to the Borrower, the Subsidiary Guarantors, the Trust
or their or its securities for purposes of United States Federal and state
securities laws; (y) all such materialsBorrower Materials

 

-71-



--------------------------------------------------------------------------------



 



marked “PUBLIC”by Borrower are permitted to be made available through a portion
of the Platform designated “Public InvestorSide Information;” and (z) the Agent
and the Arranger shall be entitled to treat any such materialsBorrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform established for confidential non-public information and materials
with respect to Borrower, the Subsidiary Guarantors, the Trust or their
securities and not designated “Public InvestorSide Information.” Notwithstanding
the foregoing, Borrower shall be under no obligation to mark any such materials
“PUBLIC.” In addition, Agent, Arranger and the Lenders all agree to maintain all
such materials (other than any such materials as are marked “PUBLIC”) in
confidence and further agree that they shall not make any such materials
available to any other Person (including, without limitation, other proposed
Lenders and/or participants) unless and until such other Person agrees in
writing to maintain such materials in confidence consistent with the terms
hereof. ”, and each Public Lender shall designate to the Agent one or more
persons who are entitled to receive and view any such materials containing
material non public information to the same extent as Lenders that are not
Public Lenders.
(d) Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or any
third party that may be invited to become a party to, and a “Lender” under, this
Agreement in connection with an Increase pursuant to §2.8 of this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Agent or any Lender on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

-72-



--------------------------------------------------------------------------------



 



Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.
§8.11. Compliance with Laws, Contracts, Licenses, and Permits. The Borrower, the
Subsidiary Guarantors and the Trust will comply with, and will cause each of
their respective Subsidiaries to comply with (a) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted that
are material in any respect to the operation of their respective businesses in
the ordinary course and consistent with past practices, including, without
limitation, all such Environmental Laws and all such applicable federal and
state securities laws, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect, (b) the provisions of
its partnership agreement or corporate charter and other Organizational
Documents, as applicable, (c) all material agreements and instruments to which
it is a party or by which it or any of its properties may be bound (including
the Real Estate Assets, the Leases and the Property Level Loan Documents, as
applicable) , except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect, and (d) all applicable decrees,
orders, and judgments, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect. If at any time while
the Term Loan or any Note or other Obligation is outstanding or the Lenders have
any obligation to make, continue or convert a portion of the Term Loan
hereunder, any Permit shall become necessary or required in order that the
Borrower or any Subsidiary Guarantor may fulfill any of its obligations
hereunder, the Borrower, the Subsidiary Guarantors and the Trust and their
respective Subsidiaries will immediately take or cause to be taken all
reasonable steps within the power of the Borrower, such Subsidiary Guarantor or
the Trust, as applicable, to obtain such Permit and furnish the Agent with
evidence thereof.
§8.12. Use of Proceeds. Subject at all times to the other provisions of this
Agreement, including without limitation §7.17, the Borrower will use the
proceeds of the Loans solely to finance acquisitions and rehabilitation of
Permitted Properties, to repay amounts outstanding under the Unsecured Revolver
and for its working capital and general corporate purposes.
§8.13. Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Unencumbered Pool.

 

-73-



--------------------------------------------------------------------------------



 



(a) (i) If, after the ClosingAmendment No. 5 Effective Date, the Borrower wishes
to designate as an Eligible Borrowing Base Property a Real Estate Asset that
otherwise qualifies as an Eligible Borrowing Base Property but is owned by a
Person other than the Borrower or a Subsidiary Guarantor, the Borrower shall
give the Agent at least ten (10) Business Days’ prior written notice thereof.
Such written notice shall specify whether such potential Eligible Borrowing Base
Property is intended to be a Mortgage Collateral Property, a Pledged Equity
Property or a Pledged Distributions Property, provided that such potential
Eligible Borrowing Base Property shall only be permitted to be a Pledged
Distributions Property to the extent that the applicable Property Level Loan
Documents prohibit such property from being a Pledged Equity Property. With such
written notice, and provided further that, if such potential Eligible Borrowing
Base Property is not subject to Property Level Loan Documents, the Agent may
decide, in its reasonable discretion, that such potential Eligible Borrowing
Base Property may not be added to the Borrowing Base Pool unless it will be
added as a Mortgage Collateral Property. Prior to the addition of any Real
Estate Asset to the Borrowing Base Pool, the Borrower and/or the potential
Subsidiary Guarantor, as applicable, shall deliver to the Agent each of the
following, all of which must be satisfactory to and approved by the Agent:
(A) the applicable Joinder Documents, which shall include, without limitation, a
joinder to the Subsidiary Guaranty pursuant to which such Wholly-ownedOwned
Subsidiary which owns the potential Eligible Borrowing Base Property guarantees
the Obligations, the Mortgage Documents, if applicable, or a supplement to the
Equity Pledge Agreement or the Distributions Pledge Agreement, as applicable,
pursuant to which the Equity Interests of such Subsidiary or the rights to
Distributions attributable thereto shall be pledged to the Agent and a
supplement to the Account Agreement, if applicable; (ii) the organizational
structure and Organizational Documents for the direct and indirect owners of
such potential Eligible Borrowing Base Property; (iii) the operating statements
and rent roll with respect to such potential Eligible Borrowing Base Property;
(iv) a Certificate of Compliance in the form of Exhibit C evidencing compliance
with the covenants set forth in §10, and containing a certification that no
Default or Event of Default exists and that such potential Borrowing Base Asset
is not the subject of a Disqualifying Environmental Event or a Disqualifying
Structural Event, in each case after giving effect to the inclusion of the
additional Eligible Borrowing Base Property; and (v) such other documents,
instruments, agreements, amendments or supplements to existing Security
Documents, opinions or other information as the Agent deems necessary or
advisable with respect to such potential Eligible Borrowing Base Property, the
potential Subsidiary Guarantor or the potential Pledged Interests.
(ii) At any time and from time to time but only for so long as no Default or
Event of Default shall then exist, the Borrower may notify Agent, in writing
(each, a “Release Notice”), that the Borrower would like one (1) or more
Eligible Borrowing Base Properties to be removed from the Borrowing Base Pool.
Such Release Notice shall be accompanied by a Certificate of Compliance in the
form of Exhibit C, evidencing compliance with §10 and certifying as to no
Default or Event of Default after giving effect to the requested release. Upon
the Agent’s receipt of such Release Notice and its satisfaction with the
Certificate of Compliance, such Eligible Borrowing Base Properties (each, a
“Released Property”) shall be removed from the Borrowing Base Pool and any
Subsidiary Guarantor which is the owner of a Released Property (and is not the
owner of any other Eligible Borrowing Base Property) shall be released from its
obligations under the Subsidiary Guaranty. In connection with such release, the
Agent, at the Borrower’s sole cost and expense, shall provide the Borrower with
such releases and other customary documentation as may be necessary or
reasonably requested by the Borrower to release the Agent’s liens and security
interests in any collateral associated with such Released Property and
Subsidiary Guarantor.

 

-74-



--------------------------------------------------------------------------------



 



(iii) FPLP will not permit any Subsidiary Guarantor that owns an Eligible
Borrowing Base Property to have any Subsidiaries unless such Subsidiary’s
business, obligations and undertakings are exclusively related to the business
of such BorrowerSubsidiary Guarantor.

  (b)   The Borrower and the Trust shall, on a consolidated basis, remain
solvent at all times.

(c) In the event the Borrower wishes to add a Real Estate Asset to the Borrowing
Base Pool which does not meet one or more of the Borrowing Base Property
Conditions or the provisions of §8.13(c), such Real Estate Asset may be included
in the Borrowing Base Pool with the approval of the Agent and the Majority
Lenders.
§8.14. Further Assurances. The Borrower and the Trust will, and will cause each
Subsidiary Guarantor and each Unsecured Revolver Subsidiary Guarantor to,
cooperate with the Agent and the Lenders and execute such further instruments
and documents as the Lenders or the Agent shall reasonably request to carry out
to their satisfaction the transactions contemplated by this Agreement and the
other Loan Documents.
§8.15. Interest Rate Protection. In the event that the Borrower’s floating rate
Indebtedness that is not otherwise subject to interest rate protection
arrangements at any time exceeds twenty-five percent (25%) of Consolidated Gross
Asset Value, the Borrower shall obtain and maintain in effect interest rate
protection arrangements (by means of hedging techniques or vehicles such as
interest rate swaps, interest rate caps, interest rate corridors or interest
rate collars (or other mechanism approved by the Agent), in each case to be
capped at a rate reasonably satisfactory to the Agent and otherwise in form and
substance reasonably satisfactory to the Agent) (an “Interest Rate Protection
Arrangement”) for a term and in an amount reasonably satisfactory to the Agent.
Once obtained, the Borrower shall maintain such arrangements in full force and
effect as provided therein, and shall not, without the approval of the Agent,
modify, terminate, or transfer such arrangements during the period in which the
Borrower’s floating rate Indebtedness exceeds twenty-five percent (25%) of
Consolidated Gross Asset Value.
§8.16. Environmental Indemnification. The Borrower and the Trust each covenants
and agrees that it will indemnify and hold the Agent and each Lender, and each
of their respective Affiliates, harmless from and against any and all claims,
expense, damage, loss or liability incurred by the Agent or any Lender
(including all reasonable costs of legal representation incurred by the Agent or
any Lender, but excluding, as applicable, for the Agent or a Lender any claim,
expense, damage, loss or liability as a result of the gross negligence or
willful misconduct of the Agent or such Lender or any of their respective
Affiliates) relating to (a) any Release or threatened Release of Hazardous

 

-75-



--------------------------------------------------------------------------------



 



Substances on any Real Estate Asset; (b) any violation of any Environmental Laws
with respect to conditions at any Real Estate Asset or the operations conducted
thereon; (c) the investigation or remediation of off-site locations at which the
Borrower, a Subsidiary Guarantor, an Unsecured Revolver Subsidiary Guarantor,
the Trust or any of their respective Subsidiaries or their predecessors are
alleged to have directly or indirectly disposed of Hazardous Substances; or (d)
any action, suit, proceeding or investigation brought or threatened with respect
to any Hazardous Substances relating to Real Estate Assets (including, but not
limited to, claims with respect to wrongful death, personal injury or damage to
property). It is expressly acknowledged by the Borrower, the Subsidiary
Guarantors and the Unsecured Revolver Subsidiary Guarantors that,
notwithstanding the introductory paragraph of this §8, this covenant of
indemnification shall survive the repayment of the amounts owing under the Notes
and this Agreement and the termination of this Agreement and the obligations of
the Lenders hereunder and shall inure to the benefit of the Agent and the
Lenders and their respective Affiliates, their respective successors, and their
respective assigns under the Loan Documents permitted under this Agreement.
§8.17. Response Actions. The Borrower covenants and agrees that if any Release
or disposal of Hazardous Substances shall occur or shall have occurred on any
Real Estate Asset owned directly or indirectly by the Borrower, any of the
Subsidiary Guarantors, any of the Unsecured Revolver Subsidiary Guarantors or
the Trust, in violation of applicable Environmental Laws, the Borrower will
cause the prompt containment and removal of such Hazardous Substances and
remediation of such wholly-owned Real Estate Asset as necessary to comply with
all Environmental Laws or to preserve the value of any applicable Eligible
Borrowing Base Property.
§8.18. Environmental Assessments. If the Agent reasonably believes, after
discussion with the Borrower and review of any environmental reports provided by
the Borrower, that a Disqualifying Environmental Event has occurred with respect
to any one or more of the Eligible Borrowing Base Properties, whether or not a
Default or an Event of Default shall have occurred, the Agent may, from time to
time, for the purpose of assessing and determining whether a Disqualifying
Environmental Event has in fact occurred, cause the Borrower to obtain one or
more environmental assessments or audits of such Eligible Borrowing Base
Property prepared by a hydrogeologist, an independent engineer or other
qualified consultant or expert approved by the Agent to evaluate or confirm
(i) whether any Hazardous Substances are present in the soil or water at such
Eligible Borrowing Base Property and (ii) whether the use and operation of such
Eligible Borrowing Base Property complies with all Environmental Laws.
Environmental assessments may include without limitation detailed visual
inspections of such Eligible Borrowing Base Property including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and, if and to the extent reasonable, appropriate and required
pursuant to applicable Environmental Laws, the taking of soil samples, surface
water samples and ground water samples, as well as such other investigations or
analyses as the Agent deems appropriate. All such environmental assessments
shall be at the sole cost and expense of the Borrower.

 

-76-



--------------------------------------------------------------------------------



 



§8.19. Employee Benefit Plans.
(a) Notice. The Borrower and the Trust will notify the Agent (with copies to the
Agent for each Lender) at least thirty (30) days prior to the establishment of
any Employee Benefit Plan, Multiemployer Plan oror becoming obligated to
contribute to or to increase its contribution to any Multiemployer Plan or the
establishment of any Guaranteed Pension Plan or the amendment of any such
Guaranteed Pension Plan in a manner so as to materially increase the benefits or
funding obligations under such Guaranteed Pension Plan by any of them or any of
their respective ERISA Affiliates other than those Employee Benefit Plans,
Multiemployer Plans or Guaranteed Pension Plans disclosed on Schedule 8.19
attached hereto or disclosed in the SEC Filings, and neither the Borrower nor
the Trust will establish any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan which could reasonably be expected to have a material
adverse effect on FPLP, the Trust or any member of the Potomac GroupMaterial
Adverse Effect.
(b) In General. Each Employee Benefit Plan maintained by the Borrower, the Trust
or any of their respective ERISA Affiliates will be operated in compliance with
the provisions of ERISA and, to the extent applicable, the Code, including but
not limited to the provisions thereunder respecting prohibited transactions.
(c) Terminability of Welfare Plans. With respect to each Employee Benefit Plan
maintained by the Borrower, the Trust or any of their respective ERISA
Affiliates which is an employee welfare benefit plan within the meaning of §3(l)
or §3(2)(B) of ERISA, the Borrower, the Trust, or any of their respective ERISA
Affiliates, as the case may be, shall have the right to terminate each such plan
at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) without liability other than liability to pay claims
incurred prior to the date of termination.
(d) Unfunded or Underfunded Liabilities. TheNone of the Borrower and, the Trust
nor any ERISA Affiliate will not at any time have accruing or accrued unfunded
or underfunded liabilities with respect to any Employee Benefit Plan (other than
with respect to any employee welfare benefit plan within the meaning of §3(l) or
§3(2)(B) of ERISA or any plan that is described in §201(2) or §201(7) of ERISA),
Guaranteed Pension Plan or Multiemployer Plan, or permit any condition to exist
under any Multiemployer Plan that would create a withdrawal liability. With
respect to any Employee Benefit Plan that is an employee welfare benefit plan
within the meaning of §3(l) or §3(2)(B) of ERISA or any plan that is described
in §201(2) or §201(7) of ERISA, none of the Borrower, the Trust nor any ERISA
Affiliate has any accrued liability in excess of $5,000,000 that was not
incurred in the ordinary course or any accrued liability in excess of
$10,000,000.
§8.20. No Amendments to Certain Documents. The Borrower and the Trust will not
at any time cause or permit its certificate of limited partnership, agreement of
limited partnership (including without limitation the Agreement of Limited
Partnership of the Borrower), articles of incorporation, by-laws, operating
agreement or other Organizational Documents, as the case may be, to be modified,
amended or supplemented in any respect whatever, without (in each case) the
express prior written consent or approval of the Agent, if such changes could
reasonably be expected to affect the Trust’s REIT status or otherwise adversely
affect the rights of the Agent and the Lenders hereunder or under any other Loan
Document.

 

-77-



--------------------------------------------------------------------------------



 



§8.21. Additional Guaranties
(a) The Borrower and/or the Trust shall cause each Subsidiary (other than any
Subsidiary Guarantor) that is (i) at any time and from time to time required to
enter into a guaranty of the obligations under the Unsecured Revolver Agreement
or a joinder agreement in respect of an existing guaranty of such obligations
pursuant to the terms of §8.21(a) of the Unsecured Revolver Agreement, or
(ii) an Unsecured Revolver Borrower that, at any time and from time to time,
becomes, directly or indirectly, an obligor, borrower or guarantor in respect of
any Indebtedness that is not secured by a Lien evidenced by a mortgage, deed of
trust, assignment of partnership interests or other security interest or
otherwise (other than Indebtedness pursuant to the Unsecured Revolver Agreement
or 2011 Term Loan Agreement), to enter into an Additional Subsidiary Guaranty
Joinder Agreement in respect of the Additional Subsidiary Guaranty in the form
attached hereto as Exhibit F, at the same time that such Subsidiary becomes a
guarantor under the Unsecured Revolver Guaranty or on or before the date such
Unsecured Revolver Borrower becomes an obligor, borrower or guarantor in respect
of such Indebtedness, as the case may be, and concurrently therewith (or at such
later date as the Agent may approve, in its sole discretion), the Borrower
and/or the Trust shall cause the applicable Subsidiary to deliver (x) an
executed original counterpart of Additional Subsidiary Guaranty Joinder
Agreement, (y) the items identified in §§12.2, 12.3, 12.4, 12.5 (with respect to
§12.5, if requested by the Agent, in its sole discretion, and, unless otherwise
requested by the Agent, such opinion may be an opinion of in-house counsel) and
12.7 (with respect to §12.7, except that government certifications may be in
short form, unless otherwise requested by the Agent) of this Agreement with
respect to such Subsidiary, and (z) any other items, documents, certificates,
instruments or agreements reasonably requested by the Agent, in each case in
form and substance satisfactory to the Agent.
(b) At any time and from time to time, but only for so long as no Default or
Event of Default shall then exist, the Borrower may provide the Agent with a
written notice (each, an “Unsecured Revolver Subsidiary Guarantor Release
Notice”), that the Borrower would like an Unsecured Revolver Subsidiary
Guarantor to be released from the Additional Subsidiary Guaranty to which it is
a party, and such Unsecured Revolver Subsidiary Guarantor shall be released from
such Additional Subsidiary Guaranty provided that (i) prior to or simultaneously
with such release, such Unsecured Revolver Subsidiary Guarantor has been
released as an obligor, borrower and guarantor in respect of any and all
Indebtedness that is not secured by a Lien evidenced by a mortgage, deed of
trust, assignment of partnership interests or other security interest or
otherwise (other than Indebtedness pursuant to the Unsecured Revolver Agreement
or 2011 Term Loan Agreement), and (ii) the Unsecured Revolver Subsidiary
Guarantor Release Notice is accompanied by a certificate as of a recent date, in
form and substance reasonably satisfactory to the Agent, executed by a duly
authorized officer of the Trust, in its capacity as general partner of FPLP,
certifying as to (A) the satisfaction of the conditions in the immediately
preceding clause (i) and including such other information in reasonable detail
as the Agent may reasonably require to evidence such satisfaction and (B) no
Default or Event of Default either before or after giving effect to the
requested release.

 

-78-



--------------------------------------------------------------------------------



 



§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and
the Trust, on itstheir own behalf and on behalf of itstheir respective
Subsidiaries, covenants and agreesjointly and severally covenant and agree that
neither the Borrower, the Subsidiary Guarantors nor the Trust will:
§9.1. Restrictions on Indebtedness. Create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
(a) Indebtedness to the Agent and the Lenders (and their respective Affiliates)
arising under any of the Loan Documents, the Unsecured Revolver Agreement and
the 2011 Term Loan Agreement;
(b) current liabilities of the Borrower or the Subsidiary Guarantorsand its
Subsidiaries incurred in the ordinary course of business other than through
(i) the borrowing of money, or (ii) the obtaining of credit except for credit on
an open account basis customarily extended and in fact extended in connection
with normal purchases of goods and services;
(c) Indebtedness (other than relating to the Eligible Borrowing Base Properties)
in an aggregate amount not in excess of $250,000 in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of §8.9; [Intentionally omitted];
(d) Indebtedness (other than relating to the Eligible Borrowing Base Properties)
in an aggregate amount not in excess of $1,000,000 in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as execution is not levied thereunder or in respect of which, at
the time, a good faith appeal or proceeding for review is being prosecuted, and
in respect of which a stay of execution shall have been obtained pending such
appeal or review; [Intentionally omitted];
(e) endorsements for collection, deposit or negotiation incurred in the ordinary
course of business;
(f) Secured Indebtedness of the Borrower incurred after the Closing Dateand its
Subsidiaries, provided that: (i) such Indebtedness is Without Recourse to the
Borrower or the Trust and is Without Recourse to any of the respective assets of
any of the Borrower or the Trust other than to the specific Real Estate Asset or
Assets acquired, refinanced or rehabilitated with the proceeds of such
Indebtedness, except that, notwithstanding the foregoing, a portion of such
Indebtedness at any time outstanding not in excess of fifteen percent (15%) of
Consolidated Gross Asset Value may be Recourse Indebtedness of the

 

-79-



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries so long as such Indebtedness is not secured by any
Eligible Unencumbered Property (as defined in the Unsecured Revolver Agreement)
or a pledge of the equity of any Subsidiary that owns an Eligible Unencumbered
Property (as defined in the Unsecured Revolver Agreement it being acknowledged,
for the avoidance of doubt, that the outstanding Indebtedness under the Term
Loan shall count against the fifteen percent (15%) basket referred to in this
clause (i)), (ii) at the time any such Indebtedness is incurred and after giving
effect thereto, there exists no Default or Event of Default hereunder and
(iii) such Indebtedness, in the aggregate, does not exceed forty percent (40%)
of Consolidated Gross Asset Value (it being acknowledged, for the avoidance of
doubt, that the outstanding Indebtedness hereunder and under the 2008 Term Loan
shall count against the fifteen percent (15%) basket referred to in clause
(i) above);
(g) contingent liabilities of the Borrower or the Subsidiary Guarantorsand its
Subsidiaries disclosed in the financial statements referred to in §7.4 or on
Schedule 9.1(g) hereto, and such other contingent liabilities of the Borrower
having a combined aggregate potential liability of not more than $1,000,000 at
any time;
(h) Indebtedness of the Borrower or the Subsidiary Guarantorsand its
Subsidiaries for the purchase price of capital assets (other than Real Estate
Assets but including Indebtedness in respect of Capitalized Leases) incurred in
the ordinary course of business, provided that the aggregate principal amount of
Indebtedness permitted by this clause (h) shall not exceed $500,000 at any time
outstanding;
(i) with respect to the Subsidiary Guarantors, the Property Level Debt, subject
at all times to compliance with the covenants set forth in §10; and
(i) (j) unsecured Indebtedness of the Borrower and its Subsidiaries (including
subsidiary guarantees by any Subsidiary of FPLP) and unsecured guarantees by the
Trust with respect to such unsecured Indebtedness, provided that (i) such
Indebtedness shall at all times remain unsecured in all respects (including, for
the avoidance of doubt, that the Equity Interests of the Borrower or any
Subsidiary Guarantor shall not be pledged as security for any such
Indebtedness), (ii) both before and immediately after giving effect to the
incurrence of any such unsecured Indebtedness, no Default or Event of Default
has occurred or is continuing, (iii) prior to incurring any such unsecured
Indebtedness, the Borrower has provided the Agent with a certificate in the form
of Exhibit C-2 evidencingshall be in compliance with each of the financial
covenants set forth in §10 of the Credit Agreementhereof on a pro forma basis
immediately after giving effect to such unsecured Indebtedness, and (iv) such
unsecured Indebtedness shall not be in the nature of a revolving credit
facility. ;
For the avoidance of doubt, the Indebtedness under the Unsecured Revolver
Agreement and the 2008 Term Loan (as defined in the Unsecured Revolver
Agreement) are also permitted Indebtedness under this §9.1. (j) with respect to
the Subsidiary Guarantors, the Property Level Debt, subject at all times to
compliance with the covenants set forth in §10; and

 

-80-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in no event shall the Borrower, the Trust or any
of their respective Subsidiaries incur or have outstanding unhedged variable
rate Indebtedness in excess of twenty-five percent (25%) of Consolidated Gross
Asset Value. (k) obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.
It is understood and agreed that the provisions of this §9.1 shall not apply to
Indebtedness of any Partially--Owned Entity which is Without Recourse to the
Borrower, any Subsidiary Guarantor or the Trust, or any of their respective
assets.
The terms and provisions of this §9.1 are in addition to, and not in limitation
of, the covenants set forth in §10.
§9.2. Restrictions on Liens, Etc. (a) Create or incur or suffer to be created or
incurred or to exist any lien, encumbrance, mortgage, pledge, attachment,
security interest or other rights of third parties of any kind upon any of the
Eligible Borrowing Base Properties, the Equity Interests of the Borrower or any
Subsidiary Guarantor or any other Collateral, whether now owned or hereafter
acquired, or upon the income or profits therefrom or the Distributions
attributable thereto, as applicable; (b) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement in connection with
the operation of the Eligible Borrowing Base Properties; (c) suffer to exist
with respect to the Eligible Borrowing Base Properties, any taxes, assessments,
and other governmental charges and claims for labor, materials and supplies that
are more than 30 days past due, for which payment thereof is not being contested
or for which payment notwithstanding a contest is required to be made in
accordance with the provisions of §8.9 and has not been timely made; or (d)
sell, assign, pledge or otherwise transfer for security any accounts, contract
rights, general intangibles, chattel paper or instruments, with or without
recourse, relating to the Eligible Borrowing Base Properties, the Equity
Interests of the Borrower or any Subsidiary Guarantor or any other Collateral
(the foregoing types of liens and encumbrances described in clauses (a) through
(d) being sometimes referred to herein collectively as “Liens”), provided that
the Borrower and the Subsidiary Guarantors may create or incur or suffer to be
created or incurred or to exist:
(i) Liens securing taxes, assessments, or other governmental charges or levies
or claims for labor, materials and supplies which are not yet due and payable or
which are not yet required to be paid under §8.9;
(ii) Liens arising out of deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;

 

-81-



--------------------------------------------------------------------------------



 



(iii) Liens (other than affecting the Eligible Borrowing Base Properties) in
respect of judgments or awards, the Indebtedness with respect to which is not
prohibited by §9.1(d not constituting an Event of Default under §14.1(i);
(iv) Encumbrances on properties consisting of easements, rights of way,
covenants, zoning and other land-use restrictions, building restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens under Leases to which the Borrower
is a party or bound; purchase options granted at a price not less than the
market value of such property; and other minor Liens or encumbrances on
properties, none of which interferes materially and adversely with the use of
the property affected in the ordinary conduct of the business of the Borrower,
and which matters (x) do not individually or in the aggregate have a material
adverse effect on the business of FPLP, the Trust or any member of the Potomac
GroupMaterial Adverse Effect and (y) do not make title to such property
unmarketable by the conveyancing standards in effect where such property is
located;
(v) (A) any Leases entered into in the ordinary course of business, and (B)
bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to Cash and Cash Equivalents on deposit in one or more of accounts
maintained by the Borrower, in each case in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained, securing
solely the customary amounts owing to such bank with respect to cash management
and operating account arrangements; provided, that in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;
(vi) as to Real Estate Assets which are acquired after the date of this
Agreement, Liens and other encumbrances or rights of others which exist on the
date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vi) shall be deemed or
construed to permit an Eligible Borrowing Base Property to be subject to a Lien
to secure Indebtedness, except as permitted by §9.2(xix);
(vii) Liens affecting the Eligible Borrowing Base Properties in respect of
judgments or awards that are under appeal or have been in force for less than
the applicable period for taking an appeal, so long as execution is not levied
thereunder or in respect of which, at the time, a good faith appeal or
proceeding for review is being diligently prosecuted, and in respect of which a
stay of execution shall have been obtained pending such appeal or review;
provided that the Borrower shall have obtained a bond or insurance or made other
arrangements with respect thereto, in each case reasonably satisfactory to the
Agent;
(viii) Liens securing Indebtedness for the purchase price of capital assets
(other than Real Estate Assets but including Indebtedness in respect of
Capitalized Leases for equipment and other equipment leases) to the extent not
otherwise prohibited by §9.1; and

 

-82-



--------------------------------------------------------------------------------



 



(ix) first priority mortgages and related financing statements and first
priority security agreements on the Eligible Borrowing Base Properties in
existence on the date hereof that are not Mortgage Collateral Properties or
encumbering a Real Estate Asset on or after the date hereof which becomes an
Eligible Borrowing Base Property that is not a Mortgage Collateral Property
after the date hereof pursuant to §8.13(a)(i) and any first priority mortgages
and related financing statements and first priority security agreements in
connection with a refinancing of any such Property Level Debt, provided that the
existence of such mortgages and the Indebtedness secured thereby does not cause
the Borrower to be in violation of §10, and provided, further that prior to
Borrower or any of its Subsidiaries obtaining any such refinancing of any
Pledged Property, Borrower shall provide to Agent contemporaneously with or
prior to such refinance (a) a Certificate of Compliance demonstrating that after
giving effect to such refinance, no Default or Event of Default shall exist with
respect to the covenants set forth in §10, (b) evidence satisfactory to Agent
that the loan documents evidencing such new indebtedness do not restrict or
prohibit the pledge, assignment and/or transfer of the applicable Pledged
Interests and (c) such replacements or amendments to the applicable Account
Agreement as Agent may reasonably deem necessary or advisable.
(x) other Liens (other than Liens affecting the Eligible Borrowing Base
Properties) in connection with any Indebtedness permitted under §9.1 (other than
the unsecured Indebtedness permitted under clause (i) of §9.1).
Nothing contained in this §9.2 shall (i) restrict or limit the Borrower or any
of their respective Wholly-owned Subsidiaries from creating a Lien in connection
withon any Real Estate Asset which is not an Eligible Borrowing Base Property
and otherwise in compliance with the other terms of this Agreement or (ii) limit
the ability of the Borrower to enter into a contract for the sale of an Eligible
Borrowing Base Property provided that no Default or Event of Default shall have
occurred both before and immediately after giving effect to such sale,
including, without limitation, with respect to each of the financial covenants
set forth in §10 of this Agreement on a pro forma basis both before and
immediately after giving effect to such sale.
The Trust shall not create or incur or suffer to be created or incurred any Lien
on any of its directly-owned properties or assets, including, in any event, its
general partner interests and limited partner interests in the Borrower.
§9.3. Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except, with respect to the Borrower and its
Subsidiaries only, Investments in:
(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase (including investments
in securities guaranteed by the United States of America such as securities in
so--called “overseas private investment corporations”);

 

-83-



--------------------------------------------------------------------------------



 



(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;
(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than ” “ P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P and (ii) investments, classified in accordance with GAAP as current
assets of the Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have a rating of not less than “P 1”
if rated by Moody’s, and not less than “A 1” if rated by S&P, and the portfolios
of which are limited solely to Investments of the character, quality and
maturity described in clauses (a) and (b) above;
(d) Investments existing on the ClosingAmendment No. 5 Effective Date and listed
in the financial statements referred to in §7.4;
(e) other Investments hereafter made in connection with the acquisition and
development of Investment Permitted Properties by the Borrower or any
Wholly-ownedOwned Subsidiary of the Borrower, provided that the aggregate
amounts actually invested by Borrower (or if not invested directly by Borrower,
actually invested by an Affiliate of the Borrower for which the Borrower has any
funding obligation) and such Wholly-ownedOwned Subsidiary at any time in Real
Estate Assets underUnder Development (including all development costs) will not
exceed tentwenty percent (1020%) of the Consolidated Gross Asset Value at the
time of any such Investment; and Investments in raw land intended to be
developed by the Borrower or any Wholly-ownedOwned Subsidiary of the Borrower
for use as aan Investment Permitted Property, provided that the aggregate
amounts actually invested by Borrower (or if not invested directly by Borrower,
actually invested by an Affiliate of the Borrower for which the Borrower has any
funding obligation) and such Wholly-ownedOwned Subsidiary at any time in raw
land will not exceed five percent (5%) of the Consolidated Gross Asset Value at
the time of any such Investment;
(f) any Investments now or hereafter made in (i) any Wholly-ownedOwned
Subsidiary; and Investments now or hereafter made in any and (ii) any Subsidiary
(other than a Wholly-Owned Subsidiary) or Partially-Owned Entity (or other
Person for which the Borrower has any funding obligation) so long as, in the
case of clause (ii), such Investment is made in connection with Investment
Permitted Properties and provided that the aggregate amounts actually invested
by Borrower (or if not invested directly by Borrower, actually invested by an
Affiliate of the Borrower for which the Borrower has any funding obligation) and
such Wholly-owned Subsidiary at any time in any Partially-Owned Entity (or other
such Person) Entities will not exceed twentyten percent (2010%) of the
Consolidated Gross Asset Value at the time of any such Investment; and

 

-84-



--------------------------------------------------------------------------------



 



(g) Investments in respect of (1) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (2) current trade
and customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms, (3) advances in
the ordinary course of business to employees for travel expenses, drawing
accounts and similar expenditures, and (4) prepaid expenses made in the ordinary
course of business. ; and
(h) Investments by the Borrower in Mortgage NotesStructured Finance Investments,
provided that the aggregate investmentinvestments in such Mortgage Notes
willStructured Finance Investments shall not exceed fiveten percent (510%) of
the Consolidated Gross Asset Value at the time of any such Investment, and
further provided that with respect to any such Investment in mezzanine loans or
preferred equity, the documents governing the terms of such Investments shall be
delivered to the Agent promptly upon the Agent’s request therefor.
In no event shall the aggregate of Investments made pursuant to subclauses (e),
(f), (gii) and (h) above exceed twenty-fivethirty percent (2530%) of
Consolidated Gross Asset Value at any time.
Notwithstanding the foregoing, the Trust shall be permitted to make and maintain
Investments in the Borrower and the Trust shall contribute to the Borrower,
promptly upon, and in any event within 3 Business Days of, the Trust’s receipt
thereof, 100% of the aggregate proceeds received by the Trust in connection with
any offering of stock or debt in the Trust (net of fees and expenses customarily
incurred in such offerings).
§9.4. Merger, Consolidation and Disposition of Assets; Assets of the Trust
Secured Debt Incurrence.
(a) Become a party toconsummate any merger, consolidation, spin-off or other
material business changedissolution or liquidation without the prior written
approval of the Majority Lenders (provided that any agreement to do any of the
foregoing that would require the consent of the Majority Lenders hereunder shall
be conditioned upon receipt of such consent or the payment in full of all
Obligations), except that so long as no Default or Event of Default has occurred
and is continuing, or would occur after giving effect thereto, (i) the merger or
consolidation of one or more Persons with and into the Borrower or the Trust
shall be permitted in connection with the acquisition of Real Estate Assets if
the Borrower or the Trust (as applicable) is the surviving entity; provided that
prior to any such merger or consolidation (other than (x) the merger or
consolidation of one or more Wholly-ownedOwned Subsidiaries with and into the
Borrower or (y) the merger or consolidation of two or more Wholly owned-Owned
Subsidiaries of the Borrower so long as, in each case, ), the Borrower shall
provide to the Agent a statement in the form of Exhibit C hereto signed by the
chief financial officer or chief accounting officer of the Borrower and setting
forth in reasonable detail computations evidencing

 

-85-



--------------------------------------------------------------------------------



 



compliance with the covenants contained in §10 hereof and certifying that no
Default or Event of Default has occurred and is continuing, or would occur and
be continuing after giving effect to such merger or consolidation and all
liabilities, fixed or contingent, pursuant thereto, (ii) the merger or
consolidation of any Subsidiary with and into the Borrower or a Subsidiary
Guarantor, so long as (x) the Borrower or such Subsidiary Guarantor, as
applicable, is the surviving entity or (y) in the case of a merger or
consolidation between any Subsidiary Guarantor and any Subsidiary, the surviving
entity of such merger or consolidation becomes a Subsidiary Guarantor
concurrently with the consummation thereof, (iii) the merger or consolidation of
a Subsidiary with another Subsidiary or any other Person shall be permitted if
none of the parties to such merger or consolidation) is the Borrower or a
Subsidiary Guarantor hereunder, and (iv) any Subsidiary (other than a Subsidiary
Guarantor) may dissolve or liquidate in connection with a transaction otherwise
permitted hereunder that results in such Subsidiary owning no assets; or
(b) sell, transfer or otherwise dispose of any Real Estate Assets or other
property, including any equity interest Equity Interest (excluding Equity
Interests issued by the Trust or FPLP) in any Person in any one or more
transactions in any 12-month period four-quarter period (collectively and
individually, “Sell” or a “Sale”) (other than Investments permitted under §9.3
and Distributions permitted under §9.6)having a sales price (net of (i) any
Indebtedness secured by a Lien on such Real Estate Assets, if any or other
property, if any, and (ii) the purchase price of any Real Estate Assets or other
property acquired during such four-quarter period, minus closing costs and any
Indebtedness secured by a Lien on such acquired Real Estate Assets or other
property), in an amount in excess of twenty percent (20%) of the most recently
reported Consolidated Gross Asset Value (collectively and individually, “Sell”
or a “Sale”) or grant a Lien to secure Indebtedness (an “Indebtedness Lien”
other than in connection with the refinancing of other Secured Indebtedness
incurred in connection with the acquisition of Real Estate Assets) in any one or
more transactions in a 12-monthfour-quarter period (collectively and
individually, an “Indebtedness Lien”) in an amount in excess of twenty percent
(20%) of the most recently reported Consolidated Gross Asset Value unless, in
each such event, the Majority Lenders have given their prior written consent
thereto. In addition, prior to any Sale or grant of an Indebtedness Lienthe
consummation of any Sale having a net sales price (net of any Indebtedness
secured by a Lien on the applicable Real Estate Asset) in an amount in excess of
two percent (2%) of the most recently reported Consolidated Gross Asset Value or
the granting of any Indebtedness Lien in an amount in excess of two percent (2%)
of the most recently reported Consolidated Gross Asset Value, the Borrower shall
have provided to the Agent (with copies to the Agent for each Lender) a
compliance certificate in the form of Exhibit C, hereto signed by the chief
financial officer or chief accounting officer of the Borrower, setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §10 hereof and certifying that no Default or Event of Default would
exist or occur and be continuing after giving effect to all such proposed Sales
or Indebtedness Liens (and the use of proceeds of such Sales or Indebtedness
Liens to pay Indebtedness outstanding hereunder).

 

-86-



--------------------------------------------------------------------------------



 



§9.5. Compliance with Environmental Laws. (a) Use any of the Real Estate Assets
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances except for quantities of Hazardous Substances
used in the ordinary course of business and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate Assets any underground tank or other underground storage receptacle
for Hazardous Substances except in material compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate Assets except in
material compliance with Environmental Laws, or (d) conduct any activity at any
Real Estate Asset or use any Real Estate Asset in any manner so as to cause a
Release in violation of applicable Environmental Laws, unless, with respect to
clause (d) above, any such occurrence would not result in a Material Adverse
Effect.
§9.6. Distributions.
(a) The Borrower will not make or declare (i) annual Distributions in excess of
95% of “funds from operations”; or Core FFO except to the extent (after taking
into account all available funds of the Trust from all other sources) required
in order to eliminate all taxable income of the Trust; and (ii) any
Distributions during any period after any monetary Event of Default has
occurred; provided, however, (a) that the Borrower may at all times (including
while an Event of Default is continuing) make Distributions to the extent (after
taking into account all available funds of the Trust from all other sources)
required in order to enable the Trust to continue to qualify as a REIT and
(b) in the event that the Borrower cures any such Event of Default in clause
(ii) above and the Agent has accepted such cure prior to accelerating the Loan,
the limitation of clause (ii) above shall cease to apply with respect to such
Event of Default.
(b) The Trust will not, during any period when any monetary Event of Default has
occurred and is continuing, make any Distributions in excess of the minimum
Distributions required to be made by the Trust in order to maintain its status
as a REIT.
(c) Neither the Borrower nor any Subsidiary Guarantor will enter into any
contract or agreement pursuant to which it agrees not to pledge its legal,
equitable or beneficial right, title and interest in and to Distributions from
its Subsidiaries.
§9.7. Government Regulation. The Borrower and the Trust shall not, and shall not
permit any of their respective Subsidiaries to, (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Agent or any Lender from making any advance or extension
of credit to the Borrower or from otherwise conducting business with the
Borrower, or (b) fail to provide documentary and other evidence of the
Borrower’s identity as may be requested by the Agent or any Lender at any time
to enable the Agent or any Lender to verify the Borrower’s identity or to comply
with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318. .

 

-87-



--------------------------------------------------------------------------------



 



§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE BORROWING BASE
PROPERTIES. The Borrower and the Trust, on itstheir own behalf and on behalf of
itstheir respective Subsidiaries, covenants and agreesjointly and severally
covenant and agree that:
§10.1. Consolidated Total Leverage Ratio. At any timeall times, (i) from the
Closing Date through the fiscal quarter ending September 30, 2010, 2011,
Consolidated Total Indebtedness as at the last day of the each fiscal quarter
shall not exceed sixty-five percent (65%) of Consolidated Gross Asset Value as
of the last day of such fiscal quarter, (ii) from the fiscal quarter ending
December 31, 2010 through the fiscal quarter ending September 30, 2011,
Consolidated Total Indebtedness as at the last day of each fiscal quarter shall
not exceed sixty-two and one half of one percent (62.5%) of Consolidated Gross
Asset Value as of the last day of such, and (ii) for each fiscal quarter, and
(iii) from and ending on or after the fiscal quarter ending December 31, 2011,
Consolidated Total Indebtedness as at the last day of the applicable fiscal
quarter shall not exceed sixty percent (60%) of Consolidated Gross Asset Value
as of the last day of such fiscal quarter. This covenant shall be tested
quarterly as of the last day of the applicable quarter.
§10.2. Consolidated Debt Yield . AsAt all times, as tested at the end of anyeach
fiscal quarter, (i) from the Closing Date through the fiscal quarter ending
September 30, 2010, the Consolidated Debt Yield shall not be less than ten
percent (10%), (ii) from the fiscal quarter ending December 31, 2010 through the
fiscal quarter ending September 30, 2011, the Consolidated Debt Yield shall not
be less than ten and one half of one percent (10.5%), and (iii) from and after
theii) for each fiscal quarter ending on or after December 31, 2011, the
Consolidated Debt Yield shall not be less than eleven percent (11%).
§10.3. Fixed Charge Coverage Ratio. AsAt all times, as tested at the end of
anyeach fiscal quarter, the ratio of (i) Adjusted EBITDA for the four
consecutive fiscal quarters ending on the last day of such fiscal quarter to
(ii) Consolidated Fixed Charges for the four consecutive fiscal quarters ending
on the last day of such fiscal quarter must exceed 1.50 to 1.0.
§10.4. Net Worth. AsAt all times, as tested at the end of anyeach fiscal quarter
orand any other date of measurement, the Consolidated Tangible Net Worth of the
Borrower and its Subsidiaries shall not be less than the sum of (i)
$322,201,600690,289,992 plus (ii) 80% of the aggregate proceeds received by the
Trust (net of fees and expenses customarily incurred in transactions of such
type) in connection with any offering of stock in the Trust, plus (iii) 80% of
the aggregate value of operating units issued by the Borrower in connection with
asset or stock acquisitions (valued at the time of issuance by reference to the
terms of the agreement pursuant to which such units are issued), in each case
after the Closing Date and on or prior to the date such determination of
Consolidated Net Worth is made.

 

-88-



--------------------------------------------------------------------------------



 



§10.5. Borrowing Base Pool Leverage. AsAt all times, as tested at the end of
anyeach fiscal quarter orand any other date of measurement, (i) from the Closing
Date through the fiscal quarter ending December 31, 2010, Borrower shall not
permit Consolidated Borrowing Base Indebtedness to exceed sixty-seven and
one-half of one percent (67.5%) of the aggregate Value of Eligible Borrowing
Base Properties, (ii) from the fiscal quarter ending March 31, 2011 through the
fiscal quarter ending December 31, 2011, the Borrower shall not permit
Consolidated Borrowing Base Indebtedness as at the last day of each fiscal
quarter to exceed sixty-five percent (65%) of the aggregate Value of Eligible
Borrowing Base Properties, (iii) from the on the last day of such fiscal
quarter, (ii) for each fiscal quarter ending on or after March 31, 2012 through
the fiscal quarter ending December 31, 2012, Borrower shall not permit
Consolidated Borrowing Base Indebtedness as at the last day of each fiscal
quarter to exceed sixty-two and one-half of one percent (62.5%) of the aggregate
Value of Eligible Borrowing Base Properties on the last day of such fiscal
quarter, and (iviii) from and after the fiscal quarter ending March 31, 2013,
Borrower shall not permit Consolidated Borrowing Base Indebtedness as at the
last day of each fiscal quarter to exceed sixty percent (60%) of the aggregate
Value of Eligible Borrowing Base Properties. on the last day of such fiscal
quarter.
§10.6. Borrowing Base Pool Debt Service Coverage Ratio. AsAt all times, as
tested at the end of anyeach fiscal quarter or any other date of measurement,
the ratio of (i) Adjusted Net Operating Income for the applicable quarter,
annualized; divided by (ii) Implied Debt Service for the applicable period
quarter, annualized, shall not be less than (a) from the Closing Date through
the fiscal quarter ending December 31, 2010, 1.40 to 1.00, (b) from the fiscal
quarter ending March 31, 2011 through the fiscal quarter ending December 31,
2011, 1.45 to 1.00, (c) from the fiscal quarter ending March 31, 2012 through
the fiscal quarter ending December 31, 2012, 1.50 to 1.00, and (d) from and
after the fiscal quarter ending March 31, 2013, 1.55 to 1.00.
§10.7. Occupancy. Eligible Borrowing Base Properties shall at all times maintain
a stabilized occupancy of more than 80% in the aggregate, provided that (i) any
Eligible Borrowing Base Property acquired after the date hereof during the first
half of any quarter shall be excluded from the foregoing calculation for the
fiscal quarter in which it was acquired and for the immediately following fiscal
quarter, and (ii) any Eligible Borrowing Base Property acquired after the date
hereof during the last half of any quarter shall be excluded from the foregoing
calculation for the fiscal quarter in which it was acquired and for the
immediately two following fiscal quarters. [Reserved]
§11. [Reserved.]
§12. CONDITIONS TO THE FIRST ADVANCE. The obligations of any Lender to make the
Term Loan (and to maintain the existing outstanding Term Loan) shall be subject
to the satisfaction of the following conditions precedent on or prior to the
Closing Date with, in each instance, the Agent, acting on behalf of the Lenders,
having approved in its sole discretion each matter submitted to it in compliance
with such conditions:
§12.1. Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.

 

-89-



--------------------------------------------------------------------------------



 



§12.2. Certified Copies of Organization Documents. The Agent shall have received
(i) from the Borrower a copy, certified as of a recent date by a duly authorized
officer of the Trust, in its capacity as general partner of the Borrower, to be
true and complete, of the Agreement of Limited Partnership of FPLP and all other
Organizational Documents or other agreements governing the rights of the
partners or other equity owners of the Borrower and each Subsidiary Guarantor,
and (ii) from the Trust a copy, certified as of a recent date by the appropriate
officer of the State of Maryland to be true and correct, of the corporate
charter of the Trust, in each case along with any other organization documents
of the Borrower or the Trust and their respective general partners, as the case
may be, and each as in effect on the date of such certification.
§12.3. By-laws; Resolutions. All action on the part of the Borrower, each
Subsidiary Guarantor and the Trust necessary for the valid execution, delivery
and performance by the Borrower, the Subsidiary Guarantors and the Trust of this
Agreement and the other Loan Documents to which any of them is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Agent shall have been provided to the Agent. The Agent shall
have received from the Trust true copies of its by-laws and the resolutions
adopted by its board of directors or trustees authorizing the transactions
described herein and evidencing the due authorization, execution and delivery of
the Loan Documents to which the Trust and/or the Borrower is a party, each
certified by the secretary as of a recent date to be true and complete.
§12.4. Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Trust an incumbency certificate, dated as of the Closing Date, signed
by a duly authorized officer of the Trust, the Borrower and/or each Subsidiary
Guarantor, as applicable, and giving the name of each individual who shall be
authorized: (a) to sign, in the name and on behalf of the Borrower, the
Subsidiary Guarantors and the Trust, as the case may be, each of the Loan
Documents to which the Borrower, a Subsidiary Guarantor or the Trust is or is to
become a party; (b) to make the Completed Loan Request and Conversion Requests
on behalf of the Borrower and (c) to give notices and to take other action on
behalf of the Borrower, the Subsidiary Guarantors or the Trust, as applicable,
under the Loan Documents.
§12.5. Opinion of Counsel Concerning Organization and Loan Documents. Each of
the Lenders and the Agent shall have received favorable opinions addressed to
the Lenders and the Agent in form and substance reasonably satisfactory to the
Lenders and the Agent from Armstrong TeasdaleHogan Lovells LLP and, if any,
state specific local counsel who are reasonably satisfactory to Agent, each as
counsel to the Borrower, each Subsidiary Guarantor, the Trust and their
respective Subsidiaries, the Pledged Interests, and the Loan Documents with
respect to applicable law.
§12.6. Guarantees. The Trust Guaranty shall have been duly executed and
delivered by the Trust. The Subsidiary Guaranty shall have been duly executed
and delivered by each Subsidiary Guarantor.

 

-90-



--------------------------------------------------------------------------------



 



§12.7. Financial Analysis of Eligible Borrowing Base Properties; Diligence on
Eligible Borrowing Base Properties. Each of the Lenders shall have completed to
its satisfaction a financial analysis of each Eligible Borrowing Base Property.
The Agent shall have received and be satisfied with (i) the Property Level Loan
Documents and (ii) such other due diligence materials it shall request with
respect to any prospective Eligible Borrowing Base Property, including
information and documentation with respect to title, survey, insurance, zoning,
permitting and environmental matters.
§12.8. Inspection of Eligible Borrowing Base Properties. The Agent shall have
completed to its satisfaction an inspection of the Eligible Borrowing Base
Properties at the Borrower’s expense. The Agent shall distribute to the Lenders
any written reports resulting from any such inspections. §12.9. Certifications
from Government Officials; UCC-11 Reports.
The Agent shall have received (i) long--form certifications from government
officials evidencing the legal existence, good standing and foreign
qualification of the Borrower, each Subsidiary Guarantor and the Trust, along
with a certified copy of the Organizational Documents filed with any Secretary
of State for the Borrower, each Subsidiary Guarantor and the Trust, all as of
the most recent practicable date; and (ii) UCC-11 search results from the
appropriate jurisdictions for the Borrower, each Subsidiary Guarantor and the
Trust.
§12.10. 12.8. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to
each of the Lenders and to the Agent’s counsel, and the Agent, each of the
Lenders and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request.
§12.11. 12.9. Fees. The Borrower shall have paid to the Agent, for the accounts
of the Lenders or for its own account, as applicable, all of the fees and
expenses that are due and payable as of the Closing Date in accordance with this
Agreement or any separate fee letter entered into by the Borrower and the Trust
and the Agent.
§12.12. 12.10. Closing Certificate. The Borrower and the Guarantor shall have
delivered a Closing Certificate to the Agent, in form and substance satisfactory
to the Agent, including, without limitation, a certification that as of the
Closing Date, neither the Borrower nor any Subsidiary Guarantor is in default
under any Indebtedness.
§12.13. 12.11. Other Matters. The Borrower, the Subsidiary Guarantors and the
Trust shall have delivered to the Agent, in form and substance satisfactory to
the Agent, such other information, documents, certificates and other items
reasonably requested by the Agent.
§13. [RESERVED] .

 

-91-



--------------------------------------------------------------------------------



 



§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
§14.1. Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:
(a) Except as permitted hereunder, the Borrower shall fail to pay any principal
of Term Loan A, Term Loan B, Term Loan C or Term Loan D when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b) the Borrower shall fail to pay any interest on Term Loan A, Term Loan B,
Term Loan C or Term Loan D or any other sums due hereunder or under any of the
other Loan Documents or any fee letter (including, without limitation, amounts
due under §8.16) when the same shall become due and payable, and such failure
continues for three (3) days;
(c) the Borrower, any Subsidiary Guarantor, the Trust or any of their respective
Subsidiaries shall fail to comply, or to cause the Trust to comply, as the case
may be, with any of the respective covenants contained in the following: §8.1
(except with respect to principal, interest and other sums covered by clauses
(a) or (b) above); §8.2; §§8.4 through §8.10, inclusive; §8.12; §8.13; §8.15;
§8.19; §8.20; §98.21; §109 and §1110;
(d) the Borrower, any Subsidiary Guarantor, the Trust or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified elsewhere in this §14) and such failure continues for thirty (30) days
after the earlier of the knowledge of any responsible officer of the Borrower or
notice thereof from the Agent;
(e) any representation or warranty made by or on behalf of the Borrower, any
Subsidiary Guarantor, the Trust or any of their respective Subsidiaries in this
Agreement or any of the other Loan Documents shall prove to have been false in
any material respect upon the date when made or deemed to have been made or
repeated;
(f) (i) the Borrower, any Subsidiary Guarantor, the Trust or any of its
Subsidiaries or, to the extent of Recourse to the Borrower, the Subsidiary
Guarantor, the Trust or such Subsidiaries thereunder, any Partially-Owned Entity
or other of their respective Affiliates, shall (x) fail to pay at maturity, or
within any applicable period of grace, any Indebtedness for borrowed money or
credit received or in respect of any Capitalized Leases, which is in excess of
(A) $25,000,000, 60,000,000, either individually or in the aggregate, if such
Indebtedness is Without Recourse and (B) $5,000,000, 20,000,000, either
individually or in the aggregate, if such Indebtedness is Recourse, or(y) with
respect to any Indebtedness that is Recourse and in excess of $20,000,000,
either individually or in the aggregate, fail to observe or perform any material
term, covenant, condition or agreement contained in any agreement, document or
instrument by which it is bound evidencing, securing or otherwise relating to
such Indebtedness or Recourse

 

-92-



--------------------------------------------------------------------------------



 



obligations, evidencing or securing borrowed money or credit received or in
respect of any Capitalized Leases for such period of time (after the giving of
appropriate notice if required) as would permit the holder or holders thereof or
of any obligations issued thereunder in excess of (Ai) $25,000,000, either
individually or in the aggregate, if such Indebtedness is without Recourse and
(B) $5,000,000, either individually or in the aggregate, if such Indebtedness is
Recourse, to accelerate the maturity thereof or (z) with respect to any
Indebtedness that is Without Recourse and in excess of $60,000,000, either
individually or in the aggregate, (1) fail to pay at maturity, or within any
applicable period of grace, any such Indebtedness or (2) fail to observe or
perform any material term, covenant, condition or agreement contained in any
agreement, document or instrument by which it is bound evidencing, securing or
otherwise relating to such Indebtedness or obligations, evidencing or securing
borrowed money or credit received or in respect of any Capitalized Leases for
such period of time (after the giving of appropriate notice if required) that
results in the holder or holders thereof or of any obligations issued thereunder
accelerating the maturity thereof; provided, however, that any such Indebtedness
that is Without Recourse shall be treated as Indebtedness that is Recourse to
the extent that the same has become Recourse to the Borrower, the Trust or any
of its Subsidiaries upon the occurrence of an event constituting an exception to
non-recourse liability, such as fraud, misapplication of funds, violations of
Environmental Laws, and other similar exceptions, under any agreement, document
or instrument evidencing, securing or otherwise relating to such Indebtedness;
(ii) any Event of Default shall occur under (and as defined in) the Unsecured
Revolver Agreement; or (iii) or under (and as defined in) the 2011 Term Loan
Agreement; or (iii) subject to the Borrower’s ability to remove Real Estate
Assets from the Borrowing Base Pool in accordance with the provisions set forth
in this §14, any event of default (beyond any applicable notice and grace
periods) shall occur under any Property Level Loan Document; or
(g) any of FPLPthe Borrower, anya Subsidiary Guarantor, the Trust or any of
their respective Subsidiaries shall make an assignment for the benefit of
creditors, or admit in writing its inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of any of
FPLPthe Borrower, a Subsidiary Guarantor, the Trust or any of their respective
Subsidiaries or of any substantial part of the properties or assets of any of
such parties or shall commence any case or other proceeding relating to any of
FPLPthe Borrower, a Subsidiary Guarantor, the Trust or any of their respective
Subsidiaries under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall take any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any of FPLPthe Borrower, a Subsidiary Guarantor, the Trust or
any of their respective Subsidiaries and (i) any of FPLPthe Borrower, a
Subsidiary Guarantor, the Trust or any of their respective Subsidiaries shall
indicate its approval thereof, consent thereto or acquiescence therein or
(ii) any such petition, application, case or other proceeding shall continue
undismissed, or unstayed and in effect, for a period of forty-five (45)
dayssixty (60) days provided that the foregoing, to the extent applicable solely
to one or more Subsidiaries of FPLP to which no more than 5% (individually and
in the aggregate) of the most recently reported Consolidated Gross Asset Value
is attributable, shall not be an Event of Default hereunder so long as no motion
to consolidate the Borrower, the Trust or any other Subsidiaries has been made;

 

-93-



--------------------------------------------------------------------------------



 



(h) a decree or order is entered appointing any trustee, custodian, liquidator
or receiver or adjudicating any of FPLPthe Borrower, a Subsidiary Guarantor, the
Trust or any of their respective Subsidiaries bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any of FPLPthe Borrower, a Subsidiary
Guarantor, the Trust or any of their respective Subsidiaries in an involuntary
case under federal bankruptcy laws as now or hereafter constituted provided that
the foregoing, to the extent applicable solely to one or more Subsidiaries of
FPLP to which no more than 5% (individually and in the aggregate) of the most
recently reported Consolidated Gross Asset Value is attributable, shall not be
an Event of Default hereunder so long as no motion to consolidate the Borrower,
the Trust or any other Subsidiaries has been made at any time prior thereto or
in connection therewith;
(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any uninsured final
judgment against any of FPLPthe Borrower, a Subsidiary Guarantor, the Trust or
any of their respective Subsidiaries that, with other outstanding uninsured
final judgments, undischarged, unsatisfied and unstayed, against any of such
parties exceeds in the aggregate $2,000,0005,000,000; provided that the
foregoing, to the extent applicable solely to one or more Subsidiaries of FPLP
to which no more than 5% (individually and in the aggregate) of the most
recently reported Consolidated Gross Asset Value is attributable, it shall not
be an Event of Default hereunder so long as neither the Borrower, the Trust or
any Subsidiaries not meeting the de minimus test above are liable for such
judgments;
(j) any of the Loan Documents or any material provision of any Loan Document
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Agent, or any action at law, suit or in equity or other legal
proceeding to make unenforceable, cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of the Borrower or a Subsidiary
Guarantor or any of their Subsidiaries or the Trust or any of its Subsidiaries,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable as to any material terms thereof;
or the Agent shall fail to have a perfected first-priority security interest in
any of the Collateral; or
(k) any “Event of Default” or default (after notice and expiration of any period
of grace, to the extent provided, as defined or provided in any of the other
Loan Documents, shall occur and be continuinghas occurred;

 

-94-



--------------------------------------------------------------------------------



 



(l) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or any of its Subsidiaries or the Trust or any of its
Subsidiaries or any ERISA Affiliate of any such entity to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $2,000,000 and5,000,000
or such event in the circumstances occurring reasonably could constitute grounds
for the termination of such Guaranteed Pension Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer such Guaranteed Pension Plan; or a trustee shall have been appointed
by the United States District Court to administer such Plan; or the PBGC shall
have instituted proceedings to terminate such Guaranteed Pension Plan; or with
respect to any Multiemployer Plan, the Borrower or any of its Subsidiaries or
the Trust or any of its Subsidiaries or any ERISA Affiliate of any such entity
shall have become subject to a withdrawal liability (or with the passage of time
will become subject to a withdrawal liability) in an aggregate amount exceeding
$5,000,000;
(m) subject to the Borrower’s ability to remove Real Estate Assets from the
Borrowing Base Pool in accordance with the provisions set forth below in this
§14, the failure of any of the Real Estate Assets being included from time to
time as part of the Borrowing Base Pool to comply with any of the conditions set
forth in the definition of Eligible Borrowing Base Properties;
(n) the occurrence of any transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of the Trust ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors or Board of Trustees of
the Trust, who did not have such power before such transaction; or during any
twelve-month period on or after the Closing Date, individuals who at the
beginning of such period constituted the Board of Trustees of the Trust
(together with any new directors whose election by the Board of Trustees or
whose nomination for election by the shareholders of the Trust was approved by a
vote of at least a majority of the members of the Board of Trustees then in
office who either were members of the Board of Trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
ceased for any reason to constitute a majority of the members of the Board of
Trustees of the Trust then in office; there occurs any Change of Control; or
(o) without limitation of the other provisions of this §14.1, the Trust shall at
any time fail to be the sole general partner of FPLP (or shall enter into any
agreement to permit any other Person to acquire a general partner interest in
FPLP) or shall at any time be in contravention of any of the requirements
contained in the last paragraph of §9.2 hereof, or §9.3 (including, without
limitation, the last paragraph of §9.3); or
(p) the Borrower shall fail to own, directly or indirectly, 100% of the Equity
Interests of each Subsidiary Guarantor;

 

-95-



--------------------------------------------------------------------------------



 



then, and in any such event, so long as the same may be continuing, the Agent
may, and upon shall, at the direction of the Majority Lenders, or may, with the
requestconsent of the Majority Lenders shall, declare all amounts owing with
respect to this Agreement, the Notes and the other Loan Documents to be, and
they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, each Subsidiary Guarantor, the Trust
and each of their respective Subsidiaries; provided that in the event of any
Event of Default specified in §14.1(g) or 14.1(h), all such amounts shall become
immediately due and payable automatically and without any requirement of notice
from any of the Lenders or the Agent or action by the Lenders or the Agent.
Notwithstanding the foregoing provisions of this §14.1, in the event of a
Default or Event of Default arising as a result of the inclusion of any Real
Estate Asset in the Borrowing Base Pool at any particular time of reference, if
such Default or Event of Default is capable of being cured by the exclusion of
such Real Estate Asset from the Borrowing Base Pool in accordance with, and
subject to, §8.13 and fromwith all other covenant calculations under §10 or
otherwise, the Borrower shall be permitted a period not to exceed five (5) days
to submit to the Agent (with copies to the Agent for each Lender) a compliance
certificate in the form of Exhibit C hereto evidencing compliance with the
covenants set forth in §10 (with calculations evidencing such compliance after
excluding from Adjusted Net Operating Income all of the Adjusted Net Operating
Income generated by the Real Estate Asset to be excluded from the Borrowing Base
Pool) and with the Borrowing Base Property Conditions, and otherwise certifying
that, after giving effect to the exclusion of such Real Estate Asset from the
Borrowing Base Pool, no Default or Event of Default will be continuing.
§14.2. Default under Property Level Debt. The Borrower, for itself and on behalf
of each of its Subsidiaries, hereby agrees that that upon the occurrence and
during the continuation of an Event of Default, the Agent shall have the right,
but not the obligation, to pay any sums or to take any action, to the extent
that the applicable Subsidiary Guarantor is permitted to take such action under
the terms of the Property Level Loan Documents, which the Agent deems necessary
or advisable to cure any default or event of default under the Property Level
Loan Documents (whether or not the Subsidiary Guarantors are undertaking efforts
to cure such default or event of default under the Property Level Loan Documents
or an Event of Default hereunder), and such payment or such action is hereby
authorized by the Borrower, for itself and on behalf of each of its
Subsidiaries, and any sum so paid and any expense incurred by the Agent in
taking any such action shall be evidenced by this Agreement and secured by the
Security Documents and shall be immediately due and payable by Borrower to the
Agent with interest at the rate for overdue amounts set forth in §4.9 until
paid. The Agent shall be authorized to take such actions upon the written
assertion by any holder of any of the Property Level Loan Documents of the
existence of such default or event of default without any duty to inquire or
determine whether such default or event of default exists. The Borrower shall
cause the Subsidiary Guarantors to permit the Agent to enter upon the Eligible
Borrowing Base Properties for the purpose of curing any actual or alleged
default or event of default under the Property Level Loan

 

-96-



--------------------------------------------------------------------------------



 



Documents or hereunder. The Borrower, for itself and on behalf of each of its
Subsidiaries, hereby transfers and assigns to the Agent any excess proceeds
arising from any foreclosure or sale under power pursuant to the Property Level
Loan Documents, and the Borrower, for itself and on behalf of each of its
Subsidiaries, hereby authorizes and directs the holder or holders of the
Property Level Loan Documents to pay such excess proceeds directly to the Agent
up to the amount of the obligations owed to the Agent and the Lenders under the
Loan Documents.
§14.3. Remedies. In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Lenders shall have accelerated
the maturity of the Term Loan pursuant to §14.1, the Majority Lenders may direct
the Agent to proceed to protect and enforce the rights and remedies of the Agent
and the Lenders under this Agreement, the Notes, any or all of the other Loan
Documents or under applicable law by suit in equity, action at law or other
appropriate proceeding (including for the specific performance of any covenant
or agreement contained in this Agreement or the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced and, to the full
extent permitted by applicable law, the obtaining of the ex parte appointment of
a receiver), and, if any amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right or remedy of the Agent and the Lenders under the Loan Documents
or applicable law. No remedy herein conferred upon the Lenders or the Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or under any of the other Loan Documents or now or
hereafter existing at law or in equity or by statute or any other provision of
law.
§14.4. Application of Funds
After the exercise of remedies provided for herein (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of §4.11, be applied
by the Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under §§4.4, 4.5, 4.6,
4.8 and 17) payable to the Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under §§4.4, 4.5, 4.6, 4.8 and 17), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

-97-



--------------------------------------------------------------------------------



 



Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
§15. SECURITY INTEREST AND SET-OFF.
§15.1 Security Interest. Borrower hereby grants to the Agent, on behalf of and
for the benefit of the Lenders, and to each Lender, a lien, security interest
and right of setoff as security for all liabilities and obligations to the
Lenders, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Agent or any Lender or any entity under
the control of KeyCorp. and its successors and assigns, or in transit to any of
them. [Reserved]
§15.2 Set-Off and Debit. (i) If any Event of Default or other event which would
entitle the Agent to accelerate the Term Loan occurs, or (ii) at any time,
whether or not any Default or Event of Default exists, in the event any
attachment, trustee process, garnishment, or other levy or lien is, or is sought
to be, imposed on any property of the Borrower or a, a Subsidiary Guarantor or
an Unsecured Revolver Subsidiary Guarantor; then, in any such event, any such
deposits, balances or other sums credited by or due from the Agent or any
Lender, or from any such affiliate of the Agent or any Lender, to the Borrower
or a, a Subsidiary Guarantor or an Unsecured Revolver Subsidiary Guarantor may
to the fullest extent not prohibited by applicable law at any time or from time
to time, without regard to the existence, sufficiency or adequacy of any other
collateral, and without notice or compliance with any other condition precedent
now or hereafter imposed by statute, rule of law or otherwise, all of which are
hereby waived, be set off, debited and appropriated, and applied by the Agent or
any Lender, as the case may be, against any or all of the Obligations
irrespective of whether demand shall have been made and although such
Obligations may be unmatured, in such manner as the Agent or the applicable
Lender in its sole and absolute discretion may determine. Within five
(5) Business Days of making any such set off, debit or appropriation and
application, the Agenteach Lender agrees to notify the Agent and the Borrower
thereof (or in the case of any such set off, debit or appropriation and
application by the Agent, the Agent agrees to notify the Borrower thereof),
provided that the failure to give such notice shall not affect the validity of
such set off, debit or appropriation and application. ANY AND ALL RIGHTS TO
REQUIRE THE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT
OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the
Lenders agrees with each other Lender that (a) if an amount to be set off is to
be applied to indebtedness of the Borrower to such Lender, other than the
obligations evidenced by the Note held byObligations owing to such Lender, such
amount shall be applied ratably to

 

-98-



--------------------------------------------------------------------------------



 



such other indebtedness and to the obligations evidenced by the Note held
byObligations owing to such Lender, and (b) if such Lender shall receive from
the Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by the Note held
byObligations owing to such Lender by proceedings against the Borrower or a, a
Subsidiary Guarantor or an Unsecured Revolver Subsidiary Guarantor at law or in
equity or by proof thereof in bankruptcy, reorganization liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Note held byObligations owing to such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Note held byObligations owing to all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Note held byObligations owing to it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.
§15.3 Right to Freeze. The Agent and each of the Lenders shall also have the
right, at its option, upon the occurrence of any event which would entitle the
Agent or any Lender to set off or debit as set forth in §15.2, to freeze, block
or segregate any such deposits, balances and other sums so that the Borrower and
the Subsidiary Guarantors may not access, control or draw upon the same.
[Reserved]
§15.4 Additional Rights. The rights of the Agent, the Lenders and each affiliate
of Agent and each of the Lenders under this Section 15 are in addition to, and
not in limitation of, other rights and remedies, including other rights of set
off, which the Agent or any Lender may have.
§16. THE AGENT.
§16.1. Authorization. (a) The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The relationship between the Agent
and the Lenders is and shall be that of agent and principal only, and nothing
contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee or fiduciary for any Lender.
(b) The Borrower, without further inquiry or investigation, shall, and is hereby
authorized by the Lenders to, assume that all actions taken by the Agent
hereunder and in connection with or under the Loan Documents are duly authorized
by the Lenders. The Lenders shall notify Borrower of any successor to Agent by a
writing signed by Majority Lenders, which successor shall be reasonably
acceptable to the Borrower so long as no Default or Event of Default has
occurred and is continuing. The Borrower acknowledges that any Lender which
acquires KeyBank is acceptable as a successor to the Agent.

 

-99-



--------------------------------------------------------------------------------



 



§16.2. Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.
§16.3. No Liability. Neither the Agent, nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent or employee thereof, shall be liable for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent may be liable for losses
due to its willful misconduct or gross negligence, as finally determined by a
court of competent jurisdiction.
§16.4. No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes or any of the other
Loan Documents or for the validity, enforceability or
collectibilitycollectability of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein or in any of the other Loan Documents or in any certificate or instrument
hereafter furnished to it by or on behalf of the Trust or the Borrower or any of
their respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements in this Agreement or the other Loan Documents. The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower, a Subsidiary Guarantor, an Unsecured Revolver Subsidiary
Guarantor or the Trust or any holder of any of the Notes shall have been duly
authorized or is true, accurate and complete. The Agent has not made nor does it
now make any representations or warranties, express or implied, nor does it
assume any liability to the Lenders, with respect to the credit worthiness or
financial condition of the Borrower or a, a Subsidiary Guarantor, an Unsecured
Revolver Subsidiary Guarantor or any of their respective Subsidiaries or the
Trust or any of the Subsidiaries or any tenant under a Lease or any other
entity. Each Lender acknowledges that it has, independently and without reliance
upon the Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.

 

-100-



--------------------------------------------------------------------------------



 



§16.5. Payments.
(a) A payment by the Borrower to the Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender on the date received, if before 1:00 p.m. (Cleveland, Ohio time), and if
after 1:00 p.m. (Cleveland, Ohio time), on the next Business Day. The Agent
agrees to distribute to each Lender such Lender’s pro rata share of payments
received by the Agent for the accounts of all the Lenders, as provided herein or
in any of the other Loan Documents. All such payments by the Agent to the
Lenders shall be made on the date received, if before 1:00 p.m., and if after
1:00 p.m., on the next Business Day.
(b) If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in material liability, it may refrain from
making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction, provided that the Agent shall
invest any such undistributed amounts in overnight obligations on behalf of the
Lenders and interest thereon shall be paid pro rata to the Lenders. If a court
of competent jurisdiction shall adjudge that any amount received and distributed
by the Agent is to be repaid, each Person to whom any such distribution shall
have been made shall either repay to the Agent its proportionate share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.
(c) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Lender that fails (i) to make available to the
Agent its pro rata share of the Term Loan or (ii) to adjust promptly such
Lender’s outstanding principal and its pro rata Commitment Percentage as
provided in §2.1, shall be deemed delinquent (a “Delinquent Lender”) and shall
be deemed a Delinquent Lender until such time as such delinquency is satisfied.
A Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower, whether on account of the outstanding Term Loan, interest,
fees or otherwise, to the remaining nondelinquent Lenders for application to,
and reduction of, their respective pro rata shares of all outstanding Loans. The
Delinquent Lender hereby authorizes the Agent to distribute such payments to the
nondelinquent Lenders in proportion to their respective pro rata shares of the
outstanding Term Loan. If not previously satisfied directly by the Delinquent
Lender, a Delinquent Lender shall be deemed to have satisfied in full a
delinquency when and if, as a result of application of the assigned payments to
the outstanding Term Loan of the nondelinquent Lenders, the Lenders’ respective
pro rata shares of the outstanding Term Loan have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency. The Commitment of any Delinquent Lender
shall be excluded for purposes of making a determination of Majority Lenders or
Unanimous Lender Approval. At the written request of the Borrower, the Agent or,
with the consent of the Agent, any Lender or an Eligible Assignee, shall have
the right (but not the obligation) to purchase from any Delinquent Lender, and
each Delinquent Lender shall, upon such request, sell and assign to the Agent,
such Lender or such Eligible Assignee, all of the Delinquent Lender’s
outstanding Term Loan hereunder. Such sale shall be consummated promptly after
the Agent has arranged for a purchase by the Agent, a Lender or an Eligible
Assignee pursuant to an Assignment and Assumption, and at a price equal to the
outstanding principal balance of the Delinquent Lender’s Term Loan plus accrued
interest and fees, without premium or discount.

 

-101-



--------------------------------------------------------------------------------



 



§16.6. Holders of Notes. The Agent may deem and treat the payee of any Notes as
the absolute owner or purchaser thereof for all purposes hereof until it shall
have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.
§16.7. Indemnity. The Lenders ratably and severally agree hereby to indemnify
and hold harmless the Agent and its Affiliates from and against any and all
claims, actions and suits (whether groundless or otherwise), losses, damages,
costs, expenses (including any expenses for which the Agent has not been
reimbursed by the Borrower as required by §17), and liabilities of every nature
and character arising out of or related to this Agreement, the Notes, or any of
the other Loan Documents or the transactions contemplated or evidenced hereby or
thereby, or the Agent’s actions taken hereunder or thereunder, except to the
extent that any of the same shall be directly caused by the Agent’s willful
misconduct or gross negligence, as finally determined by a court of competent
jurisdiction.
§16.8. Agent as Lender. In its individual capacity as a Lender, KeyBank shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Term Loan made by it, and as the holder of any of the
Notes, as it would have were it not also the Agent.
§16.9. Notification of Defaults and Events of Default. Each Lender hereby agrees
that, upon learning of the existence of a Default or an Event of Default, it
shall (to the extent notice has not previously been provided) promptly notify
the Agent thereof. The Agent hereby agrees that upon receipt of any notice under
this §16.9 it shall promptly notify the other Lenders of the existence of such
Default or Event of Default.
§16.10. Duties in Case of Enforcement. In the case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent shall, at the request, or may, upon
the consent, of the Majority Lenders, and provided that the Lenders have given
to the Agent such additional indemnities and assurances against expenses and
liabilities as the Agent may reasonably request, proceed to enforce the
provisions of this Loan Agreement and the other Loan Documents and the exercise
of any other legal or equitable rights or remedies as it may have hereunder or
under any other Loan Document or otherwise by virtue of applicable law, or to
refrain from so acting if similarly requested by the Majority Lenders. The Agent
shall be fully protected in so acting or refraining from acting upon the
instruction of the Majority Lenders, and such instruction shall be binding upon
all the Lenders. The Majority Lenders may direct the Agent in writing as to the
method and the extent of any such foreclosure, sale or other disposition or the
exercise of any other right or remedy, the Lenders hereby agreeing to severally
indemnify and hold the Agent harmless from all costs and liabilities incurred in
respect of all actions taken or omitted in accordance with such direction,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction
may expose the Agent to liability or be contrary to the Loan Documents or
applicable law. The Agent may, in its discretion but without obligation, in the
absence of direction from the Majority

 

-102-



--------------------------------------------------------------------------------



 



Lenders, take such interim actions as it believes reasonably necessary to
preserve the rights of the Lenders hereunder, including but not limited to
petitioning a court for injunctive relief or appointment of a receiver. Each of
the Lenders acknowledges and agrees that, except for any rights of set-off
pursuant to and in accordance with §15.2 hereof, no individual Lender may
separately enforce or exercise any of the provisions of any of the Loan
Documents, including without limitation the Notes, other than through the Agent.
The Agent shall advise the Lenders of all such action taken by the Agent.
§16.11. Successor Agent. KeyBank, or any successor Agent, may resign as Agent at
any time by giving at least 30 days prior written notice thereof to the Lenders
and to the Borrower. Any such resignation shall be effective upon appointment
and acceptance of a successor Agent, as hereinafter provided. Upon any such
resignation, or removal pursuant to the last sentence of this § 16.11, the
Majority Lenders shall have the right to appoint a successor Agent, which is a
Lender under this Agreement, provided that so long as no Default or Event of
Default has occurred and is continuing the Borrower shall have the right to
approve any successor Agent, which approval shall not be unreasonably withheld.
If, in the case of a resignation by the Agent, no successor Agent shall have
been so appointed by the Majority Lenders and approved by the Borrower, and
shall have accepted such appointment, within thirty (30) days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint any one of the other Lenders as a successor Agent. The
Borrower acknowledges that any Lender which acquires KeyBank is acceptable as a
successor Agent. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from all further duties and
obligations as Agent under this Agreement. After any Agent’s resignation
hereunder as Agent, the provisions of this §16 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement. The Agent agrees that it shall not assign any of its rights or duties
as Agent to any other Person. The Agent may be removed at the direction of the
Majority Lenders in the event of a final judicial determination (in which the
Agent had an opportunity to be heard) that the Agent had acted in a grossly
negligent manner or in willful misconduct.
§16.12. Notices. Any notices or other information required hereunder to be
provided to the Agent (with copies to the Agent for each Lender) shall be
promptly forwarded by the Agent to each of the Lenders.
§17. EXPENSES AND INDEMNIFICATION.
(a) §17. EXPENSESExpenses. The Borrower agrees to pay (a) the reasonable costs
of producing and reproducing this Agreement, the other Loan Documents and the
other agreements and instruments mentioned herein, (b) the reasonable fees,
expenses and disbursements of the Agent’si) the reasonable and documented
out-of-pocket fees, expenses and disbursements incurred by the Agent (including
the reasonable and invoiced out-of-pocket fees, expenses and disbursements of
outside counsel or any local counsel to the

 

-103-



--------------------------------------------------------------------------------



 



Agent incurred) in connection with the preparation, administration, negotiation
or interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
including, without limitation, the costs incurred by the Agent in connection
with its inspection of the Eligible Borrowing Base Properties, and, without
double-counting amounts under clause (b) above, the fees and disbursements of
the Agent’s counsel in preparing the documentation, (d) the fees, costs,
expenses and disbursements of the Agent and its Affiliates incurred in
connection with the syndication and/or participations of the Term Loan (whether
occurring before or after the closing hereunder), including, without limitation,
reasonable legal fees, travel costs, costs of preparing syndication materials
and photocopying costs, (e) all reasonable ii) all reasonable and documented
out-of-pocket fees, expenses and disbursements (including reasonable and
documented out-of-pocket attorneys’ fees and costs, which attorneys may be
employees of any Lender or the Agent, expenses and disbursements, and the fees
and costs of engineers, appraisers, surveyors, investment bankers, or other
experts retained by any Lender or the Agent in connection with any such
enforcement proceedings) incurred by any Lender or the Agent in connection with
(iA) the enforcement of or preservation of rights under any of the Loan
Documents against the Borrower, any Subsidiary Guarantor or any of theirits
Subsidiaries or the Trust or the administration thereof after the occurrence and
during the continuance of a Default or Event of Default (including, without
limitation, expenses incurred in any restructuring and/or “workout” of the Term
LoanLoans), and (iiB) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to any Lender’s or the Agent’s
relationship with the Borrower, any Subsidiary Guarantor or any of their
respective Subsidiaries or the Trust, (f) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches and filings,
UCC terminations or mortgage discharges, or otherwise in connection with the
Collateral, and (g) allarising out of, in connection with or as a result of this
Agreement or the financing contemplated hereby; provided, however, that in
connection with any one such action or any separate but substantially similar or
related actions in the same jurisdiction, in each case described in this clause
(ii), the Borrower shall not be liable for the fees and expenses of more than
one counsel to the Agent and the Lenders (along with one local counsel in each
applicable jurisdiction), unless there shall exist an actual conflict of
interest among such Persons, and in such case, not more than one additional
counsel to the affected parties (along with one additional local counsel in each
applicable jurisdiction), and (iii) all reasonable and documented out-of-pocket
costs incurred by the Agent in the future in connection with (x) an inspection
pursuant to §8.10, but only if the Person acting as Agent hereunder is not also
the “Agent” (or such other similar term as used therein) under the Unsecured
Revolver Agreement or the 2011 Term Loan Agreement, and (y) its inspection of
the Eligible Borrowing Base Properties (or any proposed Eligible Borrowing Base
Property) or with the addition of any Eligible Borrowing Base Property. The
covenants of this §17 shall survive the repayment of the amounts owing under the
Notes and this Agreement and the termination of this Agreement and the
obligations of the Lenders hereunder.

 

-104-



--------------------------------------------------------------------------------



 



(b) §18. INDEMNIFICATIONIndemnification. The Borrower agrees to indemnify and
hold harmless the Agent and each of the Lenders and the shareholders, directors,
agents, officers, subsidiaries and affiliates of the Agent and each of the
Lenders, the Arranger, the Lenders and each of their respective Related Parties
(each, an “Indemnitee”) from and against any and all claims, actions and suits,
whether groundless or otherwise, and from and against any and all liabilities,
losses (including amounts, if any, owing to any Lender pursuant to §§4.4, 4.5,
4.6 and 4.8), settlement payments, obligations, damages and expenses of every
nature and character arising out of, in connection therewith, arising outwith,
or as a result of this Agreement or any of the other Loan Documents or the
transactions contemplated hereby or thereby or which otherwise arise in
connection with thethis financing, including, without limitation, (ai) any
actual or proposed use by the Borrower or any of its Subsidiaries of the
proceeds of any of the Term Loans, (bii) (a) the Borrower or any of its
Subsidiaries entering into or performing this Agreement or any of the other Loan
Documents, or (c or (b) the Agent or any Lender entering into or exercising any
of its rights or remedies under this Agreement or any of the other Loan
Documents; provided, however, that for clarity, this clause (ii)(b) shall not
apply to expenses incurred by any Lender unless incurred by such Lender as an
Indemnitee as a result of a third party claim, action or suit, or (iii) pursuant
to §8.16, in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other
proceeding(including, without limitation, any proceeding under any Debtor Relief
Law), provided, however, that the Borrower shall not be obligated under this
§1817(b) to indemnify any Person for (x) liabilities arising from such Person’s
own gross negligence, willful misconduct or breach of this Agreement, as finally
determined by a court of competent jurisdiction. In litigation, or the
preparation therefor, the Borrower shall be entitled to select counsel
reasonably acceptable to the Majority Lenders, and the Agent (as approved by the
Majority Lenders) shall be entitled to select their own supervisory counsel,
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of each such counsel. Prior to any settlement
of any such litigation by the Lenders, the Lenders shall provide the Borrower
and the Trust with notice and an opportunity to address any of their concerns
with the Lenders, and the Lenders shall not settle any litigation without first
obtaining Borrower’s consent thereto, which consent shall not be unreasonably
withheld or delayed, provided that such consent shall not be required at any
time that an Event of Default has occurred and is continuing, (y) amounts
constituting Excluded Taxes or (z) result from any dispute solely among the
Indemnitees. If and to the extent that the obligations of the Borrower under
this §1817(b) are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The indemnification provisions of
this §18 shall survive the repayment of the amounts owing under the Notes and
this Agreement and the termination of this Agreement and the obligations of the
Lenders hereunder and shall continue in full force and effect as long as the
possibility of any such claim, action, cause of action or suit exists§17(b)
shall apply to any indemnity proceeding arising during the pendency of any
bankruptcy proceeding filed by or against the Borrower and/or any of its
Subsidiaries.

 

-105-



--------------------------------------------------------------------------------



 



(c) Limitation. It is understood that, with respect to any particular action,
suit, proceeding or investigation subject to indemnification hereunder, the
Borrower shall not be required to reimburse, or indemnify and hold harmless for,
the reasonable and documented legal fees and expenses of more than one outside
counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Indemnitees that are the subject of such action, suit,
proceeding or investigation unless there shall exist an actual conflict of
interest, in which case the Borrower shall be required to reimburse, or
indemnify and hold harmless for, the reasonable and documented legal fees and
expenses of one additional counsel to the affected parties (along with one
additional local counsel in each applicable jurisdiction).
(d) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsections (a) or (b) of
this §17 to be paid by it to the Agent or any Related Party of the Agent, each
Lender severally agrees to pay to the Agent or such Related Party, as the case
may be, such Lender’s pro rata portion (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent in its capacity as such, or against such Related
Party acting for the Agent in connection with such capacity.
(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the fraud, gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(f) Payments. All amounts due under this §17 shall be payable not later than
fifteen (15) Business Days after receipt by Borrower of a reasonably detailed
invoice therefor.
(g) Survival. The agreements in §17 shall survive the resignation or removal of
the Agent, the replacement of any Lender, the termination of the Commitments in
whole or in part, the termination of this Agreement and the repayment,
satisfaction or discharge of all the Obligations.
§18. [RESERVED].

 

-106-



--------------------------------------------------------------------------------



 



§19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower, any
Subsidiary Guarantor, any Unsecured Revolver Subsidiary Guarantor or any of
their respective Subsidiaries or the Trust pursuant hereto shall be deemed to
have been relied upon by the Lenders and the Agent, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of the Term Loan as herein contemplated, and shall
continue in full force and effect so long as any amount due under this Agreement
or the Notes or any of the other Loan Documents remains outstanding. The
indemnification obligations of the Borrower provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to any Lender or the Agent at any time by or on behalf
of the Borrower, any Subsidiary Guarantor, any Unsecured Revolver Subsidiary
Guarantor or any of their respective Subsidiaries or the Trust pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower, such Subsidiary Guarantor, such
Unsecured Revolver Subsidiary Guarantor or such Subsidiary or the Trust
hereunder.
§20. ASSIGNMENT; PARTICIPATIONS; ETC.
§20.1. Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion (in a
minimum amount of $5,000,000) of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) other than during the continuance of an
Event of Default, the Agent and the Borrower each shall have the right to
approve any assignment to an Eligible Assignee, which approval shall not be
unreasonably withheld or delayed, (b) subject to the provisions of §2.7, each
Lender shall have at all times an amount of its Commitment of not less than
$5,000,000 unless otherwise consented to by the Agent and (c) the parties to
such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined), an assignment and assumption, substantially
in the form of Exhibit D hereto (an “Assignment and Assumption”), together with
any Notes subject to such assignment. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Assumption, which effective date shall be at least two (2) Business Days
after the execution thereof unless otherwise agreed or accepted by the Agent
(provided any assignee has assumed the obligation to fund any outstanding Libor
Rate Loans), (i) the assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and thereunder, and (ii) the assigning Lender
shall, to the extent provided in such assignment and upon payment to the Agent
of the registration fee referred to in §20.3, be released from its obligations
under this Agreement. Any such Assignment and Assumption shall run to the
benefit of the Borrower and a copy of any such Assignment and Assumption shall
be delivered by the Assignor to the Borrower.

 

-107-



--------------------------------------------------------------------------------



 



Notwithstanding the provisions of subclause (a) of the preceding paragraph, any
Lender may, without the consent of the Borrower, make an assignment otherwise
permitted hereunder to (x) another Lender, and (y) an Affiliate of such Lender,
provided that such Affiliate is an Eligible Assignee. In no event may any Lender
assign or participate (under §20.5) all or any portion of its Loans or
Commitment to the Borrower or any of its Subsidiaries or Affiliates.
§20.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any Subsidiary Guarantor, any Unsecured Revolver Subsidiary
Guarantor or their respective Subsidiaries or the Trust or any other Person
primarily or secondarily liable in respect of any of the Obligations, or the
performance or observance by the Borrower, any Subsidiary Guarantor, any
Unsecured Revolver Subsidiary Guarantor or their respective Subsidiaries or the
Trust or any other Person primarily or secondarily liable in respect of any of
the Obligations of any of their obligations under this Agreement or any of the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (c) such assignee confirms that it has received a copy of
this Agreement, together with copies of the most recent financial statements
referred to in §7.4 and §8.4 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption; (d) such assignee will, independently and
without reliance upon the assigning Lender, the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (e) such assignee represents and warrants that it is an
Eligible Assignee; (f) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; (g) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender; and (h) such assignee represents and warrants
that it is legally authorized to enter into such Assignment and Assumption.
§20.3. Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation

 

-108-



--------------------------------------------------------------------------------



 



of the names and addresses of the Lenders and the Commitment Percentages of, and
principal amount of the Term Loan owing to, the Lenders from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
the Lenders at any reasonable time and from time to time upon reasonable prior
notice. Except in the case of an assignment by a Lender to its Affiliate, upon
each such recordation, the assigning Lender agrees to pay to the Agent a
registration fee in the sum of $3,5002,500 and all legal fees and expenses
incurred by the Agent in connection with such assignment.
§20.4. New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender). Unless done simultaneously with the
Assignment and Assumption, within two (2) Business Days after receipt of such
notice, the Borrower, at its own expense and if requested in such notice, shall
execute and deliver to the Agent, in exchange for each surrendered Note, a new
Note to the order of such Eligible Assignee in an amount equal to the amount
assumed by such Eligible Assignee pursuant to such Assignment and Assumption
and, if the assigning Lender has retained some portion of its obligations
hereunder, a new Note to the order of the assigning Lender in an amount equal to
the amount retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of the assigned Notes. The surrendered
Notes shall be canceled and returned to the Borrower.
§20.5. Participations. Each Lender may sell participations to one or more
lending institutions or other entities in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) each such participation shall be in an amount of not less than
$5,000,000, (b) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and the Agent and the
Lender shall continue to exercise all approvals, disapprovals and other
functions of a Lender, (c) subject to §2.11 in the case of Permitted Amendments,
the only rights granted to the participant pursuant to such participation
arrangements with respect to waivers, amendments or modifications of, or
approvals under, the Loan Documents shall be the rights to approve waivers,
amendments or modifications that would reduce the principal of or the interest
rate on the Term Loan (other than a waiver of default interest and, if
applicable, changes in calculation of any financial covenant or related
definitions that may indirectly affect pricing), extend the term or increase the
amount of the Commitment of such Lender as it relates to such participant in a
manner not otherwise permitted under the Loan Documents, reduce the amount of
any fees to which such participant is entitled or extend any regularly scheduled
payment date for principal or interest in a manner not otherwise permitted under
the Loan Documents, and (d) no participant shall have the right to grant further
participations or assign its rights, obligations or interests under such
participation to other Persons without the prior written consent of the Agent,
which consent shall not be unreasonably withheld.

 

-109-



--------------------------------------------------------------------------------



 



§20.6. Pledge by Lender. Notwithstanding any other provision of this Agreement,
any Lender at no cost to the Borrower may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its NoteNotes) to any of the twelve Federal Reserve Banks organized under §4 of
the Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.
§20.7. No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under any of the Loan Documents without prior
Unanimous Lender Approval.
§20.8. Disclosure. The Borrower agrees that, in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. [Reserved]
§20.9. Syndication . The Borrower acknowledges that each of the Agent and the
Arranger shall have the right, by itself or through its Affiliates, to syndicate
or enter into co-lending arrangements with respect to the Term Loan and the
Total Commitment pursuant to this §20. The Arranger, in cooperation with the
Borrower, will manage all aspects of the syndication, including the selection of
co-lenders, the determination of when Arranger will approach potential
co-lenders and the final allocations among co-lenders. Each of the Borrower and
the Trust agrees to assist Arranger actively in achieving a timely syndication
that is reasonably satisfactory to the Arranger, such assistance to include,
among other things, (a) direct contact during the syndication between the
Borrower’s and the Trust’s senior officers, representatives and advisors, on the
one hand, and prospective co-lenders, on the other hand at such times and places
as Arranger may reasonably request, (b) providing to Arranger all financial and
other information with respect to the Borrower, the Subsidiary Guarantors and
the Trust and the transactions contemplated hereby that Arranger may reasonably
request, including but not limited to financial projections relating to the
foregoing, and (c) assistance in the preparation of a confidential information
memorandum and other marketing materials to be used in connection with the
syndication, and the Borrower and the Trust agree to cooperate with the Agent’s
and the Arranger’s and their Affiliate’s syndication and/or co-lending efforts,
such cooperation to include, without limitation, the provision of information
reasonably requested by potential syndicate members. [Reserved]
§21. NOTICES, ETC. (a) Except as otherwise expressly provided in this Agreement,
all notices and other communications made or required to be given pursuant to
this Agreement or the Notes shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, sent by overnight courier, or sent by facsimile and confirmed by
delivery via courier or postal service, addressed as follows:

 

-110-



--------------------------------------------------------------------------------



 



(i) if to the Borrower or the Trust, at 7600 Wisconsin Avenue, 11th Floor,
Bethesda, Maryland 20814, attention Barry Bass, Chief Financial Officer
(facsimile: (301) 986-5554; e-mail: Barry.Bass@first-potomac.com), with a copy
to David W. BraswellSlotkin, Esq., Armstrong TeasdaleHogan Lovells US LLP, One
Metropolitan Square, Suite 2600, St. Louis, Missouri 63102, Columbia Square, 555
13th Street, NW, Washington, DC 20004 (facsimile: (202) 637-5910; e-mail:
david.slotkin@hoganlovells.com) and to Gordon Wilson, Esq., Hogan Lovells US
LLP, Columbia Square, 555 13th Street, NW, Washington, DC 20004 (facsimile:
(202) 637-5910; e-mail: gordon.wilson@hoganlovells.com), or to such other
address for notice as the Borrower or the Trust shall have last furnished in
writing to the Agent;
(ii) if to the Agent, to KeyBank National Association, 127 Public Square,
Cleveland, Cleveland, OH 44114, attention Jason WeaverJohn C. Scott (facsimile:
(216) 689-4997; e-mail: John_C_Scott@KeyBank.com), with a copy to Cheri Van
Klompenberg, KeyBank Institutional Real Estate, 1675 Broadway, Suite 400, Denver
Colorado 80202 (facsimile: 720-904-4420; e-mail:
Cheryl_F_Vanklompenberg@KeyBank.com), or such other address for notice as the
Agent shall have last furnished in writing to the Borrower, with a copy to
Pamela M. MacKenzie, Esq., Goulston & Storrs, 400 Atlantic Avenue, Boston,
Massachusetts 02110-3333 (facsimile: (617)-574-7615; e-mail:
pmackenzie@goulstonstorrs.com), or at such other address for notice as the Agent
shall last have furnished in writing to the Person giving the notice; and
(iii) if to any Lender, at such Lender’s address set forth on Schedule 2 hereto,
or such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice (including, as appropriate, notices
delivered solely to the Person designated by such Lender for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof. Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender if
such Lender has notified the Agent that it is incapable of receiving notices by
electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

-111-



--------------------------------------------------------------------------------



 



Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an electronic mail (“e-mail”) address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent (and received, if the
acknowledgment contemplated above has been obtained) at the opening of business
on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM (as defined in §8.10(c)) IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER INFORMATIONMATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER INFORMATIONMATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
INFORMATIONMATERIALS OR THE PLATFORM. In no event shall the Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Agent’s transmission of Borrower
InformationMaterials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses have resulted from the gross
negligence, willful misconduct or bad faith breach of this Agreement of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d) Change of Address, Etc. Each of the Borrower and the Agent may change its
address, electronic mail address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, electronic mail address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Agent. In addition, each Lender agrees to notify the Agent from time to
time to ensure that the Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to

 

-112-



--------------------------------------------------------------------------------



 



cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to materials with respect to the Borrower or its Affiliates
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
(e) Reliance by Agent, Fronting Bank and Lenders. The Borrower shall indemnify
the Agent, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the good faith reliance by such
Person on each notice purportedly given by or on behalf of the Borrower,
provided, however, that the Borrower shall have no liability hereunder for any
such indemnified party’s gross negligence or willful misconduct in connection
therewithRecording of Telephonic Communications. All telephonic notices to and
other telephonic communications with the Agent may be recorded by the Agent, and
each of the parties hereto hereby consents to such recording.
§22. FPLP AS AGENT FOR THE SUBSIDIARY GUARANTORS. The Borrower shall cause each
Subsidiary Guarantor and each Unsecured Revolver Subsidiary Guarantor to appoint
FPLP as its agent with respect to the receiving and giving of any notices,
requests, instructions, reports, certificates (including, without limitation,
compliance certificates), schedules, revisions, financial statements or any
other written or oral communications hereunder or under any other Loan Document.
The Agent and each Lender is hereby entitled to rely on any communications given
or transmitted by FPLP as if such communication were given or transmitted by
each and every Subsidiary Guarantor and Unsecured Revolver Subsidiary Guarantor;
provided however, that any communication given or transmitted by any Subsidiary
Guarantor or Unsecured Revolver Subsidiary Guarantor shall be binding with
respect to such Subsidiary Guarantor or such Unsecured Revolver Subsidiary
Guarantor. Any communication given or transmitted by the Agent or any Lender to
FPLP shall be deemed given and transmitted to each and every Subsidiary
Guarantor and Unsecured Revolver Subsidiary Guarantor.
§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE BORROWER, FOR
ITSELF AND ON BEHALF OF EACH OF ITS SUBSIDIARIES, AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN ANY COURT IN THE STATE OF OHIO OR IN THE STATE OF NEW YORK AND OF ANY FEDERAL
COURT LOCATED IN

 

-113-



--------------------------------------------------------------------------------



 



OHIO OR NEW YORK AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS
AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER, A
SUBSIDIARY GUARANTOR, AN UNSECURED REVOLVER SUBSIDIARY GUARANTOR, THE TRUST OR
THEIR SUBSIDIARIES BY MAIL AT THE ADDRESS SPECIFIED IN §21. THE BORROWER, FOR
ITSELF AND ON BEHALF OF EACH OF ITS SUBSIDIARIES, HEREBY WAIVES ANY OBJECTION
THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
§24. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.
§25. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.
§26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §28.
§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER, THE SUBSIDIARY GUARANTORS, THE
UNSECURED REVOLVER SUBSIDIARY GUARANTORS, AND THEIR SUBSIDIARIES HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER, THE SUBSIDIARY GUARANTORS, THE
UNSECURED REVOLVER SUBSIDIARY GUARANTORS AND THEIR SUBSIDIARIES HEREBY WAIVE ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE
BORROWER, THE SUBSIDIARY GUARANTORS, THE UNSECURED REVOLVER SUBSIDIARY
GUARANTORS AND THEIR SUBSIDIARIES (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER OR THE AGENT

 

-114-



--------------------------------------------------------------------------------



 



HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
§28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any of the other
Loan Documents may be amended, and the performance or observance by the
Borrower, a Subsidiary Guarantor, an Unsecured Revolver Subsidiary Guarantor or
the Trust or any of their respective Subsidiaries of any terms of this Agreement
or the other Loan Documents or the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Majority Lenders.
Notwithstanding the foregoing, Unanimousthe approval of each Lender
Approvaldirectly affected thereby shall be required for any amendment,
modification or waiver of this Agreement that (subject to §2.11 in the case of
Permitted Amendments):
(a) (i) reduces or forgives any principal of any unpaid Loan or any interest
thereon (including any general waiver of interest “breakage” costs) or any fees
due anyto such Lender hereunder, or permits any prepayment not otherwise
permitted hereunder; or
(b) (ii) changes the unpaid principal amount of the Term Loan, reduces the rate
of interest applicable to the Term Loan, or reduces any fee payable to the
LendersAgent or the Lenders hereunder; provided, however, that only the consent
of the Majority Lenders shall be necessary (i) to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on the Term Loan or to reduce any fee payable hereunder; or
(c) (iii) except as permitted pursuant to the terms of §2.11, changes the date
fixed for any payment of principal of or interest on any portion of the Term
Loan (including, without limitation, any extension of the applicable Maturity
Date not contemplated herein) or any fees payable hereunder (including, without
limitation, the waiver of any monetary Event of Default); or
(d) (iv) changes the amount of anysuch Lender’s Commitment (other than pursuant
to an assignment permitted under §20.1) or increases the amount of the Total
Commitment except as permitted hereunder; or

 

-115-



--------------------------------------------------------------------------------



 



(e) And Unanimous Lender Approval shall be required for any amendment,
modification or waiver of this Agreement that:
(f) changes §14.4 in a manner that would alter the pro rata sharing of payments
required thereby; or
(g) (v) modifies any provision herein or in any other Loan Document which by the
terms thereof expressly requires Unanimous Lender Approval; or
(h) (vi) changes any provision of this §28 or the definitions of “Majority
Lenders” or “Unanimous Lender Approval” or any other provision hereof specifying
the number or percentage of Lenders greater than the Majority Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder; or
(i) (vii)releases the Guaranty of the Trust, any Subsidiary Guaranty or a
material portion of the Collateral, other than in accordance with the terms
hereof.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires Unanimous
Lender Approval or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
Unanimous Lender Approval or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
The provisions in §8.2 through §8.12, §8.14 through §8.21, §9, §10.1 through
§10.4 and §14.1 of this Agreement, including, in each case, any associated
definitions in §1.1, contain essentially the same provisions with respect to the
Trust, the Borrower and their Subsidiaries as those contained in §8.2 through
§8.12, §8.14 through §8.21, §9, §10.1 through §10.4 and §14.1 of the Unsecured
Revolver Agreement and in the associated definitions in the Unsecured Revolver
Agreement (the “Revolver Provisions”). In the event that there is a proposal to
modify, waive or restate, or request a consent or approval with respect to, the
Revolver Provisions (including any associated definitions) of the Unsecured
Revolver Agreement in writing (which may include a written waiver of an existing
actual or potential default or event of default that is intended to be
eliminated by such modification, restatement or waiver) (each of the foregoing,
a “Proposed Modification”), then (A) any Lender under this Agreement shall be
deemed to have

 

-116-



--------------------------------------------------------------------------------



 



automatically approved the Proposed Modification hereunder of any corresponding
Revolver Provisions contained in this Agreement for purposes of determining if
the requisite approvals hereunder have been obtained if (but only if) such
Lender approved the Proposed Modification under the Unsecured Revolver in its
capacity as a “Lender” under the Unsecured Revolver Agreement or as an Affiliate
of a Lender that approved the Proposed Modification under the Unsecured Revolver
Agreement and (B) in the case that the Lenders under this Agreement described in
clause (A) above constitute the Majority Lenders hereunder, then simultaneously
with the agreement to or granting of such Proposed Modification under the
Unsecured Revolver Agreement, this Agreement shall be deemed modified or
restated, or such waiver, consent or approval granted, in a manner consistent
with the Proposed Modifications under the Unsecured Revolver Agreement, unless
such modification, restatement, waiver, consent or approval requires the consent
of each Lender directly affected thereby under the terms of this §28. If
requested by the Borrower or the Agent, the Borrower, the Trust, the Agent and
each approving Lender (including any Lender deemed to have approved pursuant to
this §28) shall execute and deliver a written amendment to, restatement of, or
waiver, consent or approval under, this Agreement memorializing such
modification, restatement, waiver, consent or approval. In addition, the
Borrower will be obligated to pay to the Agent, the Arranger and the Lenders
(other than any Lender that is also a “Lender” under the Unsecured Revolver
Agreement or an Affiliate of a Lender under the Unsecured Revolver Agreement
that did not approve the Proposed Modification thereunder) the same fee rate as
the Borrower shall pay to the agent, arranger and lenders, respectively, under
the Unsecured Revolver Agreement in connection with such modification,
restatement, waiver, consent or approval.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Lenders or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial to such right or
any other rights of the Agent or the Lenders. No notice to or demand upon the
Borrower or, a Subsidiary Guarantor or an Unsecured Revolver Subsidiary
Guarantor shall entitle the Borrower, such Subsidiary Guarantor or such
Unsecured Revolver Subsidiary Guarantor to other or further notice or demand in
similar or other circumstances.
Notwithstanding the foregoing, in the event that the Borrower requests any
consent, waiver or approval under this Agreement or any other Loan Document, or
an amendment or modification hereof or thereof, and one or more Lenders
determine not to consent or agree to such consent, waiver, approval, amendment
or modification, then the Lender then acting as Agent hereunder shall have the
right to purchase the Commitment of such non-consenting Lender(s) at a purchase
price equal to the then outstanding amount of principal, interest and fees then
owing to such Lender(s) by the Borrower hereunder, and such non-consenting
Lender(s) shall immediately upon request, sell and assign its Commitment and all
of its other right, title and interest in the Loans and other Obligations to the
Lender then acting as Agent pursuant to an Assignment and Assumption (provided
that the selling Lender(s) shall not be responsible to pay any assignment fee in
connection therewith).

 

-117-



--------------------------------------------------------------------------------



 



§29. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.
§30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to the Term Loan, together with all
fees, charges and other amounts which are treated as interest on such Term Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Term Loan in accordance with
applicable law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Term Loan but were not payable
as a result of the operation of this §30 shall be cumulated and the interest and
Charges payable to such Lender in respect of other periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
§31. USA PATRIOT ACT NOTIFICATIONCOMPLIANCE.
(a) The following notification is provided to the Borrower, the Subsidiary
Guarantors and the Unsecured Revolver Subsidiary Guarantors pursuant to
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318 (the “USA
Patriot Act”):
§1.2
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. The Agent and/or the
Lenders will ask for Borrower’s name, taxpayer identification number, business
address, and other information that will allow the Agent and the Lenders to
identify Borrower, the Subsidiary Guarantors and the Unsecured Revolver
Subsidiary Guarantors. The Agent and/or the Lenders may also ask to see
Borrower’s and, the Subsidiary Guarantors’ or the Unsecured Revolver Subsidiary
Guarantors’ legal organizational documents or other identifying documents.

 

-118-



--------------------------------------------------------------------------------



 



(b) In order for the Agent to comply with the USA Patriot Act, prior to any
Lender or participant that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Agent may request,
and such Lender or participant shall provide to the Agent, its name, address,
tax identification number and/or such other identification information as shall
be necessary for the Agent to comply with federal law.
(Remainder of page intentionally left blank)

 

-119-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

            KEYBANK NATIONAL ASSOCIATION,
Individuallyas a Lender and as Administrative Agent
      By:           Name:           Title:        

(Signatures continued on next page)

 

-120-



--------------------------------------------------------------------------------



 



                          FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP  
 
 
                            By:   First Potomac Realty Trust,
its sole general partner    
 
                   
 
          By:        
 
             
 
Barry H. Bass, Chief Financial Officer and
Executive Vice President    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Conformed Loan Agreement
[Attached]
Exhibit B to Amendment No. 5 to Secured Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



SECURED TERM LOAN AGREEMENT
among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
and
KEYBANK NATIONAL ASSOCIATION,
and
OTHER LENDERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
with
KEYBANC CAPITAL MARKETS INC.,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER
Dated as of August 7, 2007

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
§1. DEFINITIONS AND RULES OF INTERPRETATION
    1  
 
       
§1.1. Definitions
    1  
 
       
§1.2. Rules of Interpretation
    30  
 
       
§1.3. GAAP
    31  
 
       
§2. THE TERM LOAN
    31  
 
       
§2.1. Commitment to Lend
    31  
 
       
§2.2. The Term Notes
    32  
 
       
§2.3. Interest on the Term Loan
    32  
 
       
§2.4. Request for the Term Loan
    33  
 
       
§2.5. Conversion Options
    33  
 
       
§2.6. [Reserved]
    34  
 
       
§2.7. [Reserved]
    34  
 
       
§2.8. Increase in Total Commitment
    34  
 
       
§2.9. Reserved
    35  
 
       
§2.10. Reserved
    35  
 
       
§2.11. Certain Permitted Amendments
    35  
 
       
§2.12. Reverse Dutch Auction Repurchases
    36  
 
       
§3. REPAYMENT OF THE TERM LOAN
    38  
 
       
§3.1. Maturity
    38  
 
       
§3.2. Optional Repayments of the Term Loan
    38  

-i-

 

 



--------------------------------------------------------------------------------



 



         
§4. CERTAIN GENERAL PROVISIONS
    39  
 
       
§4.1. Funds for Payments
    39  
 
       
§4.2. Computations
    43  
 
       
§4.3. Inability to Determine Libor Rate
    43  
 
       
§4.4. Illegality
    43  
 
       
§4.5. Additional Costs, Etc.
    44  
 
       
§4.6. Capital Adequacy
    45  
 
       
§4.7. Certificate; Limitations
    45  
 
       
§4.8. Indemnity
    46  
 
       
§4.9. Interest After Default
    46  
 
       
§4.10. Right to Replace Lender
    47  
 
       
§4.11. Defaulting Lenders
    47  
 
       
§5. COLLATERAL
    48  
 
       
§5.1. Security Interests
    48  
 
       
§5.2. Pledged Equity Properties; Pledged Distributions Properties
    48  
 
       
§5.3. Mortgage Collateral Properties
    48  
 
       
§6. RECOURSE OBLIGATIONS; JOINT AND SEVERAL LIABILITY
    50  
 
       
§7. REPRESENTATIONS AND WARRANTIES
    50  
 
       
§7.1. Authority, Etc.
    50  
 
       
§7.2. Governmental Approvals
    53  
 
       
§7.3. Title to Properties; Leases
    53  
 
       
§7.4. Financial Statements
    53  
 
       
§7.5. No Material Changes, Etc.
    54  
 
       
§7.6. Franchises, Patents, Copyrights, Etc.
    54  

-ii-

 

 



--------------------------------------------------------------------------------



 



         
§7.7. Litigation
    54  
 
       
§7.8. No Materially Adverse Contracts, Etc.
    54  
 
       
§7.9. Compliance With Other Instruments, Laws, Etc.
    54  
 
       
§7.10. Tax Status
    55  
 
       
§7.11 No Event of Default
    55  
 
       
§7.12. Investment Company Acts
    55  
 
       
§7.13. Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc.
    55  
 
       
§7.14. Absence of Liens
    55  
 
       
§7.15. Certain Transactions
    56  
 
       
§7.16. Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans
    56  
 
       
§7.17. Regulations U and X
    56  
 
       
§7.18. Environmental Compliance
    57  
 
       
§7.19. Subsidiaries
    58  
 
       
§7.20. Disclosure
    58  
 
       
§7.21. REIT Status
    59  
 
       
§7.22. Anti-Terrorism Regulations
    59  
 
       
§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST
    59  
 
       
§8.1. Punctual Payment
    59  
 
       
§8.2. Maintenance of Office; Jurisdiction of Organization, Etc.
    59  
 
       
§8.3. Records and Accounts
    60  
 
       
§8.4. Financial Statements, Certificates and Information
    60  
 
       
§8.5. Notices
    62  
 
       
§8.6. Existence of Borrower; Maintenance of Properties
    64  

-iii-

 

 



--------------------------------------------------------------------------------



 



         
§8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties
    65  
 
       
§8.8. Insurance
    65  
 
       
§8.9. Taxes
    65  
 
       
§8.10. Inspection of Properties and Books; Treatment of Certain Information;
Confidentiality
    66  
 
       
§8.11. Compliance with Laws, Contracts, Licenses, and Permits
    68  
 
       
§8.12. Use of Proceeds
    68  
 
       
§8.13. Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Unencumbered Pool
    68  
 
       
§8.14. Further Assurances
    70  
 
       
§8.15. Interest Rate Protection
    70  
 
       
§8.16. Environmental Indemnification
    70  
 
       
§8.17. Response Actions
    71  
 
       
§8.18. Environmental Assessments
    71  
 
       
§8.19. Employee Benefit Plans
    71  
 
       
§8.20. No Amendments to Certain Documents
    72  
 
       
§8.21. Additional Guaranties
    73  
 
       
§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST
    74  
 
       
§9.1. Restrictions on Indebtedness
    74  
 
       
§9.2. Restrictions on Liens, Etc.
    75  
 
       
§9.3. Restrictions on Investments
    78  
 
       
§9.4. Merger, Consolidation and Disposition of Assets; Secured Debt Incurrence
    79  
 
       
§9.5. Compliance with Environmental Laws
    81  
 
       
§9.6. Distributions
    81  
 
       
§9.7. Government Regulation
    81  

-iv-

 

 



--------------------------------------------------------------------------------



 



         
§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE BORROWING BASE PROPERTIES
    82  
 
       
§10.1. Consolidated Total Leverage Ratio
    82  
 
       
§10.2. Consolidated Debt Yield
    82  
 
       
§10.3. Fixed Charge Coverage Ratio
    82  
 
       
§10.4. Net Worth
    82  
 
       
§10.5. Borrowing Base Pool Leverage
    82  
 
       
§10.6. Borrowing Base Pool Debt Service Coverage Ratio
    83  
 
       
§10.7. Reserved
    83  
 
       
§11. RESERVED
    83  
 
       
§12. CONDITIONS TO THE FIRST ADVANCE
    83  
 
       
§12.1. Loan Documents
    83  
 
       
§12.2. Certified Copies of Organization Documents
    83  
 
       
§12.3. By-laws; Resolutions
    84  
 
       
§12.4. Incumbency Certificate: Authorized Signers
    84  
 
       
§12.5. Opinion of Counsel Concerning Organization and Loan Documents
    84  
 
       
§12.6. Guarantees
    84  
 
       
§12.7. Certifications from Government Officials; UCC-11 Reports
    84  
 
       
§12.8. Proceedings and Documents
    84  
 
       
§12.9. Fees
    85  
 
       
§12.10. Closing Certificate
    85  
 
       
§12.11. Other Matters
    85  
 
       
§13. [RESERVED]
    85  

-v-

 

 



--------------------------------------------------------------------------------



 



         
 
       
§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
    85  
 
       
§14.1. Events of Default and Acceleration
    85  
 
       
§14.2. Default under Property Level Debt
    89  
 
       
§14.3. Remedies
    90  
 
       
§14.4. Application of Funds
    90  
 
       
§15. SET-OFF
    91  
 
       
§15.1 Reserved
    91  
 
       
§15.2 Set-Off and Debit
    91  
 
       
§15.3 Reserved
    92  
 
       
§15.4 Additional Rights
    92  
 
       
§16. THE AGENT
    92  
 
       
§16.1. Authorization
    92  
 
       
§16.2. Employees and Agents
    92  
 
       
§16.3. No Liability
    93  
 
       
§16.4. No Representations
    93  
 
       
§16.5. Payments
    93  
 
       
§16.6. Holders of Notes
    94  
 
       
§16.7. Indemnity
    94  
 
       
§16.8. Agent as Lender
    94  
 
       
§16.9. Notification of Defaults and Events of Default
    94  
 
       
§16.10. Duties in Case of Enforcement
    95  
 
       
§16.11. Successor Agent
    95  
 
       
§16.12. Notices
    96  
 
       
§17. EXPENSES AND INDEMNIFICATION
    96  

-vi-

 

 



--------------------------------------------------------------------------------



 



         
§18. RESERVED
    98  
 
       
§19. SURVIVAL OF COVENANTS, ETC.
    98  
 
       
§20. ASSIGNMENT; PARTICIPATIONS; ETC.
    99  
 
       
§20.1. Conditions to Assignment by Lenders
    99  
 
       
§20.2. Certain Representations and Warranties; Limitations; Covenants
    99  
 
       
§20.3. Register
    100  
 
       
§20.4. New Notes
    100  
 
       
§20.5. Participations
    101  
 
       
§20.6. Pledge by Lender
    101  
 
       
§20.7. No Assignment by Borrower
    101  
 
       
§20.8. Disclosure
    101  
 
       
§20.9. Syndication
    101  
 
       
§21. NOTICES, ETC.
    102  
 
       
§22. FPLP AS AGENT FOR THE SUBSIDIARY GUARANTORS
    104  
 
       
§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
    104  
 
       
§24. HEADINGS
    105  
 
       
§25. COUNTERPARTS
    105  
 
       
§26. ENTIRE AGREEMENT, ETC.
    105  
 
       
§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
    105  
 
       
§28. CONSENTS, AMENDMENTS, WAIVERS, ETC.
    106  
 
       
§29. SEVERABILITY
    108  
 
       
§30. INTEREST RATE LIMITATION
    108  
 
       
§31. USA PATRIOT ACT COMPLIANCE
    109  

-vii-

 

 



--------------------------------------------------------------------------------



 



Exhibits to Secured Term Loan Agreement

 
Exhibit A — Form of Term Note
 
Exhibit B — Form of Completed Loan Request
 
Exhibit B-1 — Form of Conversion Request
 
Exhibit C — Forms of Compliance Certificates
 
Exhibit D — Form of Assignment and Assumption
 
Exhibit E — Form of Joinder Agreement
 
Exhibit F — Form of Additional Subsidiary Guaranty Joinder Agreement

-viii-

 

 



--------------------------------------------------------------------------------



 



Schedules to Secured Term Loan Agreement

          Schedule 1  
Subsidiary Guarantors
       
 
Schedule 1A  
Borrowing Base Pool
       
 
Schedule 1B  
Unsecured Revolver Subsidiary Guarantors
       
 
Schedule 2.12  
Reverse Dutch Auction Repurchases
       
 
Schedule 2  
Lender’s Commitments
       
 
Schedule 7.1(b)  
Capitalization
       
 
Schedule 7.3(c)  
Partially-Owned Entities
       
 
Schedule 7.7  
Litigation
       
 
Schedule 7.13  
Legal Name; Jurisdiction
       
 
Schedule 7.15  
Affiliate Transactions
       
 
Schedule 7.16  
Employee Benefit Plans
       
 
Schedule 7.19  
Subsidiaries
       
 
Schedule 8.19  
Employee Benefit Plans
       
 
Schedule 9.1(g)  
Contingent Liabilities

-ix-

 

 



--------------------------------------------------------------------------------



 



SECURED TERM LOAN AGREEMENT
This SECURED TERM LOAN AGREEMENT (this “Agreement”) is made as of the 7th day of
August, 2007, by and among FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP,
a Delaware limited partnership (the “Borrower” or “FPLP”), having its principal
place of business at 7600 Wisconsin Avenue, 11th Floor, Bethesda, Maryland
20814; KEYBANK NATIONAL ASSOCIATION (“KeyBank”), having a principal place of
business at 127 Public Square, Cleveland, Ohio 44114 and the other lending
institutions which are as of the date hereof or may become parties hereto
pursuant to §20 (individually, a “Lender” and collectively, the “Lenders”); and
KEYBANK, as administrative agent for itself and each other Lender (the “Agent”);
and KEYBANC CAPITAL MARKETS INC., as Sole Lead Arranger and Sole Book Manager.
RECITALS
A. The Borrower is primarily engaged in the business of owning, acquiring,
developing, renovating and operating office, industrial and so-called flex
properties in the Mid-Atlantic region of the United States.
B. First Potomac Realty Trust, a Maryland real estate investment trust (the
“Trust”), is the sole general partner of FPLP, holds in excess of 80% of the
partnership interests in FPLP as of the date of this Agreement, and is qualified
to elect REIT status for income tax purposes and has agreed to guaranty the
obligations of the Borrower hereunder and under the other Loan Documents (as
defined below).
C. The Borrower and the Trust have requested, and the Lenders have agreed to
establish, a senior secured term loan in favor of the Borrower pursuant to the
terms and conditions hereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree to the terms and conditions of this
Agreement as set forth below:
§1. DEFINITIONS AND RULES OF INTERPRETATION.
§1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:
AAP Qualification. See §7.6.

 

-1-



--------------------------------------------------------------------------------



 



Account Agreement. Collectively, (i) the Account Pledge, Assignment and Control
Agreement in favor of the Agent on behalf of the Lenders with respect to the
pledged deposit account into which Distributions pledged pursuant to a
Distributions Pledge Agreement or an Equity Pledge Agreement will be deposited
and (ii) each of the other documents, agreements and instruments, including
control agreements, entered into by the Borrower or a Subsidiary Guarantor
and/or any financial institution in favor of the Agent on behalf of the Lenders
with respect to Distributions.
Accountants. In each case, independent certified public accountants reasonably
acceptable to the Majority Lenders. The Lenders hereby acknowledge that the
Accountants may include KPMG LLP and any other so-called “big-four” accounting
firm.
Accounts Payable. Accounts payable of the Borrower, the Trust and their
respective Subsidiaries, as determined in accordance with GAAP.
Additional Subsidiary Guaranty. The guaranty made by the Unsecured Revolver
Subsidiary Guarantors, on a joint and several basis, dated as of the Amendment
No. 5 Effective Date, in favor of the Agent and the Lenders, together with any
joinder agreements thereto provided by any Unsecured Revolver Subsidiary
Guarantor after the Amendment No. 5 Effective Date, pursuant to which Unsecured
Revolver Subsidiary Guarantors guarantee to the Agent and the Lenders the
unconditional payment and performance of the Obligations, as the same may be
modified, amended, restated or reaffirmed from time to time.
Additional Subsidiary Guaranty Joinder Agreement. The one or more Additional
Subsidiary Guaranty Joinder Agreements among the Agent (on behalf of itself and
the Lenders) and any one or more Unsecured Revolver Subsidiary Guarantors which
are to join the Additional Subsidiary Guaranty at any time after the Amendment
No. 5 Effective Date, the form of which is attached hereto as Exhibit F.
Adjusted EBITDA. As at any date of determination, an amount equal to
(i) Consolidated EBITDA for the applicable period; minus (ii) the Capital
Reserve on such date.
Adjusted Net Operating Income. As at any date of determination, an amount equal
to (i) the Net Operating Income of the Borrowing Base Pool for the applicable
period; minus (ii) the Borrowing Base Pool Capital Reserve on such date.
Affected Lender. See §4.10.
Affiliate. With reference to any Person, (i) any director, officer, general
partner, trustee or managing member (or the equivalent thereof) of that Person,
(ii) any other Person controlling, controlled by or under direct or indirect
common control of that Person, (iii) any other Person directly or indirectly
holding 5% or more of any class of the capital stock or other Equity Interests
(including options, warrants, convertible securities and similar rights) of that
Person, (iv) any other Person 5% or more of any class of whose capital stock or
other Equity Interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any
Person directly or indirectly controlling that Person, whether through a
management agreement, voting agreement, other contract or otherwise. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.

 

-2-



--------------------------------------------------------------------------------



 



Agent. See the preamble to this Agreement. The Agent shall include any successor
agent, as permitted by §16.
Agent Auction Fee. A fee payable to the Agent in connection with each Auction,
which fee shall be a reasonable and customary amount to be mutually agreed upon
by the Agent and the Borrower.
Agent’s Head Office. The Agent’s office located at 127 Public Square, Cleveland,
Ohio 44114, or at such other location as the Agent may designate from time to
time, or the office of any successor agent permitted under §16.
Agreement. This Secured Term Loan Agreement, including the Schedules and
Exhibits hereto, as the same may be from time to time amended, restated,
modified and/or supplemented and in effect.
Agreement of Limited Partnership of the Borrower. The Amended and Restated
Agreement of Limited Partnership of FPLP, dated September 15, 2003, as amended,
among the Trust and the limited partners named therein, as amended through the
date hereof and as the same may be further amended from time to time as
permitted by §8.20.
Amendment No. 3. The Amendment No. 3 to this Agreement dated as of December 29,
2009 by and among the Borrower, the Agent and the Lenders.
Amendment No. 3 Effective Date. December 29, 2009.
Amendment No. 5. The Amendment No. 5 to this Agreement dated as of September 30,
2011 by and among the Borrower, the Agent and the Lenders.
Amendment No. 5 Effective Date. September 30, 2011.
Applicable Base Rate Margin. From the Amendment No. 3 Effective Date through
December 31, 2010, the Applicable Base Rate Margin shall be one hundred twenty
five (125) basis points. From January 1, 2011 through December 31, 2011, the
Applicable Base Rate Margin shall be two hundred twenty five (225) basis points.
From January 1, 2012 through December 31, 2012, the Applicable Base Rate Margin
shall be three hundred twenty five (325) basis points. From and after January 1,
2013, the Applicable Base Rate Margin shall be four hundred twenty five
(425) basis points.
Applicable Libor Margin. From the Amendment No. 3 Effective Date through
December 31, 2010, the Applicable Libor Margin shall be two hundred fifty
(250) basis points. From January 1, 2011 through December 31, 2011, the
Applicable Libor Margin shall be three hundred fifty (350) basis points. From
January 1, 2012 through December 31, 2012, the Applicable Libor Margin shall be
four hundred fifty (450) basis points. From and after January 1, 2013, the
Applicable Libor Margin shall be five hundred fifty (550) basis points.

 

-3-



--------------------------------------------------------------------------------



 



Arranger. KeyBanc Capital Markets Inc.
Assignment and Assumption. See §20.1.
Assignment of Leases and Rents. Each collateral assignment of leases and rents
from each Collateral Property Mortgagor to the Agent pursuant to which such
Collateral Property Mortgagor has granted and assigned to the Agent, for the
benefit of the Agent and the Lenders, a first-priority security interest in, and
assignment of, such Collateral Property Mortgagor’s interest as lessor with
respect to all leases and rents thereunder of all or any part of the Eligible
Borrowing Base Property owned by such Collateral Property Mortgagor, as the same
may be modified, amended or restated from time to time.
Attributable Indebtedness. On any date, in respect of any Capitalized Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.
Auction. See §2.12(a).
Auction Manager. See §2.12(a).
Base Rate. As at any applicable date of determination, the greatest of (i) the
fluctuating annual rate of interest announced from time to time by the Agent at
the Agent’s Head Office as its “prime rate”, (ii) one half of one percent
(0.50%) plus the Federal Funds Rate and (iii) one and one quarter percent
(1.25%) plus the Libor Rate for a term of one month commencing on such date of
determination. The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the day on which such
change in the Base Rate becomes effective, without notice or demand of any kind.
Base Rate Loan(s). The portion(s) of the Term Loan bearing interest calculated
by reference to the Base Rate.
Borrower. See the preamble hereto.
Borrower Information. See §2.3(g).
Borrower Materials. See §8.10(c).

 

-4-



--------------------------------------------------------------------------------



 



Borrowing Base Pool. As determined from time to time, collectively, the Eligible
Borrowing Base Properties that the Borrower has designated in writing to be
included in the Borrowing Base Pool, subject to and in accordance with the terms
hereof. The Borrowing Base Pool as of the Amendment No. 5 Effective Date is set
forth on Schedule 1A.
Borrowing Base Pool Capital Reserve. As at any date of determination, a capital
reserve equal to the total number of square feet of the Eligible Borrowing Base
Properties on such date, multiplied by $0.15.
Borrowing Base Property Conditions. See definition of “Eligible Borrowing Base
Property(ies)”.
Building(s). Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.
Business Day. (i) For all purposes other than as covered by clause (ii) below,
any day other than a Saturday, Sunday or legal holiday on which banks in
Cleveland, Ohio are open for the conduct of a substantial part of their
commercial banking business; and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Libor Rate Loans, any day that is a Business Day described in clause (i) and
that is also a Libor Business Day.
Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP.
Capital Reserve. As at any date of determination, a capital reserve equal to the
weighted average of square feet of the Real Estate Assets during the applicable
period, multiplied by $0.15 per annum.
Capitalization Rate. The Capitalization Rate shall be (i) 7.50% for DC Office
Properties, (ii) 8.00% for Suburban Office Properties, and (iii) 8.50% for Other
Properties.
Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental obligations under which are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.
Cash and Cash Equivalents. As of any date of determination, the sum of (a) the
aggregate amount of unrestricted cash then actually held by the Borrower or any
of its Subsidiaries, (b) the aggregate amount of unrestricted cash equivalents
(valued at fair market value) then held by the Borrower or any of its
Subsidiaries and (c) the aggregate amount of cash then actually held by the
Borrower or any of its Subsidiaries in the form of tenant security deposits, but
only to the extent such tenant security deposits are included as a liability on
the Borrower’s Consolidated balance sheet, escrows and reserves. As used in this
definition, (i) “unrestricted” means the specified asset is not subject to any
Liens in favor of any Person, and (ii) “cash equivalents” means that such asset
has a liquid, par value in cash and is convertible to cash on demand.

 

-5-



--------------------------------------------------------------------------------



 



Change in Law. The occurrence, after the Amendment No. 5 Effective Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
Change of Control. An event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Trust entitled to
vote for members of the board of directors or equivalent governing body of the
Trust on a fully-diluted basis (and taking into account all such securities that
such person or group has the right to acquire pursuant to any option right); or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Trust cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
CERCLA. See §7.18.

 

-6-



--------------------------------------------------------------------------------



 



Closing Date. August 7, 2007.
Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.
Collateral. Collectively, the property, rights and interests of the Borrower and
the Subsidiary Guarantors which are subject to the security interests and liens
created by the Security Documents.
Collateral Property Mortgagor. Each Subsidiary Guarantor that has executed and
delivered a Security Deed in favor of the Agent pursuant to §5.3.
Commitment. With respect to each Lender, the amount set forth from time to time
on Schedule 2 hereto as the amount of such Lender’s Commitment to make Term Loan
A, Term Loan B, Term Loan C and Term Loan D to the Borrower, as such Schedule 2
may be updated by the Agent from time to time.
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 2 hereto as such Lender’s percentage of the Total Commitment, as such
Schedule 2 may be updated by the Agent from time to time.
Completed Loan Request. A loan request accompanied by all information required
to be supplied under the applicable provisions of §2.4.
Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower, the Trust and their
respective Subsidiaries, consolidated in accordance with GAAP unless otherwise
specifically provided herein.
Consolidated Borrowing Base Indebtedness. As of any date of determination, the
aggregate principal amount of (i) the Property Level Debt and (ii) the
Obligations outstanding at such time.
Consolidated Debt Yield. In relation to the Borrower, the Trust and their
respective Subsidiaries for any fiscal quarter, the percentage determined by
dividing (i) Consolidated EBITDA for the most recently ended fiscal quarter,
annualized by (ii) Consolidated Total Indebtedness as of the last day of such
fiscal quarter.

 

-7-



--------------------------------------------------------------------------------



 



Consolidated EBITDA. In relation to the Borrower, the Trust and their respective
Subsidiaries for any applicable period, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined in accordance with GAAP (before minority
interests and excluding the adjustment for so-called “straight-line rent
accounting”) for such period, plus (x) the following to the extent deducted in
computing such net income or loss for such period: (i) Consolidated Total
Interest Expense for such period, (ii) losses attributable to the sale or other
disposition of assets or debt restructurings in such period, (iii) real estate
depreciation and amortization for such period, (iv) acquisition costs related to
the acquisition of Real Estate Assets or the acquisition or origination of
Structured Finance Investments that were capitalized prior to FAS 141-R which do
not represent a recurring cash item in such period or in any future period, and
(v) other non-cash charges for such period; and minus (y) all gains attributable
to the sale or other disposition of assets or debt restructurings in such
period, in each case adjusted to include the Borrower’s, the Trust’s or any
Subsidiary’s pro rata share of EBITDA (and the items comprising EBITDA) from any
Partially-Owned Entity in such period, based on its percentage ownership
interest in such Partially-Owned Entity (or such other amount to which the
Borrower, the Trust or such Subsidiary is entitled or for which the Borrower,
the Trust or such Subsidiary is obligated based on an arm’s length agreement).
Consolidated Fixed Charges. For any applicable period, an amount equal to the
sum of (i) Consolidated Total Interest Expense for such period plus (ii) the
aggregate amount of scheduled principal payments of Indebtedness (excluding
balloon payments at maturity) required to be made during such period by the
Borrower, the Trust and their respective Subsidiaries on a Consolidated basis
plus (iii) the dividends and distributions, if any, paid or required to be paid
during such period on the Preferred Equity, if any, of the Borrower, the Trust
and their respective Subsidiaries (other than dividends paid in the form of
capital stock), in the case of clauses (i) and (ii), adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s pro rata share of the foregoing
items of any Partially-Owned Entity in such period, based on its percentage
ownership interest in such Partially-Owned Entity (or such other amount for
which the Borrower, the Trust or such Subsidiary is obligated based on an arm’s
length agreement.

 

-8-



--------------------------------------------------------------------------------



 



Consolidated Gross Asset Value. As of any date of determination, an amount equal
to, without double-counting, the sum of (i) for all Stabilized Real Estate
Assets, the aggregate of the following amount determined for each such asset,
(x) the Net Operating Income of each Stabilized Real Estate Asset for the most
recently ended fiscal quarter, multiplied by (y) 4, with the product thereof
being divided by (z) the applicable Capitalization Rate; plus (ii) an amount
equal to the aggregate Cost Basis Value of Real Estate Assets Under Development
on such date, plus (iii) the Cost Basis Value of Land on such date, plus (iv) an
amount equal to the aggregate Cost Basis Value of Value-Add Real Estate Assets
on such date, plus (v) the Structured Finance Investments Value on such date,
plus (vi) the value of Cash and Cash Equivalents on such date, as determined in
accordance with GAAP and approved by the Agent, provided that (a) Net Operating
Income from Real Estate Assets acquired during the most recently ended fiscal
quarter and the immediately preceding fiscal quarter shall be excluded, and such
acquired Real Estate Assets shall be included at their Cost Basis Value, and
(b) Net Operating Income from Real Estate Assets sold or otherwise transferred
during the most recently ended fiscal quarter shall be excluded, with
Consolidated Gross Asset Value being adjusted to include, without
double-counting any amounts included in the Structured Finance Investments
Value, the Borrower’s, the Trust’s or any Subsidiary’s pro rata share of Net
Operating Income (and the items comprising Net Operating Income) from any
Partially-Owned Entity in such period, based on its percentage ownership
interest in such Partially-Owned Entity (or such other amount to which the
Borrower, the Trust or such Subsidiary is entitled based on an arm’s length
agreement).
Consolidated Tangible Net Worth. As of any date of determination, an amount
equal to the Consolidated Gross Asset Value of the Borrower and its Subsidiaries
at such date, minus Consolidated Total Indebtedness outstanding on such date,
provided that any amounts attributable to Real Estate Assets that are required
to be reported as “intangibles” under GAAP pursuant to Financial Accounting
Standards Board Statement of Policy No. 141 and 142 shall be permitted to be
added back to “tangible property” for purposes of calculating such Consolidated
Tangible Net Worth.
Consolidated Total Indebtedness. As of any date of determination, Consolidated
Total Indebtedness means for the Borrower, the Trust and their respective
Subsidiaries, all obligations, contingent or otherwise, which should be
classified on the obligor’s balance sheet as liabilities, or to which reference
should be made by footnotes thereto, all in accordance with GAAP, including in
any event and whether or not so classified, the sum of (without
double-counting), all Indebtedness outstanding on such date, in each case
whether Recourse, Without Recourse or contingent, provided, however, that
Accounts Payable, amounts not drawn under the Unsecured Revolver Agreement on
such date and all obligations under any Swap Contracts (other than, for the
avoidance of doubt, obligations with respect to any forward purchase contract or
put) shall not be included in calculating Consolidated Total Indebtedness, and
provided further that (without double-counting), each of the following shall be
included in Consolidated Total Indebtedness: (a) all amounts of guarantees,
indemnities for borrowed money, stop-loss agreements and the like provided by
the Borrower, the Trust

 

-9-



--------------------------------------------------------------------------------



 



and their respective Subsidiaries, in each case in connection with and
guarantying repayment of amounts outstanding under any other Indebtedness; (b)
all amounts for which a letter of credit (including the letters of credit issued
under the Unsecured Revolver Agreement) has been issued for the account of the
Borrower, the Trust or any of their respective Subsidiaries; (c) all amounts of
bonds posted by the Borrower, the Trust or any of their respective Subsidiaries
guaranteeing performance or payment obligations; (d) any obligations under any
Capitalized Lease (but excluding obligations under operating leases or ground
leases), the amount of which as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date; and (e) all
liabilities of the Borrower, the Trust or any of their respective Subsidiaries
as partners, members or the like for liabilities (whether such liabilities are
Recourse, Without Recourse or contingent obligations of the applicable
partnership or other Person) of partnerships or other Persons in which any of
them have an Equity Interest, which liabilities are for borrowed money or any of
the matters listed in clauses (a), (b), (c) or (d) above. Without limitation of
the foregoing (without double counting), with respect to any Partially-Owned
Entity, (x) to the extent that the Borrower, the Trust or any of their
respective Subsidiaries or such Partially-Owned Entity is providing a completion
guaranty in connection with a construction loan entered into by a
Partially-Owned Entity, Consolidated Total Indebtedness shall include the
Borrower’s, the Trust’s or such Subsidiary’s pro rata liability under the
Indebtedness relating to such completion guaranty (or, if greater, the
Borrower’s, the Trust’s or such Subsidiary’s potential liability under such
completion guaranty) and (y) in connection with the liabilities described in
clauses (a) and (d) above (other than completion guarantees, which are referred
to in clause (x)), the Consolidated Total Indebtedness shall include the portion
of the liabilities of such Partially-Owned Entity which are attributable to the
Borrower’s, the Trust’s or such Subsidiary’s percentage Equity Interest in such
Partially-Owned Entity or such greater amount of such liabilities for which the
Borrower, the Trust or their respective Subsidiaries are, or have agreed to be,
liable by way of guaranty, indemnity for borrowed money, stop-loss agreement or
the like, it being agreed that, in any case, Indebtedness of a Partially-Owned
Entity shall not be excluded from Consolidated Total Indebtedness by virtue of
the liability of such Partially-Owned Entity being Without Recourse. For
purposes hereof, the amount of borrowed money shall equal the sum of (1) the
amount of borrowed money as determined in accordance with GAAP plus (2) the
amount of those contingent liabilities for borrowed money set forth in
subsections (a) through (e) above, but shall exclude any adjustment for
so-called “straight-line interest accounting”.
Consolidated Total Interest Expense. For any applicable period, the aggregate
amount of interest required in accordance with GAAP to be paid, accrued,
expensed or, to the extent it could be a cash expense in the applicable period,
capitalized (but excluding any deferred financing costs), without
double-counting, by the Borrower, the Trust and their respective Subsidiaries
during such period on: (i) all Indebtedness of the Borrower, the Trust and their
respective Subsidiaries (including the Term Loan, obligations under Capitalized
Leases (to the extent Consolidated EBITDA has not been reduced by such
Capitalized Lease obligations in the applicable period) and any Subordinated
Indebtedness and including original issue discount and amortization of prepaid
interest, if any, but excluding any Distribution on Preferred Equity), (ii) all
amounts available for borrowing, or for drawing under letters of credit

 

-10-



--------------------------------------------------------------------------------



 



(including the letters of credit issued under the Unsecured Revolver Agreement),
if any, issued for the account of the Borrower, the Trust or any of their
respective Subsidiaries, but only if such interest was or is required to be
reflected as an item of expense, and (iii) all commitment fees, agency fees,
facility fees, balance deficiency fees and similar fees and expenses in
connection with the borrowing of money, in each case adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s pro rata share of the foregoing
items of any Partially-Owned Entity in such period, based on its percentage
ownership interest in such Partially-Owned Entity (or such other amount for
which the Borrower, the Trust or such Subsidiary is obligated based on an arm’s
length agreement).
Conversion Request. A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.5 in the form of Exhibit B-1
attached hereto.
Core FFO. For any applicable period, with respect to the Borrower and its
Subsidiaries, consolidated “funds from operations” less all acquisition costs,
gains or losses on early retirement of debt, contingent consideration and
impairment charges to the extent the same are taken into account in calculating
consolidated “funds from operations”.
Cost Basis Value. The total contract purchase price of a Real Estate Asset plus
all commercially reasonable acquisition costs (including but not limited to
title, legal and settlement costs, but excluding financing costs) that are
capitalized in accordance with GAAP.
DC Office Properties. Real Estate Assets constituting multi-story office
properties located within the District of Columbia.
Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
Default. When used with reference to this Agreement or any other Loan Document,
an event or condition specified in §14.1 that, but for the requirement that time
elapse or notice be given, or both, would constitute an Event of Default.
Defaulting Lender. Subject to §4.11.2, any Lender that fails (i) to make
available to the Agent its Applicable Percentage of a Term Loan or otherwise to
meet any of its funding obligations hereunder or (ii) to adjust promptly such
Lender’s outstanding principal and its Applicable Percentage and/or Commitment
Percentage, as the case may be, as provided in §2.8.

 

-11-



--------------------------------------------------------------------------------



 



Disqualifying Environmental Event. Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Eligible Borrowing Base Property that
could reasonably be expected to cost in excess of $2,500,000 to remediate or,
which, with respect to all of the Eligible Borrowing Base Properties, could
reasonably be expected to cost in excess of $5,000,000 in the aggregate to
remediate.
Disqualifying Structural Event. Any structural issue which, with respect to any
Eligible Borrowing Base Property, could reasonably be expected to cost in excess
of $2,500,000 to remediate or, which, with respect to all of the Eligible
Borrowing Base Properties, could reasonably be expected to cost in excess of
$5,000,000 in the aggregate to remediate.
Distribution. With respect to:
(i) the Borrower or a Subsidiary Guarantor, any distribution of cash or other
cash equivalent, directly or indirectly, to the partners or other equity holders
of the Borrower or Subsidiary Guarantor, as applicable; or any other
distribution on or in respect of any Equity Interests of the Borrower or
Subsidiary Guarantor, as applicable, (other than dividends payable solely in
shares or other Equity Interests by the Borrower or Subsidiary Guarantor, as
applicable); and
(ii) the Trust, the declaration or payment of any dividend on or in respect of
any shares of any class of capital stock or other Equity Interests of the Trust
(other than dividends payable solely in shares of common stock by the Trust);
the purchase, redemption, or other retirement of any shares of any class of
capital stock or other Equity Interests of the Trust, directly or indirectly
through a Subsidiary of the Trust or otherwise; the return of capital by the
Trust to its shareholders as such; or any other distribution on or in respect of
any shares of any class of capital stock or other Equity Interests of the Trust.
Distributions Pledge Agreement. The one or more Distributions Pledge Agreements
entered into by the Borrower and/or a Subsidiary Guarantor pursuant to which the
Pledged Distributions Interests are pledged to the Agent and the Lenders.
Dollars or $. Lawful currency of the United States of America.
Drawdown Date. The date on which the Term Loan is made, and the date on which
any portion of the Term Loan is converted or continued in accordance with §2.5.

 

-12-



--------------------------------------------------------------------------------



 



Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of $500,000,000;
(b) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $100,000,000, calculated in accordance with GAAP; and
(c) a commercial bank (or similar financial institution) organized under the
laws of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having total assets
in excess of $500,000,000, provided that such bank (or similar financial
institution) is acting through a branch or agency located in the United States
of America; (d) a Lender, and (e) an Affiliate of a Lender, provided that such
Affiliate would otherwise meet the criteria set forth in clause (a), (b) or
(c) above. In no event will the Borrower or any Subsidiary or Affiliate of the
Borrower be an Eligible Assignee.
Eligible Borrowing Base Property(ies). As of any date of determination, a Real
Estate Asset that: (i) is a Permitted Property, (ii) is wholly-owned in fee
simple by the Borrower or a Subsidiary Guarantor, (iii) the Borrower or such
Subsidiary Guarantor has total control over all decisions regarding such Real
Estate Asset (including the operation, financing and disposition thereof),
(iv) is not the subject of a Disqualifying Environmental Event or a
Disqualifying Structural Event, (v) is not subject to any Liens (other than
Permitted Liens) or any material title, survey or similar defect, (vi) if owned
by any Subsidiary Guarantor, the Equity Interests of such Subsidiary Guarantor
are not subject to any Lien in favor of any Person other than the Agent and the
Lenders, and (vii) is not subject to any material default or event of default
(including, in any event, (x) any payment default, (y) any financial covenant
default and (z) any default as a result of which the Borrower or the applicable
Subsidiary has given, or has received, any notice of default or other
enforcement action) under any Property Level Loan Documents (the foregoing
clauses (i) through (vii) being herein referred to collectively as the
“Borrowing Base Property Conditions”).
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Eligible Unencumbered Property(ies). As defined in the Unsecured Revolver
Agreement.
Environmental Laws. See §7.18(a).
Environmental Reports. See §7.18
Equity Interest. Any and all shares, partnership or member interests,
participations or other equivalents (however designated) of capital stock of a
corporation and any and all equivalent ownership interests in a Person which is
not a corporation and any and all warrants, options or other rights to purchase
any of the foregoing.
Equity Pledge Agreement. The one or more Equity Pledge Agreements entered into
by the Borrower and/or a Subsidiary Guarantor pursuant to which the Pledged
Equity Interests are pledged to the Agent and the Lenders.

 

-13-



--------------------------------------------------------------------------------



 



ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.
Event of Default. See §14.1.
Excluded Information. See § 2.11(d).
Excluded Taxes. With respect to the Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is located
or as a result of any other present or former connection (other than a
connection arising solely from this Agreement or any other Loan Document)
between such recipient and such jurisdiction, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) any backup withholding tax that
is required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of §4.1(h)(ii), (d) in the case of a Foreign
Lender, any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a change in law) to comply with clause (B) of §4.1(h)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to §4.1(c) or (e), and (e) any withholding taxes imposed by the
United States pursuant to FATCA.
FATCA. Section 1471 through 1474 of the Code, as of the date of this Agreement
or any amended or successor provision that is substantially comparable and not
materially more onerous to comply with, and, in each case, any regulations or
official interpretations thereof.
Federal Funds Rate. For any day, a fluctuating interest rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Agent from 3
federal funds brokers of recognized standing selected by the Agent.

 

-14-



--------------------------------------------------------------------------------



 



Financial Statement Date. June 30, 2011.
Foreign Lender. Any Lender that is organized under the Laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction
FP Redland Tech. FP Redland Technology Center LP, a Delaware limited
partnership.
FPLP. See the preamble hereto.
“funds from operations”. As defined in accordance with resolutions adopted by
the Board of Governors of the National Association of Real Estate Investment
Trusts, as in effect at the applicable date of determination.
GAAP. Generally accepted accounting principles, consistently applied.
Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or the Trust, as the
case may be, or any ERISA Affiliate of any of them the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.
Guarantor. Collectively, unless referred to in their individual capacities, the
Trust and each of the Subsidiary Guarantors.
Hazardous Substances. See §7.18(b).
Implied Debt Service. As at any date of determination, an amount equal to
(a) the average amount of Consolidated Borrowing Base Indebtedness outstanding
during the applicable period, multiplied by (b) the Mortgage Constant.

 

-15-



--------------------------------------------------------------------------------



 



Increase. See §2.8.
Increase Conditions. The approval of the Agent (not to be unreasonably withheld
or delayed) and the satisfaction of each and all of the following:

  (a)   no Default or Event of Default shall have occurred and be continuing
(both before and after giving effect to the Increase) and all representations
and warranties contained in the Loan Documents shall be true and correct as of
the effective date of the Increase (except to the extent that such
representations and warranties relate expressly to an earlier date);     (b)  
the Increase shall be extended on the same terms and conditions applicable to
the Term Loan;     (c)   to the extent any portion of the Increase is committed
to by a third party financial institution or institutions not already a Lender
hereunder, such financial institution shall be an Eligible Assignee and approved
by the Agent (such approval not to be unreasonably withheld or delayed) and each
such financial institution shall have signed a counterpart signature page
becoming a party to this Agreement and a “Lender” hereunder;     (d)   one or
more of the existing Lenders or such other financial institutions which may
become parties hereto incident to the Increase have committed in writing
pursuant to the terms hereof to lend the full aggregate amount of the Increase;
and     (e)   if requested by any Lender participating in such Increase, the
Borrower shall have delivered new Notes or amended and restated Notes to the
extent necessary to reflect such Lender’s Commitment after giving effect to the
Increase.

Indebtedness. With respect to a Person, as of any date of determination, all of
the following (without duplication): (a) all obligations of such Person in
respect of money borrowed, whether direct or indirect, including, without
limitation, all Obligations; (b) all obligations of such Person (other than
trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit (but only to the extent of any
outstanding balance), (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; (c) any obligations under any
Capitalized Lease (but excluding obligations under operating leases or ground
leases) of such Person, the amount of which as of any date shall be

 

-16-



--------------------------------------------------------------------------------



 



deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date; (d) all net obligations under any Swap Contract; (e) all obligations
of such Person or any other Person secured by any Lien or other encumbrance
existing on property of such Person; (f) all reimbursement obligations of such
Person under or in respect of any letters of credit (including the Letters of
Credit issued under the Unsecured Revolver Agreement) or acceptances (whether or
not the same have been presented for payment); (g) all obligations of such
Person in respect of “off-balance sheet arrangements” (as defined in Item
303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act of 1933, as
amended from time to time) which such Person would be required to disclose to
the SEC; and (h) all obligations in the nature of those described in clauses
(a)-(g) above of other Persons which such Person has guaranteed or are otherwise
recourse to such Person. For the purposes hereof, the amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.
Indemnified Taxes. Taxes other than Excluded Taxes
Indemnitee. See §17(b).
Information. See §8.10(d).
Interest Payment Date. As to any portion of the Term Loan, the last day of every
calendar month in which such Loan is outstanding, and, in addition, with respect
to any Libor Rate Loan, the last day of the applicable Interest Period.
Interest Period. With respect to any portion of the Term Loan, but without
duplication of any other Interest Period, (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
following periods (as selected by the Borrower in a Completed Loan Request):
(i) for any Base Rate Loan, the calendar month in which such Base Rate Loan is
made (whether by borrowing or by conversion from a Libor Rate Loan), and
(ii) for any Libor Rate Loan, 1, 2 or 3 months; and (b) thereafter, each period
commencing at the end of the last day of the immediately preceding Interest
Period applicable to such portion of the Term Loan and ending on the last day of
the applicable period set forth in (a)(i) and (ii) above (as selected by the
Borrower in a Conversion Request); provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
(A) if any Interest Period with respect to a Libor Rate Loan would otherwise end
on a day that is not a Libor Business Day, such Interest Period shall end on the
next succeeding Libor Business Day, unless such next succeeding Libor Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding Libor Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

 

-17-



--------------------------------------------------------------------------------



 



(B) if the Borrower shall fail to give timely notice of conversion or
continuation of any Libor Rate Loans as provided in §2.5, or if the Borrower
requests a Borrowing of, conversion to, or continuation of Libor Rate Loans in
any Completed Loan Request or Conversion Request, as applicable, but fails to
specify an Interest Period, in each case, the Borrower will be deemed to have
given timely notice specifying an Interest Period of one month;
(C) any Interest Period relating to any Libor Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to subparagraph (D) below, end on the last Business Day of a
calendar month; and
(D) no Interest Period may extend beyond the Maturity Date.
Interest Rate Protection Arrangements. See §8.15.
Investment Permitted Property. A property which is an income producing office,
industrial or a so-called flex property (or a Real Estate Asset Under
Development which will be an income producing office, industrial or so-called
flex property when completed) and is located in the State of Maryland, the
Commonwealth of Virginia or the District of Columbia.
Investments. All expenditures made and all liabilities incurred (contingently or
otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other Equity Interests or for the acquisition of Indebtedness of,
or for loans, advances, capital contributions or transfers of property to, any
Person; (ii) in connection with Real Estate Assets Under Development; and
(iii) for the acquisition of any other obligations of any Person. In determining
the aggregate amount of Investments outstanding at any particular time:
(a) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (b) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise; and (c) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.
Joinder Documents. The one or more Joinder Agreements among the Agent (on behalf
of itself and the Lenders) and any Wholly-Owned Subsidiary which is to become a
Subsidiary Guarantor at any time after the Closing Date, the form of which is
attached hereto as Exhibit E, together with all other documents, instruments and
certificates required by any such Joinder Agreement to be delivered by such
Wholly-Owned Subsidiary to the Agent and the Lenders on the date such
Wholly-Owned Subsidiary becomes a Borrower hereunder.
Land. An undeveloped Real Estate Asset owned in fee by the Borrower.

 

-18-



--------------------------------------------------------------------------------



 



Laws. Collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
Leases. Leases, licenses and other written agreements relating to the use or
occupation of space in or on the Buildings or on the Real Estate Assets by
persons other than the Borrower or any other member of the Potomac Group.
Lenders. Collectively, KeyBank and each other lending institution which, as of
any date of determination, is a party to this Agreement, and any other Person
who becomes an assignee of any rights of a Lender pursuant to §20 or a Person
who acquires all or substantially all of the stock or assets of a Lender.
Lending Office. As to any Lender, the office or offices of such Lender described
as such in such Lender’s most recent administrative materials on file with the
Agent, or such other office or offices as a Lender may from time to time notify
the Borrower and the Agent.
Libor Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
Libor Breakage Costs. With respect to any Libor Rate Loan to be prepaid prior to
the end of the applicable Interest Period or not borrowed, converted or
continued (“drawn” and, with correlative meaning, “draw”) after elected, a
prepayment “breakage” fee in an amount, as reasonably determined by the Agent,
required to compensate the Lenders for any and all additional losses, costs or
expenses that such Lenders incur as a result of such prepayment or failure to
borrow, convert or continue a Libor Rate Loan, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits of other funds acquired by
any Lender to fund or maintain such Libor Rate Loan.
Libor Rate. For any Libor Rate Loan for any Interest Period, the average rates
as shown in Reuters Screen LIBOR01 Page (or any successor service, or, if such
Person no longer reports such rate, as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) Libor Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates. If such
service or such other Person approved by Agent described above no longer reports
such rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
then any and all outstanding Loans shall be Base Rate Loans and bear interest at
the Base Rate plus the Applicable Base Rate Margin. For any period during which
a Reserve Percentage shall apply, the Libor Rate with respect to Libor Rate
Loans shall be equal to the amount determined above divided by an amount equal
to 1 minus the Reserve Percentage.

 

-19-



--------------------------------------------------------------------------------



 



Libor Rate Loan(s). The portion(s) of the Term Loan bearing interest calculated
by reference to the Libor Rate.
Lien. See §9.2.
Loan Modification Agreement. See §2.11(b).
Loan Modification Offer. See §2.11(a).
Loan. Any of Term Loan A, Term Loan B, Term Loan C or Term Loan D, or any
portion thereof, as the context may require, and/or all of such Term Loan A,
Term Loan B, Term Loan C and Term Loan D together, as the context may require.
Loan Documents. Collectively, this Agreement, the Splitter Agreement, the Trust
Guaranty, each Subsidiary Guaranty, the Notes, the Security Documents, the
Joinder Documents and any and all other agreements, instruments, documents or
certificates now or hereafter evidencing or otherwise relating to the Term Loan
and executed and delivered by or on behalf of the Borrower or its Subsidiaries
or the Trust or its Subsidiaries in connection with or in any way relating to
the Term Loan or the transactions contemplated by this Agreement (other than any
Protected Interest Rate Agreement), and all schedules, exhibits and annexes
hereto or thereto, as any of the same may from time to time be amended and in
effect.
Majority Lenders. As of any date of determination, the Lenders holding more than
fifty percent (50%) of the aggregate principal amount of the outstanding Loan,
provided that (x) at any time when there are two or more Lenders, the Majority
Lenders must include at least two Lenders, (y) at any time when there are fewer
than three Lenders, the Majority Lenders must include all Lenders and (z) the
Loans of any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
Material Adverse Effect. A (a) material adverse effect on the business,
operations, assets, condition (financial or otherwise) or properties of the
Trust or FPLP or, taken as a whole, the Potomac Group, (b) a material impairment
of the ability of FPLP or the Trust or, taken as a whole, the First Potomac
Group, to fulfill the Obligations (including, without limitation, to repay all
amounts outstanding on the Loan, together with interest and charges thereon when
due), (c) a material adverse effect on the validity or enforceability of any of
the Loan Documents, or (d) a material impairment of the rights and remedies of
the Lenders and the Agent under any of the Loan Documents.

 

-20-



--------------------------------------------------------------------------------



 



Maturity Date. (i) With reference to Term Loan A, January 15, 2011, (ii) with
reference to Term Loan B, January 15, 2012, (iii) with reference to Term Loan C,
January 15, 2013, and (iv) with reference to Term Loan D, January 15, 2014; in
each case, or such earlier date on which any of such Term Loans shall become due
and payable pursuant to the terms hereof.
Mortgage Collateral Properties. Collectively, the Eligible Borrowing Base
Properties owned by the Collateral Property Mortgagors.
Mortgage Constant. As at any date of determination, a ratio that represents the
payment of principal and interest on an amortizing mortgage loan based on (i) an
interest rate equal to the greater of (x) the then 10-year treasury rate plus
1.50% and (y) 7.00%, and (ii) a 30-year mortgage-style amortization schedule.
Mortgage Documents. See §5.3(a).
Mortgage Note(s). A mortgage note, in which the Borrower holds a direct interest
as payee, for real estate that is developed, so long as at the relevant date of
determination, such Mortgage Note is not in default.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or the Trust, as the case may be,
or any ERISA Affiliate.
Net Operating Income. For any period, an amount equal to (i) the aggregate
rental and other income from the operation of the applicable Real Estate Assets
during such period; minus (ii) all expenses and other proper charges incurred in
connection with the operation of such Real Estate Assets (including, without
limitation, real estate taxes, management fees (or Overhead Allocation, as
applicable), payments under ground leases and bad debt expenses) during such
period; but, in any case, before payment of or provision for debt service
charges for such period, income taxes for such period, capital expenses for such
period, and depreciation, amortization, and other non-cash expenses for such
period, all as determined in accordance with GAAP (except that any rent leveling
adjustments shall be excluded from rental income).
Note Record. A Record with respect to any Note.
Notes. Collectively, the separate promissory notes of the Borrower in favor of
each Lender in substantially the form of Exhibit A hereto, in an aggregate
principal amount equal to Term Loan A, Term Loan B, Term Loan C and Term Loan D,
respectively, in effect from time to time, dated as of the date hereof or as of
such later date as any Person becomes a Lender under this Agreement, and
completed with appropriate insertions, as each of such notes may be amended,
replaced, substituted and/or restated from time to time (including in connection
with any Increase).

 

-21-



--------------------------------------------------------------------------------



 



Obligations. All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Lenders or the Agent, individually or
collectively (but without double-counting), under this Agreement and each of the
other Loan Documents and in respect of any of the Term Loan (including Term Loan
A, Term Loan B, Term Loan C and Term Loan D), the Notes and the Security
Documents and other instruments at any time evidencing any thereof, whether
existing on the date of this Agreement or arising or incurred hereafter, direct
or indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, and including any indebtedness, obligations and liabilities
of the Borrower and its Subsidiaries under any Protected Interest Rate Agreement
entered into with any Person that was a Lender at the time such Protected
Interest Rate Agreement was entered into or with any Person that has become a
Lender, provided, in each case, that written notice of the existence of such
Protected Interest Rate Agreement has been provided to the Agent and such
Protected Interest Rate Agreement is for the purpose of hedging interest
exposure under this Agreement.
OFAC. The Office of Foreign Assets Control of the United States Department of
the Treasury.
Organizational Documents. Collectively, (i) the Agreement of Limited Partnership
of FPLP, (ii) the Certificate of Limited Partnership of FPLP, (iii) the Amended
and Restated Declaration of Trust of the Trust, (iv) the Amended and Restated
By-Laws of the Trust, and (v) all of the partnership agreements, corporate
charters and by-laws, limited liability company operating agreements, joint
venture agreements or similar agreements, charter documents and certificates or
other agreements relating to the formation, organization or governance of the
Borrower and each Subsidiary Guarantor, in each case as any of the foregoing may
be amended in accordance with §8.20.
Other Taxes. All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
Other Properties. All Real Estate Assets that are not DC Office Properties or
Suburban Office Properties.
Overhead Allocation. For any period, the amount of corporate overhead included
as a property operating expense in lieu of a management fee.
Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities or Persons in which the Borrower or the Trust, directly, or
indirectly through its full or partial ownership of another entity, own an
Equity Interest, but which is not required in accordance with GAAP to be
consolidated with the Borrower or the Trust for financial reporting purposes.

 

-22-



--------------------------------------------------------------------------------



 



PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permits. All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate Assets.
Permitted Amendments. See §2.11(c).
Permitted Liens. Liens permitted by §9.2.
Permitted Property. A property which is an income producing office, industrial
or a so-called flex property and is located in the State of Maryland, the
Commonwealth of Virginia or the District of Columbia.
Person. Any individual, corporation, general partnership, limited partnership,
trust, limited liability company, limited liability partnership, unincorporated
association, business, or other legal entity, and any government (or any
governmental agency or political subdivision thereof).
Pledged Distributions Entity(ies). Collectively, the Subsidiary Guarantors whose
Distributions to Borrower or a Wholly-owned Subsidiary of Borrower become
Pledged Distributions Interests.
Pledged Distributions Interests. Collectively, one hundred percent (100%) of the
Borrower’s or a Subsidiary Guarantor’s right, title and interest in and to
Distributions received from any Pledged Distributions Entity and of the
Borrower’s or such Subsidiary Guarantor’s legal, equitable and beneficial right,
title and interest in and to Distributions from any Pledged Distributions
Entity, together with such additional rights and interests as are not prohibited
to be pledged, assigned and/or transferred under the applicable Property Level
Loan Documents.
Pledged Distributions Properties. Collectively, the Eligible Borrowing Base
Properties directly or indirectly owned by the Pledged Distributions Entities.
Pledged Entities. Collectively, (i) the Pledged Distributions Entities and
(ii) the Pledged Equity Entities.
Pledged Equity Entity (ies). Collectively, the Subsidiary Guarantors whose
Equity Interests become Pledged Equity Interests.
Pledged Equity Interests. Collectively, one hundred percent (100%) of the legal,
equitable and beneficial ownership interests in any Subsidiary Guarantor that is
a direct or indirect owner of an Eligible Borrowing Base Property that are not
subject to any Property Level Loan Document which prohibit the pledge,
assignment and/or transfer of such interests.

 

-23-



--------------------------------------------------------------------------------



 



Pledged Equity Properties. Collectively, the Eligible Borrowing Base Properties
directly or indirectly owned by the Pledged Equity Entities.
Pledged Interests. Collectively, (i) the Pledged Distributions Interests and
(ii) the Pledged Equity Interests.
Pledged Properties. Collectively, (i) the Pledged Distributions Properties and
(ii) the Pledged Equity Properties.
Potomac Group. Collectively, (i) FPLP, (ii) the Trust, (iii) the respective
Subsidiaries of FPLP and the Trust and (iv) the Partially-Owned Entities.
Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred Equity Interests issued by the
Borrower, the Trust or any of their respective Subsidiaries.
Property Level Debt. Collectively, any Indebtedness secured by a Lien
encumbering an Eligible Borrowing Base Property which Lien is permitted pursuant
to §9.2(ix), provided, however, that in no event shall Property Level Debt
include any Indebtedness under the Unsecured Revolver.
Property Level Loan Documents. Collectively, the agreements, documents and
instruments evidencing, securing or otherwise relating to the Property Level
Debt to which the holder of such Property Level Debt is a party or intended
beneficiary.
Protected Interest Rate Agreement. An agreement which evidences Interest Rate
Protection Arrangements required by §8.15, and all extensions, renewals,
modifications, amendments, substitutions and replacements thereof.
RCRA. See §7.18.
Real Estate Assets. The fixed and tangible properties consisting of Land and/or
Buildings owned by the Borrower or any of its Subsidiaries at the relevant time
of reference thereto, including, without limitation, the Eligible Borrowing Base
Properties at such time of reference.
Real Estate Asset Under Development. Real Estate Asset that is under development
or substantial redevelopment. A Real Estate Asset Under Development shall cease
to constitute a Real Estate Asset Under Development on the earlier of (a) the
one-year anniversary date of the development or redevelopment completion, and
(b) the first day of the first full fiscal quarter after such Real Estate Asset
achieves a stabilized occupancy of 80%.

 

-24-



--------------------------------------------------------------------------------



 



Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.
Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., without limitation, by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor).
Redland Property. That certain Real Estate Asset owned by FP Redland Technology
Center LP commonly known as Land Units 2 and 3 in the Redland Tech Center Land
Condominium formed pursuant to the Declaration of Condominium for Redland Tech
Center Land Condominium recorded in Liber 19839 at folio 681 in the land records
of Montgomery County, Maryland, as amended, and located at 520 and 530 Gaither
Road, Rockville, Maryland, together with all easements, appurtenances, rights,
privileges, reservations, tenements, and hereditaments belonging thereto.
REIT. A “real estate investment trust”, as such term is defined in Section 856
of the Code.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
Release. See §7.18(c)(iii).
Reserve Percentage. The maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.
SARA. See §7.18.
SEC. The Securities and Exchange Commission, or any successor thereto.
SEC Filings. Collectively, (i) each Form 10-K, 10-Q and Form 8-K filed by the
Trust with the SEC from time to time and (ii) each of the other public forms and
reports filed by the Trust with the SEC from time to time.
Security Deeds. Collectively, the mortgage or deed of trust from each Collateral
Property Mortgagor to the Agent for the benefit of the Lenders (or to trustees
named therein acting on behalf of the Agent for the benefit of the Lenders),
pursuant to which such Collateral Property Mortgagor has conveyed to the Agent a
first-priority security interest in and to the Eligible Borrowing Base Property
it owns as security for the Obligations, as the same may be modified, amended or
restated from time to time.

 

-25-



--------------------------------------------------------------------------------



 



Security Documents. Collectively, (i) the Equity Pledge Agreement, (ii) the
Distributions Pledge Agreement, (iii) each Security Deed, (iv) each Assignment
of Leases and Rents, (v) the Account Agreement, (vi) any UCC-1 financing
statement relating to the Collateral, and (vii) each other document, agreement
or instrument that at any time evidences the Collateral.
Secured Indebtedness. All Indebtedness of a Person that is secured by a Lien
evidenced by a mortgage, deed of trust, assignment of partnership interests or
other security interest or otherwise.
Stabilized Real Estate Asset. Any Real Estate Asset that is not a Real Estate
Asset Under Development, a Value-Add Real Estate Asset or Land.
Structured Finance Investments. Collectively, Investments by a Borrower or one
of its Subsidiaries directly or indirectly in (i) Mortgage Notes, (ii) mezzanine
loans evidenced by promissory notes in which the Borrower holds a direct
interest as payee, to entities that hold direct or indirect interests in DC
Office Properties, and (iii) Investments in preferred equity (including
preferred limited partnership interests) in entities owning DC Office
Properties.
Structured Finance Investments Value. As of any date of determination, an amount
equal to the aggregate value of all Structured Finance Investments, with the
value of each Structured Finance Investment being deemed to be the lower of
(i) the acquisition or origination cost of such Structured Finance Investment
plus all commercially reasonable costs that are capitalized in accordance with
GAAP incurred in connection with the acquisition or origination of such
Structured Finance Investment, and (ii) the value of such Structured Finance
Investment determined in accordance with GAAP; provided, however, that in the
case of any Structured Finance Investment in respect of which the obligor is in
default of any payment obligation, the Structured Finance Investments Value
shall be zero.
Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity or Person which is
required to be consolidated with the Borrower or the Trust in accordance with
GAAP.
Subsidiary Guarantors. Each of the direct and indirect Subsidiaries of the
Borrower which either owns an Eligible Borrowing Base Property or which has
entered into a Subsidiary Guaranty or any Security Document, as applicable. All
of the Subsidiary Guarantors as of the Amendment No. 5 Effective Date are set
forth on Schedule 1.

 

-26-



--------------------------------------------------------------------------------



 



Subsidiary Guaranty. Collectively, the one or more Subsidiary Guaranties made by
certain Subsidiary Guarantors, on a joint and several basis, in favor of the
Agent and the Lenders, together with any additional guaranty of the Obligations
or joinder agreement to any existing guaranty of the Obligations provided by any
Subsidiary Guarantor hereafter, pursuant to which the Subsidiary Guarantors
guarantee to the Agent and the Lenders the unconditional payment and performance
of the Obligations, as the same may be modified, amended, restated or reaffirmed
from time to time.
Suburban Office Properties. Real Estate Assets constituting multi-story office
buildings located in the suburbs of the District of Columbia.
Swap Contract. (a) Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
Swap Termination Value. In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term Loan. Loan.
Term Loan A. The Term Loan in the principal amount equal to $10,000,000 made by
the Lenders to the Borrower and converted into Term Loan A on the Amendment
No. 3 Effective Date.

 

-27-



--------------------------------------------------------------------------------



 



Term Loan B. The Term Loan in the principal amount equal to $10,000,000 made by
the Lenders to the Borrower and converted into Term Loan B on the Amendment
No. 3 Effective Date.
Term Loan C. The Term Loan in the principal amount equal to $10,000,000 made by
the Lenders to the Borrower and converted into Term Loan C on the Amendment
No. 3 Effective Date.
Term Loan D. The Term Loan in the principal amount equal to $10,000,000 made by
the Lenders to the Borrower and converted into Term Loan D on the Amendment
No. 3 Effective Date.
Total Commitment. As of any date, the sum of the then current Commitments of the
Lenders under each of Term Loan A, Term Loan B, Term Loan C and Term Loan D. As
of the Amendment No. 3 Effective Date, the Total Commitment shall be
$40,000,000.
Tranche. Any of Term Loan A, Term Loan B, Term Loan C, Term Loan D or any new
term loan tranche advanced hereunder pursuant to §2.8, as applicable.
Trust. See recitals.
Trust Guaranty. The Guaranty, dated as of the date hereof, made by the Trust in
favor of the Agent and the Lenders pursuant to which the Trust guarantees to the
Agent and the Lenders the unconditional payment and performance of the
Obligations, as the same may be modified, amended, restated or reaffirmed from
time to time.
2011 Term Loan. Collectively, the term loans in the aggregate original principal
amount of $175,000,000 made pursuant to the 2011 Term Loan Agreement, as the
same may be modified, increased, refinanced, replaced, amended or restated from
time to time.
2011 Term Loan Agreement. The Term Loan Agreement dated as of July 18, 2011,
among the Borrower, certain Subsidiaries of the Borrower, KeyBank National
Association, individually and as administrative agent and certain other lenders,
as the same may be modified, increased, refinanced, replaced, amended or
restated from time to time.
Type. As to any portion of the Term Loan, its nature as a Base Rate Loan or a
Libor Rate Loan.
Unanimous Lender Approval. The written consent of each Lender that is a party to
this Agreement at the time of reference.

 

-28-



--------------------------------------------------------------------------------



 



Unsecured Revolver. The $255,000,000 revolving credit facility pursuant to the
Unsecured Revolver Agreement, as the same may be modified, increased,
refinanced, replaced, amended or restated from time to time.
Unsecured Revolver Agreement. The Third Amended and Restated Revolving Credit
Agreement dated as of June 16, 2011, among the Borrower, the Unsecured Revolver
Subsidiary Borrowers, KeyBank National Association, individually and as
administrative agent and certain other lenders, as the same may be modified,
increased, refinanced, replaced, amended or restated from time to time.
Unsecured Revolver Subsidiary Borrowers. Collectively, each of the direct and
indirect Subsidiaries of the Borrower that from time to time is a borrower under
the Unsecured Revolver Agreement.
Unsecured Revolver Subsidiary Guarantors. Collectively, (i) the direct and
indirect Subsidiaries of the Borrower that, pursuant to the terms of §8.21(a) of
the Unsecured Revolver Agreement, at any time and from time to time, are
required to enter into a guaranty of the obligations under the Unsecured
Revolver Agreement or a joinder agreement in respect of an existing guaranty of
such obligations and that have entered into the Additional Subsidiary Guaranty
or an Additional Subsidiary Guaranty Joinder Agreement, and (ii) the Unsecured
Revolver Subsidiary Borrowers that have entered into the Additional Subsidiary
Guaranty or an Additional Subsidiary Guaranty Joinder Agreement. All of the
Unsecured Revolver Subsidiary Guarantors as of the Amendment No. 5 Effective
Date are set forth on Schedule 1B.
USA Patriot Act. See §31(a).
Value-Add Real Estate Assets. Any newly acquired Real Estate Asset that is less
than 50% occupied at the time of acquisition. A Value-Add Real Estate Asset
shall cease to constitute a Value-Add Real Estate Asset at the earlier of
(a) the first day of the first full fiscal quarter after such Real Estate Asset
achieves a stabilized occupancy of 80%, and (b) the one-year anniversary of such
Real Estate Asset’s acquisition date; provided that the Redland Property shall
be deemed a Value-Add Real Estate Asset until the earlier of (x) the date that
the value of the Redland Property calculated in accordance with clause (i) of
the definition of Value of Unencumbered Properties (as defined in the Unsecured
Revolver Agreement) exceeds the Cost Basis Value of the Redland Property (valued
at the contract price paid by FPLP to acquire its interest in FP Redland Tech)
and (y) June 30, 2012.

 

-29-



--------------------------------------------------------------------------------



 



Value of Eligible Borrowing Base Properties. At any date of determination, an
amount equal to, without double counting, the sum of (i) for all Stabilized Real
Estate Assets, the aggregate of the following amount determined for each such
asset (x) the Net Operating Income for the most recently ended fiscal quarter of
each Eligible Borrowing Base Property that is a Stabilized Real Estate Asset,
multiplied by (y) 4; with the product thereof being divided by (z) the
applicable Capitalization Rate, plus (ii) an amount equal to the aggregate Cost
Basis Value of all Eligible Borrowing Base Properties that are Value-Add Real
Estate Assets, plus (iii) the aggregate Cost Basis Value of all Eligible
Borrowing Base Properties acquired during the most recently ended fiscal quarter
and the immediately preceding fiscal quarter, provided that (a) the Net
Operating Income attributable to any Eligible Borrowing Base Property sold or
otherwise transferred during the applicable period shall be excluded from the
calculation of the Value of Eligible Borrowing Base Properties and (b) the Net
Operating Income of Eligible Borrowing Base Properties included at their Cost
Basis Value shall be excluded.
Wholly-Owned Subsidiary. Any single purpose entity which is a Subsidiary of FPLP
and of which FPLP at all times owns directly or indirectly (through a Subsidiary
or Subsidiaries) 100% of the outstanding voting or controlling interests and of
the economic interests.
“Without Recourse” or “without recourse”. With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate
Asset or other specifically identified asset only, subject to such limited
exceptions to the non-recourse nature of such obligation or liability, such as
fraud, misappropriation and misapplication indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability, and to usual and customary
environmental indemnification obligations in connection with such designated
Real Estate Asset.
§1.2. Rules of Interpretation.
(i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.
(ii) The singular includes the plural and the plural includes the singular.
(iii) A reference to any law includes any amendment or modification to such law.
(iv) A reference to any Person includes its permitted successors and permitted
assigns.
(v) Accounting terms not otherwise defined herein have the meanings assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.
(vi) The words “include”, “includes” and “including” are not limiting.

 

-30-



--------------------------------------------------------------------------------



 



(vii) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.
(viii) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.
(ix) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
§1.3. GAAP.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Majority Lenders
shall so request, the Agent, the Lenders and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Majority
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
For purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
§2. THE TERM LOAN.
§2.1 Commitment to Lend. Subject to the provisions of §2.4, §12 and the other
terms and conditions set forth in this Agreement, each of the Lenders severally
agrees to make a term loan to the Borrower on the Closing Date (and thereafter
pursuant to Section 2.8 hereof) in an aggregate principal amount equal to such
Lender’s Commitment Percentage of the Total Commitment. The outstanding amount
of the Term Loan shall not at any time exceed the Total Commitment. In no event
shall any Lender be required to fund any amounts in excess of its then-current
Commitment.
The Term Loan shall be made pro rata in accordance with each Lender’s Commitment
Percentage. The request for the Term Loan shall constitute a representation and
warranty by the Borrower that the conditions set forth in §12 have been
satisfied as of the Closing Date, provided that the making of such
representation and warranty by the Borrower shall not limit the right of any
Lender not to lend if such conditions have not been met. No portion of the Term
Loan or other extension of credit shall be required to be made by any Lender
unless all of the conditions contained in §12 have been satisfied as of the
Closing Date.

 

-31-



--------------------------------------------------------------------------------



 



§2.2. The Term Notes. The Term Loan shall be evidenced by the Term Notes. A Term
Note shall be payable to the order of each Lender in an aggregate principal
amount equal to such Lender’s Commitment. The Borrower irrevocably authorizes
each Lender to make or cause to be made an appropriate notation on such Lender’s
applicable Note Record reflecting the making of its portion of the Term Loan or
(as the case may be) the receipt of any payment thereon. The outstanding amount
of the Term Loan set forth on such applicable Note Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to such Lender, but
the failure to record, or any error in so recording, any such amount on such
Note Record shall not limit or otherwise affect the rights and obligations of
the Borrower hereunder or under any Term Note to make payments of principal of
or interest on any Term Note when due. Promptly following termination of this
Agreement, at the written request of the Borrower, each Lender shall return to
the Borrower any Notes issued to such Lender or, if unable to return such Note,
issue a lost note affidavit in form and substance reasonably satisfactory to the
Borrower.
§2.3. Interest on the Term Loan.
(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof up to and including the date upon which the entire
outstanding principal balance of such Base Rate Loan is paid in full at a rate
equal to the Base Rate plus the Applicable Base Rate Margin.
(b) Each Libor Rate Loan shall bear interest on the outstanding principal amount
thereof commencing with the Drawdown Date thereof and ending on the last day of
each Interest Period with respect thereto (unless earlier paid in accordance
with §3.2), or, if later, the date upon which such Libor Rate Loan is paid in
full, at a rate per annum equal to the Libor Rate determined for such Interest
Period plus the Applicable Libor Margin.
(c) [Reserved]
(d) The Borrower unconditionally promises to pay interest on each Term Loan in
arrears on each Interest Payment Date with respect thereto, and when the
principal of such Term Loan is due (whether at maturity, by reason of
acceleration or otherwise).

 

-32-



--------------------------------------------------------------------------------



 



§2.4. Request for the Term Loan.
The following provisions shall apply to the initial request by the Borrower for
the Term Loan:
(i) The Borrower shall submit a Completed Loan Request to the Agent. The
Completed Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to accept the Term Loan requested from the Lenders
on the Closing Date.
(ii) The Completed Loan Request shall specify: (1) the principal amount of the
Term Loan, (2) the Interest Period applicable to such Term Loan (or portions
thereof), and (3) the Type of Loan being requested, and certifying that, after
giving effect to such requested Term Loan, no Default or Event of Default will
exist under this Agreement or any other Loan Document and that, after giving
effect to the Term Loan, the Borrower is in compliance with the covenants set
forth in §10 (which calculations required by such covenants shall be submitted
with such Completed Loan Request).
(iii) No Lender shall be obligated to fund any portion of the Term Loan unless:
(a) a Completed Loan Request has been timely received by the Agent as provided
in subsection (i) above; and
(b) both before and after giving effect to the Term Loan to be made pursuant to
the Completed Loan Request, all of the conditions contained in §12 shall have
been satisfied as of the Closing Date.
§2.5. Conversion Options.
(a) The Borrower may elect from time to time to convert any outstanding Libor
Rate Loan to a Base Rate Loan or any outstanding Base Rate Loan to a Libor Rate
Loan, provided that (i) with respect to any such conversion of a Libor Rate Loan
to a Base Rate Loan, the Borrower shall give the Agent at least three (3) Libor
Business Days’ prior written notice of such election, which notice must be
received by the Agent by 11:00 a.m. on any Libor Business Day, and (ii) subject
to the provisos in this §2.5(a) and subject to §2.5(b) and §2.5(d), with respect
to any conversion of a Base Rate Loan to a Libor Rate Loan, the Borrower shall
give the Agent at least three (3) Libor Business Days’ prior written notice of
such election, which notice must be received by the Agent by 11:00 a.m. on any
Libor Business Day; provided that no Loan may be converted into a Libor Rate
Loan when any Default or Event of Default has occurred and is continuing. All or
any part of outstanding Libor Rate Loans may be converted to Base Rate Loans and
vice versa as provided herein, provided that each Conversion Request relating to
the conversion of a Base Rate Loan to a Libor Rate Loan shall be for an amount
equal to $1,000,000 or an integral multiple of $100,000 in excess thereof and
shall be irrevocable by the Borrower.

 

-33-



--------------------------------------------------------------------------------



 



(b) Subject to the proviso at the end of this §2.5(b) and §2.5(d), any Libor
Rate Loan may be continued automatically as such upon the expiration of the
Interest Period with respect thereto as set forth in §2.5(c) or by compliance by
the Borrower with the notice provisions contained in §2.5(a)(ii); provided that
no Libor Rate Loan may be continued as such when any Default or Event of Default
has occurred and is continuing but shall be automatically converted to a Base
Rate Loan on the last day of the first Interest Period relating thereto ending
during the continuance of any Default or Event of Default.
(c) Subject to the provisions of §2.5(a), §2.5(b) and §2.5(d), in the event that
the Borrower does not notify the Agent of its election hereunder with respect to
any Base Rate Loan upon the expiration of the Interest Period or Libor Rate
Loan, such portion of the Term Loan shall be automatically converted to (or
continued as) a Libor Rate Loan having a 1-month Interest Period at the end of
the applicable Interest Period.
(d) The Borrower may not request or elect a Libor Rate Loan pursuant to §2.4,
elect to convert a Base Rate Loan to a Libor Rate Loan pursuant to §2.5(a) or
elect to continue a Libor Rate Loan pursuant to §2.5(b), and no Base Rate Loan
shall be automatically converted to, and no Libor Rate Loan shall be
automatically continued as, a Libor Rate Loan, if, after giving effect thereto
there would be greater than seven (7) Libor Rate Loans then outstanding. Any
Loan Request or Conversion Request for a Libor Rate Loan that would create
greater than seven (7) Libor Rate Loans outstanding shall be deemed to be a Loan
Request or Conversion Request for a Base Rate Loan. By way of explanation of the
foregoing, in the event that the Borrower wishes to convert or continue two or
more Loans into one Libor Rate Loan on the same day and for identical Interest
Periods, such Libor Rate Loan shall constitute one single Libor Rate Loan for
purposes of this clause (d).
(e) The Agent will promptly notify each Lender of any Conversion Request
received pursuant to §2.5(a) or continuation pursuant to §2.5(b) in accordance
with its customary practices.
§2.6. [Reserved]
§2.7. [Reserved]
§2.8. Increase in Total Commitment. At any time (but at least 60 days prior to
the Maturity Date), the Borrower shall have the right, upon written notice to
the Agent and satisfaction of the Increase Conditions and without obtaining
further consent of the Lenders, to cause the Total Commitment to increase by an
amount not at any time exceeding $50,000,000 (the “Increase”), in which event
Schedule 2 will be deemed to be amended to reflect the increased Commitment of
each Lender, if any, that has agreed in writing to an increase and to add any
third party financial institution that may have become a party to, and a
“Lender” under, this Agreement

 

-34-



--------------------------------------------------------------------------------



 



in connection with the Increase (and the Agent is hereby authorized to effect
such amendment on behalf of the Lenders and the Borrower, together with other
conforming amendments); provided, however, that it shall be a condition
precedent to the effectiveness of the Increase that the Increase Conditions
shall have been satisfied. In the event that the Increase results in any change
to the Commitment Percentage of any Lender, then on the effective date of such
Increase in the Total Commitment (i) any new Lender, and any existing Lender
whose Commitment has increased, shall pay to the Agent such amounts as are
necessary to fund its new or increased Commitment Percentage of the Term Loan,
and (ii) if the effective date of such Increase in the Total Commitment occurs
on a date other than the last day of an Interest Period applicable to any
outstanding Libor Rate Loan, the Borrower will be responsible for Libor Breakage
Costs and any other amounts payable pursuant to §4.8 on account of the payments
made pursuant to clause (ii) above. No Lender shall have any obligation to
increase its Commitment in connection with the Increase.
§2.9. [Reserved].
§2.10 [Reserved]
§2.11 Certain Permitted Amendments.
(a) Loan Modification Offer. The Borrower may, by written notice to the Agent
from time to time make one or more offers (each, a “Loan Modification Offer”) to
(i) all the Lenders or (ii) all the Lenders of any Tranche, to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the Agent
and reasonably acceptable to the Borrower. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective (which shall not
be less than 10 Business Days after the date of such notice, unless otherwise
agreed to by the Agent). Notwithstanding anything to the contrary in §28, each
Permitted Amendment shall only require the consent of the Borrower, the Agent
and those Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”), and each Permitted Amendment shall become
effective only with respect to the Loans and Commitments of the Accepting
Lenders. In connection with any Loan Modification Offer that has been accepted
by the Majority Lenders, the Borrower may, with the prior written consent of the
Agent, terminate the aggregate Commitments (or, in the case of a Loan
Modification Offer made to a single Tranche, the aggregate Commitments in
respect of such Tranche) of one or more of the Lenders that are not Accepting
Lenders, and in connection therewith shall repay in full all outstanding Loans
(or, in the case of a Loan Modification Offer made to a single Tranche, the
outstanding Loans in respect of such Tranche), and accrued but unpaid interest
and fees (along with any amount owing pursuant to §4.8), at such time owing to
such terminated Lender, with such termination taking effect, and any related
repayment being made, upon the effectiveness of the Permitted Amendment.
Additionally, to the extent the Borrower has terminated the Commitments (or the
Commitments in respect of any Tranche) of such Lenders, it may request any other
Eligible Assignee to provide a commitment to make loans on the terms set forth
in such Loan Modification Offer in an amount not to exceed the amount of the
Commitments terminated pursuant to the preceding sentence.

 

-35-



--------------------------------------------------------------------------------



 



(b) Loan Modification Agreement. The Borrower and each Accepting Lender shall
execute and deliver to the Agent a Loan Modification Agreement and such other
documentation as the Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof, which Loan
Modification Agreement shall be acceptable to the Agent, the Borrower and each
Accepting Lender. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Loan Modification Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders, including any amendments necessary to treat the applicable
Loans and/or Commitments of the Accepting Lenders as a new Tranche hereunder.
(c) Permitted Amendments. “Permitted Amendments” means any or all of the
following: (i) an extension of the Maturity Date applicable solely to the Loans
and/or Commitments of the Accepting Lenders, (ii) an increase in the interest
rate solely with respect to the Loans and/or Commitments of the Accepting
Lenders, (iii) the inclusion of additional fees to be payable solely to the
Accepting Lenders in connection with the Permitted Amendment (including any
upfront fees), (iv) such conforming amendments to this Agreement and the other
Loan Documents as shall be appropriate, in the reasonable judgment of the Agent,
to provide the rights and benefits of this Agreement and other Loan Documents on
a pari passu basis to each new Tranche resulting therefrom, and (v) such other
conforming amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Agent, to give effect to the
foregoing Permitted Amendments; provided that the Agent shall be permitted to
seek the approval of the Majority Lenders of any proposed amendment pursuant to
the foregoing clauses (iv) or (v) as the Agent, in its sole discretion, deems
appropriate.
(d) Miscellaneous. This §2.11 shall supersede any provision in §28 to the
contrary.
§2.12 Reverse Dutch Auction Repurchases.
(a) The Borrower may, at any time and from time to time after the Closing Date,
conduct auctions as hereinafter described in order to purchase and retire Loans
(each, an “Auction”) (each such Auction to be managed exclusively by the Agent),
and such repurchases of Loans will not be deemed to be voluntary or mandatory
payments or prepayments for purposes of §3.2, so long as the following
conditions are satisfied:
(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this §2.12 and Schedule 2.12;
(ii) no Default or Event of Default shall have occurred and be continuing at the
time of the offer to, or at the time of the purchase of, any Loans in connection
with any Auction or shall occur as a result of such purchase;

 

-36-



--------------------------------------------------------------------------------



 



(iii) the minimum principal amount (calculated on the face amount thereof) of
all Loans that the Borrower offers to purchase in any such Auction shall be no
less than $5,000,000 (or integral multiples of $1,000,000 in excess thereof)
(unless another amount is agreed to by the Agent);
(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Loans so purchased by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant purchase (and may
not be resold);
(v) no more than one Auction may be ongoing at any one time;
(vi) each Auction shall be open and offered to all Lenders of the relevant
Tranche and the relevant Type on a pro rata basis; and
(vii) at the time of each purchase of Loans through an Auction, the Borrower
shall have delivered to the Agent an officer’s certificate of an authorized
officer certifying as to compliance with this clause (a).
(b) Each Lender may (but shall have no obligation whatsoever to) participate in
any Auction conducted pursuant to this §2.12.
(c) The Borrower must terminate an Auction if it fails to satisfy one or more of
the conditions set forth in §2.12(a). If the Borrower commences any Auction and
if at such time of commencement the Borrower reasonably believes that all
required conditions set forth in §2.12(a) have been satisfied, then any failure
to satisfy one or more of the conditions set forth above shall not result in any
Default or Event of Default hereunder, provided that the Auction is then
terminated. With respect to all purchases of Loans made by the Borrower pursuant
to this §2.12, (x) the Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Loans up to
the settlement date of such purchase and (y) such purchases (and the payments
made by the Borrower and the cancellation of the purchased Loans, in each case
in connection therewith) shall not constitute voluntary payments or prepayments
for purposes of §3.2 .
(d) The Agent and the Lenders hereby consent to the Auctions and the other
transactions contemplated by this §2.12 (provided that no Lender shall have any
obligation whatsoever to participate in any such Auctions) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
§3.2 (it being understood and acknowledged that purchases of the Loans by the
Borrower contemplated by this §2.12 shall not constitute Investments by the
Borrower)).

 

-37-



--------------------------------------------------------------------------------



 



(e) Each Lender participating in any Auction hereby acknowledges and agrees that
in connection with such Auction, (1) the Borrower may have, and later may come
into possession of, information regarding the Loans or the Borrower or its
Subsidiaries that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Auction (such information, the
“Excluded Information”), (2) such Lender has independently, without reliance on
the Borrower, any of its Subsidiaries, the Agent or any of their respective
Affiliates, made its own analysis and determination to participate in such
Auction notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of the Borrower, its Subsidiaries, the Agent or any of
their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against the Borrower, its Subsidiaries, the Agent, and
their respective Affiliates, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information.
(f) The Borrower agrees to pay to Agent the Agent Auction Fee in connection with
each Auction no later than three (3) Business Days after the date the Return
Bids submitted by Lenders in connection therewith were due.
§3. REPAYMENT OF THE TERM LOAN.
§3.1. Maturity. The Borrower promises to pay on the applicable Maturity Date,
and there shall become absolutely due and payable on the applicable Maturity
Date, all unpaid principal of each of Term Loan A, Term Loan B, Term Loan C and
Term Loan D outstanding on such date, together with any and all accrued and
unpaid interest thereon and any and all other unpaid amounts due under this
Agreement, the Notes or any other of the Loan Documents.
§3.2. Optional Repayments of the Term Loan. The Borrower shall have the right,
at its election, to prepay the outstanding amount of each Term Loan, in whole or
in part, at any time without penalty or premium; provided that (i) any such
voluntary prepayment shall be applied first to outstanding amounts under Term
Loan A, then to outstanding amounts under Term Loan B, then to the outstanding
amounts under Term Loan C and then to outstanding amounts under Term Loan D and
(ii) the outstanding amount of any Libor Rate Loans may not be prepaid on a date
other than the last day of an Interest Period unless the Borrower pays the Libor
Breakage Costs for each Libor Rate Loan so prepaid at the time of such
prepayment. The Borrower shall give the Agent, no later than 10:00 a.m.,
Cleveland, Ohio time, at least two (2) Business Days’ prior written notice of
any prepayment pursuant to this §3.2 of any Base Rate Loans, and at least four
(4) Business Days’ notice of any proposed prepayment pursuant to this §3.2 of
Libor Rate Loans, specifying the proposed date of prepayment and the principal
amount to be prepaid. Each such partial prepayment of the Term Loan shall be in
an amount equal to $1,000,000 or an integral multiple of $1,000,000 in excess
thereof or, if less, the then outstanding balance of any Tranche or the entire
outstanding balance of the Term Loan, as applicable, shall be accompanied by the
payment of all charges, if any, outstanding on the Term Loan so prepaid and of
all accrued interest on the principal prepaid to the date of payment, and shall
be applied, in the absence of instruction by the Borrower, first to the
principal of Base Rate Loans and then to the principal of Libor Rate Loans.

 

-38-



--------------------------------------------------------------------------------



 



§4. CERTAIN GENERAL PROVISIONS.
§4.1. Funds for Payments.
(a) All payments of principal, interest, fees, and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders or (as the case may be) the Agent, at
the Agent’s Head Office, in each case in Dollars and in immediately available
funds. The Borrower shall make each payment of principal of and interest on the
Term Loan and of fees hereunder not later than 12:00 p.m. (Cleveland, Ohio time)
on the due date thereof.
(b) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Borrower or the Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(c) If the Borrower or the Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(d) Without limiting the provisions of subsection (b) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.
(e) Without limiting the provisions of subsection (b) or (d) above, the Borrower
shall, and does hereby, indemnify the Agent and each Lender and shall make
payment in respect thereof within 15 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
§4.1) withheld or deducted by the Borrower or the Agent or paid by the Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower shall also, and does
hereby, indemnify the Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Agent as required by subsection (f) of this
§4.1. A certificate as to the amount of any such payment or liability delivered
to the Borrower by a Lender (with a copy to the Agent), or by the Agent on its
own behalf or on behalf of Lender, shall be prima facie evidence that such
amounts are due and owing.

 

-39-



--------------------------------------------------------------------------------



 



(f) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Agent) incurred by or asserted against the
Borrower or the Agent by any Governmental Authority as a result of the failure
by such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Agent pursuant to subsection (h) of this §4.1. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(g) Upon request by the Borrower or the Agent, as the case may be, after any
payment of Taxes by the Borrower or by the Agent to a Governmental Authority as
provided in this §4.1, the Borrower shall deliver to the Agent or the Agent
shall deliver to the Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower or the Agent, as the
case may be.
(h) (i) Each Lender shall deliver to the Borrower and to the Agent, at the time
or times prescribed by applicable Laws or when reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.
(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

 

-40-



--------------------------------------------------------------------------------



 



(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and
(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Agent, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:

  (I)   executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,     (II)   executed originals of Internal Revenue Service Form W-8ECI,  
  (III)   executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,     (IV)   in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (x) a certificate to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue
Service Form W-8BEN, or

 

-41-



--------------------------------------------------------------------------------



 



  (V)   executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made.

(C) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent, at the time or times prescribed in
law and at such time or times reasonably requested by the Borrower or the Agent,
such documentation prescribed by applicable law (including prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower or the Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and without from such
payment. Solely for purposes of this §4.1(h)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(i) Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Agent make any withholding or deduction for taxes from amounts payable to
such Lender.
(j) Unless required by applicable Laws, at no time shall the Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If the Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Agent or such Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent or such
Lender in the event the Agent or such Lender is required to repay such refund to
such Governmental Authority. This subsection shall not be construed to require
the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

-42-



--------------------------------------------------------------------------------



 



§4.2. Computations. All computations of interest on Libor Rate Loans and of
other fees to the extent applicable shall be based on a 360-day year and all
computations of interest on Base Rate Loans shall be based on a 365/366 day
year, in each case paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Libor Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The outstanding amount of the Loans as
reflected on the Note Records or record attached to any other Note from time to
time shall constitute prima facie evidence of the principal amount thereof.
§4.3. Inability to Determine Libor Rate. In the event, prior to the commencement
of any Interest Period relating to any Libor Rate Loan, the Agent shall
determine that adequate and reasonable methods do not exist for ascertaining the
Libor Rate that would otherwise determine the rate of interest to be applicable
to any Libor Rate Loan during any Interest Period, the Agent shall forthwith
give notice of such determination (which shall be conclusive and binding on the
Borrower) to the Borrower and the Lenders. In such event (a) any Conversion
Request with respect to Libor Rate Loans shall be automatically withdrawn and
shall be deemed a request for Base Rate Loans, (b) each Libor Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and (c) the obligations of the Lenders to make
Libor Rate Loans shall be suspended, in each case unless and until the Agent
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrower and the Lenders, and at
the Borrower’s option, such Base Rate Loans shall be converted to Libor Rate
Loans pursuant to a Conversion Request submitted by the Borrower in accordance
with §2.5.
§4.4. Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Libor Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the obligation of such Lender to
make or continue Libor Rate Loans or convert Base Rate Loans to Libor Rate Loans
shall forthwith be suspended and (b) such Lender’s Commitment Percentage of
Libor Rate Loans then outstanding shall be converted automatically to Base Rate
Loans on the last day

 

-43-



--------------------------------------------------------------------------------



 



of each Interest Period applicable to such Libor Rate Loans or within such
earlier period as may be required by law, all until such time as it is no longer
unlawful for such Lender to make or maintain Libor Rate Loans, whereupon such
Lender shall so notify the Agent and the Borrower promptly, and at the
Borrower’s option, such Base Rate Loans shall be converted to Libor Rate Loans
pursuant to a Conversion Request submitted by the Borrower in accordance with
§2.5. The Borrower hereby agrees promptly to pay the Agent for the account of
such Lender, upon demand, any additional amounts necessary to compensate such
Lender for Libor Breakage Costs incurred by such Lender in making any conversion
required by this §4.4 prior to the last day of an Interest Period.
§4.5. Additional Costs, Etc.
If any Change in Law shall:
(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment or the Loans (other than Indemnified
Taxes or Other Taxes covered by §4.1), or
(b) change the basis of taxation (other than with respect to (i) Excluded Taxes
and (ii) Indemnified Taxes or Other Taxes covered by §4.1) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to the Agent or any Lender under this Agreement or the other Loan
Documents, or
(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender, or
(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part;
and the result of any of the foregoing is
(A) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or
(B) to reduce the amount of principal, interest or other amount payable to such
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans, or

 

-44-



--------------------------------------------------------------------------------



 



(C) to require such Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,
then, and in each such case, the Borrower will, promptly upon demand made by the
Agent or such Lender (such demand to be made promptly by the Agent or such
Lender upon the making of any such determination), at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Agent such additional amounts as such Lender or the Agent shall determine in
good faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum, provided
that such Lender or the Agent is generally imposing similar charges on its other
similarly situated borrowers. The Agent shall provide the Borrower with a
calculation, in reasonable detail, of such amounts in accordance with its
customary practices.
§4.6. Capital Adequacy. If any Change in Law affects the amount of capital
required or expected to be maintained by banks or bank holding companies and any
Lender or the Agent determines that the amount of capital required to be
maintained by it is increased by or based upon the existence of Loans made or
deemed to be made pursuant hereto, then such Lender or the Agent may notify the
Borrower of such fact, and the Borrower shall pay to such Lender or the Agent
from time to time, promptly upon demand made by the Agent or such Lender (such
demand to be made promptly by the Agent or such Lender upon the making of any
such determination), as an additional fee payable hereunder, such amount as such
Lender or the Agent shall determine reasonably and in good faith and certify in
a notice to the Borrower to be an amount that will adequately compensate such
Lender in light of these circumstances for its increased costs of maintaining
such capital. Each Lender and the Agent shall allocate such cost increases among
its customers in good faith and on an equitable basis, and will not charge the
Borrower unless it is generally imposing a similar charge on its other similarly
situated borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.
§4.7. Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§4.5 or 4.6 and a brief explanation of such amounts
which are due, submitted by any Lender or the Agent to the Borrower, shall be
prima facie evidence that such amounts are due and owing; provided, that none of
the Agent or Lenders shall be entitled to claim any such amount pursuant to
§§4.5 or 4.6 if such Person fails to provide such notice to the Borrower within
180 days of the date Agent or such Lender becomes aware of the occurrence of the
event giving rise to the amount it claims as being owed. Notwithstanding
anything to the contrary contained in this Article 4, if any Lender requests
compensation under §§4.5 or 4.6, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to §4.1, or if any Lender gives a notice

 

-45-



--------------------------------------------------------------------------------



 



pursuant to §4.4, such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender such designation or assignment
(a) would eliminate or reduce amounts payable pursuant to §§4.1, 4.5 or 4.6, as
the case may be, in the future, or eliminate the need for the notice pursuant to
§4.4, as applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
§4.8. Indemnity. In addition to the other provisions of this Agreement regarding
such matters, the Borrower agrees to indemnify the Agent and each Lender and to
hold the Agent and each Lender harmless from and against any loss, cost or
expense that the Agent or such Lender may sustain or incur as a consequence of
(a) a default by the Borrower in the payment of any principal amount of or any
interest on any Libor Rate Loans as and when due and payable, including any such
loss or expense arising from interest or fees payable by the Agent or such
Lender to lenders of funds obtained by it in order to maintain its Libor Rate
Loans, (b) the failure by the Borrower to make a borrowing or conversion or
continuation of a Libor Rate Loan after the Borrower has given a Completed Loan
Request or Conversion Request for the same, and (c) the making of any payment of
a Libor Rate Loan or the conversion of any such Loan to a Base Rate Loan on a
day that is not the last day of the applicable Interest Period with respect
thereto, including interest or fees payable by the Agent or a Lender to lenders
of funds obtained by it in order to maintain any such Libor Rate Loans.
§4.9. Interest After Default.
(a) Overdue Amounts. Notwithstanding anything to the contrary stated herein,
overdue principal and (to the extent permitted by applicable law) interest on
the Loans and all other overdue amounts payable hereunder or under any of the
other Loan Documents shall bear interest at the rate otherwise applicable
thereto plus 2%, compounded daily until such amount shall be paid in full (after
as well as before judgment).
(b) Amounts Not Overdue. Notwithstanding anything to the contrary stated herein,
upon the occurrence and during the continuance of an Event of Default, at the
option of the Majority Lenders, to the extent permitted by applicable law, the
unpaid principal balance of all Obligations not overdue shall bear interest at
the rate otherwise applicable thereto plus 2% until such Event of Default is
cured or waived to the satisfaction of the Agent and the Majority Lenders.

 

-46-



--------------------------------------------------------------------------------



 



§4.10. Right to Replace Lender
If (w) a Lender requests compensation or the Borrower is required to pay any
additional amounts pursuant to §§4.1(b), 4.5 or 4.6, (x) a Lender’s obligations
with respect to Libor Rate Loans are suspended pursuant to §4.4, (y) in
connection with any proposed amendment, modification, termination, waiver or
consent which requires the approval of each Lender or each Lender directly
affected thereby, and with respect to which approvals from the Majority Lenders
have been obtained, a Lender that has not given, or been deemed to have given,
its approval of such matter, or (z) a Lender is a Defaulting Lender, then, so
long as there does not then exist any Default or Event of Default, the Borrower
may demand that such Lender (the “Affected Lender”) assign its Commitment to an
Eligible Assignee designated by the Borrower and approved by the Agent (or
designated by the Agent and approved by the Borrower), and upon such demand the
Affected Lender shall promptly assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of §20.1 for a purchase price
equal to the aggregate principal balance of the Loan then owing to the Affected
Lender, plus any accrued but unpaid interest thereon and accrued but unpaid fees
owing to the Affected Lender (or such lesser amount as may be agreed on by the
Affected Lender and such Eligible Assignee) and upon such assignment the
Borrower shall pay the fee specified in §20.3. Subject to the approval rights of
the Agent, each of the Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this §4.10.
§4.11. Defaulting Lenders.
4.11.1 Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in §28.
(b) Reallocation of Payments. A Defaulting Lender shall be deemed to have
assigned any and all payments due to it from the Borrower, whether on account of
the outstanding Term Loan, interest, fees or otherwise, to the remaining
non-defaulting Lenders for application to, and reduction of, their respective
pro rata shares of all outstanding Loans. The Defaulting Lender hereby
authorizes the Agent to distribute such payments to the non-defaulting Lenders
in proportion to their respective pro rata shares of the outstanding Term Loans.
If not previously satisfied directly by the Defaulting Lender, a Defaulting
Lender shall be deemed to have satisfied in full a delinquency when and if, as a
result of application of the assigned payments to the outstanding Term Loan of
the nondelinquent Lenders, the Lenders’ respective pro rata shares of the
outstanding Term Loan have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.
(c) Fees. That Defaulting Lender shall not be entitled to receive any fees for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

-47-



--------------------------------------------------------------------------------



 



4.11.2 Defaulting Lender Cure. If the Borrower and the Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will take such other actions as the Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Commitment Percentages, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
§5. COLLATERAL
§5.1. Security Interests. The Obligations shall be secured by (i) a perfected
first-priority lien on, or security title and security interest to be held by
the Agent for the benefit of the Lenders in, the Collateral, and (ii) such
additional collateral, if any, as the Agent, for the benefit of the Lenders from
time to time may accept as security for the Obligations. The Obligations shall
also be guaranteed pursuant to the terms of the Subsidiary Guaranties.
§5.2. Pledged Equity Properties; Pledged Distributions Properties. No Eligible
Borrowing Base Property shall be permitted to be a Pledged Distributions
Property unless the applicable Property Level Loan Documents prohibit such
Eligible Borrowing Base Property from being a Pledged Equity Property, in which
event such Eligible Borrowing Base Property shall be permitted to be a Pledged
Distributions Property.
§5.3. Mortgage Collateral Properties.
(a) If at any time an Eligible Borrowing Base Property is no longer subject to
Property Level Loan Documents due to payment in full of the applicable Property
Level Debt, the Borrower, no later than the date next occurring by which the
Borrower is required to deliver a Certificate of Compliance pursuant to §8.4(e),
shall notify the Agent of the same. If the Agent shall so request, in the
Agent’s reasonable discretion, the Borrower shall cause the Subsidiary Guarantor
that owns such Eligible Borrowing Base Property to deliver, no later than thirty
(30) days after the Agent’s request therefor (or such later date as approved by
the Agent in its reasonable discretion), the following items, each of which
shall be in form and substance reasonably satisfactory to the Agent: (i) a
Security Deed, (ii) an Assignment of Leases and Rents, (iii) an ALTA loan title
insurance policy issued by an insurer reasonably acceptable to the Agent, (iv) a
legal opinion addressed to the Agent and the Lenders from Hogan Lovells LLP (and
state-specific local counsel as may be necessary to furnish a legal opinion
respecting the enforceability of the Security Deed and the Assignment of

 

-48-



--------------------------------------------------------------------------------



 



Leases and Rents), (v) properly completed Uniform Commercial Code financing
statements as required to perfect the security interests granted to Agent
pursuant to the Security Deed and the Assignment of Leases and Rents,
(vi) copies of Uniform Commercial Code search reports listing all effective
financing statements filed against such Subsidiary Guarantor, with copies of
such financing statements, as well as copies of such tax, litigation, judgment,
bankruptcy, intellectual property and any other search reports the Agent may
reasonably request, and (vii) any other documents, instruments, agreements or
information reasonably requested by Agent in connection therewith (the items
described in the foregoing clauses (i) through (vii) collectively are referred
to herein as the “Mortgage Documents”); provided, however, if the repayment in
full of the applicable Property Level Debt has occurred in connection with the
sale or other permanent disposition of the applicable Eligible Borrowing Base
Property in compliance with the terms and conditions of this Agreement or the
refinancing of such Eligible Borrowing Base Property with mortgage Indebtedness
in compliance with the terms and conditions of this Agreement, this §5.3(a)
shall not apply.
(b) In satisfaction of the notice requirements under §5.3(a), the Borrower, the
Trust and the Subsidiary Guarantors hereby notify, and jointly and severally
represent and warrant to, the Agent and the Lenders that the only Eligible
Borrowing Base Properties not subject to Property Level Debt as of the Amendment
No. 5 Effective Date are: (i) the Eligible Borrowing Base Property known as
Gateway Center, with an address of 811 and 831 Russell Avenue, Gaithersburg,
Maryland, owned by FP Gateway Center, LLC; and (ii) the Eligible Borrowing Base
Property known as Glenn Dale Business Center, with an address of 7100 Holladay
Tyler Road, Glenn Dale, Maryland, owned by Glenn Dale Business Center, LLC.
(c) (i) In connection with the release of any Collateral Property Mortgagor as a
Subsidiary Guarantor and its Mortgage Collateral Property from the Borrowing
Base Pool pursuant to §8.13(a)(ii) or (ii) concurrently with the incurrence of
any Mortgage Indebtedness in compliance with the terms and conditions of this
Agreement on any Eligible Borrowing Base Property that is a Mortgage Collateral
Property (without the release of any guarantee by the related Subsidiary
Guarantor or such Eligible Borrowing Base Property from the Borrowing Base
Pool), the Agent, at the Borrower’s sole cost and expense, shall provide the
Borrower with executed discharges of the applicable Security Deed and Assignment
of Leases and Rents and other customary documentation as may be necessary or
reasonably requested by the Borrower to release the Agent’s liens and security
interests in such Mortgage Collateral Property.

 

-49-



--------------------------------------------------------------------------------



 



§6. RECOURSE OBLIGATIONS; JOINT AND SEVERAL LIABILITY. The Obligations are full
recourse obligations of the Borrower, and all of the respective assets and
properties of the Borrower shall be available for the payment in full in cash
and performance of the Obligations. The obligations of the Trust under the Trust
Guaranty are full recourse obligations of the Trust, and all of the respective
assets and properties of the Trust shall be available for the payment in full in
cash and performance thereof. The obligations of the Subsidiary Guarantors under
the Subsidiary Guaranty are full recourse obligations of the Subsidiary
Guarantors, and all of the respective assets and properties of the Subsidiary
Guarantors shall be available for the payment and performance thereof. The
obligations of the Unsecured Revolver Subsidiary Guarantors under the Additional
Subsidiary Guaranty are full recourse obligations of the Unsecured Revolver
Subsidiary Guarantors, and all of the respective assets and properties of the
Unsecured Revolver Subsidiary Guarantors shall be available for the payment and
performance thereof. The liability of the Borrower, each Subsidiary Guarantor
and each Unsecured Revolver Subsidiary Guarantor shall be joint and several for
all Obligations.
§7. REPRESENTATIONS AND WARRANTIES. The Borrower and the Trust, on their own
behalf and on behalf of their respective Subsidiaries, jointly and severally
represent and warrant as of the Amendment No. 5 Effective Date to the Agent and
the Lenders all of the statements contained in this §7.
§7.1. Authority, Etc.
(a) Organization: Good Standing.
(i) FPLP is a limited partnership duly organized, validly existing and in good
standing under the laws of its state of organization; FPLP has all requisite
limited partnership power to own its properties and conduct its business as now
conducted and as presently contemplated; and FPLP is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
the Eligible Borrowing Base Properties owned by it are located and in each other
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a Material Adverse Effect. Each Subsidiary Guarantor
is a limited partnership, general partnership, nominee trust or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the laws of its state of organization; each such Subsidiary
Guarantor has all requisite limited partnership, general partnership, trust,
limited liability company or corporate, as the case may be, power to own its
respective properties and conduct its respective business as now conducted and
as presently contemplated; and each such Subsidiary Guarantor is in good
standing as a foreign entity and is duly authorized to do business in the
jurisdictions where the Eligible Borrowing Base Properties owned by it are
located and in each other jurisdiction where such qualification is necessary
except where a failure to be so qualified in such other jurisdiction would not
have a Material Adverse Effect.

 

-50-



--------------------------------------------------------------------------------



 



(ii) the Trust is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland; each Subsidiary of the Trust
is duly organized, validly existing and in good standing as a corporation,
nominee trust, limited liability company, limited partnership or general
partnership, as the case may be, under the laws of the state of its
organization; the Trust and each of its Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated;
and the Trust is in good standing as a foreign entity and is duly authorized to
do business in the jurisdictions where such qualification is necessary, except
where a failure to be so qualified in such other jurisdiction would not have a
Material Adverse Effect.
(b) Capitalization. The outstanding equity of FPLP is comprised of a general
partner interest and limited partner interests, all of which have been duly
issued and are outstanding and fully paid and non-assessable and, as of the
Amendment No. 5 Effective Date, are owned and held of record by the Persons set
forth on Schedule 7.1(b) attached hereto. All of the issued and outstanding
general partner interests of FPLP are owned and held of record by the Trust.
There are no outstanding securities or agreements exchangeable for or
convertible into or carrying any rights to acquire a general partner interest in
FPLP. There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on FPLP or the Trust which require
or could require FPLP or the Trust to sell, grant, transfer, assign, mortgage,
pledge or otherwise dispose of any general partner interest in FPLP. Except as
set forth in the Agreement of Limited Partnership of FPLP, no general partner
interests of FPLP are subject to any restrictions on transfer or any partner
agreements, voting agreements, trust deeds, irrevocable proxies; or any other
similar agreements or interests (whether written or oral). For so long as any
Subsidiary Guarantor is a Subsidiary Guarantor hereunder, FPLP owns, directly or
indirectly, 100% (by number of votes or controlling interests) of the
outstanding voting interests in each Subsidiary Guarantor and economic interests
in each such Subsidiary Guarantor pursuant to which FPLP would receive, directly
or indirectly, 100% of the net proceeds of a sale or other disposition or
liquidation of the Eligible Borrowing Base Property owned by each such
Subsidiary Guarantor. All of the issued and outstanding Equity Interests of each
Subsidiary Guarantor are owned and held of record by the Persons set forth on
Schedule 7.1(b) attached hereto, and all of such Equity Interests of each such
Person organized as a corporation have been duly issued and are outstanding and
fully paid and non-assessable. There are no outstanding securities or agreements
exchangeable for or convertible into or carrying any rights to acquire any
Equity Interests in any Subsidiary Guarantor. There are no outstanding
commitments, options, warrants, calls or other agreements (whether written or
oral) binding on any Subsidiary Guarantor which require or could require any
Subsidiary Guarantor to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any Equity Interest in such Subsidiary Guarantor (except
with respect to one or more contracts for the disposition of an Eligible
Borrowing Base Property in connection with which no Default or Event of Default
shall have occurred both before and immediately after giving effect to such
disposition individually and after giving effect to all such dispositions), and,
as of the

 

-51-



--------------------------------------------------------------------------------



 



Amendment No. 5 Effective Date, any such commitments, options, warrants, calls
or other agreements relating to FPLP are set forth on Schedule 7.1(b). Except as
disclosed on Schedule 7.1(b) attached hereto, no Equity Interests of any
Subsidiary Guarantor are subject to any restrictions on transfer or any partner
agreements, voting agreements, trust deeds, irrevocable proxies; or any other
similar agreements or interests (whether written or oral) and any such
restrictions or other agreements relating to FPLP as of the Amendment No. 5
Effective Date are set forth on Schedule 7.1(b). All of the Preferred Equity
which exists as of the Amendment No. 5 Effective Date, and each of the
agreements or other documents entered into and/or setting forth the terms,
rights and restrictions applicable to any such Preferred Equity, are listed and
described on Schedule 7.1(b) attached hereto. All of the agreements and other
documents requested by the Agent relating to the Preferred Equity in effect on
the Amendment No. 5 Effective Date have been furnished to the Agent.
(c) Due Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower, any Subsidiary Guarantor or
the Trust is or is to become a party and the transactions contemplated hereby
and thereby (i) are within the authority of the Borrower, such Subsidiary
Guarantor and the Trust, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower, such Subsidiary Guarantor or the Trust
and any general partner or manager thereof, (iii) do not conflict with or result
in any breach or contravention of any provision of law, statute, rule or
regulation to which the Borrower, such Subsidiary Guarantor or the Trust is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower, such Subsidiary Guarantor or the Trust, (iv) do not conflict
with any provision of the Organizational Documents of the Borrower, such
Subsidiary Guarantor, the Trust or any general partner or manager thereof,
(v) do not contravene any provisions of, or constitute Default or Event of
Default hereunder or under any Property Level Loan Document, and (vi) will not
cause a failure to comply with any term, condition or provision of, any other
agreement, instrument, judgment, order, decree, permit, license or undertaking
binding upon or applicable to the Borrower, such Subsidiary Guarantor or the
Trust or any of the Borrower’s, such Subsidiary Guarantor’s or the Trust’s
properties (except for any such failure to comply under any such other
agreement, instrument, judgment, order, decree, permit, license, or undertaking
as would not result in a Material Adverse Effect or in the creation of any
mortgage, pledge, security interest, lien, encumbrance or charge upon any of the
properties or assets of the Borrower, such Subsidiary Guarantor or the Trust.
(d) Enforceability. Each of the Loan Documents to which the Borrower, any
Subsidiary Guarantor or the Trust is a party has been duly executed and
delivered and constitutes the legal, valid and binding obligations of the
Borrower, such Subsidiary Guarantor and the Trust, as the case may be, subject
only to applicable bankruptcy, insolvency, reorganization, moratorium or other
laws relating to or affecting generally the enforcement of creditors’ rights.

 

-52-



--------------------------------------------------------------------------------



 



§7.2. Governmental Approvals. The execution, delivery and performance by the
Borrower and the Trust of this Agreement and the other Loan Documents to which
the Borrower or the Trust is or is to become a party and the transactions
contemplated hereby and thereby do not require (i) the approval or consent of
any governmental agency or authority other than those already obtained and
delivered to the Agent, or (ii) filing with any governmental agency or
authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by the Trust.
§7.3. Title to Properties; Leases.
The Borrower, each Subsidiary Guarantor and the Trust each has good fee to all
of its respective properties, assets and rights of every name and nature
purported to be owned by it, including, without limitation, that:
(a) The Borrower and/or each Subsidiary Guarantor holds good and clear record
and marketable fee simple title to the Eligible Borrowing Base Properties and
all assets or properties relating thereto, subject to no Liens other than
Permitted Liens.
(b) The Borrower, the Subsidiary Guarantors and the Trust will, as of the
Amendment No. 5 Effective Date, own all of the assets as reflected in the
financial statements of the Borrower, the Subsidiary Guarantors and the Trust
described in §7.4, or acquired since the date of such financial statements
(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date).
(c) Set forth on Schedule 7.3(c) attached hereto is a list of each of the direct
or indirect interests of the Borrower or any Subsidiary Guarantor in any
Partially-Owned Entity as of the Amendment No. 5 Effective Date. Such list is
complete and accurate in all material respects as of the date furnished and, as
of the date of any update thereto furnished by Borrower pursuant to §8.5(e),
will be complete and accurate in all material respects as of such date.
§7.4. Financial Statements. The Borrower has furnished to each of the Lenders
the audited consolidated balance sheet of the Trust and its Subsidiaries as of
December 31, 2010, and the related audited consolidated statements of income,
changes in shareholder’s equity and cash flows for the year then ended (the
“Initial Financials”). The Borrower has also furnished or otherwise made
available to each of the Lenders the unaudited consolidated balance sheet of the
Trust and its Subsidiaries as of June 30, 2011, and the related unaudited
consolidated statements of income, changes in shareholder’s equity and cash
flows for the three consecutive fiscal quarters then ended (the “Quarterly
Financials”). Such Initial Financials and such Quarterly Financials have been
prepared in accordance with GAAP and the Initial Financials are accompanied by
an auditors’ report prepared without qualification by the Accountants. The
Initial Financials and the Quarterly Financials are complete and correct in all
material respects and fairly present, in accordance with GAAP consistently
applied throughout the periods to which they apply, the financial condition of
the Trust and its Subsidiaries as at the close of business on the date thereof
and the results of operations for the fiscal year (or fiscal quarter, as
applicable) then ended. There are no contingent liabilities of the Trust or any
of its Subsidiaries as of such date known to the officers of the Trust or any of
its Subsidiaries not disclosed in the Initial Financials or the Quarterly
Financials.

 

-53-



--------------------------------------------------------------------------------



 



§7.5 No Material Changes, Etc. Since the Financial Statement Date, there has
occurred no materially adverse change in the business, operations, assets,
condition (financial or otherwise) or properties of the Trust or FPLP or, taken
as a whole, the Potomac Group.
§7.6. Franchises, Patents, Copyrights, Etc. The Borrower, the Trust and each of
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their respective businesses substantially
as now conducted without known conflict with any rights of others, except where
the failure to so possess could not reasonably be expected to have a Material
Adverse Effect. The Borrower, the Trust and each of their respective
Subsidiaries possess all material Permits relating to each of the Eligible
Borrowing Base Properties. FPLP is pre-approved as a landlord for the United
States government by the General Services Administration as part of the General
Services Administration’s Advanced Acquisition Program (the “AAP
Qualification”).
§7.7 Litigation. Except as disclosed on Schedule 7.7, there are no actions,
suits, proceedings or investigations of any kind pending or, to the Borrower’s
or the Trust’s knowledge, threatened against the Borrower, the Trust or any of
their respective Subsidiaries before any court, tribunal or administrative
agency or board that could reasonably be expected to, either individually or in
the aggregate, result in a Material Adverse Effect, or materially impair the
right of the Trust or FPLP or, taken as a whole, the Potomac Group, to carry on
its businesses substantially as now conducted by it, or result in any
substantial liability not fully covered by insurance, or for which adequate
reserves are not maintained, as reflected in the applicable consolidated
financial statements or SEC Filings of the Borrower and the Trust, or which
question the validity of this Agreement or any of the other Loan Documents, or
any action taken or to be taken pursuant hereto or thereto.
§7.8. No Materially Adverse Contracts, Etc. Neither the Borrower, the Trust nor
any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or could reasonably expected in the future to have a
Material Adverse Effect. None of the Borrower, the Trust or any of their
respective Subsidiaries is a party to any contract or agreement that has had, or
could reasonably be expected to have, a Material Adverse Effect.
§7.9. Compliance With Other Instruments, Laws, Etc. Neither the Borrower, the
Trust nor any of their respective Subsidiaries is in violation of any provision
of its partnership agreement, charter or other Organizational Document, as the
case may be, or any agreement or instrument to which it may be subject or by
which it or any of its properties may be bound (including, without limitation,
any Property Level Loan Document) or any decree, order, judgment, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

 

-54-



--------------------------------------------------------------------------------



 



§7.10. Tax Status. Each of the Borrower, the Trust and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject and has set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply, and (b) has paid all federal
and state income and all other material taxes or other governmental assessments
and charges that are due and payable, except those being contested in accordance
with §8.9.
§7.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.
§7.12. Investment Company Acts. None of the Borrower, the Trust or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.
§7.13. Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc. The exact legal name of the Borrower, the Subsidiary Guarantors and the
Trust, and their respective jurisdictions of organization as of the Amendment
No. 5 Effective Date are set forth on Schedule 7.13 attached hereto. Except for
Permitted Liens, there is no effective financing statement, security agreement,
chattel mortgage, real estate mortgage, equipment lease, financing lease,
option, encumbrance or other document filed or recorded with any filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien or encumbrance on, or security interest
in, any Eligible Borrowing Base Property, any Mortgage Collateral Property, any
Pledged Entity or the Equity Interests of any Pledged Entity. Neither the
Borrower, any Subsidiary Guarantor nor the Trust has pledged or granted any lien
on or security interest in or otherwise encumbered or transferred any of their
respective interests in the Borrower or any Subsidiary Guarantor, as applicable
(including in the case of the Trust, its interests in FPLP), except in favor of
the Agent and Lenders in connection with this Agreement.
§7.14. Absence of Liens. The Borrower or a Subsidiary Guarantor is the owner of
the Eligible Borrowing Base Properties, free from any Lien, except for Permitted
Liens. The Borrower or a Subsidiary Guarantor is the owner of the Pledged
Interests free from any Lien, except for Permitted Liens.

 

-55-



--------------------------------------------------------------------------------



 



§7.15. Certain Transactions. Except as set forth on Schedule 7.15, none of the
officers, partners, directors, or employees of the Trust, the Borrower or any of
their Subsidiaries is presently a party to any transaction with the Borrower,
the Trust or any of their respective Subsidiaries (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, partner, director or such employee or, to the knowledge
of the Borrower or the Trust, any corporation, partnership, trust or other
entity in which any officer, partner, director, or any such employee or natural
Person related to such officer, partner, director or employee or other Person in
which such officer, partner, director or employee has a direct or indirect
beneficial interest has a substantial interest or is an officer, director,
trustee or partner.
§7.16. Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans.
Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, the Trust nor any ERISA Affiliate (i) maintains or contributes to, or
in the prior six years has maintained or contributed to, any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, (ii) has any accrued
unfunded or underfunded liabilities with respect to any Employee Benefit Plan
(other than with respect to any employee welfare benefit plan within the meaning
of §3(l) or §3(2)(B) of ERISA or any plan that is described in §201(2) or
§201(7) of ERISA), Guaranteed Pension Plan or Multiemployer Plan or are subject
to any condition under any Multiemployer Plan that has or with the passage of
time may create a withdrawal liability, or (iii) has failed to operate each
Employee Benefit Plan maintained by the Borrower, the Trust or any of their
respective ERISA Affiliates in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions. With
respect to any Employee Benefit Plan that is an employee welfare benefit plan
within the meaning of §3(l) or §3(2)(B) of ERISA or any plan that is described
in §201(2) or §201(7) of ERISA, none of the Borrower, the Trust nor any ERISA
Affiliate has any accrued liability in excess of $5,000,000 that was not
incurred in the ordinary course or any accrued liability in excess of
$10,000,000.
§7.17. Regulations U and X. No portion of any Loan is to be used for the purpose
of purchasing or carrying any “margin security” or “margin stock” as such terms
are used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224.

 

-56-



--------------------------------------------------------------------------------



 



§7.18. Environmental Compliance. The Borrower has caused Phase I and other
environmental assessments or similar assessments (collectively, the
“Environmental Reports”) to be conducted as the Borrower has determined
appropriate in its commercially reasonable judgment to investigate the past and
present environmental condition and usage of the Real Estate Assets, and, to the
extent requested by the Agent, true and complete copies of the same have been
delivered to the Agent. To the Borrower’s knowledge, except as otherwise
expressly specified in the Environmental Reports, the Borrower makes the
following representations and warranties:
(a) None of the Borrower, its Subsidiaries, the Trust or any operator of the
Real Estate Assets or any portion thereof, or any operations thereon is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under the Resource Conservation and Recovery Act
(“RCRA”), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal Clean Air Act,
the Toxic Substances Control Act, or any state or local statute, regulation,
ordinance, order or decree relating to health, safety or the environment
(hereinafter “Environmental Laws”), which violation or alleged violation has, or
its remediation would have, by itself or when aggregated with all such other
violations or alleged violations, a Material Adverse Effect, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible Borrowing
Base Properties.
(b) None of the Borrower, the Trust or any of their respective Subsidiaries has
received written notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, the Trust or any of their respective Subsidiaries
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law, or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances, which event described in
any such notice would have a Material Adverse Effect, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible Borrowing
Base Properties.
(c) (i) No portion of the Real Estate Assets has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of any
Real Estate Assets except in accordance with applicable Environmental Laws,
(ii) in the course of any activities conducted by the Borrower, the Trust, their
respective Subsidiaries or the operators of their respective properties or any
ground or space tenants on any Real Estate Asset, no Hazardous Substances have
been generated or are being used on such Real Estate Asset except in accordance
with applicable Environmental Laws, (iii) there has been no present or past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate Assets in violation
of applicable Environmental Laws, (iv) there have been no Releases in violation
of applicable Environmental Laws upon, from or into

 

-57-



--------------------------------------------------------------------------------



 



any real property in the vicinity of any of the Real Estate Assets which,
through soil or groundwater contamination, may have come to be located on such
Real Estate Asset, and (v) to the best of Borrower’s knowledge, any Hazardous
Substances that have been generated on any of the Real Estate Assets during
ownership thereof by the Borrower, the Trust, their respective Subsidiaries or
the operations of their respective properties have been transported off-site
only in compliance with all applicable Environmental Laws; to the extent, in
each case, any of the events described in clauses (i) through (v) above would
have a Material Adverse Effect, or constitutes a Disqualifying Environmental
Event with respect to any of the Eligible Borrowing Base Properties.
(d) None of the Borrower, the Trust or any of the Real Estate Assets is subject
to any applicable Environmental Law requiring the performance of Hazardous
Substances site assessments, or the removal or remediation of Hazardous
Substances, or the giving of notice to any governmental agency or the recording
or delivery to other Persons of an environmental disclosure document or
statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.
§7.19. Subsidiaries. Schedule 7.19 sets forth, as of the Amendment No. 5
Effective Date, all of the respective Subsidiaries of FPLP and the Trust,
together with the exact legal name of each of such entities (including the
Trust) and, in the case of the Trust, the Borrower and each Guarantor, the tax
identification number of each of such entities.
§7.20. Disclosure. All of the representations and warranties made by or on
behalf of the Borrower, the Trust, and their respective Subsidiaries in this
Agreement and the other Loan Documents or any documents or instruments delivered
by or on behalf of the Borrower, the Trust and their respective Subsidiaries to
the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects as of the date furnished
(except to the extent that such representations and warranties relate expressly
to an earlier date, in which case, the same were true and correct in all
material respects as of such earlier date). No report, financial statement,
certificate or other information furnished in writing (which for the purposes
hereof shall include all materials delivered electronically or by email) by or
on behalf of any Borrower to the Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or, when taken together with all other information
furnished, omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time prepared
(it being understood that the projected financial information is not to be
viewed as facts or guaranties of future performance, that actual results may
vary materially from the projected financial information and that the Borrower
and the Trust make no representation that the projected financial information
will in fact be realized).

 

-58-



--------------------------------------------------------------------------------



 



§7.21. REIT Status. The Trust has not taken any action that would prevent it
from maintaining its qualification as a REIT for its tax years ending
December 31, 2005 through December 31, 2010, or from maintaining such
qualification at all times during the term of this Agreement.
§7.22. Anti-Terrorism Regulations. None of the Borrower, the Trust or any of
their respective Subsidiaries: (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) or who engages in any dealings or transactions prohibited by
Section 2 of such executive order, (ii) is a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC and
available at www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, or is subject to the limitations or prohibitions
under any other OFAC regulation or executive order; (iii) is (A) an agency of
the government of a country, (B) an organization controlled by a country, or
(C) a person resident in a country that is subject to a sanctions program
identified on the list maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, as such program may be applicable to such country, agency,
organization or person; or (iv) derives any of its material assets or operating
income from investments in or transactions with any such agency, organization or
person. None of the proceeds from any Loan will knowingly be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and the
Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that:
§8.1. Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest, fees, charges and
other amounts and Obligations provided for in this Agreement and the other Loan
Documents, all in accordance with the terms of this Agreement, the Notes and the
other Loan Documents.
§8.2. Maintenance of Office; Jurisdiction of Organization, Etc. Each of the
Borrower, the Subsidiary Guarantors and the Trust will maintain its chief
executive office in Bethesda, Maryland, or at such other place in the United
States of America as each of them shall designate by written notice to the Agent
to be delivered at least thirty (30) days (or such shorter period as approved by
the Agent) prior to any change of chief executive office, where, subject to §21,
notices, presentations and demands to or upon the Borrower, the Subsidiary
Guarantors and the Trust in respect of the Loan Documents may be given or made.
Not later than the time required for delivery to the Agent of the financial
statements referred to in subsections (a) and (b) of §8.4, the Borrower, the
Subsidiary Guarantors and the Trust shall provide the Agent with written notice
of any changes in name, tax identification number, address, jurisdiction of
organization or form of organization of the Borrower, any Subsidiary Guarantor
or the Trust provided that, nothing in this §8.2 shall limit the covenants and
obligations of the Borrower, the Subsidiary Guarantors and the Trust set forth
in §8.20.

 

-59-



--------------------------------------------------------------------------------



 



§8.3. Records and Accounts. Each of the Borrower, the Subsidiary Guarantors and
the Trust will (a) keep, and cause each of its Subsidiaries to keep, true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP and (b) maintain adequate accounts and
reserves as the Borrower and the Trust shall determine in their good faith
business judgment and, in the case of such reserves, in accordance with GAAP,
for all taxes (including income taxes), contingencies, depreciation and
amortization of its properties and the properties of its Subsidiaries.
§8.4. Financial Statements, Certificates and Information. The Borrower and the
Trust will deliver to the Agent:
(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Trust, the audited consolidated balance
sheet of the Trust and its Subsidiaries at the end of such year, and the related
audited consolidated statements of income, changes in shareholder’s equity and
cash flows for the year then ended, in each case, setting forth in comparative
form the figures as of the end of and for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP (which
may be provided by inclusion in the Form 10-K of the Trust filed with the SEC
for such period and delivered to the Agent), and, in each case, accompanied by
an auditor’s report prepared without qualification by the Accountants (and the
Borrower also shall deliver the foregoing for FPLP on a consolidated basis);
together with a certification by the principal financial or accounting officer
of the Borrower and the Trust that the information contained in such financial
statements is complete and correct in all material respects and fairly presents,
in accordance with GAAP consistently applied throughout the period to which it
applies, the financial position of the Trust and its Subsidiaries on the date
thereof (which may be provided by inclusion in the Form 10-K of the Trust filed
with the SEC for such period and delivered to the Agent);
(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its March 31, June 30 and September 30 fiscal quarters,
copies of the unaudited consolidated balance sheet of the Trust and its
Subsidiaries, as at the end of such quarter, and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for the portion of the Trust’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP (which may be provided by inclusion
in the Form 10-Q of the Trust filed with the SEC for such period and delivered
to the Agent), together with a certification by the principal financial or
accounting officer of the Borrower and the Trust that the information contained
in such financial statements is complete and correct in all material respects
and fairly presents, in accordance with GAAP consistently applied throughout the
period to which it applies, the financial position of the Trust and its
Subsidiaries on the date thereof (which may be provided by inclusion in the Form
10-Q of the Trust filed with the SEC for such period and delivered to the Agent)
(subject to normal year-end adjustments and the absence of footnotes) (and the
Borrower also shall deliver the foregoing for FPLP on a consolidated basis);

 

-60-



--------------------------------------------------------------------------------



 



(c) as soon as practicable, but in any event not later than ninety (90) days
after the end of each of its fiscal years, a rent roll and operating statement
in respect of each Eligible Borrowing Base Property, certified by the chief
financial or accounting officer of the Borrower as true and correct;
(d) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the fiscal quarters of the Borrower, a rent roll and
operating statement in respect of each Eligible Borrowing Base Property,
certified by the chief financial or accounting officer of the Borrower as true
and correct;
(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a Certificate of Compliance in the form of
Exhibit C hereto signed by the chief financial or accounting officer of the
Borrower, and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §10;
(f) promptly as they become available, a copy of each report submitted to the
Borrower, the Trust or any of their respective subsidiaries by the Accountants
in connection with each annual audit of the books of the Borrower, the Trust or
such Subsidiary by such Accountants or in connection with any interim audit
thereof pertaining to any phase of the business of the Borrower, the Trust or
any such Subsidiary;
(g) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower or any Subsidiary Guarantor (other than the Loans)
for borrowed money, to the extent that the information or disclosure contained
in such material refers to or could reasonably be expected to have a Material
Adverse Effect;
(h) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature filed with the SEC or sent to the
stockholders of the Trust;
(i) unless delivered pursuant to clauses (a) or (b) above, as applicable, as
soon as practicable, but in any event not later than ninety (90) days after the
end of each fiscal year of the Trust, copies of the Form 10-K statement filed by
the Trust with the SEC for such fiscal year, and as soon as practicable, but in
any event not later than fifty (50) days after the end of each fiscal quarter of
the Trust copies of the Form 10-Q statement filed by the Trust with the SEC for
such fiscal quarter, provided that, in either case, if the SEC has granted an
extension for the filing of such statements, the Trust shall deliver such
statements to the Agent within ten (10) days after the filing thereof with the
SEC;

 

-61-



--------------------------------------------------------------------------------



 



(j) in the case of the Borrower and the Trust, as soon as practicable, but in
any event not later than thirty (30) days after the end of each of their
respective fiscal years, a business plan for the next fiscal year (including pro
forma projections for such period);
(k) if requested by the Agent, a certification by the chief financial or
accounting officer of the Borrower of the state and federal taxable income of
the Trust and its Subsidiaries as of the end of any applicable fiscal year; and
(l) from time to time such other financial data and other information about the
Borrower, the Trust, the Subsidiary Guarantor, the Unsecured Revolver Subsidiary
Guarantors and their respective Subsidiaries, the Real Estate Assets (including
the Eligible Borrowing Base Properties), the Pledged Interests and the
Partially-Owned Entities as the Agent or any Lender (through the Agent) may
reasonably request. Without limitation of the foregoing, at the request of the
Agent, the Borrower will deliver to the Agent information relating to (i) the
determination of the existence or absence of a Disqualifying Environmental Event
or a Disqualifying Structural Event, (ii) title to any Eligible Borrowing Base
Property, (iii) the Property Level Loan Documents and Property Level Debt, and
(iv) insurance coverage.
§8.5. Notices.
(a) Defaults. The Borrower will, promptly after obtaining knowledge of the same,
notify the Agent in writing of the occurrence of (i) any Default or Event of
Default and (ii) any default or event of default under any Property Level Loan
Document. If any Person shall give any notice or take any other action in
respect of (x) a claimed Default (whether or not constituting an Event of
Default) under this Agreement or (y) a claimed failure by the Borrower, the
Subsidiary Guarantors, the Trust or any of their respective Subsidiaries, as
applicable, to comply with any term, condition or provision of or under any
note, evidence of Indebtedness, indenture or other obligation in excess of
$20,000,000, individually or in the aggregate, in respect of Indebtedness that
is Without Recourse and in excess of $5,000,000, individually or in the
aggregate, in respect of Indebtedness that is Recourse, to which or with respect
to which any of them is a party or obligor, whether as principal or surety, and
such failure to comply would permit the holder of such note or obligation or
other evidence of Indebtedness to accelerate the maturity thereof, the Borrower
shall forthwith give written notice thereof to the Agent and each of the
Lenders, describing the notice or action and the nature of the claimed failure
to comply.

 

-62-



--------------------------------------------------------------------------------



 



(b) Environmental Events. The Borrower will promptly give notice in writing to
the Agent (i) upon Borrower’s, the Subsidiary Guarantor’s or the Trust’s
obtaining knowledge of any material violation (as determined by the Borrower,
the Subsidiary Guarantor or the Trust in the exercise of its reasonable
discretion) of any Environmental Law regarding any Real Estate Asset or
Borrower’s, the Subsidiary Guarantor’s or the Trust’s operations, (ii) upon
Borrower’s, the Subsidiary Guarantor’s or the Trust’s obtaining knowledge of any
known Release of any Hazardous Substance at, from, or into any Real Estate Asset
which it reports in writing or is reportable by it in writing to any
governmental authority and which could reasonably be expected to be a
Disqualifying Environmental Event, with respect to any of the Eligible Borrowing
Base Properties or which could reasonably be expected to have a Material Adverse
Effect, (iii) upon Borrower’s, the Subsidiary Guarantor’s or the Trust’s receipt
of any notice of material violation of any Environmental Laws or of any material
Release of Hazardous Substances in violation of any Environmental Laws or any
matter that could reasonably be expected to be a Disqualifying Environmental
Event with respect to any of the Eligible Borrowing Base Properties, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) Borrower’s or the Trust’s or
any other Person’s operation of such Eligible Borrowing Base Property,
(B) contamination on, from or into any Eligible Borrowing Base Property, or
(C) investigation or remediation of off-site locations at which Borrower, the
Subsidiary Guarantor or the Trust or any of its predecessors are alleged to have
directly or indirectly disposed of Hazardous Substances, or (iv) upon
Borrower’s, the Subsidiary Guarantor’s or the Trust’s obtaining knowledge that
any expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which Borrower, the Subsidiary Guarantor or
the Trust or any Subsidiary or Partially-Owned Entity may be liable or for which
a lien may be imposed on any Real Estate Asset.
(c) Notification of Claims against Eligible Borrowing Base Properties. The
Borrower will, and will cause each Subsidiary to, promptly upon becoming aware
thereof, notify the Agent in writing (with copies to the Agent for each Lender)
of any setoff, claims, withholdings or other defenses to which any of the
Eligible Borrowing Base Properties are subject, which (i) could reasonably be
expected to (x) have a Material Adverse Effect, or (y) have a materially adverse
effect on the value of any such Eligible Borrowing Base Property, or (ii) with
respect to such Eligible Borrowing Base Property, constitute a Disqualifying
Environmental Event, a Disqualifying Structural Event or a Lien subject to the
bonding or insurance requirement of §9.2(vii).
(d) Notice of Litigation and Judgments. The Borrower and the Trust will give
notice to the Agent in writing (with copies to the Agent for each Lender) within
three (3) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings an adverse determination in
which could result in a Material Adverse Effect, or which could have a
materially adverse effect on any of the Pledged Interests or any Eligible
Borrowing Base Property or to which the Borrower, a Subsidiary Guarantor, the
Trust or any of their respective Subsidiaries is or is to become a party
involving a claim against the Borrower, a Subsidiary Guarantor, the Trust or any
of their respective Subsidiaries that could reasonably be expected to have a
Material Adverse Effect or to have a materially adverse effect on the value or
operation of an Eligible Borrowing Base Property and stating the nature and
status of such litigation or proceedings. The Borrower and the Trust will give
notice to the Agent and each of the Lenders, in writing, in form and detail
reasonably satisfactory to the Agent, within three (3) days of any judgment not
covered by insurance, final or otherwise, against the Borrower, a Subsidiary
Guarantor, the Trust or any of such Subsidiaries in an amount in excess of
$5,000,000.

 

-63-



--------------------------------------------------------------------------------



 



(e) Schedule 7.3(c). Not later than the time required for delivery to the Agent
of the financial statements referred to in subsections (a) and (b) of §8.4, the
Borrower and the Trust shall provide the Agent in writing with any updates or
changes to the information set forth on Schedule 7.3(c) attached hereto, and
such Schedule 7.3(c) shall be deemed amended thereby.
§8.6. Existence of Borrower; Maintenance of Properties. The Borrower, the
Subsidiary Guarantors and the Trust will do or cause to be done all things
necessary to, and shall, preserve and keep in full force and effect its
respective existence in its jurisdiction of organization and will do or cause to
be done all things necessary to preserve and keep in full force all of its
respective rights and franchises and, except as could not reasonably be expected
to have a Material Adverse Effect, those of its respective Subsidiaries which
may be necessary to properly and advantageously conduct the businesses conducted
by it. The Borrower and each of the Subsidiary Guarantors (a) will cause all
necessary repairs, renewals, replacements, betterments and improvements to be
made to all Real Estate Assets owned or controlled by it, all as in the judgment
of the Borrower or such Subsidiary Guarantor may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, subject to the terms of the applicable Leases and
partnership agreements or other entity charter documents, and in any event, will
keep all of the Real Estate Assets (for so long as such Real Estate Assets are
owned by the Borrower, a Subsidiary Guarantor or any of their respective
Subsidiaries) in a condition consistent with the Real Estate Assets currently
owned or controlled by the Borrower or its Subsidiaries, (b) will cause all of
its other properties and those of their respective Subsidiaries (to the extent
controlled by the Borrower or the Subsidiary Guarantor) used or useful in the
conduct of its business or the business of its Subsidiaries to be maintained and
kept in good condition, repair and working order, ordinary wear and tear and
casualty and condemnation events excepted, (c) will not permit the Trust to
directly own or lease any Real Estate Asset, and (d) will, and will cause each
of their respective Subsidiaries to continue to engage primarily in the
businesses now conducted by them and in related businesses, all of the foregoing
to the extent necessary to comply with the other terms and conditions set forth
in this Agreement, and in the case of clauses (a) and (b) above to the extent,
in the good faith judgment of the Borrower, necessary to properly and
advantageously conduct the businesses being conducted by it. Without limitation
of the foregoing, the business in which the Borrower and its Subsidiaries are
engaged will be limited to the acquisition, development, ownership and operation
of income-producing office, industrial and flex properties in the Mid-Atlantic
United States and any business activities reasonably related thereto and
Investments permitted under §9.3 incidental thereto.

 

-64-



--------------------------------------------------------------------------------



 



§8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties. The Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect the Trust’s existence as
a Maryland corporation. The Trust will at all times (i) maintain its status as a
REIT and not take any action which could lead to its disqualification as a REIT
and (ii) continue to operate as a self-directed and self-administered REIT and
be listed on a nationally-recognized stock exchange. The Trust will not engage
in any business other than the business of acting as a REIT and serving as the
general partner and limited partner of the Borrower and matters directly
relating thereto, and shall (x) conduct all or substantially all of its business
operations through the Borrower or through subsidiary partnerships or other
entities owned by the Borrower, (y) own no real property or material personal
property other than through its ownership interests in the Borrower and
(z) continue to hold in excess of 80% of the partnership interests of FPLP and
to be the sole general partner thereof (including entitlement to not less than
80% of the voting and control of FPLP), and such partnership interests shall be
free of any and all options, warrants, calls or similar agreements and all
restrictions on transfer (whether written or oral) other than as set forth in
Articles VII and IX of the Agreement of Limited Partnership of FPLP. The Trust
will (a) cause all of its properties and those of its Subsidiaries used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order, ordinary wear
and tear and casualty and condemnation events excepted, (b) cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Trust may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times and (c) cause each of its Subsidiaries to continue to engage
primarily in the businesses now conducted by it and in related businesses, in
each case under clauses (a), (b) and (c) above to the extent, in the good faith
judgment of the Trust, necessary to properly and advantageously conduct the
businesses being conducted by it.
§8.8. Insurance. The Borrower, the Subsidiary Guarantors and the Trust will
maintain with respect to their other properties, and will cause each of their
respective Subsidiaries to maintain, with financially sound and reputable
insurers, insurance with respect to such properties and its business against
such casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent.
§8.9. Taxes. The Borrower and the Subsidiary Guarantors will, and will cause the
Trust and each of their respective Subsidiaries to, pay or cause to be paid real
estate taxes, other taxes, assessments and other governmental charges against
the Real Estate Assets before the same become delinquent and will duly pay and
discharge, or cause to be paid and discharged, before the same shall become
overdue, all taxes, assessments and other governmental charges imposed upon its
sales and activities, or any part thereof, or upon the income or profits
therefrom, as well as all claims for labor, materials, or supplies that if
unpaid might by law become a lien or charge upon any of the Real Estate Assets;
provided that (i) any such tax, assessment, other governmental charge or claim
need not be paid if

 

-65-



--------------------------------------------------------------------------------



 



the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings that operate to suspend the collection and enforcement
thereof, and (ii) the Borrower, the Subsidiary Guarantor or the Trust shall have
set aside on its books adequate reserves with respect thereto; and provided
further that the Borrower, the Subsidiary Guarantors or the Trust will pay all
such taxes, assessments, other governmental charges or claims forthwith prior to
the consummation of proceedings to foreclose any lien that may have attached as
security therefor. Promptly upon request by the Agent if required for bank
regulatory compliance purposes or similar bank purposes, the Borrower will
provide evidence of the payment of real estate taxes, other taxes, assessments
and other governmental charges against the Real Estate Assets in the form of
receipted tax bills or other form reasonably acceptable to the Agent, or
evidence of the existence of applicable contests as contemplated herein.
§8.10. Inspection of Properties and Books; Treatment of Certain Information;
Confidentiality. (a) Subject to the rights of tenants to limit or prohibit such
access, as denoted in the applicable Leases, the Borrower, the Subsidiary
Guarantors and the Trust will permit the Agent or any of its designated
representatives upon reasonable notice (which notice may be given orally or in
writing and provided that no notice shall be required if a Default or Event of
Default has occurred and is continuing), to visit and inspect any of the
properties of the Borrower, such Subsidiary Guarantor, the Trust or any of their
respective Subsidiaries to examine the books of account of the Borrower, such
Subsidiary Guarantor, the Trust and their respective Subsidiaries (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, such Subsidiary Guarantor, the Trust and their
respective Subsidiaries with, and to be advised as to the same by, its officers,
all at such reasonable times and intervals as the Agent may reasonably request.
(b) [Reserved]
(c) The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall, upon the request of the Agent, be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arranger, and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing,
Borrower shall be under no obligation to mark any such materials “PUBLIC”, and
each Public Lender shall designate to the Agent one or more persons who are
entitled to receive and view any such materials containing material non public
information to the same extent as Lenders that are not Public Lenders.

 

-66-



--------------------------------------------------------------------------------



 



(d) Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or any
third party that may be invited to become a party to, and a “Lender” under, this
Agreement in connection with an Increase pursuant to §2.8 of this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Agent or any Lender on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.

 

-67-



--------------------------------------------------------------------------------



 



§8.11. Compliance with Laws, Contracts, Licenses, and Permits. The Borrower, the
Subsidiary Guarantors and the Trust will comply with, and will cause each of
their respective Subsidiaries to comply with (a) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted that
are material in any respect to the operation of their respective businesses in
the ordinary course and consistent with past practices, including, without
limitation, all such Environmental Laws and all such applicable federal and
state securities laws, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect, (b) the provisions of
its partnership agreement or corporate charter and other Organizational
Documents, as applicable, (c) all material agreements and instruments to which
it is a party or by which it or any of its properties may be bound (including
the Real Estate Assets, the Leases and the Property Level Loan Documents, as
applicable), except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect, and (d) all applicable decrees,
orders, and judgments, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect. If at any time while
the Term Loan or any Note or other Obligation is outstanding, any Permit shall
become necessary or required in order that the Borrower or any Subsidiary
Guarantor may fulfill any of its obligations hereunder, the Borrower, the
Subsidiary Guarantors and the Trust and their respective Subsidiaries will
immediately take or cause to be taken all reasonable steps within the power of
the Borrower, such Subsidiary Guarantor or the Trust, as applicable, to obtain
such Permit and furnish the Agent with evidence thereof.
§8.12. Use of Proceeds. Subject at all times to the other provisions of this
Agreement, including without limitation §7.17, the Borrower will use the
proceeds of the Loans solely to finance acquisitions and rehabilitation of
Permitted Properties, to repay amounts outstanding under the Unsecured Revolver
and for its working capital and general corporate purposes.
§8.13. Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Unencumbered Pool.
(a) (i) If, after the Amendment No. 5 Effective Date, the Borrower wishes to
designate as an Eligible Borrowing Base Property a Real Estate Asset that
otherwise qualifies as an Eligible Borrowing Base Property but is owned by a
Person other than the Borrower or a Subsidiary Guarantor, the Borrower shall
give the Agent at least ten (10) Business Days’ prior written notice thereof.
Such written notice shall specify whether such potential Eligible Borrowing Base
Property is intended to be a Mortgage Collateral Property, a Pledged Equity
Property or a Pledged Distributions Property, provided that such potential
Eligible Borrowing Base Property shall only be permitted to be a Pledged
Distributions Property to the extent that the applicable Property Level Loan
Documents prohibit such property from being a Pledged Equity Property, and
provided further that, if such potential Eligible Borrowing Base Property is not
subject to Property Level Loan Documents, the Agent may decide, in its
reasonable discretion, that such potential Eligible Borrowing Base Property may
not be added to the Borrowing Base Pool unless it will be added as a Mortgage
Collateral Property. Prior to the addition of any Real Estate Asset to the
Borrowing Base Pool, the Borrower and/or the potential

 

-68-



--------------------------------------------------------------------------------



 



Subsidiary Guarantor shall deliver to the Agent each of the following, all of
which must be satisfactory to and approved by the Agent: (A) the applicable
Joinder Documents, which shall include, without limitation, a joinder to the
Subsidiary Guaranty pursuant to which such Wholly-Owned Subsidiary which owns
the potential Eligible Borrowing Base Property guarantees the Obligations, the
Mortgage Documents, if applicable, or a supplement to the Equity Pledge
Agreement or the Distributions Pledge Agreement, as applicable, pursuant to
which the Equity Interests of such Subsidiary or the rights to Distributions
attributable thereto shall be pledged to the Agent and a supplement to the
Account Agreement, if applicable; (ii) the organizational structure and
Organizational Documents for the direct and indirect owners of such potential
Eligible Borrowing Base Property; (iii) the operating statements and rent roll
with respect to such potential Eligible Borrowing Base Property; (iv) a
Certificate of Compliance in the form of Exhibit C evidencing compliance with
the covenants set forth in §10, and containing a certification that no Default
or Event of Default exists and that such potential Borrowing Base Asset is not
the subject of a Disqualifying Environmental Event or a Disqualifying Structural
Event, in each case after giving effect to the inclusion of the additional
Eligible Borrowing Base Property; and (v) such other documents, instruments,
agreements, amendments or supplements to existing Security Documents, opinions
or other information as the Agent deems necessary or advisable with respect to
such potential Eligible Borrowing Base Property, the potential Subsidiary
Guarantor or the potential Pledged Interests.
(ii) At any time and from time to time but only for so long as no Default or
Event of Default shall then exist, the Borrower may notify Agent, in writing
(each, a “Release Notice”), that the Borrower would like one (1) or more
Eligible Borrowing Base Properties to be removed from the Borrowing Base Pool.
Such Release Notice shall be accompanied by a Certificate of Compliance in the
form of Exhibit C, evidencing compliance with §10 and certifying as to no
Default or Event of Default after giving effect to the requested release. Upon
the Agent’s receipt of such Release Notice, such Eligible Borrowing Base
Properties (each, a “Released Property”) shall be removed from the Borrowing
Base Pool and any Subsidiary Guarantor which is the owner of a Released Property
(and is not the owner of any other Eligible Borrowing Base Property) shall be
released from its obligations under the Subsidiary Guaranty. In connection with
such release, the Agent, at the Borrower’s sole cost and expense, shall provide
the Borrower with such releases and other customary documentation as may be
necessary or reasonably requested by the Borrower to release the Agent’s liens
and security interests in any collateral associated with such Released Property
and Subsidiary Guarantor.
(iii) FPLP will not permit any Subsidiary Guarantor that owns an Eligible
Borrowing Base Property to have any Subsidiaries unless such Subsidiary’s
business, obligations and undertakings are exclusively related to the business
of such Subsidiary Guarantor.

  (b)   The Borrower and the Trust shall, on a consolidated basis, remain
solvent at all times.

 

-69-



--------------------------------------------------------------------------------



 



(c) In the event the Borrower wishes to add a Real Estate Asset to the Borrowing
Base Pool which does not meet one or more of the Borrowing Base Property
Conditions or the provisions of §8.13(c), such Real Estate Asset may be included
in the Borrowing Base Pool with the approval of the Agent and the Majority
Lenders.
§8.14. Further Assurances. The Borrower and the Trust will, and will cause each
Subsidiary Guarantor and each Unsecured Revolver Subsidiary Guarantor to,
cooperate with the Agent and the Lenders and execute such further instruments
and documents as the Lenders or the Agent shall reasonably request to carry out
to their satisfaction the transactions contemplated by this Agreement and the
other Loan Documents.
§8.15. Interest Rate Protection. In the event that the Borrower’s floating rate
Indebtedness that is not otherwise subject to interest rate protection
arrangements at any time exceeds twenty-five percent (25%) of Consolidated Gross
Asset Value, the Borrower shall obtain and maintain in effect interest rate
protection arrangements (by means of hedging techniques or vehicles such as
interest rate swaps, interest rate caps, interest rate corridors or interest
rate collars (or other mechanism approved by the Agent), in each case to be
capped at a rate reasonably satisfactory to the Agent and otherwise in form and
substance reasonably satisfactory to the Agent) (an “Interest Rate Protection
Arrangement”) for a term and in an amount reasonably satisfactory to the Agent.
Once obtained, the Borrower shall maintain such arrangements in full force and
effect as provided therein, and shall not, without the approval of the Agent,
modify, terminate, or transfer such arrangements during the period in which the
Borrower’s floating rate Indebtedness exceeds twenty-five percent (25%) of
Consolidated Gross Asset Value.
§8.16. Environmental Indemnification. The Borrower and the Trust each covenants
and agrees that it will indemnify and hold the Agent and each Lender, and each
of their respective Affiliates, harmless from and against any and all claims,
expense, damage, loss or liability incurred by the Agent or any Lender
(including all reasonable costs of legal representation incurred by the Agent or
any Lender, but excluding, as applicable, for the Agent or a Lender any claim,
expense, damage, loss or liability as a result of the gross negligence or
willful misconduct of the Agent or such Lender or any of their respective
Affiliates) relating to (a) any Release or threatened Release of Hazardous
Substances on any Real Estate Asset; (b) any violation of any Environmental Laws
with respect to conditions at any Real Estate Asset or the operations conducted
thereon; (c) the investigation or remediation of off-site locations at which the
Borrower, a Subsidiary Guarantor, an Unsecured Revolver Subsidiary Guarantor,
the Trust or any of their respective Subsidiaries or their predecessors are
alleged to have directly or indirectly disposed of Hazardous Substances; or
(d) any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances relating to Real Estate Assets (including,
but not limited to, claims with respect to wrongful death, personal injury or
damage to property). It is expressly acknowledged by the Borrower, the
Subsidiary Guarantors and the Unsecured Revolver Subsidiary Guarantors that,
notwithstanding the introductory paragraph of this §8, this covenant of
indemnification shall survive the repayment of the amounts owing under the Notes
and this Agreement and the termination of this Agreement and the obligations of
the Lenders hereunder and shall inure to the benefit of the Agent and the
Lenders and their respective Affiliates, their respective successors, and their
respective assigns under the Loan Documents permitted under this Agreement.

 

-70-



--------------------------------------------------------------------------------



 



§8.17. Response Actions. The Borrower covenants and agrees that if any Release
or disposal of Hazardous Substances shall occur or shall have occurred on any
Real Estate Asset owned directly or indirectly by the Borrower, any of the
Subsidiary Guarantors, any of the Unsecured Revolver Subsidiary Guarantors or
the Trust, in violation of applicable Environmental Laws, the Borrower will
cause the prompt containment and removal of such Hazardous Substances and
remediation of such wholly-owned Real Estate Asset as necessary to comply with
all Environmental Laws or to preserve the value of any applicable Eligible
Borrowing Base Property.
§8.18. Environmental Assessments. If the Agent reasonably believes, after
discussion with the Borrower and review of any environmental reports provided by
the Borrower, that a Disqualifying Environmental Event has occurred with respect
to any one or more of the Eligible Borrowing Base Properties, whether or not a
Default or an Event of Default shall have occurred, the Agent may, from time to
time, for the purpose of assessing and determining whether a Disqualifying
Environmental Event has in fact occurred, cause the Borrower to obtain one or
more environmental assessments or audits of such Eligible Borrowing Base
Property prepared by a hydrogeologist, an independent engineer or other
qualified consultant or expert approved by the Agent to evaluate or confirm
(i) whether any Hazardous Substances are present in the soil or water at such
Eligible Borrowing Base Property and (ii) whether the use and operation of such
Eligible Borrowing Base Property complies with all Environmental Laws.
Environmental assessments may include without limitation detailed visual
inspections of such Eligible Borrowing Base Property including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and, if and to the extent reasonable, appropriate and required
pursuant to applicable Environmental Laws, the taking of soil samples, surface
water samples and ground water samples, as well as such other investigations or
analyses as the Agent deems appropriate. All such environmental assessments
shall be at the sole cost and expense of the Borrower.
§8.19. Employee Benefit Plans.
(a) Notice. The Borrower and the Trust will notify the Agent (with copies to the
Agent for each Lender) at least thirty (30) days prior to the establishment of
any Employee Benefit Plan, or becoming obligated to contribute to or to increase
its contribution to any Multiemployer Plan or the establishment of any
Guaranteed Pension Plan or the amendment of any such Guaranteed Pension Plan in
a manner so as to materially increase the benefits or funding obligations under
such Guaranteed Pension Plan by any of them or any of their respective ERISA
Affiliates other than those Employee Benefit Plans, Multiemployer Plans or
Guaranteed Pension Plans disclosed on Schedule 8.19 attached hereto or disclosed
in the SEC Filings, and neither the Borrower nor the Trust will establish any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan which could
reasonably be expected to have a Material Adverse Effect.

 

-71-



--------------------------------------------------------------------------------



 



(b) In General. Each Employee Benefit Plan maintained by the Borrower, the Trust
or any of their respective ERISA Affiliates will be operated in compliance with
the provisions of ERISA and, to the extent applicable, the Code, including but
not limited to the provisions thereunder respecting prohibited transactions.
(c) Terminability of Welfare Plans. With respect to each Employee Benefit Plan
maintained by the Borrower, the Trust or any of their respective ERISA
Affiliates which is an employee welfare benefit plan within the meaning of §3(l)
or §3(2)(B) of ERISA, the Borrower, the Trust, or any of their respective ERISA
Affiliates, as the case may be, shall have the right to terminate each such plan
at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) without liability other than liability to pay claims
incurred prior to the date of termination.
(d) Unfunded or Underfunded Liabilities. None of the Borrower, the Trust nor any
ERISA Affiliate will at any time have accruing or accrued unfunded or
underfunded liabilities with respect to any Employee Benefit Plan (other than
with respect to any employee welfare benefit plan within the meaning of §3(l) or
§3(2)(B) of ERISA or any plan that is described in §201(2) or §201(7) of ERISA),
Guaranteed Pension Plan or Multiemployer Plan, or permit any condition to exist
under any Multiemployer Plan that would create a withdrawal liability. With
respect to any Employee Benefit Plan that is an employee welfare benefit plan
within the meaning of §3(l) or §3(2)(B) of ERISA or any plan that is described
in §201(2) or §201(7) of ERISA, none of the Borrower, the Trust nor any ERISA
Affiliate has any accrued liability in excess of $5,000,000 that was not
incurred in the ordinary course or any accrued liability in excess of
$10,000,000.
§8.20. No Amendments to Certain Documents. The Borrower and the Trust will not
at any time cause or permit its certificate of limited partnership, agreement of
limited partnership (including without limitation the Agreement of Limited
Partnership of the Borrower), articles of incorporation, by-laws, operating
agreement or other Organizational Documents, as the case may be, to be modified,
amended or supplemented in any respect whatever, without (in each case) the
express prior written consent or approval of the Agent, if such changes could
reasonably be expected to affect the Trust’s REIT status or otherwise adversely
affect the rights of the Agent and the Lenders hereunder or under any other Loan
Document.

 

-72-



--------------------------------------------------------------------------------



 



§8.21. Additional Guaranties
(a) The Borrower and/or the Trust shall cause each Subsidiary (other than any
Subsidiary Guarantor) that is (i) at any time and from time to time required to
enter into a guaranty of the obligations under the Unsecured Revolver Agreement
or a joinder agreement in respect of an existing guaranty of such obligations
pursuant to the terms of §8.21(a) of the Unsecured Revolver Agreement, or
(ii) an Unsecured Revolver Borrower that, at any time and from time to time,
becomes, directly or indirectly, an obligor, borrower or guarantor in respect of
any Indebtedness that is not secured by a Lien evidenced by a mortgage, deed of
trust, assignment of partnership interests or other security interest or
otherwise (other than Indebtedness pursuant to the Unsecured Revolver Agreement
or 2011 Term Loan Agreement), to enter into an Additional Subsidiary Guaranty
Joinder Agreement in respect of the Additional Subsidiary Guaranty in the form
attached hereto as Exhibit F, at the same time that such Subsidiary becomes a
guarantor under the Unsecured Revolver Guaranty or on or before the date such
Unsecured Revolver Borrower becomes an obligor, borrower or guarantor in respect
of such Indebtedness, as the case may be, and concurrently therewith (or at such
later date as the Agent may approve, in its sole discretion), the Borrower
and/or the Trust shall cause the applicable Subsidiary to deliver (x) an
executed original counterpart of Additional Subsidiary Guaranty Joinder
Agreement, (y) the items identified in §§12.2, 12.3, 12.4, 12.5 (with respect to
§12.5, if requested by the Agent, in its sole discretion, and, unless otherwise
requested by the Agent, such opinion may be an opinion of in-house counsel) and
12.7 (with respect to §12.7, except that government certifications may be in
short form, unless otherwise requested by the Agent) of this Agreement with
respect to such Subsidiary, and (z) any other items, documents, certificates,
instruments or agreements reasonably requested by the Agent, in each case in
form and substance satisfactory to the Agent.
(b) At any time and from time to time, but only for so long as no Default or
Event of Default shall then exist, the Borrower may provide the Agent with a
written notice (each, an “Unsecured Revolver Subsidiary Guarantor Release
Notice”), that the Borrower would like an Unsecured Revolver Subsidiary
Guarantor to be released from the Additional Subsidiary Guaranty to which it is
a party, and such Unsecured Revolver Subsidiary Guarantor shall be released from
such Additional Subsidiary Guaranty provided that (i) prior to or simultaneously
with such release, such Unsecured Revolver Subsidiary Guarantor has been
released as an obligor, borrower and guarantor in respect of any and all
Indebtedness that is not secured by a Lien evidenced by a mortgage, deed of
trust, assignment of partnership interests or other security interest or
otherwise (other than Indebtedness pursuant to the Unsecured Revolver Agreement
or 2011 Term Loan Agreement), and (ii) the Unsecured Revolver Subsidiary
Guarantor Release Notice is accompanied by a certificate as of a recent date, in
form and substance reasonably satisfactory to the Agent, executed by a duly
authorized officer of the Trust, in its capacity as general partner of FPLP,
certifying as to (A) the satisfaction of the conditions in the immediately
preceding clause (i) and including such other information in reasonable detail
as the Agent may reasonably require to evidence such satisfaction and (B) no
Default or Event of Default either before or after giving effect to the
requested release.

 

-73-



--------------------------------------------------------------------------------



 



§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and
the Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that neither the Borrower, the
Subsidiary Guarantors nor the Trust will:
§9.1. Restrictions on Indebtedness. Create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
(a) Indebtedness arising under any of the Loan Documents, the Unsecured Revolver
Agreement and the 2011 Term Loan Agreement;
(b) current liabilities of the Borrower and its Subsidiaries incurred in the
ordinary course of business other than through (i) the borrowing of money, or
(ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;
(c) [Intentionally omitted];
(d) [Intentionally omitted];
(e) endorsements for collection, deposit or negotiation incurred in the ordinary
course of business;
(f) Secured Indebtedness of the Borrower and its Subsidiaries, provided that:
(i) such Indebtedness is Without Recourse to the Borrower or the Trust and is
Without Recourse to any of the respective assets of any of the Borrower or the
Trust other than to the specific Real Estate Asset or Assets acquired,
refinanced or rehabilitated with the proceeds of such Indebtedness, except that,
notwithstanding the foregoing, a portion of such Indebtedness at any time
outstanding not in excess of fifteen percent (15%) of Consolidated Gross Asset
Value may be Recourse Indebtedness of the Borrower and its Subsidiaries so long
as such Indebtedness is not secured by any Eligible Unencumbered Property or a
pledge of the equity of any Subsidiary that owns an Eligible Unencumbered
Property (it being acknowledged, for the avoidance of doubt, that the
outstanding Indebtedness under the Term Loan shall count against the fifteen
percent (15%) basket referred to in this clause (i)), (ii) at the time any such
Indebtedness is incurred and after giving effect thereto, there exists no
Default or Event of Default hereunder and (iii) such Indebtedness, in the
aggregate, does not exceed forty percent (40%) of Consolidated Gross Asset
Value;
(g) contingent liabilities of the Borrower and its Subsidiaries disclosed in the
financial statements referred to in §7.4 or on Schedule 9.1(g) hereto, and such
other contingent liabilities of the Borrower having a combined aggregate
potential liability of not more than $1,000,000 at any time;
(h) Indebtedness of the Borrower and its Subsidiaries for the purchase price of
capital assets (other than Real Estate Assets but including Indebtedness in
respect of Capitalized Leases) incurred in the ordinary course of business,
provided that the aggregate principal amount of Indebtedness permitted by this
clause (h) shall not exceed $500,000 at any time outstanding;

 

-74-



--------------------------------------------------------------------------------



 



(i) unsecured Indebtedness of the Borrower and its Subsidiaries (including
subsidiary guarantees by any Subsidiary of FPLP) and unsecured guarantees by the
Trust with respect to such unsecured Indebtedness, provided that (i) such
Indebtedness shall at all times remain unsecured in all respects (including, for
the avoidance of doubt, that the Equity Interests of the Borrower or any
Subsidiary Guarantor shall not be pledged as security for any such
Indebtedness), (ii) both before and immediately after giving effect to the
incurrence of any such unsecured Indebtedness, no Default or Event of Default
has occurred or is continuing, (iii) prior to incurring any such unsecured
Indebtedness, the Borrower shall be in compliance with each of the financial
covenants set forth in §10 hereof on a pro forma basis immediately after giving
effect to such unsecured Indebtedness, and (iv) such unsecured Indebtedness
shall not be in the nature of a revolving credit facility;
(j) with respect to the Subsidiary Guarantors, the Property Level Debt, subject
at all times to compliance with the covenants set forth in §10; and
(k) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party.
It is understood and agreed that the provisions of this §9.1 shall not apply to
Indebtedness of any Partially-Owned Entity which is Without Recourse to the
Borrower, any Subsidiary Guarantor or the Trust, or any of their respective
assets.
The terms and provisions of this §9.1 are in addition to, and not in limitation
of, the covenants set forth in §10.
§9.2. Restrictions on Liens, Etc. (a) Create or incur or suffer to be created or
incurred or to exist any lien, mortgage, pledge, attachment, security interest
or other rights of third parties of any kind upon any of the Eligible Borrowing
Base Properties, the Equity Interests of the Borrower or any Subsidiary
Guarantor or any other Collateral, whether now owned or hereafter acquired, or
upon the income or profits therefrom or the Distributions attributable thereto,
as applicable; (b) acquire, or agree or have an option to acquire, any property
or assets upon conditional sale or other title retention or purchase money
security agreement, device or arrangement in connection with the operation of
the Eligible Borrowing Base Properties; (c) suffer to exist with respect to the
Eligible Borrowing Base Properties, any taxes, assessments and other
governmental charges and claims for labor, materials and supplies that are more
than 30 days past due, for which payment thereof is not being contested or for
which payment notwithstanding a contest is required to be made in accordance
with the provisions of §8.9 and has not been timely made; or (d) sell, assign,
pledge or otherwise transfer for security any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse, relating to
the Eligible Borrowing Base Properties, the Equity Interests of the Borrower or
any Subsidiary Guarantor or any other Collateral (the foregoing types of liens
and encumbrances described in clauses (a) through (d) being sometimes referred
to herein collectively as “Liens”), provided that the Borrower and the
Subsidiary Guarantors may create or incur or suffer to be created or incurred or
to exist:
(i) Liens securing taxes, assessments or other governmental charges or levies or
claims for labor, materials and supplies which are not yet due and payable or
which are not yet required to be paid under §8.9;

 

-75-



--------------------------------------------------------------------------------



 



(ii) Liens arising out of deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;
(iii) Liens (other than affecting the Eligible Borrowing Base Properties) in
respect of judgments or awards not constituting an Event of Default under
§14.1(i);
(iv) Encumbrances on properties consisting of easements, rights of way,
covenants, zoning and other land-use restrictions, building restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens under Leases to which the Borrower
is a party or bound; purchase options granted at a price not less than the
market value of such property; and other minor Liens or encumbrances on
properties, none of which interferes materially and adversely with the use of
the property affected in the ordinary conduct of the business of the Borrower,
and which matters (x) do not individually or in the aggregate have a Material
Adverse Effect and (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;
(v) (A) any Leases entered into in the ordinary course of business, and
(B) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to Cash and Cash Equivalents on deposit in one or more of accounts
maintained by the Borrower, in each case in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained, securing
solely the customary amounts owing to such bank with respect to cash management
and operating account arrangements; provided, that in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;
(vi) as to Real Estate Assets which are acquired after the date of this
Agreement, Liens and other encumbrances or rights of others which exist on the
date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vi) shall be deemed or
construed to permit an Eligible Borrowing Base Property to be subject to a Lien
to secure Indebtedness, except as permitted by §9.2(ix);

 

-76-



--------------------------------------------------------------------------------



 



(vii) Liens affecting the Eligible Borrowing Base Properties in respect of
judgments or awards that are under appeal or have been in force for less than
the applicable period for taking an appeal, so long as execution is not levied
thereunder or in respect of which, at the time, a good faith appeal or
proceeding for review is being diligently prosecuted, and in respect of which a
stay of execution shall have been obtained pending such appeal or review;
provided that the Borrower shall have obtained a bond or insurance or made other
arrangements with respect thereto, in each case reasonably satisfactory to the
Agent;
(viii) Liens securing Indebtedness for the purchase price of capital assets
(other than Real Estate Assets but including Indebtedness in respect of
Capitalized Leases for equipment and other equipment leases) to the extent not
otherwise prohibited by §9.1; and
(ix) first priority mortgages and related financing statements and first
priority security agreements on the Eligible Borrowing Base Properties in
existence on the date hereof that are not Mortgage Collateral Properties or
encumbering a Real Estate Asset on or after the date hereof which becomes an
Eligible Borrowing Base Property that is not a Mortgage Collateral Property
after the date hereof pursuant to §8.13(a)(i) and any first priority mortgages
and related financing statements and first priority security agreements in
connection with a refinancing of any such Property Level Debt, provided that the
existence of such mortgages and the Indebtedness secured thereby does not cause
the Borrower to be in violation of §10, and provided, further that prior to
Borrower or any of its Subsidiaries obtaining any such refinancing of any
Pledged Property, Borrower shall provide to Agent contemporaneously with or
prior to such refinance (a) a Certificate of Compliance demonstrating that after
giving effect to such refinance, no Default or Event of Default shall exist with
respect to the covenants set forth in §10, (b) evidence satisfactory to Agent
that the loan documents evidencing such new indebtedness do not restrict or
prohibit the pledge, assignment and/or transfer of the applicable Pledged
Interests and (c) such replacements or amendments to the applicable Account
Agreement as Agent may reasonably deem necessary or advisable.
(x) other Liens (other than Liens affecting the Eligible Borrowing Base
Properties) in connection with any Indebtedness permitted under §9.1 (other than
the unsecured Indebtedness permitted under clause (i) of §9.1).
Nothing contained in this §9.2 shall (i) restrict or limit the Borrower or any
of their respective Subsidiaries from creating a Lien on any Real Estate Asset
which is not an Eligible Borrowing Base Property and otherwise in compliance
with the other terms of this Agreement or (ii) limit the ability of the Borrower
to enter into a contract for the sale of an Eligible Borrowing Base Property
provided that no Default or Event of Default shall have occurred both before and
immediately after giving effect to such sale, including, without limitation,
with respect to each of the financial covenants set forth in §10 of this
Agreement on a pro forma basis both before and immediately after giving effect
to such sale.

 

-77-



--------------------------------------------------------------------------------



 



The Trust shall not create or incur or suffer to be created or incurred any Lien
on any of its directly-owned properties or assets, including, in any event, its
general partner interests and limited partner interests in the Borrower.
§9.3. Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except, with respect to the Borrower and its
Subsidiaries only, Investments in:
(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase (including investments
in securities guaranteed by the United States of America such as securities in
so-called “overseas private investment corporations”);
(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;
(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P and (ii) investments, classified in accordance with GAAP as current
assets of the Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have a rating of not less than “P 1”
if rated by Moody’s, and not less than “A 1” if rated by S&P, and the portfolios
of which are limited solely to Investments of the character, quality and
maturity described in clauses (a) and (b) above;
(d) Investments existing on the Amendment No. 5 Effective Date and listed in the
financial statements referred to in §7.4;
(e) other Investments hereafter made in connection with the acquisition and
development of Investment Permitted Properties by the Borrower or any
Wholly-Owned Subsidiary of the Borrower, provided that the aggregate amounts
actually invested by Borrower (or if not invested directly by Borrower, actually
invested by an Affiliate of the Borrower for which the Borrower has any funding
obligation) and such Wholly-Owned Subsidiary at any time in Real Estate Assets
Under Development (including all development costs) will not exceed twenty
percent (20%) of the Consolidated Gross Asset Value at the time of any such
Investment; and Investments in raw land intended to be developed by the Borrower
or any Wholly-Owned Subsidiary of the Borrower for use as an Investment
Permitted Property, provided that the aggregate amounts actually invested by
Borrower (or if not invested directly by Borrower, actually invested by an
Affiliate of the Borrower for which the Borrower has any funding obligation) and
such Wholly-Owned Subsidiary at any time in raw land will not exceed five
percent (5%) of the Consolidated Gross Asset Value at the time of any such
Investment;

 

-78-



--------------------------------------------------------------------------------



 



(f) any Investments now or hereafter made in (i) any Wholly-Owned Subsidiary and
(ii) any Subsidiary (other than a Wholly-Owned Subsidiary) or Partially-Owned
Entity so long as, in the case of clause (ii), such Investment is made in
connection with Investment Permitted Properties and provided that the aggregate
amounts actually invested by Borrower (or if not invested directly by Borrower,
actually invested by an Affiliate of the Borrower for which the Borrower has any
funding obligation) at any time in Partially-Owned Entities will not exceed ten
percent (10%) of the Consolidated Gross Asset Value at the time of any such
Investment;
(g) Investments in respect of (1) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (2) current trade
and customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms, (3) advances in
the ordinary course of business to employees for travel expenses, drawing
accounts and similar expenditures, and (4) prepaid expenses made in the ordinary
course of business; and
(h) Investments by the Borrower in Structured Finance Investments, provided that
the aggregate investments in such Structured Finance Investments shall not
exceed ten percent (10%) of the Consolidated Gross Asset Value at the time of
any such Investment, and further provided that with respect to any such
Investment in mezzanine loans or preferred equity, the documents governing the
terms of such Investments shall be delivered to the Agent promptly upon the
Agent’s request therefor.
In no event shall the aggregate of Investments made pursuant to subclauses (e),
(f)(ii) and (h) above exceed thirty percent (30%) of Consolidated Gross Asset
Value at any time.
Notwithstanding the foregoing, the Trust shall be permitted to make and maintain
Investments in the Borrower and the Trust shall contribute to the Borrower,
promptly upon, and in any event within 3 Business Days of, the Trust’s receipt
thereof, 100% of the aggregate proceeds received by the Trust in connection with
any offering of stock or debt in the Trust (net of fees and expenses customarily
incurred in such offerings).
§9.4. Merger, Consolidation and Disposition of Assets; Secured Debt Incurrence.
(a) consummate any merger, consolidation, dissolution or liquidation without the
prior written approval of the Majority Lenders (provided that any agreement to
do any of the foregoing that would require the consent of the Majority Lenders
hereunder shall be conditioned upon receipt of such consent or the payment in
full of all Obligations), except that so long as no Default or Event of Default
has occurred and is continuing, or would occur after giving effect thereto,
(i) the merger or consolidation of one or more Persons with and into the
Borrower or the Trust shall be permitted in connection with the acquisition of
Real Estate Assets if the

 

-79-



--------------------------------------------------------------------------------



 



Borrower or the Trust (as applicable) is the surviving entity; provided that
prior to any such merger or consolidation (other than (x) the merger or
consolidation of one or more Wholly-Owned Subsidiaries with and into the
Borrower or (y) the merger or consolidation of two or more Wholly-Owned
Subsidiaries of the Borrower), the Borrower shall provide to the Agent a
statement in the form of Exhibit C hereto signed by the chief financial officer
or chief accounting officer of the Borrower and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §10
hereof and certifying that no Default or Event of Default has occurred and is
continuing, or would occur and be continuing after giving effect to such merger
or consolidation and all liabilities, fixed or contingent, pursuant thereto,
(ii) the merger or consolidation of any Subsidiary with and into the Borrower or
a Subsidiary Guarantor, so long as (x) the Borrower or such Subsidiary
Guarantor, as applicable, is the surviving entity or (y) in the case of a merger
or consolidation between any Subsidiary Guarantor and any Subsidiary, the
surviving entity of such merger or consolidation becomes a Subsidiary Guarantor
concurrently with the consummation thereof, (iii) the merger or consolidation of
a Subsidiary with another Subsidiary or any other Person shall be permitted if
none of the parties to such merger or consolidation is the Borrower or a
Subsidiary Guarantor hereunder, and (iv) any Subsidiary (other than a Subsidiary
Guarantor) may dissolve or liquidate in connection with a transaction otherwise
permitted hereunder that results in such Subsidiary owning no assets; or
(b) sell, transfer or otherwise dispose of any Real Estate Assets or other
property, including any Equity Interest (excluding Equity Interests issued by
the Trust or FPLP) in any Person in any one or more transactions in any
four-quarter period (collectively and individually, “Sell” or a “Sale”) (other
than Investments permitted under §9.3 and Distributions permitted under §9.6)
having a sales price (net of (i) any Indebtedness secured by a Lien on such Real
Estate Assets or other property, if any, and (ii) the purchase price of any Real
Estate Assets or other property acquired during such four-quarter period, minus
closing costs and any Indebtedness secured by a Lien on such acquired Real
Estate Assets or other property), in an amount in excess of twenty percent (20%)
of the most recently reported Consolidated Gross Asset Value or grant a Lien to
secure Indebtedness (other than in connection with the refinancing of other
Secured Indebtedness incurred in connection with the acquisition of Real Estate
Assets) in any one or more transactions in a four-quarter period (collectively
and individually, an “Indebtedness Lien”) in an amount in excess of twenty
percent (20%) of the most recently reported Consolidated Gross Asset Value
unless, in each such event, the Majority Lenders have given their prior written
consent thereto. In addition, prior to the consummation of any Sale having a net
sales price (net of any Indebtedness secured by a Lien on the applicable Real
Estate Asset) in an amount in excess of two percent (2%) of the most recently
reported Consolidated Gross Asset Value or the granting of any Indebtedness Lien
in an amount in excess of two percent (2%) of the most recently reported
Consolidated Gross Asset Value, the Borrower shall have provided to the Agent
(with copies to the Agent for each Lender) a compliance certificate in the form
of Exhibit C, hereto signed by the chief financial officer or chief accounting
officer of the Borrower, setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §10 hereof and certifying
that no Default or Event of Default would exist or occur and be continuing after
giving effect to all such proposed Sales or Indebtedness Liens (and the use of
proceeds of such Sales or Indebtedness Liens to pay Indebtedness outstanding
hereunder).

 

-80-



--------------------------------------------------------------------------------



 



§9.5. Compliance with Environmental Laws. (a) Use any of the Real Estate Assets
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances except for quantities of Hazardous Substances
used in the ordinary course of business and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate Assets any underground tank or other underground storage receptacle
for Hazardous Substances except in material compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate Assets except in
material compliance with Environmental Laws, or (d) conduct any activity at any
Real Estate Asset or use any Real Estate Asset in any manner so as to cause a
Release in violation of applicable Environmental Laws, unless, with respect to
clause (d) above, any such occurrence would not result in a Material Adverse
Effect.
§9.6. Distributions.
(a) The Borrower will not make or declare (i) annual Distributions in excess of
95% of Core FFO except to the extent (after taking into account all available
funds of the Trust from all other sources) required in order to eliminate all
taxable income of the Trust; and (ii) any Distributions during any period after
any monetary Event of Default has occurred; provided, however, (a) that the
Borrower may at all times (including while an Event of Default is continuing)
make Distributions to the extent (after taking into account all available funds
of the Trust from all other sources) required in order to enable the Trust to
continue to qualify as a REIT and (b) in the event that the Borrower cures any
such Event of Default in clause (ii) above and the Agent has accepted such cure
prior to accelerating the Loan, the limitation of clause (ii) above shall cease
to apply with respect to such Event of Default.
(b) The Trust will not, during any period when any monetary Event of Default has
occurred and is continuing, make any Distributions in excess of the minimum
Distributions required to be made by the Trust in order to maintain its status
as a REIT.
(c) Neither the Borrower nor any Subsidiary Guarantor will enter into any
contract or agreement pursuant to which it agrees not to pledge its legal,
equitable or beneficial right, title and interest in and to Distributions from
its Subsidiaries.
§9.7. Government Regulation. The Borrower and the Trust shall not, and shall not
permit any of their respective Subsidiaries to, (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Agent or any Lender from making any advance or extension
of credit to the Borrower or from otherwise conducting business with the
Borrower, or (b) fail to provide documentary and other evidence of the
Borrower’s identity as may be requested by the Agent or any Lender at any time
to enable the Agent or any Lender to verify the Borrower’s identity or to comply
with any applicable law or regulation, including, without limitation, Section
326 of the USA Patriot Act.

 

-81-



--------------------------------------------------------------------------------



 



§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE BORROWING BASE
PROPERTIES. The Borrower and the Trust, on their own behalf and on behalf of
their respective Subsidiaries, jointly and severally covenant and agree that:
§10.1. Consolidated Total Leverage Ratio. At all times, (i) from the Closing
Date through the fiscal quarter ending September 30, 2011, Consolidated Total
Indebtedness shall not exceed sixty-two and one half of one percent (62.5%) of
Consolidated Gross Asset Value, and (ii) for each fiscal quarter ending on or
after December 31, 2011, Consolidated Total Indebtedness shall not exceed sixty
percent (60%) of Consolidated Gross Asset Value as of the last day of such
fiscal quarter. This covenant shall be tested quarterly as of the last day of
the applicable quarter.
§10.2. Consolidated Debt Yield. At all times, as tested at the end of each
fiscal quarter, (i) from the Closing Date through the fiscal quarter ending
September 30, 2011, the Consolidated Debt Yield shall not be less than ten and
one half of one percent (10.5%), and (ii) for each fiscal quarter ending on or
after December 31, 2011, the Consolidated Debt Yield shall not be less than
eleven percent (11%).
§10.3. Fixed Charge Coverage Ratio. At all times, as tested at the end of each
fiscal quarter, the ratio of (i) Adjusted EBITDA for the four consecutive fiscal
quarters ending on the last day of such fiscal quarter to (ii) Consolidated
Fixed Charges for the four consecutive fiscal quarters ending on the last day of
such fiscal quarter must exceed 1.50 to 1.0.
§10.4. Net Worth. At all times, as tested at the end of each fiscal quarter and
any other date of measurement, the Consolidated Tangible Net Worth of the
Borrower and its Subsidiaries shall not be less than the sum of (i) $690,289,992
plus (ii) 80% of the aggregate proceeds received by the Trust (net of fees and
expenses customarily incurred in transactions of such type) in connection with
any offering of stock in the Trust, plus (iii) 80% of the aggregate value of
operating units issued by the Borrower in connection with asset or stock
acquisitions (valued at the time of issuance by reference to the terms of the
agreement pursuant to which such units are issued), in each case after the
Closing Date and on or prior to the date such determination of Consolidated Net
Worth is made.
§10.5. Borrowing Base Pool Leverage. At all times, as tested at the end of each
fiscal quarter and any other date of measurement, (i) from the Closing Date
through the fiscal quarter ending December 31, 2011, the Borrower shall not
permit Consolidated Borrowing Base Indebtedness as at the last day of each
fiscal quarter to exceed sixty-five percent (65%) of the aggregate Value of
Eligible Borrowing Base Properties on the last day of such fiscal quarter, (ii)
for each fiscal quarter ending on or after March 31, 2012 through the fiscal
quarter ending December 31, 2012, Borrower shall not permit Consolidated
Borrowing Base Indebtedness as at the last day of each fiscal quarter to exceed
sixty-two and one-half of one percent (62.5%) of the aggregate Value of Eligible
Borrowing Base Properties on the last day of such fiscal quarter, and (iii) from
and after the fiscal quarter ending March 31, 2013, Borrower shall not permit
Consolidated Borrowing Base Indebtedness as at the last day of each fiscal
quarter to exceed sixty percent (60%) of the aggregate Value of Eligible
Borrowing Base Properties on the last day of such fiscal quarter.

 

-82-



--------------------------------------------------------------------------------



 



§10.6. Borrowing Base Pool Debt Service Coverage Ratio. At all times, as tested
at the end of each fiscal quarter or any other date of measurement, the ratio of
(i) Adjusted Net Operating Income for the applicable quarter, annualized;
divided by (ii) Implied Debt Service for the applicable quarter, annualized,
shall not be less than (a) from the Closing Date through the fiscal quarter
ending December 31, 2010, 1.40 to 1.00, (b) from the fiscal quarter ending
March 31, 2011 through the fiscal quarter ending December 31, 2011, 1.45 to
1.00, (c) from the fiscal quarter ending March 31, 2012 through the fiscal
quarter ending December 31, 2012, 1.50 to 1.00, and (d) from and after the
fiscal quarter ending March 31, 2013, 1.55 to 1.00.
§10.7. [Reserved]
§11. [Reserved]
§12. CONDITIONS TO THE FIRST ADVANCE. The obligations of any Lender to make the
Term Loan (and to maintain the existing outstanding Term Loan) shall be subject
to the satisfaction of the following conditions precedent on or prior to the
Closing Date with, in each instance, the Agent, acting on behalf of the Lenders,
having approved in its sole discretion each matter submitted to it in compliance
with such conditions:
§12.1. Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.
§12.2. Certified Copies of Organization Documents. The Agent shall have received
(i) from the Borrower a copy, certified as of a recent date by a duly authorized
officer of the Trust, in its capacity as general partner of the Borrower, to be
true and complete, of the Agreement of Limited Partnership of FPLP and all other
Organizational Documents or other agreements governing the rights of the
partners or other equity owners of the Borrower and each Subsidiary Guarantor,
and (ii) from the Trust a copy, certified as of a recent date by the appropriate
officer of the State of Maryland to be true and correct, of the corporate
charter of the Trust, in each case along with any other organization documents
of the Borrower or the Trust and their respective general partners, as the case
may be, and each as in effect on the date of such certification.

 

-83-



--------------------------------------------------------------------------------



 



§12.3. By-laws; Resolutions. All action on the part of the Borrower, each
Subsidiary Guarantor and the Trust necessary for the valid execution, delivery
and performance by the Borrower, the Subsidiary Guarantors and the Trust of this
Agreement and the other Loan Documents to which any of them is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Agent shall have been provided to the Agent. The Agent shall
have received from the Trust true copies of its by-laws and the resolutions
adopted by its board of directors or trustees authorizing the transactions
described herein and evidencing the due authorization, execution and delivery of
the Loan Documents to which the Trust and/or the Borrower is a party, each
certified by the secretary as of a recent date to be true and complete.
§12.4. Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Trust an incumbency certificate, dated as of the Closing Date, signed
by a duly authorized officer of the Trust, the Borrower and/or each Subsidiary
Guarantor, as applicable, and giving the name of each individual who shall be
authorized: (a) to sign, in the name and on behalf of the Borrower, the
Subsidiary Guarantors and the Trust, as the case may be, each of the Loan
Documents to which the Borrower, a Subsidiary Guarantor or the Trust is or is to
become a party; (b) to make the Completed Loan Request and Conversion Requests
on behalf of the Borrower and (c) to give notices and to take other action on
behalf of the Borrower, the Subsidiary Guarantors or the Trust, as applicable,
under the Loan Documents.
§12.5. Opinion of Counsel Concerning Organization and Loan Documents. Each of
the Lenders and the Agent shall have received favorable opinions addressed to
the Lenders and the Agent in form and substance reasonably satisfactory to the
Lenders and the Agent from Hogan Lovells LLP and, if any, state specific local
counsel who are reasonably satisfactory to Agent, each as counsel to the
Borrower, each Subsidiary Guarantor, the Trust and their respective
Subsidiaries, the Pledged Interests, and the Loan Documents with respect to
applicable law.
§12.6. Guarantees. The Trust Guaranty shall have been duly executed and
delivered by the Trust. The Subsidiary Guaranty shall have been duly executed
and delivered by each Subsidiary Guarantor.
§12.7. Certifications from Government Officials; UCC-11 Reports.
The Agent shall have received (i) long-form certifications from government
officials evidencing the legal existence, good standing and foreign
qualification of the Borrower, each Subsidiary Guarantor and the Trust, along
with a certified copy of the Organizational Documents filed with any Secretary
of State for the Borrower, each Subsidiary Guarantor and the Trust, all as of
the most recent practicable date; and (ii) UCC-11 search results from the
appropriate jurisdictions for the Borrower, each Subsidiary Guarantor and the
Trust.
§12.8. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to
each of the Lenders and to the Agent’s counsel, and the Agent, each of the
Lenders and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request.

 

-84-



--------------------------------------------------------------------------------



 



§12.9. Fees. The Borrower shall have paid to the Agent, for the accounts of the
Lenders or for its own account, as applicable, all of the fees and expenses that
are due and payable as of the Closing Date in accordance with this Agreement or
any separate fee letter entered into by the Borrower and the Trust and the
Agent.
§12.10. Closing Certificate. The Borrower and the Guarantor shall have delivered
a Closing Certificate to the Agent, in form and substance satisfactory to the
Agent, including, without limitation, a certification that as of the Closing
Date, neither the Borrower nor any Subsidiary Guarantor is in default under any
Indebtedness.
§12.11. Other Matters. The Borrower, the Subsidiary Guarantors and the Trust
shall have delivered to the Agent, in form and substance satisfactory to the
Agent, such other information, documents, certificates and other items
reasonably requested by the Agent.
§13. [RESERVED].
§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
§14.1. Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:
(a) Except as permitted hereunder, the Borrower shall fail to pay any principal
of Term Loan A, Term Loan B, Term Loan C or Term Loan D when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b) the Borrower shall fail to pay any interest on Term Loan A, Term Loan B,
Term Loan C or Term Loan D or any other sums due hereunder or under any of the
other Loan Documents or any fee letter (including, without limitation, amounts
due under §8.16) when the same shall become due and payable, and such failure
continues for three (3) days;
(c) the Borrower, any Subsidiary Guarantor, the Trust or any of their respective
Subsidiaries shall fail to comply, or to cause the Trust to comply, as the case
may be, with any of the respective covenants contained in the following: §8.1
(except with respect to principal, interest and other sums covered by clauses
(a) or (b) above); §8.2; §§8.4 through §8.10, inclusive; §8.12; §8.13; §8.15;
§8.19; §8.20; §8.21; §9 and §10;
(d) the Borrower, any Subsidiary Guarantor, the Trust or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified elsewhere in this §14) and such failure continues for thirty (30) days
after the earlier of the knowledge of any responsible officer of the Borrower or
notice thereof from the Agent;

 

-85-



--------------------------------------------------------------------------------



 



(e) any representation or warranty made by or on behalf of the Borrower, any
Subsidiary Guarantor, the Trust or any of their respective Subsidiaries in this
Agreement or any of the other Loan Documents shall prove to have been false in
any material respect upon the date when made or deemed to have been made or
repeated;
(f) (i) the Borrower, any Subsidiary Guarantor, the Trust or any of its
Subsidiaries or, to the extent of Recourse to the Borrower, the Subsidiary
Guarantor, the Trust or such Subsidiaries thereunder, any Partially-Owned Entity
or other of their respective Affiliates, shall (x) fail to pay at maturity, or
within any applicable period of grace, any Indebtedness for borrowed money or
credit received or in respect of any Capitalized Leases, which is in excess of
(A) $60,000,000, either individually or in the aggregate, if such Indebtedness
is Without Recourse and (B) $20,000,000, either individually or in the
aggregate, if such Indebtedness is Recourse, (y) with respect to any
Indebtedness that is Recourse and in excess of $20,000,000, either individually
or in the aggregate, fail to observe or perform any material term, covenant,
condition or agreement contained in any agreement, document or instrument by
which it is bound evidencing, securing or otherwise relating to such
Indebtedness or Recourse obligations, evidencing or securing borrowed money or
credit received or in respect of any Capitalized Leases for such period of time
(after the giving of appropriate notice if required) as would permit the holder
or holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof or (z) with respect to any Indebtedness that is Without
Recourse and in excess of $60,000,000, either individually or in the aggregate,
(1) fail to pay at maturity, or within any applicable period of grace, any such
Indebtedness or (2) fail to observe or perform any material term, covenant,
condition or agreement contained in any agreement, document or instrument by
which it is bound evidencing, securing or otherwise relating to such
Indebtedness or obligations, evidencing or securing borrowed money or credit
received or in respect of any Capitalized Leases for such period of time (after
the giving of appropriate notice if required) that results in the holder or
holders thereof or of any obligations issued thereunder accelerating the
maturity thereof; provided, however, that any such Indebtedness that is Without
Recourse shall be treated as Indebtedness that is Recourse to the extent that
the same has become Recourse to the Borrower, the Trust or any of its
Subsidiaries upon the occurrence of an event constituting an exception to
non-recourse liability, such as fraud, misapplication of funds, violations of
Environmental Laws, and other similar exceptions, under any agreement, document
or instrument evidencing, securing or otherwise relating to such Indebtedness;
(ii) any Event of Default shall occur under (and as defined in) the Unsecured
Revolver Agreement or under (and as defined in) the 2011 Term Loan Agreement; or
(iii) subject to the Borrower’s ability to remove Real Estate Assets from the
Borrowing Base Pool in accordance with the provisions set forth in this §14, any
event of default (beyond any applicable notice and grace periods) shall occur
under any Property Level Loan Document; or

 

-86-



--------------------------------------------------------------------------------



 



(g) the Borrower, a Subsidiary Guarantor, the Trust or any of their respective
Subsidiaries shall make an assignment for the benefit of creditors, or admit in
writing its inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrower, a Subsidiary
Guarantor, the Trust or any of their respective Subsidiaries or of any
substantial part of the properties or assets of any of such parties or shall
commence any case or other proceeding relating to any of the Borrower, a
Subsidiary Guarantor, the Trust or any of their respective Subsidiaries under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any of the Borrower, a
Subsidiary Guarantor, the Trust or any of their respective Subsidiaries and
(i) any of the Borrower, a Subsidiary Guarantor, the Trust or any of their
respective Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein or (ii) any such petition, application, case or other
proceeding shall continue undismissed, or unstayed and in effect, for a period
of sixty (60) days provided that the foregoing, to the extent applicable solely
to one or more Subsidiaries of FPLP to which no more than 5% (individually and
in the aggregate) of the most recently reported Consolidated Gross Asset Value
is attributable, shall not be an Event of Default hereunder so long as no motion
to consolidate the Borrower, the Trust or any other Subsidiaries has been made;
(h) a decree or order is entered appointing any trustee, custodian, liquidator
or receiver or adjudicating any of the Borrower, a Subsidiary Guarantor, the
Trust or any of their respective Subsidiaries bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any of the Borrower, a Subsidiary Guarantor,
the Trust or any of their respective Subsidiaries in an involuntary case under
federal bankruptcy laws as now or hereafter constituted provided that the
foregoing, to the extent applicable solely to one or more Subsidiaries of FPLP
to which no more than 5% (individually and in the aggregate) of the most
recently reported Consolidated Gross Asset Value is attributable, shall not be
an Event of Default hereunder so long as no motion to consolidate the Borrower,
the Trust or any other Subsidiaries has been made at any time prior thereto or
in connection therewith;
(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any uninsured final
judgment against any of the Borrower, a Subsidiary Guarantor, the Trust or any
of their respective Subsidiaries that, with other outstanding uninsured final
judgments, undischarged, unsatisfied and unstayed, against any of such parties
exceeds in the aggregate $5,000,000; provided that the foregoing, to the extent
applicable solely to one or more Subsidiaries of FPLP to which no more than 5%
(individually and in the aggregate) of the most recently reported Consolidated
Gross Asset Value is attributable, it shall not be an Event of Default hereunder
so long as neither the Borrower, the Trust or any Subsidiaries not meeting the
de minimus test above are liable for such judgments;

 

-87-



--------------------------------------------------------------------------------



 



(j) any of the Loan Documents or any material provision of any Loan Document
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Agent, or any action at law, suit or in equity or other legal
proceeding to make unenforceable, cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of the Borrower or a Subsidiary
Guarantor or any of their Subsidiaries or the Trust or any of its Subsidiaries,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable as to any material terms thereof;
or the Agent shall fail to have a perfected first-priority security interest in
any of the Collateral; or
(k) any “Event of Default”, as defined or provided in any of the other Loan
Documents, has occurred;
(l) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or any of its Subsidiaries or the Trust or any of its
Subsidiaries or any ERISA Affiliate of any such entity to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $5,000,000 or such
event reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or a
trustee shall have been appointed by the United States District Court to
administer such Plan; or the PBGC shall have instituted proceedings to terminate
such Guaranteed Pension Plan; or with respect to any Multiemployer Plan, the
Borrower or any of its Subsidiaries or the Trust or any of its Subsidiaries or
any ERISA Affiliate of any such entity shall have become subject to a withdrawal
liability (or with the passage of time will become subject to a withdrawal
liability) in an aggregate amount exceeding $5,000,000;
(m) subject to the Borrower’s ability to remove Real Estate Assets from the
Borrowing Base Pool in accordance with the provisions set forth below in this
§14, the failure of any of the Real Estate Assets being included from time to
time as part of the Borrowing Base Pool to comply with any of the conditions set
forth in the definition of Eligible Borrowing Base Properties;
(n) there occurs any Change of Control; or
(o) without limitation of the other provisions of this §14.1, the Trust shall at
any time fail to be the sole general partner of FPLP (or shall enter into any
agreement to permit any other Person to acquire a general partner interest in
FPLP) or shall at any time be in contravention of any of the requirements
contained in the last paragraph of §9.2 hereof, or §9.3 (including, without
limitation, the last paragraph of §9.3);

 

-88-



--------------------------------------------------------------------------------



 



then, and in any such event, so long as the same may be continuing, the Agent
shall, at the direction of the Majority Lenders, or may, with the consent of the
Majority Lenders, declare all amounts owing with respect to this Agreement, the
Notes and the other Loan Documents to be, and they shall thereupon forthwith
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrower, each Subsidiary Guarantor, the Trust and each of their respective
Subsidiaries; provided that in the event of any Event of Default specified in
§14.1(g) or 14.1(h), all such amounts shall become immediately due and payable
automatically and without any requirement of notice from any of the Lenders or
the Agent or action by the Lenders or the Agent.
Notwithstanding the foregoing provisions of this §14.1, in the event of a
Default or Event of Default arising as a result of the inclusion of any Real
Estate Asset in the Borrowing Base Pool at any particular time of reference, if
such Default or Event of Default is capable of being cured by the exclusion of
such Real Estate Asset from the Borrowing Base Pool in accordance with, and
subject to, §8.13 and with all other covenant calculations under §10 or
otherwise, the Borrower shall be permitted a period not to exceed five (5) days
to submit to the Agent (with copies to the Agent for each Lender) a compliance
certificate in the form of Exhibit C hereto evidencing compliance with the
covenants set forth in §10 (with calculations evidencing such compliance after
excluding from Adjusted Net Operating Income all of the Adjusted Net Operating
Income generated by the Real Estate Asset to be excluded from the Borrowing Base
Pool) and with the Borrowing Base Property Conditions, and otherwise certifying
that, after giving effect to the exclusion of such Real Estate Asset from the
Borrowing Base Pool, no Default or Event of Default will be continuing.
§14.2. Default under Property Level Debt. The Borrower, for itself and on behalf
of each of its Subsidiaries, hereby agrees that that upon the occurrence and
during the continuation of an Event of Default, the Agent shall have the right,
but not the obligation, to pay any sums or to take any action, to the extent
that the applicable Subsidiary Guarantor is permitted to take such action under
the terms of the Property Level Loan Documents, which the Agent deems necessary
or advisable to cure any default or event of default under the Property Level
Loan Documents (whether or not the Subsidiary Guarantors are undertaking efforts
to cure such default or event of default under the Property Level Loan Documents
or an Event of Default hereunder), and such payment or such action is hereby
authorized by the Borrower, for itself and on behalf of each of its
Subsidiaries, and any sum so paid and any expense incurred by the Agent in
taking any such action shall be evidenced by this Agreement and secured by the
Security Documents and shall be immediately due and payable by Borrower to the
Agent with interest at the rate for overdue amounts set forth in §4.9 until
paid. The Agent shall be authorized to take such actions upon the written
assertion by any holder of any of the Property Level Loan Documents of the
existence of such default or event of default without any duty to inquire or
determine whether such default or event of default

 

-89-



--------------------------------------------------------------------------------



 



exists. The Borrower shall cause the Subsidiary Guarantors to permit the Agent
to enter upon the Eligible Borrowing Base Properties for the purpose of curing
any actual or alleged default or event of default under the Property Level Loan
Documents or hereunder. The Borrower, for itself and on behalf of each of its
Subsidiaries, hereby transfers and assigns to the Agent any excess proceeds
arising from any foreclosure or sale under power pursuant to the Property Level
Loan Documents, and the Borrower, for itself and on behalf of each of its
Subsidiaries, hereby authorizes and directs the holder or holders of the
Property Level Loan Documents to pay such excess proceeds directly to the Agent
up to the amount of the obligations owed to the Agent and the Lenders under the
Loan Documents.
§14.3. Remedies. In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Lenders shall have accelerated
the maturity of the Term Loan pursuant to §14.1, the Majority Lenders may direct
the Agent to proceed to protect and enforce the rights and remedies of the Agent
and the Lenders under this Agreement, the Notes, any or all of the other Loan
Documents or under applicable law by suit in equity, action at law or other
appropriate proceeding (including for the specific performance of any covenant
or agreement contained in this Agreement or the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced and, to the full
extent permitted by applicable law, the obtaining of the ex parte appointment of
a receiver), and, if any amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right or remedy of the Agent and the Lenders under the Loan Documents
or applicable law. No remedy herein conferred upon the Lenders or the Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or under any of the other Loan Documents or now or
hereafter existing at law or in equity or by statute or any other provision of
law.
§14.4. Application of Funds
After the exercise of remedies provided for herein (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of §4.11, be applied
by the Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under §§4.4, 4.5, 4.6,
4.8 and 17) payable to the Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under §§4.4, 4.5, 4.6, 4.8 and 17), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

-90-



--------------------------------------------------------------------------------



 



Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
§15. SET-OFF.
§15.1 [Reserved]
§15.2 Set-Off and Debit. (i) If any Event of Default or other event which would
entitle the Agent to accelerate the Term Loan occurs, or (ii) at any time,
whether or not any Default or Event of Default exists, in the event any
attachment, trustee process, garnishment, or other levy or lien is, or is sought
to be, imposed on any property of the Borrower, a Subsidiary Guarantor or an
Unsecured Revolver Subsidiary Guarantor; then, in any such event, any such
deposits, balances or other sums credited by or due from the Agent or any
Lender, or from any such affiliate of the Agent or any Lender, to the Borrower,
a Subsidiary Guarantor or an Unsecured Revolver Subsidiary Guarantor may to the
fullest extent not prohibited by applicable law at any time or from time to
time, without regard to the existence, sufficiency or adequacy of any other
collateral, and without notice or compliance with any other condition precedent
now or hereafter imposed by statute, rule of law or otherwise, all of which are
hereby waived, be set off, debited and appropriated, and applied by the Agent or
any Lender, as the case may be, against any or all of the Obligations
irrespective of whether demand shall have been made and although such
Obligations may be unmatured, in such manner as the Agent or the applicable
Lender in its sole and absolute discretion may determine. Within five
(5) Business Days of making any such set off, debit or appropriation and
application, each Lender agrees to notify the Agent and the Borrower thereof (or
in the case of any such set off, debit or appropriation and application by the
Agent, the Agent agrees to notify the Borrower thereof), provided that the
failure to give such notice shall not affect the validity of such set off, debit
or appropriation and application. ANY AND ALL RIGHTS TO REQUIRE THE AGENT OR ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees with each other
Lender that (a) if an amount to be set off is to be applied to indebtedness of
the Borrower to such Lender, other than the Obligations owing to such Lender,
such amount shall be applied ratably to such other indebtedness and to the
Obligations owing to such Lender, and (b) if such Lender shall receive from the

 

-91-



--------------------------------------------------------------------------------



 



Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of Obligations owing to such Lender by
proceedings against the Borrower, a Subsidiary Guarantor or an Unsecured
Revolver Subsidiary Guarantor at law or in equity or by proof thereof in
bankruptcy, reorganization liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Obligations owing to
such Lender any amount in excess of its ratable portion of the payments received
by all of the Lenders with respect to the Obligations owing to all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Obligations owing to it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.
§15.3 [Reserved]
§15.4 Additional Rights. The rights of the Agent, the Lenders and each affiliate
of Agent and each of the Lenders under this Section 15 are in addition to, and
not in limitation of, other rights and remedies, including other rights of set
off, which the Agent or any Lender may have.
§16. THE AGENT.
§16.1. Authorization. (a) The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The relationship between the Agent
and the Lenders is and shall be that of agent and principal only, and nothing
contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee or fiduciary for any Lender.
(b) The Borrower, without further inquiry or investigation, shall, and is hereby
authorized by the Lenders to, assume that all actions taken by the Agent
hereunder and in connection with or under the Loan Documents are duly authorized
by the Lenders. The Lenders shall notify Borrower of any successor to Agent by a
writing signed by Majority Lenders, which successor shall be reasonably
acceptable to the Borrower so long as no Default or Event of Default has
occurred and is continuing. The Borrower acknowledges that any Lender which
acquires KeyBank is acceptable as a successor to the Agent.
§16.2. Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.

 

-92-



--------------------------------------------------------------------------------



 



§16.3. No Liability. Neither the Agent, nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent or employee thereof, shall be liable for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent may be liable for losses
due to its willful misconduct or gross negligence, as finally determined by a
court of competent jurisdiction.
§16.4. No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes or any of the other
Loan Documents or for the validity, enforceability or collectability of any such
amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
the Trust or the Borrower or any of their respective Subsidiaries, or be bound
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements in this Agreement or the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, a Subsidiary
Guarantor, an Unsecured Revolver Subsidiary Guarantor or the Trust or any holder
of any of the Notes shall have been duly authorized or is true, accurate and
complete. The Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the credit worthiness or financial condition of the Borrower, a
Subsidiary Guarantor, an Unsecured Revolver Subsidiary Guarantor or any of their
respective Subsidiaries or the Trust or any of the Subsidiaries or any tenant
under a Lease or any other entity. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
upon such information and documents as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.
§16.5. Payments.
(a) A payment by the Borrower to the Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender on the date received, if before 1:00 p.m. (Cleveland, Ohio time), and if
after 1:00 p.m. (Cleveland, Ohio time), on the next Business Day. The Agent
agrees to distribute to each Lender such Lender’s pro rata share of payments
received by the Agent for the accounts of all the Lenders, as provided herein or
in any of the other Loan Documents. All such payments by the Agent to the
Lenders shall be made on the date received, if before 1:00 p.m., and if after
1:00 p.m., on the next Business Day.

 

-93-



--------------------------------------------------------------------------------



 



(b) If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in material liability, it may refrain from
making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction, provided that the Agent shall
invest any such undistributed amounts in overnight obligations on behalf of the
Lenders and interest thereon shall be paid pro rata to the Lenders. If a court
of competent jurisdiction shall adjudge that any amount received and distributed
by the Agent is to be repaid, each Person to whom any such distribution shall
have been made shall either repay to the Agent its proportionate share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.
§16.6. Holders of Notes. The Agent may deem and treat the payee of any Notes as
the absolute owner or purchaser thereof for all purposes hereof until it shall
have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.
§16.7. Indemnity. The Lenders ratably and severally agree hereby to indemnify
and hold harmless the Agent and its Affiliates from and against any and all
claims, actions and suits (whether groundless or otherwise), losses, damages,
costs, expenses (including any expenses for which the Agent has not been
reimbursed by the Borrower as required by §17), and liabilities of every nature
and character arising out of or related to this Agreement, the Notes, or any of
the other Loan Documents or the transactions contemplated or evidenced hereby or
thereby, or the Agent’s actions taken hereunder or thereunder, except to the
extent that any of the same shall be directly caused by the Agent’s willful
misconduct or gross negligence, as finally determined by a court of competent
jurisdiction.
§16.8. Agent as Lender. In its individual capacity as a Lender, KeyBank shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Term Loan made by it, and as the holder of any of the
Notes, as it would have were it not also the Agent.
§16.9. Notification of Defaults and Events of Default. Each Lender hereby agrees
that, upon learning of the existence of a Default or an Event of Default, it
shall (to the extent notice has not previously been provided) promptly notify
the Agent thereof. The Agent hereby agrees that upon receipt of any notice under
this §16.9 it shall promptly notify the other Lenders of the existence of such
Default or Event of Default.

 

-94-



--------------------------------------------------------------------------------



 



§16.10. Duties in Case of Enforcement. In the case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent shall, at the request, or may, upon
the consent, of the Majority Lenders, and provided that the Lenders have given
to the Agent such additional indemnities and assurances against expenses and
liabilities as the Agent may reasonably request, proceed to enforce the
provisions of this Loan Agreement and the other Loan Documents and the exercise
of any other legal or equitable rights or remedies as it may have hereunder or
under any other Loan Document or otherwise by virtue of applicable law, or to
refrain from so acting if similarly requested by the Majority Lenders. The Agent
shall be fully protected in so acting or refraining from acting upon the
instruction of the Majority Lenders, and such instruction shall be binding upon
all the Lenders. The Majority Lenders may direct the Agent in writing as to the
method and the extent of any such foreclosure, sale or other disposition or the
exercise of any other right or remedy, the Lenders hereby agreeing to severally
indemnify and hold the Agent harmless from all costs and liabilities incurred in
respect of all actions taken or omitted in accordance with such direction,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction
may expose the Agent to liability or be contrary to the Loan Documents or
applicable law. The Agent may, in its discretion but without obligation, in the
absence of direction from the Majority Lenders, take such interim actions as it
believes reasonably necessary to preserve the rights of the Lenders hereunder,
including but not limited to petitioning a court for injunctive relief or
appointment of a receiver. Each of the Lenders acknowledges and agrees that,
except for any rights of set-off pursuant to and in accordance with §15.2
hereof, no individual Lender may separately enforce or exercise any of the
provisions of any of the Loan Documents, including without limitation the Notes,
other than through the Agent. The Agent shall advise the Lenders of all such
action taken by the Agent.
§16.11. Successor Agent. KeyBank, or any successor Agent, may resign as Agent at
any time by giving at least 30 days prior written notice thereof to the Lenders
and to the Borrower. Any such resignation shall be effective upon appointment
and acceptance of a successor Agent, as hereinafter provided. Upon any such
resignation or removal pursuant to the last sentence of this § 16.11, the
Majority Lenders shall have the right to appoint a successor Agent, which is a
Lender under this Agreement, provided that so long as no Default or Event of
Default has occurred and is continuing the Borrower shall have the right to
approve any successor Agent, which approval shall not be unreasonably withheld.
If, in the case of a resignation by the Agent, no successor Agent shall have
been so appointed by the Majority Lenders and approved by the Borrower, and
shall have accepted such appointment, within thirty (30) days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint any one of the other Lenders as a successor Agent. The
Borrower acknowledges that any Lender which acquires KeyBank is acceptable as a
successor Agent. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from all further duties and
obligations as Agent under this Agreement. After any Agent’s resignation
hereunder as Agent, the provisions of this §16 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement. The Agent agrees that it shall not assign any of its rights or duties
as Agent to any other Person. The Agent may be removed at the direction of the
Majority Lenders in the event of a final judicial determination (in which the
Agent had an opportunity to be heard) that the Agent had acted in a grossly
negligent manner or in willful misconduct.

 

-95-



--------------------------------------------------------------------------------



 



§16.12. Notices. Any notices or other information required hereunder to be
provided to the Agent (with copies to the Agent for each Lender) shall be
promptly forwarded by the Agent to each of the Lenders.
§17. EXPENSES AND INDEMNIFICATION.
(a) Expenses. The Borrower agrees to pay (i) the reasonable and documented
out-of-pocket fees, expenses and disbursements incurred by the Agent (including
the reasonable and invoiced out-of-pocket fees, expenses and disbursements of
outside counsel or any local counsel to the Agent) in connection with the
preparation, administration, negotiation or interpretation of the Loan Documents
and other instruments mentioned herein, each closing hereunder, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (ii) all
reasonable and documented out-of-pocket fees, expenses and disbursements
(including reasonable and documented out-of-pocket attorneys’ fees, expenses and
disbursements, and the fees and costs of engineers, appraisers, surveyors,
investment bankers, or other experts retained by any Lender or the Agent in
connection with any enforcement proceedings) incurred by any Lender or the Agent
in connection with (A) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower or any of its Subsidiaries or the Trust
or the administration thereof after the occurrence and during the continuance of
a Default or Event of Default (including, without limitation, expenses incurred
in any restructuring and/or “workout” of the Loans), and (B) any litigation,
proceeding or dispute arising out of, in connection with or as a result of this
Agreement or the financing contemplated hereby; provided, however, that in
connection with any one such action or any separate but substantially similar or
related actions in the same jurisdiction, in each case described in this clause
(ii), the Borrower shall not be liable for the fees and expenses of more than
one counsel to the Agent and the Lenders (along with one local counsel in each
applicable jurisdiction), unless there shall exist an actual conflict of
interest among such Persons, and in such case, not more than one additional
counsel to the affected parties (along with one additional local counsel in each
applicable jurisdiction), and (iii) all reasonable and documented out-of-pocket
costs incurred by the Agent in the future in connection with (x) an inspection
pursuant to §8.10, but only if the Person acting as Agent hereunder is not also
the “Agent” (or such other similar term as used therein) under the Unsecured
Revolver Agreement or the 2011 Term Loan Agreement, and (y) its inspection of
the Eligible Borrowing Base Properties (or any proposed Eligible Borrowing Base
Property) or with the addition of any Eligible Borrowing Base Property.

 

-96-



--------------------------------------------------------------------------------



 



(b) Indemnification. The Borrower agrees to indemnify and hold harmless the
Agent, the Arranger, the Lenders and each of their respective Related Parties
(each, an “Indemnitee”) from and against any and all claims, actions and suits,
whether groundless or otherwise, and from and against any and all liabilities,
losses, settlement payments, obligations, damages and expenses of every nature
and character arising out of, in connection with, or as a result of this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby or thereby or which otherwise arise in connection with this financing,
including, without limitation, (i) any actual or proposed use by the Borrower or
any of its Subsidiaries of the proceeds of any of the Loans, (ii) (a) the
Borrower or any of its Subsidiaries entering into or performing this Agreement
or any of the other Loan Documents or (b) the Agent or any Lender entering into
or exercising any of its rights or remedies under this Agreement or any of the
other Loan Documents; provided, however, that for clarity, this clause (ii)(b)
shall not apply to expenses incurred by any Lender unless incurred by such
Lender as an Indemnitee as a result of a third party claim, action or suit, or
(iii) pursuant to §8.16, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding(including, without
limitation, any proceeding under any Debtor Relief Law), provided, however, that
the Borrower shall not be obligated under this §17(b) to indemnify any Person
for (x) liabilities arising from such Person’s own gross negligence, willful
misconduct or breach of this Agreement, as finally determined by a court of
competent jurisdiction, (y) amounts constituting Excluded Taxes or (z) result
from any dispute solely among the Indemnitees. If and to the extent that the
obligations of the Borrower under this §17(b) are unenforceable for any reason,
the Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
indemnification provisions of §17(b) shall apply to any indemnity proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any of its Subsidiaries.
(c) Limitation. It is understood that, with respect to any particular action,
suit, proceeding or investigation subject to indemnification hereunder, the
Borrower shall not be required to reimburse, or indemnify and hold harmless for,
the reasonable and documented legal fees and expenses of more than one outside
counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Indemnitees that are the subject of such action, suit,
proceeding or investigation unless there shall exist an actual conflict of
interest, in which case the Borrower shall be required to reimburse, or
indemnify and hold harmless for, the reasonable and documented legal fees and
expenses of one additional counsel to the affected parties (along with one
additional local counsel in each applicable jurisdiction).
(d) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsections (a) or (b) of
this §17 to be paid by it to the Agent or any Related Party of the Agent, each
Lender severally agrees to pay to the Agent or such Related Party, as the case
may be, such Lender’s pro rata portion (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent in its capacity as such, or against such Related
Party acting for the Agent in connection with such capacity.

 

-97-



--------------------------------------------------------------------------------



 



(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the fraud, gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(f) Payments. All amounts due under this §17 shall be payable not later than
fifteen (15) Business Days after receipt by Borrower of a reasonably detailed
invoice therefor.
(g) Survival. The agreements in §17 shall survive the resignation or removal of
the Agent, the replacement of any Lender, the termination of the Commitments in
whole or in part, the termination of this Agreement and the repayment,
satisfaction or discharge of all the Obligations.
§18. [RESERVED].
§19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower, any
Subsidiary Guarantor, any Unsecured Revolver Subsidiary Guarantor or any of
their respective Subsidiaries or the Trust pursuant hereto shall be deemed to
have been relied upon by the Lenders and the Agent, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of the Term Loan as herein contemplated, and shall
continue in full force and effect so long as any amount due under this Agreement
or the Notes or any of the other Loan Documents remains outstanding. The
indemnification obligations of the Borrower provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to any Lender or the Agent at any time by or on behalf
of the Borrower, any Subsidiary Guarantor, any Unsecured Revolver Subsidiary
Guarantor or any of their respective Subsidiaries or the Trust pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower, such Subsidiary Guarantor, such
Unsecured Revolver Subsidiary Guarantor or such Subsidiary or the Trust
hereunder.

 

-98-



--------------------------------------------------------------------------------



 



§20. ASSIGNMENT; PARTICIPATIONS; ETC.
§20.1. Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion (in a
minimum amount of $5,000,000) of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) other than during the continuance of an
Event of Default, the Agent and the Borrower each shall have the right to
approve any assignment to an Eligible Assignee, which approval shall not be
unreasonably withheld or delayed, (b) each Lender shall have at all times an
amount of its Commitment of not less than $5,000,000 unless otherwise consented
to by the Agent and (c) the parties to such assignment shall execute and deliver
to the Agent, for recording in the Register (as hereinafter defined), an
assignment and assumption, substantially in the form of Exhibit D hereto (an
“Assignment and Assumption”), together with any Notes subject to such
assignment. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Assumption, which
effective date shall be at least two (2) Business Days after the execution
thereof unless otherwise agreed or accepted by the Agent (provided any assignee
has assumed the obligation to fund any outstanding Libor Rate Loans), (i) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
and thereunder, and (ii) the assigning Lender shall, to the extent provided in
such assignment and upon payment to the Agent of the registration fee referred
to in §20.3, be released from its obligations under this Agreement. Any such
Assignment and Assumption shall run to the benefit of the Borrower and a copy of
any such Assignment and Assumption shall be delivered by the Assignor to the
Borrower.
Notwithstanding the provisions of subclause (a) of the preceding paragraph, any
Lender may, without the consent of the Borrower, make an assignment otherwise
permitted hereunder to (x) another Lender, and (y) an Affiliate of such Lender,
provided that such Affiliate is an Eligible Assignee. In no event may any Lender
assign or participate (under §20.5) all or any portion of its Loans or
Commitment to the Borrower or any of its Subsidiaries or Affiliates.
§20.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any Subsidiary Guarantor, any Unsecured Revolver Subsidiary
Guarantor or their respective Subsidiaries or the Trust or any other Person
primarily or secondarily liable in respect of any of the Obligations, or the
performance or observance by the Borrower, any Subsidiary Guarantor, any
Unsecured Revolver Subsidiary Guarantor or their respective Subsidiaries

 

-99-



--------------------------------------------------------------------------------



 



or the Trust or any other Person primarily or secondarily liable in respect of
any of the Obligations of any of their obligations under this Agreement or any
of the other Loan Documents or any other instrument or document furnished
pursuant hereto or thereto; (c) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in §7.4 and §8.4 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Assumption; (d) such assignee will, independently
and without reliance upon the assigning Lender, the Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (e) such assignee represents and warrants that it is an
Eligible Assignee; (f) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; (g) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender; and (h) such assignee represents and warrants
that it is legally authorized to enter into such Assignment and Assumption.
§20.3. Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Term Loan owing to, the Lenders from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Except in the case of an assignment by a Lender to its
Affiliate, upon each such recordation, the assigning Lender agrees to pay to the
Agent a registration fee in the sum of $2,500 and all legal fees and expenses
incurred by the Agent in connection with such assignment.
§20.4. New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender). Unless done simultaneously with the
Assignment and Assumption, within two (2) Business Days after receipt of such
notice, the Borrower, at its own expense and if requested in such notice, shall
execute and deliver to the Agent, in exchange for each surrendered Note, a new
Note to the order of such Eligible Assignee in an amount equal to the amount
assumed by such Eligible Assignee pursuant to such Assignment and Assumption
and, if the assigning Lender has retained some portion of its obligations
hereunder, a new Note to the order of the assigning Lender in an amount equal to
the amount retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of the assigned Notes. The surrendered
Notes shall be canceled and returned to the Borrower.

 

-100-



--------------------------------------------------------------------------------



 



§20.5. Participations. Each Lender may sell participations to one or more
lending institutions or other entities in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) each such participation shall be in an amount of not less than
$5,000,000, (b) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and the Agent and the
Lender shall continue to exercise all approvals, disapprovals and other
functions of a Lender, (c) subject to §2.11 in the case of Permitted Amendments,
the only rights granted to the participant pursuant to such participation
arrangements with respect to waivers, amendments or modifications of, or
approvals under, the Loan Documents shall be the rights to approve waivers,
amendments or modifications that would reduce the principal of or the interest
rate on the Term Loan (other than a waiver of default interest and, if
applicable, changes in calculation of any financial covenant or related
definitions that may indirectly affect pricing), extend the term or increase the
amount of the Commitment of such Lender as it relates to such participant in a
manner not otherwise permitted under the Loan Documents, reduce the amount of
any fees to which such participant is entitled or extend any regularly scheduled
payment date for principal or interest in a manner not otherwise permitted under
the Loan Documents, and (d) no participant shall have the right to grant further
participations or assign its rights, obligations or interests under such
participation to other Persons without the prior written consent of the Agent,
which consent shall not be unreasonably withheld.
§20.6. Pledge by Lender. Notwithstanding any other provision of this Agreement,
any Lender at no cost to the Borrower may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Notes) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.
§20.7. No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under any of the Loan Documents without prior
Unanimous Lender Approval.
§20.8. [Reserved]
§20.9. [Reserved]

 

-101-



--------------------------------------------------------------------------------



 



§21. NOTICES, ETC. (a) Except as otherwise expressly provided in this Agreement,
all notices and other communications made or required to be given pursuant to
this Agreement or the Notes shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, sent by overnight courier, or sent by facsimile and confirmed by
delivery via courier or postal service, addressed as follows:
(i) if to the Borrower or the Trust, at 7600 Wisconsin Avenue, 11th Floor,
Bethesda, Maryland 20814, attention Barry Bass, Chief Financial Officer
(facsimile: (301) 986-5554; e-mail: Barry.Bass@first-potomac.com), with a copy
to David Slotkin, Esq., Hogan Lovells US LLP, Columbia Square, 555 13th Street,
NW, Washington, DC 20004 (facsimile: (202) 637-5910; e-mail:
david.slotkin@hoganlovells.com) and to Gordon Wilson, Esq., Hogan Lovells US
LLP, Columbia Square, 555 13th Street, NW, Washington, DC 20004 (facsimile:
(202) 637-5910; e-mail: gordon.wilson@hoganlovells.com), or to such other
address for notice as the Borrower or the Trust shall have last furnished in
writing to the Agent;
(ii) if to the Agent, to KeyBank National Association, 127 Public Square,
Cleveland, Cleveland, OH 44114, attention John C. Scott (facsimile:
(216) 689-4997; e-mail: John_C_Scott@KeyBank.com), with a copy to Cheri Van
Klompenberg, KeyBank Institutional Real Estate, 1675 Broadway, Suite 400, Denver
Colorado 80202 (facsimile: 720-904-4420; e-mail:
Cheryl_F_Vanklompenberg@KeyBank.com), or such other address for notice as the
Agent shall have last furnished in writing to the Borrower, with a copy to
Pamela M. MacKenzie, Esq., Goulston & Storrs, 400 Atlantic Avenue, Boston,
Massachusetts 02110-3333 (facsimile: (617)-574-7615; e-mail:
pmackenzie@goulstonstorrs.com), or at such other address for notice as the Agent
shall last have furnished in writing to the Person giving the notice; and
(iii) if to any Lender, at such Lender’s address set forth on Schedule 2 hereto,
or such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice (including, as appropriate, notices
delivered solely to the Person designated by such Lender for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof. Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender if
such Lender has notified the Agent that it is incapable of receiving notices by
electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

-102-



--------------------------------------------------------------------------------



 



Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an electronic mail (“e-mail”) address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent (and received, if the
acknowledgment contemplated above has been obtained) at the opening of business
on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM (as defined in §8.10(c)) IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses have resulted from the gross
negligence, willful misconduct or bad faith breach of this Agreement of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d) Change of Address, Etc. Each of the Borrower and the Agent may change its
address, electronic mail address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, electronic mail address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Agent. In addition, each Lender agrees to notify the Agent from time to
time to ensure that the Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
materials with respect to the Borrower or its Affiliates that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

-103-



--------------------------------------------------------------------------------



 



(e) Recording of Telephonic Communications. All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.
§22. FPLP AS AGENT FOR THE SUBSIDIARY GUARANTORS. The Borrower shall cause each
Subsidiary Guarantor and each Unsecured Revolver Subsidiary Guarantor to appoint
FPLP as its agent with respect to the receiving and giving of any notices,
requests, instructions, reports, certificates (including, without limitation,
compliance certificates), schedules, revisions, financial statements or any
other written or oral communications hereunder or under any other Loan Document.
The Agent and each Lender is hereby entitled to rely on any communications given
or transmitted by FPLP as if such communication were given or transmitted by
each and every Subsidiary Guarantor and Unsecured Revolver Subsidiary Guarantor;
provided however, that any communication given or transmitted by any Subsidiary
Guarantor or Unsecured Revolver Subsidiary Guarantor shall be binding with
respect to such Subsidiary Guarantor or such Unsecured Revolver Subsidiary
Guarantor. Any communication given or transmitted by the Agent or any Lender to
FPLP shall be deemed given and transmitted to each and every Subsidiary
Guarantor and Unsecured Revolver Subsidiary Guarantor.
§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE BORROWER, FOR
ITSELF AND ON BEHALF OF EACH OF ITS SUBSIDIARIES, AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN ANY COURT IN THE STATE OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN NEW
YORK AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER, A SUBSIDIARY
GUARANTOR, AN UNSECURED REVOLVER SUBSIDIARY GUARANTOR, THE TRUST OR THEIR
SUBSIDIARIES BY MAIL AT THE ADDRESS SPECIFIED IN §21. THE BORROWER, FOR ITSELF
AND ON BEHALF OF EACH OF ITS SUBSIDIARIES, HEREBY WAIVES ANY OBJECTION THAT ANY
OF THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

-104-



--------------------------------------------------------------------------------



 



§24. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.
§25. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.
§26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §28.
§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER, THE SUBSIDIARY GUARANTORS, THE
UNSECURED REVOLVER SUBSIDIARY GUARANTORS, AND THEIR SUBSIDIARIES HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER, THE SUBSIDIARY GUARANTORS, THE
UNSECURED REVOLVER SUBSIDIARY GUARANTORS AND THEIR SUBSIDIARIES HEREBY WAIVE ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE
BORROWER, THE SUBSIDIARY GUARANTORS, THE UNSECURED REVOLVER SUBSIDIARY
GUARANTORS AND THEIR SUBSIDIARIES (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

 

-105-



--------------------------------------------------------------------------------



 



§28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any of the other
Loan Documents may be amended, and the performance or observance by the
Borrower, a Subsidiary Guarantor, an Unsecured Revolver Subsidiary Guarantor or
the Trust or any of their respective Subsidiaries of any terms of this Agreement
or the other Loan Documents or the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Majority Lenders.
Notwithstanding the foregoing, the approval of each Lender directly affected
thereby shall be required for any amendment, modification or waiver of this
Agreement that (subject to §2.11 in the case of Permitted Amendments):
(a) reduces or forgives any principal of any unpaid Loan or any interest thereon
(including any general waiver of interest “breakage” costs) or any fees due to
such Lender hereunder, or permits any prepayment not otherwise permitted
hereunder; or
(b) changes the unpaid principal amount of the Term Loan, reduces the rate of
interest applicable to the Term Loan, or reduces any fee payable to the Agent or
the Lenders hereunder; provided, however, that only the consent of the Majority
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on the Term Loan or to reduce any fee payable hereunder; or
(c) except as permitted pursuant to the terms of §2.11, changes the date fixed
for any payment of principal of or interest on any portion of the Term Loan
(including, without limitation, any extension of the applicable Maturity Date
not contemplated herein) or any fees payable hereunder (including, without
limitation, the waiver of any monetary Event of Default); or
(d) changes the amount of such Lender’s Commitment (other than pursuant to an
assignment permitted under §20.1) or increases the amount of the Total
Commitment except as permitted hereunder;
(e) And Unanimous Lender Approval shall be required for any amendment,
modification or waiver of this Agreement that:

 

-106-



--------------------------------------------------------------------------------



 



(f) changes §14.4 in a manner that would alter the pro rata sharing of payments
required thereby; or
(g) modifies any provision herein or in any other Loan Document which by the
terms thereof expressly requires Unanimous Lender Approval; or
(h) changes any provision of this §28 or the definitions of “Majority Lenders”
or “Unanimous Lender Approval” or any other provision hereof specifying the
number or percentage of Lenders greater than the Majority Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder; or
(i) releases the Guaranty of the Trust, any Subsidiary Guaranty or a material
portion of the Collateral, other than in accordance with the terms hereof.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires Unanimous
Lender Approval or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
Unanimous Lender Approval or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
The provisions in §8.2 through §8.12, §8.14 through §8.21, §9, §10.1 through
§10.4 and §14.1 of this Agreement, including, in each case, any associated
definitions in §1.1, contain essentially the same provisions with respect to the
Trust, the Borrower and their Subsidiaries as those contained in §8.2 through
§8.12, §8.14 through §8.21, §9, §10.1 through §10.4 and §14.1 of the Unsecured
Revolver Agreement and in the associated definitions in the Unsecured Revolver
Agreement (the “Revolver Provisions”). In the event that there is a proposal to
modify, waive or restate, or request a consent or approval with respect to, the
Revolver Provisions (including any associated definitions) of the Unsecured
Revolver Agreement in writing (which may include a written waiver of an existing
actual or potential default or event of default that is intended to be
eliminated by such modification, restatement or waiver) (each of the foregoing,
a “Proposed Modification”), then (A) any Lender under this Agreement shall be
deemed to have automatically approved the Proposed Modification hereunder of any
corresponding Revolver Provisions contained in this Agreement for purposes of
determining if the requisite approvals hereunder have been obtained if (but only
if) such Lender approved the Proposed Modification under the Unsecured Revolver
in its capacity as a “Lender” under the Unsecured Revolver Agreement or as an
Affiliate of a Lender

 

-107-



--------------------------------------------------------------------------------



 



that approved the Proposed Modification under the Unsecured Revolver Agreement
and (B) in the case that the Lenders under this Agreement described in clause
(A) above constitute the Majority Lenders hereunder, then simultaneously with
the agreement to or granting of such Proposed Modification under the Unsecured
Revolver Agreement, this Agreement shall be deemed modified or restated, or such
waiver, consent or approval granted, in a manner consistent with the Proposed
Modifications under the Unsecured Revolver Agreement, unless such modification,
restatement, waiver, consent or approval requires the consent of each Lender
directly affected thereby under the terms of this §28. If requested by the
Borrower or the Agent, the Borrower, the Trust, the Agent and each approving
Lender (including any Lender deemed to have approved pursuant to this §28) shall
execute and deliver a written amendment to, restatement of, or waiver, consent
or approval under, this Agreement memorializing such modification, restatement,
waiver, consent or approval. In addition, the Borrower will be obligated to pay
to the Agent, the Arranger and the Lenders (other than any Lender that is also a
“Lender” under the Unsecured Revolver Agreement or an Affiliate of a Lender
under the Unsecured Revolver Agreement that did not approve the Proposed
Modification thereunder) the same fee rate as the Borrower shall pay to the
agent, arranger and lenders, respectively, under the Unsecured Revolver
Agreement in connection with such modification, restatement, waiver, consent or
approval.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Lenders or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial to such right or
any other rights of the Agent or the Lenders. No notice to or demand upon the
Borrower, a Subsidiary Guarantor or an Unsecured Revolver Subsidiary Guarantor
shall entitle the Borrower, such Subsidiary Guarantor or such Unsecured Revolver
Subsidiary Guarantor to other or further notice or demand in similar or other
circumstances.
§29. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.
§30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to the Term Loan, together with all
fees, charges and other amounts which are treated as interest on such Term Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Term Loan in accordance with
applicable law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Term Loan but were not payable
as a result of the operation of this §30 shall be cumulated and the interest and
Charges payable to such Lender in respect of other periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

 

-108-



--------------------------------------------------------------------------------



 



§31. USA PATRIOT ACT COMPLIANCE.
(a) The following notification is provided to the Borrower, the Subsidiary
Guarantors and the Unsecured Revolver Subsidiary Guarantors pursuant to
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318 (the “USA
Patriot Act”): §1.2
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. The Agent and/or the
Lenders will ask for Borrower’s name, taxpayer identification number, business
address, and other information that will allow the Agent and the Lenders to
identify Borrower, the Subsidiary Guarantors and the Unsecured Revolver
Subsidiary Guarantors. The Agent and/or the Lenders may also ask to see
Borrower’s, the Subsidiary Guarantors’ or the Unsecured Revolver Subsidiary
Guarantors’ legal organizational documents or other identifying documents.
(b) In order for the Agent to comply with the USA Patriot Act, prior to any
Lender or participant that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Agent may request,
and such Lender or participant shall provide to the Agent, its name, address,
tax identification number and/or such other identification information as shall
be necessary for the Agent to comply with federal law.
(Remainder of page intentionally left blank)

 

-109-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

                  KEYBANK NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

(Signatures continued on next page)

 

-110-



--------------------------------------------------------------------------------



 



                    FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP  
 
                  By:   First Potomac Realty Trust,
its sole general partner    
 
               
 
      By:        
 
          Barry H. Bass, Chief Financial
Officer and Executive Vice President    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A — Form of Term Note
TERM NOTE

     
$50,000,000
  Date: August 7, 2007

FOR VALUE RECEIVED, the undersigned First Potomac Realty Investment Limited
Partnership, a Delaware limited partnership and each other party who is or from
time to time becomes a Borrower under (and as defined in) the Secured Term Loan
Agreement referred to (and defined) below (hereinafter, together with their
respective successors in title and assigns, collectively called the “Borrower”),
by this promissory note (hereinafter, called “this Note”), absolutely and
unconditionally, jointly and severally promises to pay to the order of KeyBank
National Association, individually in its capacity as a Lender under the Secured
Term Loan Agreement (hereinafter, together with its successors in title and
assigns, called the “Bank”), the principal sum of Fifty Million Dollars
($50,000,000) or so much thereof as shall remain outstanding, such payment to be
made as hereinafter provided, and to pay interest on the principal sum
outstanding hereunder from time to time from and after the date hereof until the
said principal sum or the unpaid portion thereof shall have become due and
payable as hereinafter provided.
Capitalized terms used herein without definition shall have the meanings set
forth in the Secured Term Loan Agreement.
The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Secured Term
Loan Agreement. Accrued interest on the unpaid principal under this Note shall
be payable on the dates specified in the Secured Term Loan Agreement.
On the Maturity Date there shall become absolutely due and payable by the
Borrower hereunder, and the Borrower hereby jointly and severally promises to
pay to the Bank, the balance (if any) of the principal hereof then remaining
unpaid, all of the unpaid interest accrued hereon and all (if any) other amounts
payable on or in respect of this Note or the indebtedness evidenced hereby or
otherwise due under or in connection with the Secured Term Loan Agreement.
Each overdue amount (whether of principal, interest or otherwise) payable
hereunder shall (to the extent permitted by applicable law) bear interest at the
rates and on the terms provided in the Secured Term Loan Agreement. The unpaid
interest accrued on each overdue amount in accordance with the foregoing terms
of this paragraph shall become and be absolutely due and payable by the Borrower
to Bank on demand by the Agent. Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded daily until the obligations of
the Borrower in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

Exhibit A, Page 1



--------------------------------------------------------------------------------



 



Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Agent in Dollars, for the account of the Bank, at the Agent’s
Head Office, on the due date of such payment, and in immediately available and
freely transferable funds. All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.
This Note is made and delivered by the Borrower to the Bank pursuant to that
certain Secured Term Loan Agreement dated as of August 7, 2007 among (i) the
Borrower, (ii) the Lenders party thereto from time to time (including the Bank)
and (iii) the Agent (hereinafter, as originally executed and as may be amended,
varied, supplemented, and/or restated from time to time, called the “Secured
Term Loan Agreement”). This Note evidences the obligations of the Borrower
(a) to repay the principal amount of the Term Loan; (b) to pay interest, as
herein provided, on the principal amount hereof remaining unpaid from time to
time; and (c) to pay other amounts (including all Obligations) which may become
due and payable hereunder or thereunder. The payment of the principal of and the
interest on this Note and the payment of all Obligations have been guaranteed.
Reference is hereby made to the Secured Term Loan Agreement (including the
Schedules and Exhibits annexed thereto and the Trust Guaranty) for a complete
statement of the terms thereof.
The Borrower has the right to prepay the unpaid principal of this Note in full
or in part upon the terms contained in the Secured Term Loan Agreement. The
Borrower has an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Secured
Term Loan Agreement. Any partial payment of the indebtedness evidenced by this
Note shall be applied in accordance with the terms of the Secured Term Loan
Agreement and shall not be permitted to be reborrowed.
Pursuant to and upon the terms contained in Section 14 of the Secured Term Loan
Agreement, the entire unpaid principal of this Note, all of the interest accrued
on the unpaid principal of this Note and all (if any) other amounts payable on
or in respect of this Note or the indebtedness evidenced hereby may be declared
to be immediately due and payable, whereupon the entire unpaid principal of this
Note, all of the interest accrued on the unpaid principal of this Note and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrower.
All computations of interest payable as provided in this Note shall be made by
the Agent on the basis set forth therefor in the Secured Term Loan Agreement.
The interest rate in effect from time to time shall be determined in accordance
with the terms of the Secured Term Loan Agreement.

 

Exhibit A, Page 2



--------------------------------------------------------------------------------



 



Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and attorneys’
fees and all other collection charges and expenses reasonably incurred or
sustained by the holder of this Note.
The Borrower hereby irrevocably waives notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the courts of the State of New York
and of any federal court located in the State of New York in connection with any
actions or proceedings brought against the Borrower by the holder hereof arising
out of or relating to this Note. This Note may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.
This Note is intended to take effect as a sealed instrument. This Note and the
obligations of the Borrower hereunder shall be governed by and interpreted and
determined in accordance with the laws of the State of New York.
Each Borrower shall be jointly and severally liable for the full amount owing
under this Note.
[Remainder of page intentionally left blank]

 

Exhibit A, Page 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this TERM NOTE has been duly executed by the undersigned on
the day and in the year first above written.

                        FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP    
 
                      By:   First Potomac Realty Trust,
its sole general partner    
 
                   
 
    By:        

Signature Page to Term Note

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B — Form of Completed Loan Request
COMPLETED LOAN REQUEST
This Loan Request is made pursuant to §2.4 of the Secured Term Loan Agreement
dated as of August 7, 2007 (as the same may now or hereafter be amended from
time to time, the “Credit Agreement”) among First Potomac Realty Investment
Limited Partnership, KeyBank National Association, individually and as
Administrative Agent, the other Lenders from time to time party thereto and
KeyBanc Capital Markets Inc., as Sole Lead Arranger and Sole Book Manager.
Unless otherwise defined herein, the capitalized terms used in this Loan Request
have the meanings described in the Credit Agreement.

1.   The Borrower hereby requests a Term Loan in the principal amount of $_____.
  2.   The Type of Loan being requested in this Loan Request is:        _____ 
Base Rate Loan        _____  Libor Rate Loan   3.   The Interest Period
requested for the Loan requested in this Loan Request is:        _____  through
 _____  (must be for 1, 2 or 3 months for Libor Loans).

The Borrower hereby certifies to Lender that, both before and after giving
effect to the making or issuance of the requested Term Loan, (i) no Default or
Event of Default under the Credit Agreement or any other Loan Document exists or
will exist, and (ii) the Borrower is and will remain in compliance with the
covenants specified in §10 of the Credit Agreement. The calculations used to
evidence such compliance are attached hereto as Exhibit A.

 

Exhibit B, Page 1



--------------------------------------------------------------------------------



 



WITNESS my hand this  _____  day of  _____, 20  _____.

                        FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, for
itself and as agent for each other Borrower    
 
                      By:   First Potomac Realty Trust,
its sole general partner    
 
                   
 
    By:      

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
COMPLETED CONVERSION REQUEST
This Conversion Request is made pursuant to §2.5 of the Secured Term Loan
Agreement dated as of August 7, 2007 (as the same may now or hereafter be
amended from time to time, the “Loan Agreement”) among First Potomac Realty
Investment Limited Partnership, KeyBank National Association, individually and
as Administrative Agent, the other Lenders from time to time party thereto and
KeyBanc Capital Markets Inc., as Sole Lead Arranger and Sole Book Manager.
Unless otherwise defined herein, the capitalized terms used in this Conversion
Request have the meanings described in the Loan Agreement.
Each Conversion Request submitted by the Borrower shall be a request for a
single Loan.

1.   The Borrower hereby requests (check each applicable item):        _____ 
Conversion of Existing Term Loan [_____] Loan ($_____)      
(Current Interest Period ending on  _____, 20_____)
       _____  Continuation of Existing Term Loan [_____] Loan ($_____)      
(Current Interest Period ending on _____, 20_____)
  2.   The Borrower is requesting to convert an outstanding:        _____  Base
Rate Loan        _____  Libor Rate Loan       to a:        _____  Base Rate Loan
       _____  Libor Rate Loan   3.   The aggregate principal amount of the Loan
(whether by way of a continuation or conversion) in this Conversion Request is:
      $_____    4.   The proposed Drawdown Date of the Loan in this Conversion
Request is:        _____, 20_____ 

 

Exhibit B-1, Page 1



--------------------------------------------------------------------------------



 



5.   The Interest Period requested for the Loan requested in this Loan Request
(if any) is:        _____  through  _____  (must be for 1, 2 or 3 months for
Libor Loans).

The Borrower hereby certifies to Lender that, both before and after giving
effect to the requested conversion, no Default or Event of Default under the
Loan Agreement or any other Loan Document exists or will exist.

 

Exhibit B-1, Page 2



--------------------------------------------------------------------------------



 



WITNESS my hand this  _____ day of  _____, 20_.

                        FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, for
itself and as agent for each other Borrower    
 
                      By:   First Potomac Realty Trust,
its sole general partner    
 
                   
 
    By:        

Signature Page to Conversion Request

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C — Form of Compliance Certificate
COMPLIANCE CERTIFICATE
Reference is hereby made to that certain Secured Term Loan Agreement dated as of
August 7, 2007, among First Potomac Realty Investment Limited Partnership (the
“Borrower” or “FPLP”), First Potomac Realty Trust (“Guarantor”), the Subsidiary
Guarantors (as defined therein), KeyBank National Association, individually and
as Administrative Agent, and certain other parties (as the same may now or
hereafter be amended from time to time, the “Credit Agreement”). Unless
otherwise defined herein, the terms used in this Compliance Certificate and
Schedule 1 hereto have the meanings ascribed to such terms in the Credit
Agreement.
This Compliance Certificate is submitted pursuant to the following sections of
the Credit Agreement:

  •   Section 8.4(e) (accompanying financial statements)     •   Section 8.13(a)
(in connection with removal of Eligible Borrowing Base Property)     •  
Section 8.13(a) (in connection with the addition of Real Estate Asset to
Borrowing Base Pool)     •   Section 9.2(a) (in connection with granting a
mortgage on an Eligible Borrowing Base Property or Real Estate Asset)     •  
Section 9.4(b) (in connection with Sales or Indebtedness Liens)     •  
Section 14.1 (in connection with default cure)

The undersigned HEREBY CERTIFIES THAT:
I am the chief financial officer or accounting officer of the Borrower,
Guarantor and the Subsidiary Guarantors, and I am authorized by each such entity
to execute and deliver this Compliance Certificate on its behalf.
All of the real property comprising “Eligible Borrowing Base Properties” within
the meaning of Section 1.1 of the Credit Agreement is listed on Annex 1 to
Schedule 1 attached hereto. The status of each property listed on Annex 1 has
been reviewed by me and/or by employees or agents under my immediate
supervision. Based upon such review, I hereby certify that each property listed
on Annex 1:

  (a)   is a Permitted Property;     (b)   is not the subject of a Disqualifying
Environmental Event or Disqualifying Structural Event;

 

Exhibit C, Page 1



--------------------------------------------------------------------------------



 



  (c)   is owned in fee simple by the Borrower or a Subsidiary Guarantor;    
(d)   is not subject to any Liens (other than Permitted Liens) or any material
title, survey or similar defect;     (e)   if owned by any Subsidiary Guarantor,
the Equity Interests of such Subsidiary Guarantor are not subject to any Lien in
favor of any Person other than Agent and Lenders; and     (f)   is not subject
to any material default or event of default under any Property Level Loan
Documents.

[Since the date of the last Compliance Certificate delivered to Agent pursuant
to §8.4(e) of the Credit Agreement, the Property Level Debt formerly secured by
the following Eligible Borrowing Base [Property] [Properties] has been paid in
full and has not been refinanced with mortgage Indebtedness:  _____.]
Accompanying this Compliance Certificate are consolidated financial statements
of the Guarantor, the Borrower and their respective Subsidiaries for the fiscal
[year] [quarter] ended  _____, 20_____  (the “Financial Statements”) prepared in
accordance with GAAP (subject, in the case of financial statements relating to
the first three fiscal quarters, to normal year-end adjustments and to the
absence of footnotes). The Financial Statements present fairly the financial
position of the Borrower, Guarantor, and the respective Subsidiary Guarantors,
as of the date thereof and the results of operations of the Borrower, Guarantor,
and the respective Subsidiary Guarantors for the period covered thereby. The
foregoing is also delivered herewith for FPLP on a consolidated basis.
Schedule 1 hereto sets forth data and computations evidencing compliance with
the covenants contained in Section 10 of the Credit Agreement and certain other
calculations (the “Financial Covenants; Covenants Regarding Eligible Borrowing
Base Properties”) as of the relevant date of determination (the “Determination
Date”), all of which data and computations are true, complete and correct.
The activities of the Borrower, Guarantor, and the respective Subsidiary
Guarantors during the period covered by the data and computations set forth in
Schedule 1 have been reviewed by me and/or by employees or agents under my
immediate supervision. Based upon such review, during such period, and as of the
date of this Certificate, no Default or Event of Default has occurred and is
continuing, except as specifically disclosed herein or as has been previously
disclosed in writing to the Administrative Agent.
[remainder of page intentionally left blank]

 

Exhibit C, Page 2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has affixed his signature below this  _____ 
day of _____, 20_____.

                        FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, for
itself and as agent for each other Borrower    
 
                      By:   First Potomac Realty Trust,
its sole general partner    
 
                   
 
    By:        

Signature Page to Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
[Attached]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D — Form of Assignment and Assumption
ASSIGNMENT AND ASSUMPTION AGREEMENT
Dated _____, 20_____ 
Reference is made to the Secured Term Loan Agreement dated as of August 7, 2007
(as the same may now or hereafter be amended from time to time, the “Credit
Agreement”) among First Potomac Realty Investment Limited Partnership (“FPLP”),
KeyBank National Association, individually and as Administrative Agent, the
other Lenders from time to time party thereto and KeyBanc Capital Markets Inc.,
as Sole Lead Arranger and Sole Book Manager. Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Agreement.
 _____  (the “Assignor”) and  _____  (the “Assignee”) agree as follows:
1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a  _____% interest in and to all
of the Assignor’s rights and obligations under the Agreement as of the Effective
Date (as hereinafter defined).
2. The Assignor (i) represents that as of the date hereof, its Commitment
Percentage (without giving effect to assignments thereof which have not yet
become effective) is  _____%, the outstanding balance of its Loans (unreduced by
any assignments thereof which have not yet become effective) is $_____;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Agreement, the other Loan Documents or any other instrument
or document furnished pursuant thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto,
other than that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim created by it; and (iii) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Trust, the
Borrower or any of their respective Subsidiaries (as defined in the Agreement)
or any other person which may be primarily or secondarily liable in respect of
any of the Obligations under the Agreement or the other Loan Documents or any
other instrument or document delivered or executed pursuant thereto.

 

Exhibit D, Page 1



--------------------------------------------------------------------------------



 



3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (ii) confirms that it has received a
copy of the Agreement, together with copies of the most recent financial
statements delivered pursuant to §§7.4 and 8.4 thereof, if any, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (iii) agrees
that it will, independently and without reliance upon the Assignor, any other
Lender or the Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement; (iv) confirms that it is an Eligible
Assignee; (v) appoints and authorizes the Agent, and each other Lender who may
from time to time be designated as an agent in a limited specific capacity
pursuant to an amendment to the Agreement, to take such action as agent (and
with respect to such other Lenders, in such limited capacity as may be
designated) on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Agreement and the other Loan
Documents; (vi) agrees that it will perform all the obligations which by the
terms of the Agreement are required to be performed by it as a Lender in
accordance with the terms of the Agreement; and (vii) if it is a Foreign Lender,
attached to this Assignment and Assumption is any documentation required by it
pursuant to the terms of the Agreement duly executed and completed by such
Assignee. The Assignor represents and warrants that it is legally authorized to
enter into this Assignment and Assumption.
4. The effective date for this Assignment and Assumption shall be _____,
20_____  (the “Effective Date”). Following the execution of this Assignment and
Assumption, it will be delivered to the Agent for recording in the Register by
the Agent.
5. Upon such acceptance and recording, from and after the Effective Date, and,
in accordance with §20.1 of the Agreement, the Agent and the Borrower shall have
approved the herein assignment pursuant to §20.1 of the Agreement, and the
Assignor shall, with respect to that portion of its interest under the Agreement
assigned hereunder, relinquish its rights and be released from its obligations
under the Agreement accruing from and after the Effective Date.
6. Upon such acceptance and recording, from and after the Effective Date, the
Agent shall make all payments in respect of the interest assigned hereby
(including payments of principal, interest, fees and other amounts) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date by the Agent or with respect to
the making of this assignment directly between themselves.
7. THIS ASSIGNMENT AND ASSUMPTION IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
[Remainder of page intentionally blank]

 

Exhibit D, Page 2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Assignment and Assumption to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

                      [INSERT ASSIGNOR]    
 
               
 
  By:                          
 
      Title:        
 
                    [INSERT ASSIGNEE]    
 
               
 
  By:                          
 
      Title:        

Signature Page to Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



CONSENTED TO AS OF
_____, 20_____:

                          FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP  
 
 
                        By:   First Potomac Realty Trust,
its sole general partner    
 
                   
 
      By:        
 
                        KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent    
 
                   
 
  By:                              
 
      Name:        
 
      Title:          

Signature Page to Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E — Form of Joinder Agreement
JOINDER AGREEMENT
[____________, 20___]
Reference is made to the Secured Term Loan Agreement dated as of August 7, 2007
(as the same may now or hereafter be amended from time to time, the “Loan
Agreement”) among First Potomac Realty Investment Limited Partnership, a
Delaware limited partnership (“FPLP”), KeyBank National Association,
individually and as Administrative Agent, the other Lenders from time to time
party thereto and KeyBanc Capital Markets Inc., as Sole Lead Arranger and Sole
Book Manager, and to the Subsidiary Guaranty dated as of August 7, 2007 and
executed in connection with the execution of the Loan Agreement (hereinafter,
the “Subsidiary Guaranty”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such in the Loan Agreement.
In consideration of and as an inducement to the inclusion by the Lenders of the
Real Estate Asset(s) identified on Exhibit A hereto as an Eligible Borrowing
Base Property pursuant to the Loan Agreement, [_____] (each an “Additional
Guarantor” and together the “Additional Guarantors”), each of which is a
Wholly-owned Subsidiary of FPLP, each hereby acknowledges and agrees to the
terms and conditions of the Subsidiary Guaranty and the other Loan Documents
referenced therein, joins in the Subsidiary Guaranty as a Guarantor (as defined
in the Subsidiary Guaranty) with the same force and effect as if each Additional
Guarantor was originally a Guarantor under, and an original signatory to, the
Subsidiary Guaranty.
Each Additional Guarantor further agrees that its liability hereunder is direct
and primary and may be enforced by the Lenders and the Agent before or after
proceeding against any other Subsidiary Guarantor.
Prior to this Joinder Agreement becoming effective and the Real Estate Asset(s)
identified in Exhibit A hereto becoming an Eligible Borrowing Base Property
pursuant to the Loan Agreement, the Additional Guarantors shall have delivered
to the Agent the documents and other items required to be delivered pursuant to
Section 8.13(a), 12.2, 12.3, 12.4 and 12.8 of the Loan Agreement, in each case
in form and substance satisfactory to the Agent, along with such other
documents, certificates and instruments reasonably required by the Agent,
including, if necessary, updates to the schedules to the Loan Agreement
satisfactory to the Agent. Without in any way limiting the other rights of the
Agent under the Loan Agreement, but subject to Section 8.10(a) of the Loan
Agreement, the Additional Guarantors agree that the Agent shall have the right
to visit and inspect such Eligible Borrowing Base Property at the Additional
Guarantors’ sole cost and expense.

 

Exhibit E, Page 1



--------------------------------------------------------------------------------



 



Each of the undersigned represents and warrants to the Agent and the Lenders
that it has the complete right, power and authority to execute and deliver this
Joinder Agreement and to perform all of the obligations hereunder and under the
Subsidiary Guaranty and the other Loan Documents to which any Subsidiary
Guarantor is a party. This Joinder Agreement shall be binding upon the
undersigned and its successors and assigns and shall inure to the benefit of the
Lenders, the Agent and their respective successors and assigns.
WITHOUT LIMITING SECTION 23 OF THE LOAN AGREEMENT, THIS JOINDER AGREEMENT IS A
CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH ADDITIONAL GUARANTOR
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, THE SUBSIDIARY GUARANTY AND THIS JOINDER
AGREEMENT, MAY BE BROUGHT IN ANY COURT IN THE STATE OF NEW YORK AND OF ANY
FEDERAL COURT LOCATED IN NEW YORK AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER, THE TRUST OR ANY OF THEIR SUBSIDIARIES AT THE ADDRESS SPECIFIED IN §21
OF THE LOAN AGREEMENT. EACH ADDITIONAL GUARANTOR HEREBY WAIVES ANY OBJECTION IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR
THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
This Joinder Agreement may be executed in counterparts, each of which when
executed and delivered shall be an original but all of which together shall
constitute one instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit E, Page 2



--------------------------------------------------------------------------------



 



Executed as a sealed instrument as of the  _____ day of _____.

            [               ],
a [               ],
      By:           Name:           Title:        

Signature Page to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed:    
 
        FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP    
 
       
By:
  First Potomac Realty Trust, its
sole general partner    
 
       
By:
       
Title:
 
 
   
 
 
 
   
 
        Acknowledged:    
 
        KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent under the Loan Agreement    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Signature Page to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



Exhibit A to Joinder Agreement
[Eligible Borrowing Base Property]
Exhibit A to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F — Form of Additional Subsidiary Guaranty Joinder Agreement
JOINDER AGREEMENT
(Additional Subsidiary Guaranty)
Reference is made to the Secured Term Loan Agreement dated as of August 7, 2007
(as the same may now or hereafter be amended from time to time, the “Loan
Agreement”) among First Potomac Realty Investment Limited Partnership, a
Delaware limited partnership (“FPLP” or the “Borrower”), KeyBank National
Association, individually and as Administrative Agent, the other Lenders from
time to time party thereto and KeyBanc Capital Markets Inc., as Sole Lead
Arranger and Sole Book Manager, and to the Additional Subsidiary Guaranty dated
as of September [_____], 2011 and executed in connection with the execution of
Amendment No. 5. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.
WHEREAS, each entity listed on Exhibit A attached hereto (each an “Additional
Guarantor” and together the “Additional Guarantors”) is a [Wholly-owned]
Subsidiary of the Borrower, and the Borrower and the Additional Guarantors are
members of a group of related companies, the success of any one of which is
dependent in part on the success of other members of such group;
WHEREAS, each Additional Guarantor receives substantial benefit from the
extension of credit to the Borrower by the Lenders pursuant to the Loan
Agreement and from Amendment No. 5; and
WHEREAS, the Lenders and the Agent were unwilling to enter into Amendment No. 5
unless the Borrower agreed to cause certain Subsidiaries to become a guarantor
as set forth in Section 8.21 of the Loan Agreement;
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Additional Guarantor hereby acknowledges and agrees to the terms and
conditions of the Additional Subsidiary Guaranty and the other Loan Documents
referenced therein, joins in the Additional Subsidiary Guaranty as a Guarantor
(as defined in the Additional Subsidiary Guaranty) with the same force and
effect as if each Additional Guarantor was originally a Guarantor under, and an
original signatory to, the Additional Subsidiary Guaranty.
Each Additional Guarantor further agrees that its liability hereunder is direct
and primary and may be enforced by the Lenders and the Agent before or after
proceeding against any other Subsidiary Guarantor.

 

Exhibit F, Page 1



--------------------------------------------------------------------------------



 



Each of the undersigned represents and warrants to the Agent and the Lenders
that it has the complete right, power and authority to execute and deliver this
Joinder Agreement and to perform all of the obligations hereunder and under the
Additional Subsidiary Guaranty and the other Loan Documents to which any
Unsecured Revolver Guarantor is a party. This Joinder Agreement shall be binding
upon the undersigned and its successors and assigns and shall inure to the
benefit of the Lenders, the Agent and their respective successors and assigns.
WITHOUT LIMITING SECTION 23 OF THE LOAN AGREEMENT, THIS JOINDER AGREEMENT IS A
CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH ADDITIONAL GUARANTOR
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, THE ADDITIONAL SUBSIDIARY GUARANTY AND THIS
JOINDER AGREEMENT, MAY BE BROUGHT IN ANY COURT IN THE STATE OF NEW YORK AND OF
ANY FEDERAL COURT LOCATED IN NEW YORK AND CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWER, THE TRUST OR ANY OF THEIR SUBSIDIARIES AT THE ADDRESS
SPECIFIED IN §21 OF THE LOAN AGREEMENT. EACH ADDITIONAL GUARANTOR HEREBY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
This Joinder Agreement may be executed in counterparts, each of which when
executed and delivered shall be an original but all of which together shall
constitute one instrument.
[Remainder of page intentionally blank]

 

Exhibit F, Page 2



--------------------------------------------------------------------------------



 



Executed as a sealed instrument as of the date first written above

              [____________], a [____________]
 
       
 
  By:   [____________]
 
      [____________]

[Signatures continued on next page]
Signature Page to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed:

              FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, for itself
and as agent for each Unsecured Revolver Subsidiary Guarantor    
 
            By:   First Potomac Realty Trust, its Sole General Partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[Signatures continued on next page]
Signature Page to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



          Acknowledged:    
 
        KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent under the Loan Agreement      
By:
       
 
 
 
Name:    
 
  Title:    

Signature Page to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Additional Guarantors
 2 

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Subsidiary Guarantors

1)   FP Airpark AB, LLC   2)   Crossways Associates LLC   3)   Kristina Way
Investments LLC   4)   FP Chesterfield ABEF, LLC   5)   FP Chesterfield CDGH,
LLC   6)   FPR Holdings Limited Partnership   7)   Gateway Manassas I, LLC   8)
  FP Hanover C, LLC   9)   FP Hanover D, LLC   10)   Linden I LLC   11)   FP
Gude, LLC   12)   Newington Terminal Associates LLC   13)   Newington Terminal
LLC   14)   Landover Owings Mills, LLC   15)   FP Prosperity, LLC   16)   Plaza
500, LLC   17)   Norfolk First LLC   18)   GTC II First LLC   19)   Greenbrier
Holding Associates LLC   20)   Greenbrier/Norfolk Investment LLC   21)  
Greenbrier/Norfolk Holding LLC   22)   Rumsey First LLC   23)   First Rumsey LLC
  24)   Columbia Holdings Associates LLC   25)   Rumsey/Snowden Investment LLC  
26)   Rumsey/Snowden Holding LLC   27)   Snowden First LLC   28)   First Snowden
LLC   29)   FP Van Buren, LLC   30)   ACP East, LLC   31)   FP Gateway Center,
LLC   32)   Glenn Dale Business Center, L.L.C.

 

 



--------------------------------------------------------------------------------



 



Schedule 1A
Borrowing Base Pool

                  Ownership Entity   Building Name   Address   City   State
FP Airpark AB, LLC
  Airpark Business Center A   7610-7618 Whitepine Road   Chesterfield   VA
 
  Airpark Business Center B   7620-7628 Whitepine Road   Chesterfield   VA
Crossways Associates LLC
  Crossways Commerce Center I   1545 Crossways Boulevard   Chesapeake   VA
 
  Crossways Commerce Center II   1449 Kristina Way   Chesapeake   VA
 
      1501 Crossways Boulevard   Chesapeake   VA
 
  Coast Guard Building   1430 Kristina Way   Chesapeake   VA
FP Chesterfield ABEF, LLC
  Chesterfield Business Center A   7361-7419 Whitepine Road   Chesterfield   VA
 
  Chesterfield Business Center B   7421-7441 Whitepine Road   Chesterfield   VA
 
  Chesterfield Business Center E   7321-7325 Whitepine Road   Chesterfield   VA
 
  Chesterfield Business Center F   7333 Whitepine Road   Chesterfield   VA
FP Chesterfield CDGH, LLC
  Chesterfield Business Center C   7475-7499 Whitepine Road   Chesterfield   VA
 
  Chesterfield Business Center D   7455-7471 Whitepine Road   Chesterfield   VA
 
  Chesterfield Business Center G   7351-7357 Whitepine Road   Chesterfield   VA
 
  Chesterfield Business Center H   7341-7345 Whitepine Road   Chesterfield   VA
Gateway Manassas I, LLC
  7401 Gateway Court   7401 Gateway Court   Manassas   VA
FP Hanover C, LLC
  Hanover Business Center C   303 Ashcake Road   Ashland   VA
FP Hanover D, LLC
  Hanover Business Center D   305 Ashcake Road   Ashland   VA
Linden I, LLC
  7633 Coppermine Drive   7633 Coppermine Drive   Manassas   VA
 
  7245 Coppermine Drive   7245 Coppermine Drive   Manassas   VA
FP Gude, LLC
  400 E. Gude Drive   400 E. Gude Drive   Rockville   MD
 
  7300 Calhoun Place   7300 Calhoun Place   Rockville   MD
 
  7301 Calhoun Place   7301 Calhoun Place   Rockville   MD
 
  7362 Calhoun Place   7362 Calhoun Place   Rockville   MD
Newington Terminal Associates LLC
  Newington, Bldg 1   8532 Terminal Road   Newington   VA
 
  Newington, Bldg 2   8533 Terminal Road   Newington   VA
 
  Newington, Bldg 3   8534 Terminal Road   Newington   VA
 
  Newington, Bldg 4   8535 Terminal Road   Newington   VA
 
  Newington, Bldg 5   8536 Terminal Road   Newington   VA
 
  Newington, Bldg 6   8538 Terminal Road   Newington   VA
 
  Newington, Bldg 7   8540 Terminal Road   Newington   VA
Landover Owings Mills, LLC
  11421 Cronhill Drive   11421 Cronhill Drive   Owings Mills   MD
 
  11425 Cronhill Drive   11425 Cronhill Drive   Owings Mills   MD
 
  11431 Cronhill Drive   11431 Cronhill Drive   Owings Mills   MD
 
  11435 Cronhill Drive   11435 Cronhill Drive   Owings Mills   MD
FP Prosperity, LLC
  Prosperity   2930-2942 Prosperity Avenue   Merrifield   VA
ACP East, LLC
  2001-2003 Commerce Park Drive   2001-2003 Commerce Park Drive   Annapolis   MD
 
  2009-2011 Commerce Park Drive   2009-2011 Commerce Park Drive   Annapolis   MD
Plaza 500, LLC
  Plaza 500   6295 Edsall Road   Alexandria •   VA

 

 



--------------------------------------------------------------------------------



 



                  Ownership Entity   Building Name   Address   City   State
FP Van Buren, LLC
  250 Exchange Place   250 Exchange
Place 510 Herndon
Parkway 512
Herndon Parkway
516 Herndon   Herndon   VA
 
  510 Herndon Parkway     Herndon   VA
 
  512 Herndon Parkway     Herndon   VA
 
  516 Herndon Parkway     Herndon   VA
 
  520 Herndon Parkway     Herndon   VA
GTC II First LLC
  Greenbrier Technology Center II   816 Greenbrier Circle   Chesapeake   VA
Norfolk First LLC
  Norfolk Business Center   2551 Eltham Avenue   Norfolk   VA
Rumsey First LLC
  9150 Rumsey Road   9150 Ramsey Road   Columbia   MD
 
  9160 Rumsey Road   9160 Rumsey Road   Columbia   MD
 
  9170 Rumsey Road   9170 Ramsey Road   Columbia   MD
 
  9180 Rumsey Road   9180 Rumsey Road   Columbia   MD
Snowden First LLC
  6905 Oakland Mills Road   6905 Oakland Mills Road   Columbia   MD
 
  6925 Oakland Mills Road   6925 Oakland Mills Road   Columbia   MD
 
  6935 Oakland Mills Road   6935 Oakland Mills Road   Columbia   MD
 
  6955 Oakland Mills Road   6955 Oakland Mills Road   Columbia   MD
Glenn Dale Business Center, L.L.C.
  Glenn Dale   7100 Holladay Tyler Road   Glenn Dale   MD
FP Gateway Center, LLC
  Gateway Center    811 Russell Avenue   Gaithersburg   MD
 
      831 Russell Avenue        

 

 



--------------------------------------------------------------------------------



 



Schedule 1B
Unsecured Revolver Subsidiary Guarantors

1)   FP Redland GP, LLC   2)   FP Redland, LLC   3)   FP 535 Independence
Parkway, LLC   4)   FP Candlewood, LLC   5)   Aquia One, LLC   6)   1400
Cavalier, LLC   7)   1441 Crossways Blvd., LLC   8)   Airpark Place, LLC   9)  
FP Ammendale Commerce Center, LLC   10)   Aquia Two, LLC   11)   Crossways II
LLC   12)   FP Davis Drive Lot 5, LLC   13)   FP Properties, LLC   14)   FP
Diamond Hill, LLC   15)   FP Campostella Road, LLC   16)   Gateway Hampton
Roads, LLC   17)   FP Gateway 270, LLC   18)   Gateway Manassas II, LLC   19)  
FP 2550 Ellsmere Avenue, LLC   20)   FP Gateway West II, LLC   21)   FP
Goldenrod Lane, LLC   22)   FP Greenbrier Circle, LLC   23)   GTC I Second LLC  
24)   FP Hanover AB, LLC   25)   Herndon Corporate Center, LLC   26)   Linden
II, LLC   27)   Lucas Way Hampton, LLC   28)   FP Park Central V, LLC   29)   FP
Patrick Center, LLC   30)   FP Pine Glen, LLC   31)   Reston Business Campus,
LLC   32)   FP Rivers Bend, LLC   33)   FP 500 & 600 HP Way, LLC   34)   FP 1408
Stephanie Way, LLC   35)   FP Sterling Park I, LLC   36)   FP Sterling Park 6,
LLC   37)   FP Sterling Park 7, LLC   38)   FP Sterling Park Land, LLC

 

 



--------------------------------------------------------------------------------



 



39)   Virginia Center, LLC   40)   FP West Park, LLC   41)   FP Cronridge Drive,
LLC   42)   FP Girard Business Center, LLC   43)   FP Girard Place, LLC   44)  
Techcourt, LLC   45)   FP Park Central I, LLC   46)   FP Triangle, LLC   47)  
FP 1211 Connecticut Avenue, LLC   48)   4212 Techcourt, LLC   49)   FP 440 1st
Street, LLC   50)   FP Atlantic Corporate Park, LLC   51)   FP 3 Flint Hill, LLC
  52)   FP Park Central II, LLC   53)   Interstate Plaza Holding LLC   54)  
Enterprise Center I, LLC   55)   FP Redland Technology Center LP   56)   FP
Ashburn, LLC   57)   FP Greenbrier Towers, LLC   58)   403 & 405 Glenn Drive,
LLC   59)   AP Indian Creek, LLC   60)   Indian Creek Investors, LLC   61)   FP
Navistar Investors, LLC   62)   Norfolk Commerce Park, LLC   63)   Windsor at
Battlefield, LLC   64)   Interstate Plaza Operating LLC

 

 



--------------------------------------------------------------------------------



 



Schedule 2
Lender’s Commitments
Schedule 2

Lender’s Commitments

                                              Term Loan A     Term Loan B    
Term Loan C     Term Loan D     Commitment   Lender   Commitment     Commitment
    Commitment     Commitment     Percentage  
KeyBank National Association
  $ 10,000,000     $ 10,000,000     $ 10,000,000     $ 10,000,000       100 %
 
                                       
Contact:
John C. Scott
127 Public Square, 8th Floor
Cleveland, OH 44114
Phone: (216) 689-5986
Fax: (216) 689-4997
email: john_c_scott@keybank.com
                                       

 

 



--------------------------------------------------------------------------------



 



Schedule 2.12
Auction Procedures
This Schedule 2.12 is intended to summarize certain basic terms of the Auction
procedures pursuant to and in accordance with the terms and conditions of §2.12
of the Secured Term Loan Agreement, of which this Schedule 2.12 is a part.
Neither the Agent nor any of its respective affiliates or any officers,
directors, employees, agents or attorneys-in-fact of such Persons (together with
the Agent and its affiliates, the “Agent-Related Person”) makes any
recommendation pursuant to any offering document as to whether or not any Lender
should sell its Loans to the Borrower, nor shall the decision by the Agent or
any other Agent-Related Person (or any of their affiliates) in its respective
capacity as a Lender to sell its Loans to the Borrower be deemed to constitute
such a recommendation. Each Lender should make its own decision on whether to
sell any of its Loans and, if it decides to do so, the principal amount of and
price to be sought for such Loans. In addition, each Lender should consult its
own attorney, business advisor or tax advisor as to legal, business, tax and
related matters concerning each Auction and the relevant offering documents.
Capitalized terms not otherwise defined in this Schedule 2.12 have the meanings
assigned to them in the Secured Term Loan Agreement.
(a) Notice Procedures. In connection with each Auction, the Borrower will
provide notification to the Agent (for distribution to the Lenders (each, an
“Auction Notice”)). Each Auction Notice shall contain (i) the maximum principal
amount (calculated on the face amount thereof) of Loans that the Borrower offers
to purchase in such Auction (the “Auction Amount”), which shall be no less than
$5,000,000 (unless another amount is agreed to by the Agent); (ii) the range of
discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000 (in increments of $5), at which the Borrower would be willing to purchase
Loans in such Auction; (iii) the date on which such Auction will conclude, on
which date Return Bids (as defined below) will be due by 4:00 p.m. (New York
time) (as such date and time may be extended by the Agent, such time the
“Expiration Time”), and (iv) the Tranche or Type of Loan the Borrower offers to
purchase. Such Expiration Time may be extended for a period not exceeding three
(3) Business Days upon notice by the Borrower to the Agent received not less
than 24 hours before the original Expiration Time; provided that only one
extension per offer shall be permitted. An Auction shall be regarded as a
“failed auction” in the event that either (x) the Borrower withdraws such
Auction in accordance with the terms hereof or (y) the Expiration Time occurs
with no Qualifying Bids (as defined below) having been received. In the event of
a failed auction, the Borrower shall not be permitted to deliver a new Auction
Notice prior to the date occurring one (1) month (or such shorter period as may
be permitted by the Agent in its sole discretion) after such withdrawal or
Expiration Time, as the case may be. Under no circumstances may the Borrower
deliver an Auction Notice to the Agent until after the conclusion (whether
successful or failed) of any previous Auction.

 

 



--------------------------------------------------------------------------------



 



(b) Reply Procedures. In connection with any Auction, each Lender wishing to
participate in such Auction shall, prior to the Expiration Time, provide the
Agent with a notice of participation, in the form included in the respective
offering document (each, a “Return Bid”) which shall specify (i) a discount to
par that must be expressed as a price per $1,000 (in increments of $5) in
principal amount of Loans (the “Reply Price”) within the Discount Range and
(ii) the principal amount of Loans, in an amount not less than $[1,000,000] or
an integral multiple of $[100,000] in excess thereof, that such Lender offers
for sale at its Reply Price (the “Reply Amount”). A Lender may submit a Reply
Amount that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the
Loans held by such Lender. Lenders may only submit one Return Bid per Auction.
The Borrower will not purchase any Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids submitted at a price that is
outside such applicable Discount Range be considered in any calculation of the
Applicable Threshold Price (as defined below).
(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Agent, the Agent, in consultation with the Borrower, will calculate the
lowest purchase price (the “Applicable Threshold Price”) for such Auction within
the Discount Range for such Auction that will allow the Borrower to complete the
Auction by purchasing the full Auction Amount (or such lesser amount of Loans
for which the Borrower has received Qualifying Bids). The Borrower shall
purchase Loans from each Lender whose Return Bid is within the Discount Range
and contains a Reply Price that is equal to or less than the Applicable
Threshold Price (each, a “Qualifying Bid”). All Loans included in Qualifying
Bids received at a Reply Price lower than the Applicable Threshold Price will be
purchased at such applicable Reply Prices and shall not be subject to proration.
(d) Proration Procedures. All Loans offered in Return Bids constituting
Qualifying Bids at the Applicable Threshold Price will be purchased at the
Applicable Threshold Price; provided that if the aggregate principal amount
(calculated on the face amount thereof) of all Loans for which Qualifying Bids
have been submitted in any given Auction at the Applicable Threshold Price would
exceed the remaining portion of the Auction Amount (after deducting all Loans to
be purchased at prices below the Applicable Threshold Price), the Borrower shall
purchase the Loans for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the amount necessary to complete the
purchase of the Auction Amount. No Return Bids will be accepted above the
Applicable Threshold Price.
(e) Notification Procedures. The Agent will calculate the Applicable Threshold
Price and post the Applicable Threshold Price and proration factor onto an
internet or intranet site (including an IntraLinks, SyndTrak or other electronic
workspace) in accordance with the Agent’s standard dissemination practices by
4:00 p.m. New York time one (1) Business Day after the date the Return Bids were
due (as such due date may be extended in accordance with this Schedule 2.12).
The Agent will notify each Lender of the principal amount of Loans to be
assigned and the applicable settlement date received in connection with a
Qualifying Bid.

 

 



--------------------------------------------------------------------------------



 



(f) Additional Procedures. After an Auction Notice received from the Borrower
has been distributed to the Lenders by the Agent, the Borrower may withdraw an
Auction only in the event that, (a) as of such time, no Qualifying Bid has been
received by the Agent, or (b) Borrower has failed to meet a condition set forth
in § 2.12(a) of the Secured Term Loan Agreement. Furthermore, in connection with
any Auction, upon submission by a Lender of a Return Bid, such Lender will not
have any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Agent may not be modified, revoked, terminated or cancelled by
a Lender. However, an Auction may become void if the conditions to the purchase
of Loans by the Borrower required by the terms and conditions of § 2.12 of the
Secured Term Loan Agreement are not met. The purchase price in respect of each
Qualifying Bid for which purchase by the Borrower is required in accordance with
the foregoing provisions shall be paid directly by the Borrower to the
respective assigning Lender on a settlement date as determined jointly by the
Borrower and the Agent (which shall be not later than three (3) Business Days
after the date Return Bids are due). All questions as to the form of documents
and validity and eligibility of Loans that are the subject of an Auction will be
determined by the Agent, in consultation with the Borrower, and their
determination will be final and binding so long as such determination is not
inconsistent with the terms of §2.12 of the Secured Term Loan Agreement or this
Schedule 2.12. The Agent’s interpretation of the terms and conditions of the
offering document, in consultation with the Borrower, will be final and binding
so long as such interpretation is not inconsistent with the terms of §2.12 of
the Secured Term Loan Agreement or this Schedule 2.12. None of the Agent, any
other Agent-Related Person or any of their respective affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
the Borrower, any of its Subsidiaries, or any of their affiliates (whether
contained in an offering document or otherwise) or for any failure to disclose
events that may have occurred and may affect the significance or accuracy of
such information. This Schedule 2.12 shall not require the Borrower to initiate
any Auction.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.1(b)
Capitalization

                      Preferred   Restrictions /         Equity and   other    
    related   Agreements / Borrower / Guarantor   Ownership Interest   documents
  Interests
Trust First Potomac Realty
  Common stock shares listed on
New York Stock Exchange   7.75% Series A Cumulative Redeemable Perpetual
Preferred Shares   N/A
 
           
First Potomac Realty
Investment Limited
Partnership
  First Potomac Realty Trust - aggregate general partnership and limited
partnership interests in excess of 95%; other limited partners   None   None
 
           
FP Airpark AB, LLC
  FPR Holdings Limited
Partnership -100% limited
liability company interest   None   None
 
           
FP Chesterfield ABEF, LLC
  FPR Holdings Limited
Partnership -100% limited
liability company interest   None   None
 
           
FP Chesterfield CDGH, LLC
  FPR Holdings Limited
Partnership -100% limited
liability company interest   None   None
 
           
FP Gateway Center, LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None
 
           
FP Hanover C, LLC
  FPR Holdings Limited Partnership   None   None
 
           
FP Hanover D, LLC
  FPR Holdings Limited Partnership   None   None
 
           
FP Prosperity, LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None
 
           
Glenn Dale
Business Center, LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None
 
           
Snowden First LLC
  First Snowden LLC -100% limited
liability company interest   None   None
 
           
FPR Holdings
Limited Partnership
  FPR General Partner, LLC, 1% general partnership interest; First Potomac
Realty Investment Limited Partnership, 99% limited partnership interest   None  
None

 

 



--------------------------------------------------------------------------------



 



                      Preferred   Restrictions /         Equity and   other    
    related   Agreements / Borrower / Guarantor   Ownership Interest   documents
  Interests
 
           
Newington Terminal LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None
 
           
Kristina Way
Investments LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None
 
           
Columbia Holding
Associates LLC
  Rumsey/Snowden Investment LLC
-100% limited liability company
interest   None   None
 
           
First Snowden LLC
  Columbia Holding Associates LLC
-100% limited liability company
interest   None   None
 
           
Greenbrier/Norfolk
Holding LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None
 
           
Greenbrier/Norfolk
Investment LLC
  Greenbrier/Norfolk Holding LLC
-100% limited liability company
interest   None   None
 
           
Rumsey/Snowden
Holding LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None
 
           
Rumsey/Snowden
Investment LLC
  Rumsey/Snowden Holding LLC
-100% limited liability company
interest   None   None
 
           
Crossways Associates LLC
  Kristina Way Investments, LLC — 100% limited liability company interest   None
  None
 
           
Gateway Manassas I, LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None
 
           
Linden I LLC
  First Potomac Realty Investment Limited Partnership -99% limited liability
company interest; Linden I Manager, LLC - 1% limited liability company interest
  None   None
 
           
FP Gude, LLC
  First Potomac Realty Investment Limited Partnership -99% limited liability
company interest; FP Gude Manager, LLC — 1% limited liability company interest.
  None   None
 
           
Newington Terminal Associates LLC
  Newington Terminal, LLC -100%
limited liability company
interest   None   None
 
           
Landover Owings Mills, LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None

 

 



--------------------------------------------------------------------------------



 



                      Preferred   Restrictions /         Equity and   other    
    related   Agreements / Borrower / Guarantor   Ownership Interest   documents
  Interests
 
           
Plaza 500, LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None
 
           
Norfolk First LLC
  Greenbrier Holdings Associates
LLC -100% limited liability
company interest   None   None
 
           
GTC II First LLC
  Greenbrier Holdings Associates
LLC -100% limited liability
company interest   None   None
 
           
Greenbriar Holding
Associates LLC
  Greenbrier/Norfolk Investment
LLC -100% limited liability
company interest   None   None
 
           
Rumsey First LLC
  First Rumsey LLC -100% limited
liability company interest   None   None
 
           
First Rumsey LLC
  Columbia Holdings Associates,
LLC -100% limited liability
company interest   None   None
 
           
FP Van Buren, LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None
 
           
ACP East, LLC
  First Potomac Realty Investment
Limited Partnership -100%
limited liability company
interest   None   None

 

 



--------------------------------------------------------------------------------



 



Schedule 7.3
Partially-Owned Entities

                      % Interest     Capacity in   Borrower’s     Owned by    
which Borrower   ownership Name and Type of Entity   Borrower     holds the
interest   interest therein  
FP CPT 1750 Holdings, LLC
    50 %   Operating Member   Direct
VIF/FP Aviation Blvd Holdings, LLC
    50 %   Operating Member   Direct
FP VIF I/ Rivers Park I, LLC
    25 %   Operating Member   Direct
FP VIF II/ Rivers Park II, LLC
    25 %   Operating Member   Direct
FP PERSEUS 53-713, LLC
    97 %   Operating Member   Direct

 

 



--------------------------------------------------------------------------------



 



Schedule 7.7
Litigation
NONE.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.13
Legal Name; Jurisdiction
First Potomac Realty Trust, a Maryland real estate investment trust
First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership
ACP East, LLC, a Maryland limited liability company
Columbia Holdings Associates LLC, a Delaware limited liability company
Crossways Associates LLC, a Delaware limited liability company
First Rumsey LLC, a Delaware limited liability company
First Snowden LLC, a Delaware limited liability company
FP Airpark AB, LLC, a Virginia limited liability company
FP Chesterfield ABEF, LLC, a Virginia limited liability company
FP Chesterfield CDGH, LLC, a Virginia limited liability company
FP Gateway Center LLC, a Maryland limited liability company
FP Gude, LLC, a Maryland limited liability company
FP Hanover C, LLC, a Virginia limited liability company
FP Hanover D, LLC, a Virginia limited liability company
FP Prosperity, LLC, a Virginia limited liability company
FP Van Buren, LLC, a Delaware limited liability company
FPR Holdings Limited Partnership, a Delaware limited partnership
Gateway Manassas I, LLC, a Virginia limited liability company
Glenn Dale Business Center, L.L.C., a Maryland limited liability company
Greenbrier Holding Associates LLC, a Delaware limited liability company
Greenbrier/Norfolk Holding LLC, a Delaware limited liability company
Greenbrier/Norfolk Investment, LLC, a Delaware limited liability company
GTC II First, LLC, a Delaware limited liability company
Kristina Way Investments LLC, a Delaware limited liability company
Landover Owings Mills, LLC, a Delaware limited liability company
Linden I, LLC, a Delaware limited liability company
Newington Terminal Associates LLC, a Delaware limited liability company
Newington Terminal LLC, a Delaware limited liability company
Norfolk First, LLC, a Delaware limited liability company
Plaza 500, LLC, a Delaware limited liability Company
Rumsey First LLC, a Delaware limited liability company
Rumsey/Snowden Holding LLC, a Delaware limited liability company
Rumsey/Snowden Investment LLC, a Delaware limited liability company
Snowden First LLC, a Delaware limited liability company

 

 



--------------------------------------------------------------------------------



 



Schedule 7.15
Affiliate Transactions
NONE.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.16
Employee Benefit Plans
Retirement Savings Plan under Section 401(k) of the Internal Revenue Code, as
more fully described in the SEC Filings.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.19
Subsidiaries

          NAME OF ENTITY   TAX ID/EIN  
1328 CAVALIER, LLC
    52-2057842  
1400 CAVALIER, LLC
    52-2057842  
1434 CROSSWAYS BOULEVARD I, LLC
    52-2057842  
1434 CROSSWAYS BOULEVARD II, LLC
    52-2057842  
1441 CROSSWAYS BLVD., LLC
    52-2057842  
15395 JOHN MARSHALL HIGHWAY, LLC
    52-2057842  
351 PATRICK STREET, LLC
    52-2057842  
403 & 405 GLENN DRIVE MANAGER, LLC
    52-2057842  
403 & 405 GLENN DRIVE, LLC
    52-2057842  
4212 TECHCOURT, LLC
    52-2057842  
ACP EAST LLC
    52-2057842  
ACP EAST FINANCE, LLC
    52-2057842  
AIRPARK PLACE HOLDINGS, LLC
    52-2057842  
AIRPARK PLACE, LLC
    52-2057842  
AP INDIAN CREEK, LLC
    52-2057842  
AQUIA ONE, LLC
    52-2057842  
AQUIA TWO, LLC
    52-2057842  
BREN MAR HOLDINGS, LLC
    52-2057842  
BREN MAR, LLC
    52-2057842  
COLUMBIA HOLDING ASSOCIATES LLC
    52-2057842  
CROSSWAYS ASSOCIATES LLC
    52-2057842  
CROSSWAYS II LLC
    52-2057842  
CROSSWAYS LAND, LLC
    52-2057842  
ENTERPRISE CENTER I, LLC
    52-2057842  
ENTERPRISE CENTER MANAGER, LLC
    52-2057842  
EON GROUP, LLC
    26-1847361  
EON GROUP, LTD
    98-0591583  
FIRST POTOMAC DC 500 MANAGEMENT LLC
    27-3075158  
FIRST POTOMAC DC HOLDINGS, LLC
    27-3075027  
FIRST POTOMAC DC MANAGEMENT LLC
    27-4110098  
FIRST POTOMAC MANAGEMENT LLC
    52-2057842  
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
    52-2057842  
FIRST POTOMAC REALTY TRUST
    37-1470730  
FIRST POTOMAC TRS HOLDINGS, INC.
    20-4033770  
FIRST RUMSEY LLC
    52-2057842  
FIRST SNOWDEN LLC
    52-2057842  
FP 1211 CONNECTICUT AVENUE, LLC
    27-4080392  
FP 1408 STEPHANIE WAY, LLC
    52-2057842  
FP 2550 ELLSMERE AVENUE, LLC
    52-2057842  
FP 3 FLINT HILL, LLC
    52-2057842  
FP 440 1st STREET, LLC
    27-4273427  
FP 51 LOUSIANA AVENUE, LLC
    54-1631747  
FP 500 & 600 HP WAY, LLC
    52-2057842  
FP 500 FIRST STREET REIT GP, LLC
    27-3075347  
FP 500 FIRST STREET, LLC
    26-2553938  

 

 



--------------------------------------------------------------------------------



 



          NAME OF ENTITY   TAX ID/EIN  
FP 535 INDEPENDENCE PARKWAY, LLC
    52-2057842  
FP 601 MEADOWVILLE RD, LLC
    52-2057842  
FP 6310 HILLSIDE CENTER, LLC
    52-2057842  
FP 6315 HILLSIDE CENTER, LLC
    52-2057842  
FP 7501 WHITEPINE ROAD, LLC
    52-2057842  
FP 840 FIRST STREET, LLC
    27-4330837  
FP 950 F STREET, LLC
    27-4281956  
FP AIRPARK AB, LLC
    52-2057842  
FP AMMENDALE COMMERCE CENTER,LLC
    52-2057842  
FP ASHBURN, LLC
    52-2057842  
FP ATLANTIC CORPORATE PARK, LLC
    52-2057842  
FP CAMPOSTELLA ROAD, LLC
    52-2057842  
FP CANDLEWOOD, LLC
    52-2057842  
FP CANDLEWOOD BORROWER, LLC
    52-2057842  
FP CHESTERFIELD ABEF, LLC
    52-2057842  
FP CHESTERFIELD CDGH, LLC
    52-2057842  
FP CLOVERLEAF INVESTOR, LLC
    52-2057842  
FP CLOVERLEAF, LLC
    52-2057842  
FP CRONRIDGE DRIVE, LLC
    52-2057842  
FP DAVIS DRIVE LOT 5, LLC
    52-2057842  
FP DIAMOND HILL, LLC
    52-2057842  
FP GALLOWS ROAD, LLC
    52-2057842  
FP GATEWAY 270, LLC
    52-2057842  
FP GATEWAY CENTER, LLC
    52-2057842  
FP GATEWAY WEST II, LLC
    52-2057842  
FP GIRARD BUSINESS CENTER, LLC
    52-2057842  
FP GIRARD PLACE, LLC
    52-2057842  
FP GOLDENROD LANE, LLC
    52-2057842  
FP GREENBRIER CIRCLE, LLC
    52-2057842  
FP GREENBRIER TOWERS, LLC
    52-2057842  
FP GUDE MANAGER, LLC
    52-2057842  
FP GUDE, LLC
    52-2057842  
FP HANOVER AB, LLC
    52-2057842  
FP HANOVER C, LLC
    52-2057842  
FP HANOVER D, LLC
    52-2057842  
FP INDIAN CREEK, LLC
    52-2057842  
FP METRO PLACE, LLC
    52-2057842  
FP NAVISTAR INVESTORS, LLC
    52-2057842  
FP NAVISTAR MANAGER, LLC
    52-2057842  
FP NORTHRIDGE, LLC
    52-2057842  
FP ONE FAIR OAKS, LLC
    52-2057842  
FP PARK CENTRAL I, LLC
    52-2057842  
FP PARK CENTRAL II, LLC
    52-2057842  
FP PARK CENTRAL V, LLC
    52-2057842  
FP PATRICK CENTER, LLC
    52-2057842  
FP PATUXENT PARKWAY, LLC
    52-2057842  
FP PINE GLEN, LLC
    52-2057842  
FP PROPERTIES II, LLC
    91-1893498  
FP PROPERTIES, LLC
    84-1417951  
FP PROSPERITY, LLC
    52-2057842  

 

 



--------------------------------------------------------------------------------



 



          NAME OF ENTITY   TAX ID/EIN  
FP REALTY INVESTMENT MANAGER, LLC
    52-2057842  
FP RIVER’S BEND LAND, LLC
    52-2057842  
FP RIVERS BEND, LLC
    52-2057842  
FP STERLING PARK 6, LLC
    52-2057842  
FP STERLING PARK 7, LLC
    52-2057842  
FP STERLING PARK I, LLC
    52-2057842  
FP STERLING PARK LAND, LLC
    52-2057842  
FP TRIANGLE, LLC
    52-2057842  
FP VAN BUREN, LLC
    52-2057842  
FP WEST PARK, LLC
    52-2057842  
FPR GENERAL PARTNER, LLC
    52-2057842  
FPR HOLDINGS LIMITED PARTNERSHIP
    52-2057842  
GATEWAY HAMPTON ROADS, LLC
    52-2057842  
GATEWAY MANASSAS I, LLC
    52-2057842  
GATEWAY MANASSAS II, LLC
    52-2057842  
GLENN DALE BUSINESS CENTER, L.L.C.
    52-2057842  
GREENBRIER HOLDING ASSOCIATES LLC
    52-2057842  
GREENBRIER LAND, LLC
    52-2057842  
GREENBRIER/NORFOLK HOLDING LLC
    52-2057842  
GREENBRIER/NORFOLK INVESTMENT LLC
    52-2057842  
GTC I SECOND LLC
    52-2057842  
GTC II FIRST LLC
    52-2057842  
HERNDON CORPORATE CENTER, LLC
    52-2057842  
INDIAN CREEK INVESTORS, LLC
    52-2057842  
INTERSTATE PLAZA HOLDING LLC
    52-2057842  
INTERSTATE PLAZA OPERATING LLC
    52-2057842  
KRISTINA WAY INVESTMENTS LLC
    52-2057842  
LANDOVER OWINGS MILLS, LLC
    52-2057842  
LINDEN I MANAGER, LLC
    52-2057842  
LINDEN I, LLC
    52-2057842  
LINDEN II, LLC
    52-2057842  
LINDEN III, LLC
    52-2057842  
LUCAS WAY HAMPTON, LLC
    52-2057842  
NEWINGTON TERMINAL ASSOCIATES, LLC
    52-2057842  
NEWINGTON TERMINAL LLC
    52-2057842  
NORFOLK COMMERCE PARK LLC
    52-2057842  
NORFOLK FIRST LLC
    52-2057842  
NORFOLK LAND, LLC
    52-2057842  
PLAZA 500, LLC
    52-2057842  
RESTON BUSINESS CAMPUS, LLC
    52-2057842  
RIVERS BEND BUSINESS CENTER ASSOCIATION, INC
    54-1682730  
RUMSEY FIRST LLC
    52-2057842  
RUMSEY/SNOWDEN HOLDING LLC
    52-2057842  
RUMSEY/SNOWDEN INVESTMENT LLC
    52-2057842  
SNOWDEN FIRST LLC
    52-2057842  
TECHCOURT, LLC
    52-2057842  
VIRGINIA CENTER, LLC
    52-2057842  
VIRGINIA FP VIRGINIA CENTER, LLC
    52-2057842  
WINDSOR AT BATTLEFIELD, LLC
    52-2057842  

 

 



--------------------------------------------------------------------------------



 



          NAME OF ENTITY   TAX ID/EIN  
FP VIF II/ RIVERS PARK I, LLC
    80-0266532  
FP VIF II/ RIVERS PARK II, LLC
    80-0266544  
FP CPT 1750 HOLDINGS, LLC
    27-3776863  
FP CPT 1750 H STREET, LLC
    27-3776863  
FP REDLAND, LLC
    52-2057842  
FP REDLAND GP, LLC
    52-2057842  
FP REDLAND TECHNOLOGY CENTER LP
    20-8781872  
6960 AVIATION BLVD,OWNER, LLC
    27-4436410  
6960 AVIATION BLVD,BORROWER, LLC
    27-4436410  
FP AVIATION BLVD.,LLC
    27-4436410  
FP AVIATION HOLDINGS,LLC
    52-2057842  
VIF II/FP AVIATION BLVD HOLDINGS
    27-4436410  
FP PERSEUS 53-713, LLC
    45-2447294  

 

 



--------------------------------------------------------------------------------



 



Schedule 8.19
Employee Benefit Plans
Retirement Savings Plan under Section 401(k) of the Internal Revenue Code, as
more fully described in the SEC Filings.

 

 



--------------------------------------------------------------------------------



 



Schedule 9.1(g)
Contingent Liabilities
None.

 

 



--------------------------------------------------------------------------------



 



ANNEX I
Subsidiary Guarantors Party to the Subsidiary Guaranty

1)   FP Airpark AB, LLC   2)   Kristina Way Investments LLC   3)   FP
Chesterfield ABEF, LLC   4)   FP Chesterfield CDGH, LLC   5)   FPR Holdings
Limited Partnership   6)   FP Hanover C, LLC   7)   FP Hanover D, LLC   8)  
Newington Terminal LLC   9)   FP Prosperity, LLC   10)   Greenbriar/Norfolk
Investment LLC   11)   Greenbriar/Norfolk Holding LLC   12)   Columbia Holdings
Associates LLC   13)   Rumsey/Snowden Investment LLC   14)   Rumsey/Snowden
Holding LLC   15)   Snowden First LLC   16)   First Snowden LLC   17)   FP
Gateway Center, LLC   18)   Glenn Dale Business Center, L.L.C.

Annex 1 to Amendment No. 5 to Secured Term Loan Agreement

 

 